Exhibit 10.1

Execution Version

AMENDMENT AND RESTATEMENT AGREEMENT

This AMENDMENT AND RESTATEMENT AGREEMENT dated as of March 11, 2014 (this
“Amendment”) is by and among KAR Auction Services, Inc., a Delaware corporation
(the “Borrower”), the Subsidiary Guarantors party hereto and JPMorgan Chase
Bank, N.A. (“JPMorgan”), as Administrative Agent, as Issuing Lender and as
Swingline Lender, and entered into in connection with the Credit Agreement,
dated as of May 19, 2011 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”), by and among the Borrower, the Administrative Agent and the other
parties thereto.

RECITALS

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in the form of the Amended and Restated Credit Agreement
attached hereto as Exhibit A (together with the Schedules and Exhibits attached
thereto, the “Amended and Restated Credit Agreement”) so as to, among other
things, provide for, (a) a new tranche of term loans thereunder in an aggregate
principal amount of $650,000,000 having the terms set forth for the Tranche B-1
Term Loans (under and as defined in the Amended and Restated Credit Agreement)
(the “Tranche B-1 Term Loans”), (b) a new tranche of term loans thereunder in an
aggregate principal amount of $1,120,000,000 having the terms set forth for the
Tranche B-2 Term Loans (under and as defined in the Amended and Restated Credit
Agreement) (the “Tranche B-2 Term Loans”, and together with the Tranche B-1 Term
Loans, the “New Term Loans”), and (c) a new commitment by the participating
Lenders to make new revolving loans (the “New Revolving Loans”) and participate
in Swingline Loans and Letters of Credit in an aggregate original principal
amount on the Restatement Effective Date of $250,000,000 (the “New Revolving
Commitments”), which replaces the commitment by the participating Lenders under
the Existing Credit Agreement to make revolving loans (the “Existing Revolving
Commitments”);

WHEREAS, the New Term Loans shall be used to refinance all outstanding term
loans (including any incremental term loans) (the “Existing Term Loans”) under
the Existing Credit Agreement that are not exchanged pursuant to the Cashless
Rollover Option (as defined below), and any proceeds of the New Term Loans
remaining after the consummation of the Restatement Effective Date Transactions,
together with any New Revolving Loans, may be used for working capital,
Permitted Acquisitions or other general corporate purposes;

WHEREAS, each Lender holding (x) Existing Term Loans (collectively, the
“Existing Term Lenders”) and (y) Existing Revolving Commitments (collectively,
the “Existing Revolving Lenders”, and together with the Existing Term Lenders,
the “Existing Lenders”) that executes and delivers a lender consent attached
hereto as Annex I (a “Lender Consent”) (collectively, in the case of the
Existing Term Lenders, the “Exchanging Term Lenders”; in the case of the
Existing Revolving Lenders, the “Exchanging Revolving Lenders” and, together
with the Exchanging Term Lenders, the “Exchanging Lenders”) will be deemed
(i) to have agreed to the terms of this Amendment, (ii) to have agreed (as
further described in the Lender Consent) (x) to exchange up to an aggregate
principal amount of its Existing Term Loans for New Term Loans or Existing
Revolving Commitments for New Revolving Commitments, as



--------------------------------------------------------------------------------

applicable, on a cashless basis (the “Cashless Rollover Option”) or (y) to make
New Term Loans to the Borrower in cash (the “Cash Settlement Option”), in each
case in a principal amount equal to the amount notified to such Exchanging
Lender by the Administrative Agent and (iii) in the case of Exchanging Lenders
electing the Cashless Rollover Option (“Cashless Rollover Lenders”), upon the
Restatement Effective Date, to have exchanged (as further described in the
Lender Consent) such amount of its Existing Term Loans for New Term Loans or
Existing Revolving Commitments for New Revolving Commitments, as applicable, in
an equal principal amount (and in the case of Exchanging Lenders electing the
Cash Settlement Option (“Cash Settlement Lenders”), such Exchanging Lenders
shall make such New Term Loans or New Revolving Commitments, as applicable, on
the Restatement Effective Date);

WHEREAS, each Person that executes and delivers a term loan joinder to this
Amendment in the form of the “Term Loan Joinder” attached hereto as Annex II (a
“Term Loan Joinder”) (each, an “Additional Term Lender” and, together with the
Exchanging Term Lenders, the “New Term Lenders”) will be deemed (i) to have
agreed to the terms of this Amendment and (ii) to have committed to make Tranche
B-1 Term Loans and/or Tranche B-2 Term Loans to the Borrower on the Restatement
Effective Date (the “Additional Term Loans”), in the amount notified to such
Additional Term Lender by the Administrative Agent (but in no event greater than
the amount such Person committed to make as Additional Term Loans in its Term
Loan Joinder);

WHEREAS, each Person that executes and delivers a revolving loan joinder to this
Amendment in the form of the “Revolving Loan Joinder” attached hereto as Annex
III (a “Revolving Joinder”, and together with any Term Loan Joinder, a
“Joinder”) (each, an “Additional Revolving Lender” and, together with the
Exchanging Revolving Lenders, the “New Revolving Lenders”) will be deemed (i) to
have agreed to the terms of this Amendment and (ii) to have committed to make
New Revolving Commitments to the Borrower on the Restatement Effective Date (the
“Additional Revolving Commitments”), in the amount notified to such Additional
Revolving Lender by the Administrative Agent (but in no event greater than the
amount such Person committed to make as Additional Revolving Commitments in its
Revolving Joinder);

WHEREAS, the Borrower has requested that the Lenders consent to certain
transactions and agree to certain amendments to the Loan Documents;

WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth below, to consent to the amendments set forth herein (including the form
of the Amended and Restated Credit Agreement); and

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Amended and Restated Credit Agreement.

ARTICLE II

AMENDMENT AND RESTATEMENT OF EXISTING CREDIT AGREEMENT AND EXISTING GUARANTEE
AND COLLATERAL AGREEMENT

SECTION 2.1 Amendment and Restatement of Existing Credit Agreement. The
Borrower, the Subsidiary Guarantors, the Issuing Lender, the Swingline Lender,
the Exchanging Lenders, the Additional Term Lenders, the Additional Revolving
Lenders (together with the Additional Term Lenders, the “Additional Lenders”)
and the Administrative Agent agree that on the Restatement Effective Date, the
Existing Credit Agreement shall hereby be amended and restated in the form of
the Amended and Restated Credit Agreement attached hereto as Exhibit A.

SECTION 2.2 Amendment and Restatement of Existing Guarantee and Collateral
Agreement. The Loan Parties, the Exchanging Lenders, the Additional Lenders and
the Administrative Agent agree that the Guarantee and Collateral Agreement,
dated as of May 19, 2011 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Guarantee and
Collateral Agreement”), among the grantors party thereto and the Administrative
Agent shall be amended and restated in the form of the Amended and Restated
Guarantee and Collateral Agreement attached hereto as Exhibit B (together with
the schedules attached thereto, the “Amended and Restated Guarantee and
Collateral Agreement”).

SECTION 2.3 Acknowledgement. As of the Restatement Effective Date, after giving
effect to this Amendment and the Restatement Effective Date Transactions, the
aggregate outstanding principal of amount of the: (a) Tranche B-1 Term Loans is
$650,000,000, (b) Tranche B-2 Term Loans is $1,120,000,000 and (c) New Revolving
Commitment is $250,000,000.

ARTICLE III

EXCHANGE OF EXISTING TERM LOANS; AGREEMENT TO MAKE ADDITIONAL LOANS

SECTION 3.1 Exchange and Repayment of Existing Term Loans.

(a) On the terms and subject to the satisfaction (or waiver) of the conditions
set forth in Article IV hereof, (i) each Exchanging Lender agrees that, as of
the Restatement Effective Date, an aggregate principal amount of its Existing
Term Loans (the “Exchanged Loans”) equal to the amount notified to such
Exchanging Lender by the Administrative Agent, which amounts shall be set forth
in Schedules 1.1(d) (in the case of Tranche B-1 Term Loans) and 1.1(e) (in the
case of Tranche B-2 Term Loans) of the Amended and Restated Credit Agreement,
will be exchanged

 

3



--------------------------------------------------------------------------------

for New Term Loans through the Cashless Rollover Option or the Cash Settlement
Option, as further described in such Exchanging Lender’s Lender Consent,
(ii) the Borrower agrees that on the Restatement Effective Date, all existing
Notes of any Exchanging Lenders will, at the request of such Exchanging Lender,
be exchanged for new Notes in respect of the New Term Loans and (iii) each
Exchanging Revolving Lender agrees that, as of the Restatement Effective Date,
an aggregate principal amount of its Existing Revolving Commitments (the
“Exchanged Revolving Commitments”) equal to the amount notified to such
Exchanging Revolving Lender by the Administrative Agent, which amounts shall be
set forth in Schedule 1.1(f) of the Amended and Restated Credit Agreement, will
be exchanged for New Revolving Commitments as described in such Exchanging
Revolving Lender’s Lender Consent.

(b) On the terms and subject to the satisfaction (or waiver) of the conditions
set forth in Article IV hereof, on the Restatement Effective Date, (i) each
Exchanging Lender agrees that an aggregate principal amount of its outstanding
Existing Term Loans, and/or Existing Revolving Commitments not being exchanged
either through the Cashless Rollover Option or the Cash Settlement Option,
including all unpaid and accrued interest and commitment fees thereon up to and
including the Restatement Effective Date, will be repaid in full and such
Existing Revolving Commitments terminated and (ii) each Lender (as defined under
the Existing Credit Agreement) not consenting to become an Exchanging Lender
(each, a “Non-Exchanging Lender”) agrees that the aggregate principal amount of
its outstanding Existing Term Loans, including all unpaid and accrued interest
and commitment fees thereon up to and including the Restatement Effective Date,
will be repaid in full and all of its Existing Revolving Commitments terminated.

SECTION 3.2 Agreement to Make Additional Loans. On the terms and subject to the
satisfaction (or waiver) of the conditions set forth in Article IV hereof,
(i) each Additional Term Lender agrees to make Additional Term Loans equal to
the amount notified to such Additional Term Lender by the Administrative Agent
(but in no event greater than the amount such Lender committed to make as
Additional Term Loans set forth in such Lender’s Term Loan Joinder), on the
Restatement Effective Date and each Additional Term Lender shall be a “Lender”
under the Amended and Restated Credit Agreement as of such date and (ii) each
Additional Revolving Lender agrees to make Additional Revolving Commitments
equal to the amount notified to such Additional Revolving Lender by the
Administrative Agent (but in no event greater than the amount of such Lender’s
Additional Revolving Commitment set forth in such Lender’s Revolving Joinder),
beginning on the Restatement Effective Date and each Additional Revolving Lender
shall be a “Lender” under the Amended and Restated Credit Agreement as of such
date. Amounts paid or prepaid in respect of Additional Term Loans may not be
reborrowed.

SECTION 3.3 Other Provisions Regarding Loans. The commitments of the Additional
Lenders and the refinancing undertakings of the Exchanging Lenders are several
and not joint and no such Exchanging Lender will be responsible for any other
Exchanging Lender’s failure to make or acquire New Term Loans. Each of the
parties hereto acknowledges and agrees that the terms of this Amendment do not
constitute a novation but, rather, an amendment of the Existing Credit Agreement
and Existing Guarantee and Collateral Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 3.4 Interest; Breakage; Prepayments

(a) The Borrower hereby agrees that it shall pay the Non-Exchanging Lenders, on
the Restatement Effective Date, (i) accrued and unpaid interest to and including
the Restatement Effective Date, on the amount of Existing Term Loans prepaid
pursuant to this Amendment and (ii) any compensation required to be paid
pursuant to the provisions of Sections 3.5, 3.9 and 4.11 of the Existing Credit
Agreement; and

(b) Each Exchanging Lender hereby waives any right to receive (i) any payments
under Section 4.11 of the Existing Credit Agreement and (ii) any notice of
termination of revolving commitments or notice of prepayment under Sections 3.6
and 4.1(a), respectively, of the Existing Credit Agreement, in each case as a
result of the prepayment or conversion of any Existing Term Loans into New Term
Loans or termination or conversion of any Existing Revolving Commitments into
New Revolving Commitments, as applicable, pursuant to this Amendment.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

The effectiveness of this Amendment (including the amendments contained in
Article II, the acknowledgement contained in Section 2.2 and agreements
contained in Article III) are subject to the satisfaction (or waiver) of the
following conditions:

SECTION 4.1 This Amendment shall have been duly executed by the Borrower, the
Subsidiary Guarantors, the Issuing Lender, the Swingline Lender and the
Administrative Agent and the Lender Consents and Joinders shall have been duly
executed by each Exchanging Lender, Additional Lender and/or the Borrower, as
applicable;

SECTION 4.2 The Administrative Agent shall have received (i) a certificate
executed on behalf of the Borrower by a Responsible Officer of the Borrower
dated the Restatement Effective Date, substantially in the form of Exhibit J to
the Amended and Restated Credit Agreement with appropriate insertions and
attachments including the certificate of incorporation of the Borrower certified
by the relevant authority of the jurisdiction of organization of the Borrower,
and (ii) a long form good standing certificate for the Borrower from its
jurisdiction of organization;

SECTION 4.3 To the extent not already delivered to the Administrative Agent
prior to the date hereof, the Administrative Agent shall have received
(i) audited consolidated financial statements of the Borrower and its
Subsidiaries, in each case ending on December 31, 2013, on or about December 31,
2012 and on or about December 31, 2011, and (ii) unaudited interim consolidated
financial statements of the Borrower and its Subsidiaries, in each case as at
the last day of the most recent fiscal quarter of the Borrower elapsed more than
45 days prior to the Restatement Effective Date, and all such financial
statements referred to in clauses (i) and (ii), including the related schedules
and notes (if any) thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firms of accountants and disclosed therein);

 

5



--------------------------------------------------------------------------------

SECTION 4.4 The Administrative Agent shall have received confirmation reasonably
satisfactory to it that all fees required to be paid (including any fees payable
pursuant to any separate letter agreements entered into in connection with this
Amendment) and all invoiced expense reimbursements payable by any Loan Party for
account of any of the Other Representatives, Agents or Lenders on or before the
Restatement Effective Date will be paid concurrently with the funding of the New
Term Loans on the Restatement Effective Date;

SECTION 4.5 The Borrower shall have paid to the Administrative Agent, on behalf
of the holders of New Revolving Commitments and New Term Loans, all fees
referenced in Article VII of this Amendment;

SECTION 4.6 The Administrative Agent shall have received (i) a certificate of
each Subsidiary Guarantor, dated the Restatement Effective Date, substantially
in the form of Exhibit C to the Amended and Restated Credit Agreement, with
appropriate insertions and attachments including the certificate of
incorporation of such Subsidiary Guarantor that is a corporation certified by
the relevant authority of the jurisdiction of organization of such Loan Party,
and (ii) a long form good standing certificate for each Subsidiary Guarantor
from its jurisdiction of organization;

SECTION 4.7 The Administrative Agent shall have received the following executed
legal opinions:

(i) the legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent; and

(ii) the legal opinion of such other local counsel in those jurisdictions
reasonably requested by the Administrative Agent, in each case, in form and
substance reasonably acceptable to the Administrative Agent;

SECTION 4.8 The Administrative Agent shall have received and shall be reasonably
satisfied with a solvency certificate of the chief financial officer of the
Borrower substantially in the form of Exhibit I to the Amended and Restated
Credit Agreement, which shall certify as to the solvency of the Loan Parties, on
a consolidated basis, as of the Restatement Effective Date after giving effect
to the Restatement Effective Date Transactions and other transactions
contemplated hereby;

SECTION 4.9 To the extent not already delivered to the Administrative Agent
prior to the date hereof, the Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Amended and
Restated Guarantee and Collateral Agreement;

SECTION 4.10 The Administrative Agent shall have received flood certifications
with respect to each Mortgaged Property and evidence of flood insurance with
respect to each Mortgaged Property located in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board, in form and
substance reasonably satisfactory to the Administrative Agent;

 

6



--------------------------------------------------------------------------------

SECTION 4.11 Each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3 of the Amended and Restated Credit
Agreement), shall be in proper form for filing, registration or recordation;

SECTION 4.12 The Administrative Agent shall have received the results of a
recent lien search with respect to each Loan Party in the jurisdiction where
each such Loan Party is located, and such search shall reveal no liens on any of
the assets of the Loan Parties except for liens permitted by Section 8.3 of the
Amended and Restated Credit Agreement or discharged on or prior to the
Restatement Effective Date pursuant to documentation reasonably satisfactory to
the Administrative Agent; and

SECTION 4.13 The Lenders shall have received from the Loan Parties all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the other parties hereto to enter into this Amendment, the Borrower
and each of the Subsidiary Guarantors represents and warrants to each of the
Lenders and the Administrative Agent that, as of the Restatement Effective Date:

(a) This Amendment has been duly authorized, executed and delivered by the Loan
Parties and constitutes, and the Amended and Restated Credit Agreement (as to
the Loan Parties) constitutes, its legal, valid and binding obligation,
enforceable against such Loan Party in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally, and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

(b) The representations and warranties of the Loan Parties set forth in the
Amended and Restated Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Restatement Effective Date
(immediately after giving effect to this Amendment), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that, in such case, such materiality qualifier shall not
be applicable to any representation or warranty that is already qualified or
modified by materiality in the text thereof;

(c) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing on the
Restatement Effective Date; and

(d) Immediately prior to and immediately after the consummation of the
transactions contemplated under this Amendment on the Restatement Effective
Date, the Loan Parties, on a consolidated basis, are Solvent.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

EFFECTS ON LOAN DOCUMENTS

Except as specifically amended herein, all Loan Documents shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Loan Documents.
The Borrower and each of the Subsidiary Guarantors acknowledges and agrees that,
on and after the Restatement Effective Date, this Amendment, the Joinders and
each of the other Loan Documents to be executed and delivered by any Loan Party
in connection herewith shall constitute a Loan Document for all purposes of the
Amended and Restated Credit Agreement. On and after the Restatement Effective
Date, each reference in the Amended and Restated Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended and Restated
Credit Agreement, and this Amendment and the Amended and Restated Credit
Agreement shall be read together and construed as a single instrument.
Additionally, on and after the Restatement Effective Date, each reference to the
“Guarantee and Collateral Agreement” in the Loan Documents shall mean and be a
reference to the Amended and Restated Guarantee and Collateral Agreement.
Nothing herein shall be deemed to entitle any Loan Party to a further consent
to, or a further waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
and Restated Credit Agreement or any other Loan Document in similar or different
circumstances.

ARTICLE VII

FEES

SECTION 7.1 Revolving Upfront Fee. The Borrower covenants and agrees that, so
long as the Restatement Effective Date occurs, it shall pay each holder of New
Revolving Commitments that has consented to this Amendment or executed a
Revolving Joinder a fee equal to 0.50% of the aggregate principal amount of the
New Revolving Commitment of such Lender.

SECTION 7.2 New Term Loans Upfront Fee. The Borrower covenants and agrees that,
so long as the Restatement Effective Date occurs, it shall pay each holder of
Tranche B-2 Term Loans that has consented to this Amendment or executed a Term
Loan Joinder with respect to Tranche B-2 Term Loans a fee equal to 0.25% of the
aggregate principal amount of the New Term Loans that are Tranche B-2 Term Loans
held by such Lender.

 

8



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 Expenses. The Borrower hereby confirms that the indemnification
provisions set forth in Section 10.7 of the Amended and Restated Credit
Agreement shall apply to this Amendment and such losses, claims, damages,
liabilities, costs and expenses (as more fully set forth therein as applicable)
which may arise herefrom or in connection herewith.

SECTION 8.2 Consents. For purposes of Section 11.6 of the Amended and Restated
Credit Agreement, the Borrower hereby consents to any assignee of the Lead
Arranger or any of its Affiliates becoming a New Term Lender in connection with
the initial syndication of the New Term Loans to the extent that inclusion of
such assignee in the syndicate has been disclosed to the Borrower prior to the
Restatement Effective Date.

SECTION 8.3 Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8.4 Administrative Agent. The Borrower acknowledges and agrees that
JPMorgan in its capacity as administrative agent under the Amended and Restated
Credit Agreement will serve as Administrative Agent under this Amendment and
under the Amended and Restated Credit Agreement.

SECTION 8.5 Governing Law; Waiver of Jury Trial; Jurisdiction. THIS AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK. The provisions of Sections 11.12 and 11.16 of the Amended and
Restated Credit Agreement are incorporated herein by reference.

SECTION 8.6 Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

SECTION 8.7 Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

SECTION 8.8 Effect of Amendment and Restatement of Existing Credit Agreement.
Each Loan Party hereby (i) expressly acknowledges the terms of this Amendment,
(ii) ratifies

 

9



--------------------------------------------------------------------------------

and affirms its obligations under the Loan Documents (including guarantees and
security agreements) executed by such Loan Party and (iii) acknowledges, renews
and extends its continued liability under all such Loan Documents and agrees
such Loan Documents remain in full force and effect, including with respect to
the obligations of the Borrower as modified by this Amendment. Each Loan Party
further acknowledges and agrees to each Agent, each Issuing Lender and each of
the Lenders that after giving effect to this Amendment, neither the modification
of the Existing Credit Agreement effected pursuant to this Amendment, nor the
execution, delivery, performance or effectiveness of this Amendment, as
applicable (a) impairs the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document (as such term is defined in the Existing
Credit Agreement), and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred;
or (b) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

KAR AUCTION SERVICES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer INSURANCE AUTO AUCTIONS, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer ADESA
CORPORATION, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

A.D.E. OF ARK-LA-TEX, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer A.D.E. OF KNOXVILLE, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA ARK-LA-TEX, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA ARKANSAS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA ATLANTA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

ADESA BIRMINGHAM, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA CALIFORNIA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA CHARLOTTE, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA COLORADO, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA DES MOINES, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

ADESA FLORIDA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA IMPACT TEXAS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer ADESA
INDIANAPOLIS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA LANSING, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

ADESA LEXINGTON, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA MISSOURI, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA NEW JERSEY, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA NEW YORK, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

ADESA OHIO, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA OKLAHOMA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA PENNSYLVANIA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA PHOENIX, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA SAN DIEGO, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

ADESA SOUTH FLORIDA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA TEXAS, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA VIRGINIA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA WISCONSIN, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

ASSET HOLDINGS III, L.P. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer AUTO DEALERS EXCHANGE OF CONCORD, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer AUTO DEALERS EXCHANGE OF MEMPHIS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer AUTOMOTIVE FINANCE CORPORATION By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President AUTOMOTIVE
RECOVERY SERVICES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

AUTOVIN, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer PAR, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer AFC CAL, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President AXLE HOLDINGS,
INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer INSURANCE AUTO AUCTIONS CORP. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

IAA SERVICES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer IAA
ACQUISITION CORP. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer AUTO DISPOSAL
SYSTEMS, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer ADS PRIORITY
TRANSPORT, LTD. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer ADS ASHLAND,
LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

ZABEL & ASSOCIATES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer SIOUX FALLS AUTO AUCTION, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer TRI-STATE AUCTION CO., INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer INSURANCE AUTO AUCTIONS OF GEORGIA LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer LIVEBLOCK
AUCTIONS INTERNATIONAL, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

AUTOMOTIVE FINANCE CONSUMER DIVISION, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President ADESA DEALER
SERVICES, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President ADESA MINNESOTA,
LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA NEVADA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

INSURANCE AUTO AUCTIONS TENNESSEE LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer AUCTIONTRAC,
LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer OPENLANE, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer CARSARRIVE NETWORK, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer RECOVERY DATABASE NETWORK, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer PWI HOLDINGS, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

PREFERRED WARRANTIES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer SUPERIOR WARRANTIES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President WARRANTY FINANCING
CORPORATION By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President HIGH TECH
NATIONAL, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer AUTOMOTIVE KEY CONTROLS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender and Swingline
Lender By:  

/s/ Randall K. Stephens

  Name: Randall K. Stephens   Title:   Senior Vice President By:  

 

  Name:   Title:

 

[Signature Page Amendment]



--------------------------------------------------------------------------------

ANNEX I

LENDER CONSENT

[See attachment.]

 

LC-1



--------------------------------------------------------------------------------

ANNEX II

TERM LOAN JOINDER

This JOINDER, dated as of [—], 2014 (this “Joinder”), by and among
                     (the “Additional Term Lender”), KAR Auction Services, Inc.,
a Delaware corporation (the “Borrower”), and JPMorgan Chase Bank, N.A. (the
“Administrative Agent”).

RECITALS:

WHEREAS, reference is made to the Amendment dated as of March 11, 2014 (the
“Amendment”) to the Credit Agreement dated as of May 19, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among KAR Auction Services, Inc., a Delaware corporation (the
“Borrower”), the Lenders party hereto, and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Administrative Agent. All capitalized terms used but not
defined herein shall have the meaning ascribed thereto in the Credit Agreement
or the Amendment, as applicable;

WHEREAS, pursuant to the terms of the Amendment, the Borrower has established
New Term Loans with Exchanging Term Lenders and/or Additional Term Lenders; and

WHEREAS, subject to the terms and conditions of the Credit Agreement and the
Amendment, Additional Term Lenders may become Lenders pursuant to one or more
Term Loan Joinders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

The Additional Term Lender hereby agrees to make Additional Term Loans in the
amount notified to such Additional Term Lender by the Administrative Agent but
not to exceed the amount set forth on its signature page hereto pursuant to and
in accordance with the Credit Agreement and the Amendment. The Additional Term
Loans provided pursuant to this Joinder shall be subject to all of the terms in
the Credit Agreement and the Amendment and to the conditions set forth in the
Credit Agreement and the Amendment, and shall be entitled to all the benefits
afforded by the Credit Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Loan Documents. The Additional Term
Lender, the Borrower and the Administrative Agent acknowledge and agree that the
Additional Term Loans provided pursuant to this Joinder shall constitute Term
Loans for all purposes of the Credit Agreement and the other applicable Loan
Documents.

By executing and delivering this Joinder, the Additional Term Lender shall be
deemed to confirm to and agree with the other parties hereto as follows:
(i) such Additional Term Lender is legally authorized to enter into this Joinder
and the Credit Agreement; (ii) such Additional Term Lender confirms that it has
received a copy of this Joinder, the Amendment and the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 7.1 of the Credit Agreement and such other documents and information
as it has deemed

 

I-1



--------------------------------------------------------------------------------

appropriate to make its own credit analysis and decision to enter into this
Joinder, the Amendment and the Credit Agreement; (iii) such Additional Term
Lender will independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Joinder, the Amendment and the Credit Agreement;
(iv) such Additional Term Lender appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Joinder, the Amendment, the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto; and
(v) such Additional Term Lender agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Joinder, the
Amendment and the Credit Agreement are required to be performed by it as a
Lender.

Upon (i) the execution of a counterpart of this Joinder by the Additional Term
Lender, the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, the Additional Term Lender
shall become a Lender under the Credit Agreement, effective as of the
Restatement Effective Date, and shall be subject to and bound by the terms
thereof and shall perform all obligations and shall have all rights of a Lender
thereunder. Each Additional Term Lender directs the Administrative Agent to
execute the Amendment.

Delivered herewith by the Additional Term Lender to the Administrative Agent are
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as the Additional Term Lender may be required to
deliver to the Administrative Agent pursuant to the Credit Agreement.

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Joinder is a “Loan Document.”

This Joinder, the Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

In the event any one or more of the provisions contained in this Joinder should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

I-2



--------------------------------------------------------------------------------

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
Delivery of an executed signature page to this Joinder by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder.

[Remainder of page intentionally left blank.]

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first written above.

 

 

[NAME OF ADDITIONAL TERM LENDER] By:  

 

Name:   Title:   If a second signature is necessary: By:  

 

Name:   Title:   Aggregate Principal Amount of Additional Term Loans:
$            

 

I-4



--------------------------------------------------------------------------------

KAR AUCTION SERVICES, INC., as Borrower By:  

 

Name:   Title:   President and Chief Executive Officer

 

I-5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

I-6



--------------------------------------------------------------------------------

ANNEX III

REVOLVING LOAN JOINDER

This JOINDER, dated as of [—], 2014 (this “Joinder”), by and among
                     (the “Additional Revolving Lender”), KAR Auction Services,
Inc., a Delaware corporation (the “Borrower”), and JPMorgan Chase Bank, N.A.
(the “Administrative Agent”).

RECITALS:

WHEREAS, reference is made to the Amendment dated as of March 11, 2014 (the
“Amendment”) to the Credit Agreement dated as of May 19, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among KAR Auction Services, Inc., a Delaware corporation (the
“Borrower”), the Lenders party hereto, and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Administrative Agent. All capitalized terms used but not
defined herein shall have the meaning ascribed thereto in the Credit Agreement
or the Amendment, as applicable;

WHEREAS, pursuant to the terms of the Amendment, the Borrower has established
New Revolving Commitments with Exchanging Revolving Lenders and/or Additional
Revolving Lenders; and

WHEREAS, subject to the terms and conditions of the Credit Agreement and the
Amendment, Additional Revolving Lenders may become Lenders pursuant to one or
more Revolving Joinders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

The Additional Revolving Lender hereby agrees to make Additional Revolving
Commitments in the amount notified to such Additional Revolving Lender by the
Administrative Agent but not to exceed the amount set forth on its signature
page hereto pursuant to and in accordance with the Credit Agreement and the
Amendment. The Additional Revolving Commitments provided pursuant to this
Joinder shall be subject to all of the terms in the Credit Agreement and the
Amendment and to the conditions set forth in the Credit Agreement and the
Amendment, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Loan Documents. The Additional Revolving Lender, the
Borrower and the Administrative Agent acknowledge and agree that the Additional
Revolving Commitments provided pursuant to this Joinder shall constitute
Revolving Commitments for all purposes of the Credit Agreement and the other
applicable Loan Documents.

By executing and delivering this Joinder, the Additional Revolving Lender shall
be deemed to confirm to and agree with the other parties hereto as follows:
(i) such Additional Revolving Lender is legally authorized to enter into this
Joinder and the Credit Agreement; (ii) such Additional Revolving Lender confirms
that it has received a copy of this Joinder, the

 

I-1



--------------------------------------------------------------------------------

Amendment and the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 of the Credit Agreement
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder, the Amendment
and the Credit Agreement; (iii) such Additional Revolving Lender will
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Joinder, the Amendment and the Credit Agreement; (iv) such
Additional Revolving Lender appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Joinder, the Amendment, the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto; and (v) such Additional
Revolving Lender agrees that it will perform in accordance with their terms all
the obligations which by the terms of this Joinder, the Amendment and the Credit
Agreement are required to be performed by it as a Lender.

Upon (i) the execution of a counterpart of this Joinder by the Additional
Revolving Lender, the Administrative Agent and the Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, the Additional
Revolving Lender shall become a Lender under the Credit Agreement, effective as
of the Restatement Effective Date, and shall be subject to and bound by the
terms thereof and shall perform all obligations and shall have all rights of a
Lender thereunder. Each Additional Revolving Lender directs the Administrative
Agent to execute the Amendment.

Delivered herewith by the Additional Revolving Lender to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as the Additional Revolving Lender
may be required to deliver to the Administrative Agent pursuant to the Credit
Agreement.

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Joinder is a “Loan Document.”

This Joinder, the Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

In the event any one or more of the provisions contained in this Joinder should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular

 

I-2



--------------------------------------------------------------------------------

jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
Delivery of an executed signature page to this Joinder by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder.

[Remainder of page intentionally left blank.]

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first written above.

 

 

[NAME OF ADDITIONAL REVOLVING LENDER] By:  

 

Name:   Title:   If a second signature is necessary: By:  

 

Name:   Title:   Aggregate Principal Amount of Additional Revolving Commitments:
$            

 

I-4



--------------------------------------------------------------------------------

KAR AUCTION SERVICES, INC., as Borrower By:  

 

Name:   Title:   President and Chief Executive Officer

 

I-5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

I-6



--------------------------------------------------------------------------------

EXHIBIT A

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

A-1



--------------------------------------------------------------------------------

 

 

$2,020,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Amended and Restated as of March 11, 2014

among

KAR AUCTION SERVICES, INC.,

as Borrower,

the Lenders party hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

as Sole Lead Arranger,

and

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC,

FIFTH THIRD BANK,

GOLDMAN SACHS LENDING PARTNERS LLC,

DEUTSCHE BANK SECURITIES INC.

and

CREDIT SUISSE SECURITIES (USA) LLC

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

SECTION 1. DEFINITIONS

     2   

1.1.

    

Defined Terms

     2   

1.2.

    

Other Definitional Provisions

     41   

SECTION 2. AMOUNT AND TERMS OF TERM LOANS

     42   

2.1.

    

Term Loans

     42   

2.2.

    

Procedure for the Term Loan Borrowing

     42   

2.3.

    

Repayment of Term Loans

     42   

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     43   

3.1.

    

Revolving Commitments

     43   

3.2.

    

Procedure for Revolving Loan Borrowing

     43   

3.3.

    

Swingline Commitment

     43   

3.4.

    

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     44   

3.5.

    

Commitment Fees, etc.

     45   

3.6.

    

Termination or Reduction of Revolving Commitments

     45   

3.7.

    

Letter of Credit Subcommitment

     45   

3.8.

    

Procedure for Issuance of Letter of Credit

     46   

3.9.

    

Fees and Other Charges

     47   

3.10.

    

L/C Participations

     47   

3.11.

    

Reimbursement Obligation of the Borrower

     48   

3.12.

    

Obligations Absolute

     48   

3.13.

    

Letter of Credit Payments

     49   

3.14.

    

Applications

     49   

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     49   

4.1.

    

Optional Prepayments

     49   

4.2.

    

Mandatory Prepayments

     50   

4.3.

    

Conversion and Continuation Options

     51   

4.4.

    

Limitations on Eurodollar Tranches

     51   

4.5.

    

Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees

     51   

4.6.

    

Computation of Interest and Fees

     52   

4.7.

    

Inability to Determine Interest Rate

     53   

4.8.

    

Pro Rata Treatment and Payments

     53   

4.9.

    

Requirements of Law

     54   

4.10.

    

Taxes

     56   

4.11.

    

Indemnity

     58   

4.12.

    

Change of Lending Office

     59   

4.13.

    

Replacement of Lenders

     59   

4.14.

    

Evidence of Debt

     59   

4.15.

    

Illegality

     60   

4.16.

    

Defaulting Lenders

     60   

4.17.

    

Incremental Facilities

     61   

4.18.

    

Extension Amendments

     64   

4.19.

     Refinancing Facilities      67   

 

i



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES

     68   

5.1.

    

Financial Condition

     68   

5.2.

    

No Change

     68   

5.3.

    

Corporate Existence; Compliance with Law

     68   

5.4.

    

Power; Authorization; Enforceable Obligations

     69   

5.5.

    

No Legal Bar

     69   

5.6.

    

Litigation

     69   

5.7.

    

No Default

     69   

5.8.

    

Ownership of Property; Liens; Insurance

     69   

5.9.

    

Intellectual Property

     69   

5.10.

    

Taxes

     70   

5.11.

    

Federal Regulations

     70   

5.12.

    

Labor Matters

     70   

5.13.

    

ERISA

     70   

5.14.

    

Investment Company Act; Other Regulations

     71   

5.15.

    

Restricted Subsidiaries

     71   

5.16.

    

Use of Proceeds

     71   

5.17.

    

Environmental Matters

     71   

5.18.

    

Accuracy of Information, etc.

     72   

5.19.

    

Security Documents

     72   

5.20.

    

Solvency

     73   

5.21.

    

Regulation H

     73   

5.22.

    

Anti-Terrorism Laws

     73   

5.23.

    

Anti-Corruption Laws

     74   

SECTION 6. CONDITIONS PRECEDENT

     74   

6.1.

    

Conditions to Each Extension of Credit

     74   

SECTION 7. AFFIRMATIVE COVENANTS

     75   

7.1.

    

Financial Statements

     75   

7.2.

    

Certificates; Other Information

     75   

7.3.

    

Payment of Obligations; Payment of Taxes

     77   

7.4.

    

Maintenance of Existence; Compliance

     77   

7.5.

    

Maintenance of Property; Insurance

     77   

7.6.

    

Inspection of Property; Books and Records; Discussions

     78   

7.7.

    

Notices

     78   

7.8.

    

Environmental Laws

     78   

7.9.

    

Additional Collateral, etc.

     79   

7.10.

    

Use of Proceeds

     81   

7.11.

    

Further Assurances

     81   

7.12.

    

Post-Closing Items

     81   

SECTION 8. NEGATIVE COVENANTS

     81   

8.1.

    

Financial Condition Covenant

     81   

8.2.

    

Indebtedness

     82   

 

ii



--------------------------------------------------------------------------------

8.3.

    

Liens

     85   

8.4.

    

Fundamental Changes

     87   

8.5.

    

Disposition of Property

     88   

8.6.

    

Restricted Payments

     90   

8.7.

    

Investments

     91   

8.8.

    

Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications

     94   

8.9.

    

Transactions with Affiliates

     94   

8.10.

    

Sales and Leasebacks

     95   

8.11.

    

Hedge Agreements

     95   

8.12.

    

Changes in Fiscal Periods

     96   

8.13.

    

Negative Pledge Clauses

     96   

8.14.

    

Clauses Restricting Subsidiary Distributions

     96   

8.15.

    

Lines of Business

     97    SECTION 9. EVENTS OF DEFAULT      97    SECTION 10. THE AGENTS AND
OTHER REPRESENTATIVES      100   

10.1.

    

Appointment

     100   

10.2.

    

Delegation of Duties

     100   

10.3.

    

Exculpatory Provisions

     101   

10.4.

    

Reliance by Agents

     101   

10.5.

    

Notice of Default

     101   

10.6.

    

Non-Reliance on Agents and Other Lenders

     102   

10.7.

    

Indemnification

     102   

10.8.

    

Agent in Its Individual Capacity

     102   

10.9.

    

Successor Administrative Agent

     103   

10.10.

    

Agents Generally

     103   

10.11.

    

Other Representatives

     103   

10.12.

    

Withholding Tax

     103   

10.13.

    

Administrative Agent May File Proofs of Claim

     103    SECTION 11. MISCELLANEOUS      104   

11.1.

    

Amendments and Waivers

     104   

11.2.

    

Notices

     106   

11.3.

    

No Waiver; Cumulative Remedies

     107   

11.4.

    

Survival of Representations and Warranties

     107   

11.5.

    

Payment of Expenses; Indemnity

     107   

11.6.

    

Successors and Assigns; Participations and Assignments

     109   

11.7.

    

Adjustments; Set-off

     114   

11.8.

    

Counterparts

     114   

11.9.

    

Severability

     114   

11.10.

    

Integration

     115   

11.11.

    

GOVERNING LAW

     115   

11.12.

    

Submission To Jurisdiction; Waivers

     115   

11.13.

    

Acknowledgments

     115   

11.14.

    

Releases of Guarantees and Liens

     116   

11.15.

    

Confidentiality

     116   

11.16.

    

WAIVERS OF JURY TRIAL

     117   

 

iii



--------------------------------------------------------------------------------

11.17.

    

Reserved

     117   

11.18.

    

USA PATRIOT Act

     117   

11.19.

    

Lender Action

     117   

11.20.

    

Certain Undertakings with Respect to Securitization Subsidiaries

     117   

11.21.

    

Certain Undertakings with Respect to Certain Affiliate Lenders

     118   

11.22.

    

No Fiduciary Duty

     119   

11.23.

    

Effect of Amendment and Restatement of Existing Credit Agreement

     119   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:    1.1(a)    Mortgaged Property 1.1(b)    Restatement Effective Date
Unrestricted Subsidiaries 1.1(c)    Existing Letters of Credit 1.1(d)    Tranche
B-1 Term Loan Allocations 1.1(e)    Tranche B-2 Term Loan Allocations 1.1(f)   
Revolving Commitment Allocations 5.4    Consents, Authorizations, Filings and
Notices 5.6    Litigation 5.15    Restricted Subsidiaries 5.17    Environmental
Matters 7.12    Post-Closing Items 8.2(d)    Scheduled Existing Indebtedness
8.3(i)    Scheduled Existing Liens 8.7(e)    Scheduled Existing Investments
8.9(i)    Transactions with Affiliates EXHIBITS:    A    Reserved B    Form of
Compliance Certificate C    Form of Closing Certificate of the Guarantors D   
Form of Mortgage E-1    Form of Assignment and Assumption E-2    Form of
Affiliated Lender Assignment and Assumption F    Form of Exemption Certificate
G-1    Form of Term Note G-2    Form of Revolving Note G-3    Form of Swingline
Note H    Reserved I    Form of Solvency Certificate J    Form of Closing
Certificate of the Borrower K-1    Form of Intercreditor Agreement K-2    Form
of Pari Debt Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT, amended and restated as of March 11,
2014 (as amended, supplemented, restated or otherwise modified from time to
time, this “Agreement”), is by and among, KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Recitals

WHEREAS, the Borrower is party to that certain Credit Agreement dated as of
May 19, 2011 (as amended, supplemented, restated or otherwise modified from time
to time prior to the date hereof, the “Existing Credit Agreement”), among the
lenders party thereto and JPMorgan Chase Bank, N.A., as the administrative agent
thereunder;

WHEREAS, the Lenders party to the Amendment and Restatement Agreement have
agreed to amend and restate the Existing Credit Agreement in its entirety to
read as set forth in this Agreement, and it has been agreed by such parties that
the Loans and any Letters of Credit outstanding as of the Restatement Effective
Date and other “Obligations” under and as defined in the Existing Credit
Agreement (including indemnities) shall be governed by and deemed to be
outstanding under this Agreement with the intent that the terms of this
Agreement shall supersede the terms of the Existing Credit Agreement (which
shall hereafter have no further effect upon the parties thereto other than with
respect to any action, event, representation, warranty or covenant occurring,
made or applying prior to the Restatement Effective Date), and all references to
the “Credit Agreement” in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof; provided, that (1) the grants of security interests,
Mortgages and Liens under and pursuant to the Loan Documents shall continue
unaltered to secure, guarantee, support and otherwise benefit the Obligations of
the Borrower and the other Loan Parties under the Existing Credit Agreement and
this Agreement and each other Loan Document and each of the foregoing shall
continue in full force and effect in accordance with its terms except as
expressly amended thereby or hereby or by the Amendment and Restatement
Agreement, and the parties hereto hereby ratify and confirm the terms thereof as
being in full force and effect and unaltered by this Agreement and (2) it is
agreed and understood that this Agreement does not constitute a novation,
satisfaction, payment or reborrowing of any Obligation under the Existing Credit
Agreement or any other Loan Document except as expressly modified by this
Agreement, nor does it operate as a waiver of any right, power or remedy of any
Lender under any Loan Document;

WHEREAS, on the Restatement Effective Date, pursuant to the Amendment and
Restatement Agreement, (a) (i) each Existing Term Lender that is an Exchanging
Term Lender will exchange their Existing Term Loans on a dollar-for dollar basis
for Tranche B-1 Term Loans and/or Tranche B-2 Term Loans in an amount equal to
such Term Lender’s Tranche B-1 Term Loan Allocation and/or Tranche B-2 Term Loan
Allocation, respectively, and any of its Existing Term Loans in excess of its
applicable Tranche B-1 Term Loan Allocation and/or Tranche B-2 Term Loan
Allocation shall be repaid in full, (ii) each Existing Term Lender that has not
agreed to be an Exchanging Term Lender shall have its Existing Term Loans repaid
in full and (iii) each Additional Term Lender who commits to provide Term Loans
pursuant to a Term Loan Joinder will extend Tranche B-1 Term Loans and/or
Tranche B-2 Term Loans in an amount equal to such Term Lender’s Tranche B-1 Term
Loan Allocation and/or Tranche B-2 Term Loan Allocation, respectively and
(b) (i) each Existing Revolving Lender that is an Exchanging Revolving Lender
will exchange its Existing Revolving Commitments on a dollar-for-dollar basis
into Revolving Commitments hereunder in an amount equal to its Revolving
Commitment Allocation and any of its Existing Revolving Commitments in excess of
its Revolving Commitment Allocation shall be terminated, (ii) each Existing
Revolving Lender that has not agreed to be an

 

1



--------------------------------------------------------------------------------

Exchanging Revolving Lender shall have its Existing Revolving Commitments
terminated and (iii) each Additional Revolving Lender who commits to provide
Revolving Commitments pursuant to a Revolving Loan Joinder hereby agrees to
extend Revolving Commitments hereunder in an amount equal to its Revolving
Commitment Allocation (collectively, the “Restatement Effective Date
Transactions”); and

WHEREAS, as of the Restatement Effective Date, the Lenders have agreed to extend
certain credit facilities to Borrower, in an aggregate amount not to exceed
$2,020,000,000, in the form of (a) Term Loans consisting of (x) Tranche B-1 Term
Loans in an aggregate principal amount not to exceed $650,000,000 and
(y) Tranche B-2 Term Loans in an aggregate principal amount not to exceed
$1,120,000,000, the proceeds of which will be used to consummate the Restatement
Effective Date Transactions on the Restatement Effective Date, provided that,
any proceeds of any Term Loans extended by the Additional Term Lenders in cash
that are not applied to prepay Existing Term Loans and that remain unutilized
after the consummation of the Restatement Effective Date Transactions may be
used by Borrower and its Subsidiaries after the Restatement Effective Date for
ongoing working capital needs and general corporate purposes of the Borrower and
its Subsidiaries and (b) Revolving Commitments in an aggregate principal amount
not to exceed $250,000,000, the proceeds of which will be used for ongoing
working capital needs and general corporate purposes of the Borrower and its
Subsidiaries.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into this Agreement and to induce
the Lenders to make their respective extensions of credit to the Borrower
hereunder, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Addendum”: an instrument, substantially in the form of Exhibit H or otherwise
satisfactory to the Administrative Agent, by which a Person becomes a party to
this Agreement as a Lender.

“Additional Lender”: as defined in Section 4.17(b).

“Additional Term Lender”: as defined in the Amendment and Restatement Agreement.

“Additional Term Loans”: as defined in the Amendment and Restatement Agreement.

“Adjustment Date”: as defined in the definition of “Applicable Margin”.

“Administrative Agent”: as defined in the preamble to this Agreement.

“AFC - Canada”: Automotive Finance Canada, an Ontario corporation.

“AFC - US”: Automotive Finance Corporation, an Indiana corporation.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Affiliated Lender Assignment and Assumption”: an Affiliated Lender Assignment
and Assumption, substantially in the form of Exhibit E-2.

“Affiliated Lenders”: the Borrower, its Subsidiaries, and their respective
Affiliates.

“Agents”: the collective reference to the Administrative Agent and, solely for
purposes of Section 10, the Issuing Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Restatement Effective Date, the aggregate amount of such Lender’s
Commitments at such time, (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble to this Agreement.

“Amended and Restated Guarantee and Collateral Agreement”: as defined in the
Amendment and Restatement Agreement.

“Amendment and Restatement Agreement”: that certain Amendment and Restatement
Agreement, dated as of the Restatement Effective Date, among the Borrower, the
Lenders party thereto and the Administrative Agent.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Affiliated Persons from time to time
concerning or relating to bribery or corruption.

“Applicable Margin”: for any day (a) (i) with respect to Base Rate Term Loans
hereunder, the applicable rate per annum set forth for Base Rate Term Loans in
clause (b) or (c) of the definition of “Pricing Grid” as applicable and
(ii) with respect to Eurodollar Rate Term Loans hereunder, the applicable rate
per annum set forth for Eurodollar Rate Term Loans in clause (b) or (c) of the
definition of “Pricing Grid”, as applicable and (b) (i) with respect to Base
Rate Revolving Loans and Swingline Loans hereunder, the applicable rate per
annum set forth under the heading “Applicable Margin for Base Rate Revolving
Loans and Swingline Loans” on the applicable Pricing Grid which corresponds to
the Consolidated Senior Secured Leverage Ratio as of the relevant date of
determination and (ii) with respect to Eurodollar Rate Revolving Loans
hereunder, the applicable rate per annum set forth under the heading “Applicable
Margin for Eurodollar Rate Revolving Loans” on the applicable Pricing Grid which
corresponds to the Consolidated Senior Secured Leverage Ratio as of the relevant
date of determination. Each change in the Applicable Margin resulting from a
change in the Consolidated Senior Secured Leverage Ratio shall be effective with
respect to all Revolving Loans and Swingline Loans outstanding on and after the
date of delivery to the Administrative Agent of the financial statements and
certificates required by Sections 7.1(a) or (b) and Section 7.2(a),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change. Notwithstanding the foregoing, until the Borrower shall
have delivered the financial statements and certificates required by
Sections 7.1(a) or (b) and Section 7.2(a), respectively, for the period ended
June 30, 2014 (such date, the “Adjustment Date”), (x) the Consolidated Senior
Secured Leverage Ratio shall be deemed to be in Category 1 for purposes of

 

3



--------------------------------------------------------------------------------

determining the Applicable Margin in respect of Revolving Loans and (y) the
Consolidated Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Margin in respect of Tranche B-2 Term Loans. In
addition, (a) at any time during which the Borrower has failed to deliver the
financial statements and certificates required by Sections 7.1(a) or (b) and
Section 7.2(a), respectively, or (b) at any time after the occurrence and during
the continuance of an Event of Default, the Consolidated Senior Secured Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Margin in respect of Revolving Loans.

“Applicable Period”: as defined in Section 4.6(c).

“Application”: an application, in a form as each Issuing Lender may reasonably
specify from time to time to request such Issuing Lender open a Letter of
Credit.

“Approved Fund”: (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (including any issuance or sale of Capital Stock of any Restricted
Subsidiary of the Borrower, but excluding any Disposition permitted by
Section 8.5 (other than any Dispositions permitted pursuant to Section 8.5(r)
thereof) that yields gross proceeds to any Group Member (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $10,000,000.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E-1.

“Atlanta IRB Transaction”: the transactions entered into by ADESA Atlanta, LLC
with the Development Authority of Fulton County, Georgia in connection with a
wholesale automobile auction facility located in Fulton, Georgia on or about
December 1, 2002.

“Available Retained ECF”: at any time, the difference (if a positive number)
between (a) the cumulative amount, for all then completed fiscal years in which
Excess Cash Flow was a positive number, commencing with the fiscal year ending
on December 31, 2014, of (x) Excess Cash Flow for such completed fiscal year
multiplied by (y) the applicable Available Retained ECF Percentage for such
fiscal year, minus (b) the amounts described in the preceding clause (a) used
for redeeming, repurchasing, defeasing or otherwise prepaying Indebtedness
pursuant to Section 8.8, for Restricted Payments under Section 8.6, or for
Investments under Section 8.7.

“Available Retained ECF Percentage”: 50.0%; provided, that “Available Retained
ECF Percentage” shall be (i) 75% if the Consolidated Senior Secured Leverage
Ratio as of the last day of such fiscal year is less than 3.50 to 1.00 but equal
to or greater than 3.00 to 1.00 and (ii) equal to 100% if the Consolidated
Senior Secured Leverage Ratio as of the last day of such fiscal year is less
than 3.00 to 1.00.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

 

4



--------------------------------------------------------------------------------

“Backstop L/C”: as defined in Section 3.7(a).

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%
and (c) the Eurodollar Rate calculated to give effect to clause (y) of such
definition, if applicable, for an Interest Period of one-month commencing on
such date plus 1.00%. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City (the
Prime Rate not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors). Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”: as defined in Section 11.7(a).

“Blocked Person”: as defined in Section 5.22.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 5.17(b).

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed; and when used in connection with a Eurocurrency Loan for a LIBOR Quoted
Currency, the term “Business Day” shall also exclude any day on which banks are
not open for general business in London.

“Canadian Securitization”: a Securitization the related documentation of which
is governed by the laws of a jurisdiction in Canada.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) which would, in accordance with GAAP, be
set forth as capital expenditures in the consolidated statement of cash flow of
the Borrower, but excluding in any event any (i) Permitted Acquisitions,
(ii) additions to fixed assets required by GAAP in respect of Leasehold Cost
Overruns and (iii) any such expenditures made with the Net Cash Proceeds of the
issuance of Capital Stock of the Borrower or of any Disposition or Recovery
Event not required to prepay the Loans in accordance with Section 4.2(b),
(iv) expenditures that are accounted for as capital

 

5



--------------------------------------------------------------------------------

expenditures of such Person and that actually are paid for by a third party and
for which no Loan Party has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other person (whether before, during or after such period) and (v) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; provided, however, that, for the
avoidance of doubt, any obligations relating to a lease that was validly
accounted for by such Person as an operating lease in accordance with GAAP as in
effect on the Restatement Effective Date, and any similar lease entered into
after the Restatement Effective Date by such Person that would have been validly
accounted for by such Person as an operating lease in accordance with GAAP as in
effect on the Restatement Effective Date; shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations. For the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding Indebtedness convertible or exchangeable into any such capital stock
to the extent not yet converted into capital stock.

“Cash Collateral”: as defined in Section 3.7(a).

“Cash Collateralize”: as defined in Section 3.7(a).

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 provided, however, that time deposits
(including eurodollar time deposits), certificates of deposit (including
eurodollar certificates of deposit) and bankers’ acceptances in an aggregate
amount not to exceed $2,000,000 may be maintained at any commercial bank of
recognized standing organized under the laws of the United States (or any State
or territory thereof) that does not satisfy the capital and surplus requirements
and rating requirements set forth in this clause (b); (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
AA by S&P or

 

6



--------------------------------------------------------------------------------

AA by Moody’s; (f) securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any Lender or
any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

“CLO”: any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.

“Closing Certificate of the Borrower”: a certificate duly executed by a
Responsible Officer on behalf of the Borrower substantially in the form of
Exhibit J.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the Revolving Commitment of such Lender.

“Commitment Fee Rate”: the applicable rate per annum set forth under the heading
“Commitment Fee Rate” on the applicable Pricing Grid which corresponds to the
Consolidated Senior Secured Leverage Ratio as of the relevant date of
determination. Notwithstanding the foregoing, until the Adjustment Date, the
Consolidated Senior Secured Leverage Ratio shall be deemed to be in Category 1
for purposes of determining the Commitment Fee Rate. In addition, (a) at any
time during which the Borrower has failed to deliver the financial statements
and certificates required by Sections 7.1(a) or (b) and Section 7.2(a),
respectively, or (b) at any time after the occurrence and during the continuance
of an Event of Default, the Consolidated Senior Secured Leverage Ratio shall be
deemed to be in Category 1 for purposes of determining the Commitment Fee Rate.

“Commonly Controlled Entity”: any trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or (solely for purposes of Section 302 of ERISA and
Section 412 of the Code) is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
on behalf of the Borrower substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument (a copy of which
shall be provided by the Administrative Agent to the Borrower upon request),
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations under this Agreement (including its obligation to fund a
Loan) if, for any reason, its Conduit Lender fails to fund any such Loan, and
the designating Lender (and not the Conduit Lender) shall have the sole right
and responsibility to deliver all consents and waivers required or requested
under this Agreement with respect to its Conduit Lender, and provided, further,
that no Conduit Lender shall (a) be entitled to receive any greater amount
pursuant to

 

7



--------------------------------------------------------------------------------

Sections 4.9, 4.10, 4.11 or 11.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender, (b) be deemed to have any Commitment or (c) be designated if such
designation would otherwise increase the costs of any Facility to the Borrower.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated February, 2014 and furnished to the Lenders in connection with this
Agreement.

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of
(a) the aggregate amount of Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on the most recent Test Date to
(b) Consolidated Interest Expense for such four fiscal quarters; provided, that

(1) if since the beginning of such period the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been Incurred on the first day of such period (except that in
making such computation, the amount of Indebtedness under any revolving credit
facility outstanding on the date of such calculation shall be computed based on
(A) the average daily balance of such Indebtedness during such four fiscal
quarters or such shorter period for which such facility was outstanding or
(B) if such facility was created after the end of such four fiscal quarters, the
average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such calculation);

(2) if since the beginning of such period the Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination (each, a “Discharge”) or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid),
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Discharge of such
Indebtedness, including with the proceeds of such new Indebtedness, as if such
Discharge had occurred on the first day of such period;

(3) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business (any such disposition, a
“Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Borrower or any Restricted Subsidiary repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged with respect to the
Borrower and its continuing Restricted Subsidiaries in connection with such Sale
for such period (including but not limited to through the assumption of such
Indebtedness by another Person) plus (B) if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale;

(4) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets

 

8



--------------------------------------------------------------------------------

constituting an operating unit of a business in a Permitted Acquisition,
including any such Investment or acquisition occurring in connection with a
transaction causing a calculation to be made hereunder (any such Investment or
acquisition, a “Purchase”), Consolidated EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving pro forma effect
thereto (including the Incurrence of any related Indebtedness) as if such
Purchase occurred on the first day of such period; and

(5) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by the
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings, synergies or annualized impact of buyer fee increases
relating to any such Sale, Purchase or other transaction) shall be as determined
in good faith by the Chief Financial Officer or a Responsible Officer of the
Borrower. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest expense on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedge Agreement
applicable to such Indebtedness). If any Indebtedness bears, at the option of
the Borrower or a Restricted Subsidiary, a rate of interest based on a prime or
similar rate, a eurocurrency interbank offered rate or other fixed or floating
rate, and such Indebtedness is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated by applying such optional rate
as the Borrower or such Restricted Subsidiary may designate. If any Indebtedness
that is being given pro forma effect was Incurred under a revolving credit
facility, the interest expense on such Indebtedness shall be computed based upon
the average daily balance of such Indebtedness during the applicable period.
Interest on a Capital Lease Obligation shall be deemed to accrue at an interest
rate determined in good faith by a responsible financial or accounting officer
of the Borrower to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP.

“Consolidated Current Assets”: at any date, all amounts from continuing
operations (other than cash and Cash Equivalents) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date, excluding all Securitization Assets on the balance
sheet on the last day of the fiscal year that are sold thereafter in the
ordinary course of a Permitted Securitization.

“Consolidated Current Liabilities”: at any date, all amounts from continuing
operations (other than any accrued interest related to Indebtedness) that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein, excluding all accounts payable with respect to Securitization
Assets on the balance sheet on the last day of the fiscal year that are sold
thereafter in the ordinary course of a Permitted Securitization.

 

9



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period:

(a) Consolidated Net Income for such period plus,

(b) without duplication and to the extent reflected as a charge in arriving at
such Consolidated Net Income for such period, the sum of the following amounts
for such period:

(i) the aggregate amount of all provisions for all taxes (whether or not paid,
estimated or accrued) based upon the income and profits of the Borrower or
alternative taxes imposed as reflected in the provision for income taxes in the
Borrower’s consolidated financial statements,

(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs, and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans),

(iii) depreciation and amortization expense,

(iv) amortization of intangibles (including goodwill) and organization costs,

(v) any extraordinary, unusual or non-recurring charges, expenses or losses
(whether cash or non-cash),

(vi) non-cash compensation expenses from stock, options to purchase stock and
stock appreciation rights issued to the management of the Borrower,

(vii) any other non-cash charges, non-cash expenses or non-cash losses of the
Borrower or any of its Restricted Subsidiaries for such period (including
deferred rent but excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period); provided, however, that cash payments made in
such period or in any future period in respect of such non-cash charges,
expenses or losses (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period) shall be subtracted from Consolidated Net Income
in calculating Consolidated EBITDA in the period when such payments are made,

(viii) any impairment charges, write-off, depreciation or amortization of
intangibles arising pursuant to Statement of Financial Accounting Standards
No. 141 or to Statement of Financial Accounting Standards No. 142 and any other
non-cash charges resulting from purchase accounting,

(ix) any reduction in revenue resulting from the purchase accounting effects of
adjustments to deferred revenue in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries), as a
result of any acquisition consummated prior to the Restatement Effective Date or
any Permitted Acquisition,

 

10



--------------------------------------------------------------------------------

(x) any loss realized upon the sale or other disposition of any asset (including
pursuant to any sale/leaseback transaction) that is not Disposed of in the
ordinary course of business and any loss realized upon the sale or other
disposition of any Capital Stock of any Person,

(xi) any unrealized losses in respect of Hedge Agreements,

(xii) any unrealized foreign currency translation losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person,

(xiii) the amount of any minority expense net of dividends and distributions
paid to the holders of such minority interest,

(xiv) any costs, fees and expenses associated with the consolidation of the
salvage operations of the Borrower and its Restricted Subsidiaries as described
in the Confidential Information Memorandum,

(xv) any costs, fees and expenses associated with the cost reduction,
operational restructuring and business improvement efforts of any consulting
firm engaged by the Borrower or its Restricted Subsidiaries to perform such
service;

(xvi) any charges, costs, fees and expenses realized upon the termination of
employees and the termination or cancellation of leases, software licenses or
other contracts in connection with the operational restructuring and business
improvement efforts of the Borrower and its Restricted Subsidiaries; and

(xvii) Transaction Costs and any other costs, fees and expenses incurred in
connection with and charges related to any Permitted Acquisition, Investments in
any Wholly-Owned Subsidiary, issuances or Incurrence of Indebtedness,
Dispositions, issuances of Capital Stock or refinancing transactions and
modifications of instruments of Indebtedness, in each case, whether or not
consummated; minus

(c) to the extent included in arriving at such Consolidated Net Income for such
period, the sum of the following amounts for such period:

(i) interest income,

(ii) any extraordinary, unusual or non-recurring income or gains whether or not
included as a separate item in the statement of Consolidated Net Income,

(iii) all non-cash gains on the sale or disposition of any property other than
inventory sold in the ordinary course of business,

(iv) any other non-cash income (excluding any items that represent the reversal
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period that are described in the parenthetical to clause (b)(vii) above),

(v) any gain realized upon the sale or other disposition of any asset (including
pursuant to any sale/leaseback transaction) that is not Disposed of in the
ordinary course of business and any gain realized upon the sale or other
disposition of any Capital Stock of any Person,

 

11



--------------------------------------------------------------------------------

(vi) any unrealized gains in respect of Hedge Agreements, and

(vii) any unrealized foreign currency translation gains in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person, all as determined on a consolidated basis; and plus

(d) the annualized impact of buyer fee increases on any business acquired in a
Permitted Acquisition.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Senior Secured Leverage Ratio or the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Restricted Subsidiary shall have made any Material Disposition
or designated any Restricted Subsidiary as an Unrestricted Subsidiary, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition or designation for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Restricted Subsidiary shall have made a Material
Acquisition or designated any Unrestricted Subsidiary as a Restricted
Subsidiary, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto, as if such Material Acquisition or
designation occurred on the first day of such Reference Period, and,
Consolidated EBITDA may be increased by adding back any cost savings related
thereto to the extent described as such in writing by the Borrower to the
Administrative Agent and expected to be realized within 365 days of such
Material Acquisition and all costs incurred to achieve such cost savings. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $5,000,000.

“Consolidated Interest Expense”: for any period, (a) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including any such interest expense consisting
of (i) interest expense attributable to Capital Lease Obligations,
(ii) amortization of debt discount, (iii) interest in respect of Indebtedness of
any other Person that has been guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (iv) non-cash interest expense, (v) the
interest portion of any deferred payment obligation and (vi) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus (b) preferred stock dividends paid in cash
in respect of Disqualified Capital Stock of the Borrower held by Persons other
than the Borrower or a Restricted Subsidiary and minus (c) to the extent
otherwise included in such interest expense referred to in clause (a) above,
amortization or write-off of financing costs, in each case under clauses
(a) through (c) as determined on a consolidated basis in accordance with GAAP;
provided, that gross interest expense shall be determined after giving effect to
any net payments made or received by the Borrower and its Restricted
Subsidiaries with respect to interest rate Hedge Agreements.

 

12



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: the ratio of (a) Consolidated Total Debt on the
last day of any fiscal quarter of the Borrower to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters then ended.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided, that there shall be excluded the income
(or loss) of any Person (other than a Restricted Subsidiary of the Borrower) in
which the Borrower or any of its Restricted Subsidiaries has an ownership
interest recorded using the equity method, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions.

“Consolidated Senior Secured Leverage Ratio”: the ratio of (a) Consolidated
Total Debt on the last day of any fiscal quarter of the Borrower, except that
portion thereof consisting of Indebtedness that is not secured by a Lien on any
Property of any Group Member, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended.

“Consolidated Total Assets”: as of any date, the total assets of Borrower and
the Restricted Subsidiaries, determined in accordance with GAAP, as set forth on
the consolidated balance sheet of Borrower as of such date.

“Consolidated Total Debt”: at any date, (a) the aggregate amount shown or
required by GAAP to be shown as a liability on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of such date in respect of all
Indebtedness of the Borrower or any of its Restricted Subsidiaries then
outstanding, excluding any such Indebtedness in connection with the Atlanta IRB
Transaction (provided that Consolidated Total Debt shall not include
Indebtedness in respect of any letter of credit or bank guaranty, except to the
extent of any unreimbursed obligations in respect of any drawn letter of credit
or bank guaranty), and minus (b) Unrestricted Cash; provided, that, solely for
purposes of calculating Consolidated Total Debt in connection with determining
the Consolidated Senior Secured Leverage Ratio for purposes of Sections 4.17 and
8.2(v), Unrestricted Cash that is the proceeds of the Incremental Loans to be
Incurred under Sections 4.17 or Indebtedness Incurred pursuant to Section 8.2(v)
shall not, taken together with all such other proceeds of Incremental Loans
previously deducted from Consolidated Total Debt in connection with determining
the Consolidated Senior Secured Leverage Ratio for purposes of Sections 4.17 and
8.2(v) in connection with the incurrence of any Incremental Loans or Incremental
Commitments under Sections 4.17 or Indebtedness Incurred pursuant to
Section 8.2(v), exceed $125,000,000. For the avoidance of doubt, Consolidated
Total Debt shall not include any Indebtedness of a Securitization Subsidiary in
connection with a Permitted Securitization.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Continuing Directors”: the directors of the Borrower on the Restatement
Effective Date and each other director of the Borrower whose nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors or such other director who receives
the vote of the Permitted Investors in his or her election to the board of
directors of the Borrower by the shareholders of the Borrower.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

13



--------------------------------------------------------------------------------

“Control Agreement”: with respect to any deposit account of the Borrower or any
of its Restricted Subsidiaries, one or more control agreements which (a) is
sufficient to establish the Administrative Agent’s control per Section 9-104 of
the Uniform Commercial Code, (b) provides the Administrative Agent with a
perfected, first priority security interest in all amounts from time to time on
deposit in such deposit account, and (c) is otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person or a common
controlling Person primarily for the purpose of making equity or debt
investments in one or more companies. For purposes of this definition, “control”
of a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Credit Agreement Refinancing Indebtedness”: (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt and (d) Indebtedness Incurred or Refinancing Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, Incremental Loans, Refinancing
Term Loans, Refinancing Revolving Loans, outstanding Revolving Loans or (in the
case of Refinancing Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments, Incremental Revolving Commitments or the
Refinancing Revolving Commitments hereunder (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided, that (i) such
extending, renewing or refinancing Indebtedness (including, if such Indebtedness
includes any Refinancing Revolving Commitments, the unused portion of such
Refinancing Revolving Commitments) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Refinanced Debt (and, in
the case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments or Refinancing Revolving Commitments, the amount thereof), plus
accrued and unpaid interest capitalized, any premium or other reasonable amount
paid, and fees and expenses reasonably incurred in connection therewith,
(ii) such Indebtedness has a later maturity and a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt, (iii) such Refinanced
Debt shall be repaid, defeased or satisfied and discharged, and all accrued
interest, fees and premiums (if any) in connection therewith shall be paid, on
the date such Credit Agreement Refinancing Indebtedness is issued, Incurred or
obtained; provided, that to the extent that such Refinanced Debt consists, in
whole or in part, of Revolving Commitments or Refinancing Revolving Commitments
(or Revolving Loans, Refinancing Revolving Loans or Swingline Loans Incurred
pursuant to any Revolving Commitments or Refinancing Revolving Commitments),
such Revolving Commitments or Refinancing Revolving Commitments, as applicable,
shall be terminated, and all accrued fees in connection therewith shall be paid,
on the date such Credit Agreement Refinancing Indebtedness is issued, Incurred
or obtained and (iv) such Indebtedness will have terms and conditions (other
than pricing and optional prepayment terms) that are substantially identical to
(or in the case of Refinancing Notes are on market terms or are substantially
identical to), or (taken as a whole) are no more favorable to the investors
providing such Credit Agreement Refinancing Indebtedness than, the Refinanced
Debt (except for covenants or other provisions applicable only to the period
after the Latest Maturity Date).

“Credit Facilities”: to the extent specified by the Borrower by notice to the
Administrative Agent, one or more other debt facilities or commercial paper
facilities, in each case, with banks or other institutional lenders providing
for revolving credit loans, term loans, receivables financing (including through
the sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated,

 

14



--------------------------------------------------------------------------------

modified, renewed, refunded, replaced (whether upon or after termination or
otherwise) or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender, as determined by the Administrative Agent in
its reasonable discretion, that has (a) failed to fund any portion of its Loans
or participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent, any Issuing Lender, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements generally in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Discharge”: as defined in the definition of “Consolidated Coverage Ratio”.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other
Capital Stock that would constitute Disqualified Capital Stock, in each case of
clauses (a) through (d) above, prior to the date that is ninety-one (91) days
after the later of the Revolving Termination Date and the date final payment is
due on the Term Loans.

“Dollars” and “$” dollars: denote the lawful currency of the United States of
America.

 

15



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Earnout Obligation”: an obligation to pay the seller in an acquisition a future
payment that is contingent upon the financial performance of the business
acquired in such acquisition exceeding a specified benchmark level and that
becomes payable when such excess financial performance is achieved.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability concerning
protection or preservation of the environment and natural resources, including
those relating to the generation, use storage, transportation, disposal,
release, or threatened release of, or exposure to, Materials of Environmental
Concern.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, exemptions and other authorizations issued by any Governmental
Authority under any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor thereto.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to the Eurodollar Base Rate for such Interest Period multiplied by the
Statutory Reserve Rate, provided, that in the case of the Tranche B-2 Term
Loans, “Eurodollar Rate” shall mean an interest rate per annum equal to the
greater of the (x) Eurodollar Base Rate for such Interest Period multiplied by
the Statutory Reserve Rate and (y) 0.75% per annum. The Eurodollar Rate for any
Eurodollar Loan that includes the Statutory Reserve Rate as a component of the
calculation will be adjusted automatically with respect to all such Eurodollar
Loan then outstanding as of the effective date of any change in the Statutory
Reserve Rate.

“Eurodollar Base Rate”: with respect to any Eurodollar Loans for any applicable
Interest Period and at all times subject to Section 4.5 hereof, the LIBOR Screen
Rate as of 11:00 a.m. London time on the Quotation Day for such currency and
Interest Period; provided, that, if a LIBOR Screen Rate shall not be available
at the applicable time for the applicable Interest Period, then the Eurodollar
Base Rate for such currency and Interest Period shall be the Interpolated Rate;
provided, further, that if the LIBOR Screen Rate shall not be available for such
Interest Period with respect to such Eurodollar Loan for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Eurodollar Base Rate shall be the Reference
Bank Rate for such Interest Period for such Eurodollar Loan.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility for which the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9, provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

16



--------------------------------------------------------------------------------

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non-cash losses by the Borrower and its Restricted
Subsidiaries during such fiscal year, to the extent deducted in arriving at such
Consolidated Net Income, and (v) all Reserved Funds that were not expended in
such fiscal year for the purposes for which they were reserved in the
immediately preceding fiscal year over (b) the sum, without duplication, of
(i) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures,
Investments and Permitted Acquisitions (except from amounts designated as
Reserved Funds in the preceding fiscal year, from Indebtedness Incurred and
equity contributions received or from any Reinvestment Deferred Amount),
(ii) the aggregate amount of all regularly scheduled and voluntary principal
payments of Funded Debt (excluding the Term Loans) of the Borrower and its
Restricted Subsidiaries made during such fiscal year (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), except to the extent such Funded Debt is
being refinanced with other Funded Debt, (iii) scheduled payments of the Term
Loans, the Incremental Loans made pursuant to Incremental Term Loan Commitments
and the Refinancing Term Loans made during such fiscal year, (iv) increases in
Consolidated Working Capital for such fiscal year, (v) the aggregate net amount
of non-cash gains, non-cash income and non-cash credits accrued by the Borrower
and its Restricted Subsidiaries during such fiscal year, to the extent included
in arriving at such Consolidated Net Income, (vi) all amounts designated as
Reserved Funds in such fiscal year and (vii) Restricted Payments made in cash
pursuant to Section 8.6 that are financed with internally generated cash flows.

“Exchange Act”: the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

“Exchanging Lenders”: as defined in the Amendment and Restatement Agreement.

“Exchanging Term Lenders”: as defined in the Amendment and Restatement
Agreement.

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2 (except the
net cash proceeds of any Permitted Pari Passu Refinancing Debt, any Permitted
Junior Refinancing Debt, or any other Credit Agreement Refinancing
Indebtedness).

“Excluded Subsidiaries”: (a) ADESA Mexico, LLC, an Indiana limited liability
company, Axle Holdings Acquisition Company, LLC, a Delaware limited liability
company, CarBuyCo, LLC, a North Carolina limited liability company, and Auto
Portfolio Services, LLC, an Indiana limited liability company, only for as long
as it has assets having an aggregate value of less than $1,000,000 and no
Indebtedness and (b) any Unrestricted Subsidiary.

“Excluded Redemption Obligation”: an obligation (i) to purchase, redeem, retire
or otherwise acquire for value any Capital Stock that is not, and cannot in any
contingency become required to be purchased, redeemed, retired or otherwise
acquired prior to the 91st day after the later of the Latest Maturity Date or
(ii) an obligation of the Borrower to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of the Borrower or any Parent from present
or former officers, directors or employees of any Group Member upon the death,
disability, retirement or termination of employment or service of such officer,
director or employee, or otherwise under any stock option or employee stock
ownership plan approved by the board of directors of the Borrower or any Parent.

“Excluded Taxes”: as defined in Section 4.10(a).

 

17



--------------------------------------------------------------------------------

“Executive Order”: as defined in Section 5.22(c)(i).

“Existing Credit Agreement”: as defined in the Recitals hereto.

“Existing Indebtedness”: Indebtedness and other obligations outstanding under
the Existing Credit Agreement.

“Existing Letter of Credit”: any “Letter of Credit” issued or renewed under the
Existing Credit Agreement and scheduled in Schedule 1.1(c).

“Existing Revolving Commitment”: as defined in the Amendment and Restatement
Agreement.

“Existing Revolving Lenders”: as defined in the Amendment and Restatement
Agreement.

“Existing Securitization”: the securitizations pursuant to (i) the Fourth
Amended and Restated Receivables Purchase Agreement, dated April 26, 2011, among
AFC Funding Corporation, as seller, AFC - US, as servicer, Fairway Finance
Company, LLC, Monterey Funding LLC, Salisbury Receivables Company LLC and such
other entities as may become purchasers, BMO Capital Markets Corp., as initial
agent, and the other parties thereto and (ii) the Receivables Purchase
Agreement, dated February 8, 2010, among Automotive Finance Canada, Inc., as
seller and initial servicer, the Borrower, as Performance Guarantor, and BNY
Trust Company of Canada, as trustee of Precision Trust.

“Existing Term Lenders”: each Term Lender under and as defined in the Existing
Credit Agreement.

“Existing Term Loans”: as defined in the Amendment and Restatement Agreement.

“Extended Loans”: as defined in Section 4.18(a).

“Extended Tranche”: as defined in Section 4.18(a).

“Extending Lender”: as defined in Section 4.18(b).

“Extending Term Lender”: as defined in the Amendment and Restatement Agreement.

“Extending Revolving Lender”: as defined in Section 4.18(b).

“Extension Amendment”: as defined in Section 4.18(c).

“Extension Date”: as defined in Section 4.18(d).

“Extension Election”: as defined in Section 4.18(b).

“Extension Request”: as defined in Section 4.18(a).

“Facility”: each of (a) (x) the Tranche B-1 Term Loans (“Tranche B-1 Term
Facility”) and (y) the Tranche B-2 Term Loans (“Tranche B-2 Term Facility” and
together with the Tranche B-1 Term Facility, the “Term Facilities”) and (b) the
Revolving Commitments and the extensions of credit made thereunder (the
“Revolving Facility”, together with the Term Facilities, the “Facilities”).

 

18



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code, effective as of the date hereof
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations
promulgated thereunder or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“First Tier Foreign Subsidiary”: each Foreign Subsidiary with respect to which
any one or more of Borrower and the domestic Restricted Subsidiaries directly
owns or controls all of such Foreign Subsidiary’s issued and outstanding Capital
Stock.

“Fixed Incremental Amount”: $300,000,000.

“Fixed Restricted Payment Basket Amount”: $150,000,000 in each fiscal year.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary or that is a Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: any Domestic Subsidiary that (a) has no material
assets other than securities of one or more Foreign Subsidiaries and other
assets relating to the ownership interest in any such securities and (b) has no
Guarantee Obligations in respect of any Indebtedness of the Borrower or any
Domestic Subsidiary.

“Former Properties”: as defined in Section 5.17(d).

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1. In the event that any
Accounting Change (as defined below) shall occur and such change would otherwise
result in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such

 

19



--------------------------------------------------------------------------------

Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Restricted
Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation which (in the case of either clause (a) or clause (b)), guarantees or
has the effect of guaranteeing any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any such
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreements”: any interest rate protection agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement.

“Impacted Interest Period”: means, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

“Incremental Commitment Agreement”: an agreement delivered by an Incremental
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and accepted by the Loan Parties, by which an Incremental Lender confirms
its Incremental Commitment in accordance with the terms of Section 4.17.

 

20



--------------------------------------------------------------------------------

“Incremental Commitments”: as defined in Section 4.17(a).

“Incremental Lender”: a Lender, Approved Fund or other Person that provides an
Incremental Commitment.

“Incremental Loans”: as defined in Section 4.17(c).

“Incremental Revolving Commitments”: as defined in Section 4.17(a).

“Incremental Revolving Facility”: as defined in Section 4.17(a).

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

“Incremental Term Facility”: as defined in Section 4.17(a).

“Incremental Term Loan Commitments”: as defined in Section 4.17(a).

“Incur”: issue, assume, enter into any Guarantee Obligation in respect of, incur
or otherwise become liable for; and the terms “Incurs,” “Incurred” and
“Incurrence” shall have a correlative meaning; provided, that any Indebtedness
or Capital Stock of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary. The accrual of
interest or dividends, the accretion of accreted value, the accretion of
amortization of original issue discount and the payment of interest or dividends
in the form of additional Indebtedness will not be deemed to be an Incurrence of
Indebtedness. Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial accreted amount thereof.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables Incurred in the ordinary course of such Person’s business
and Earnout Obligations), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or similar arrangements, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, except an Excluded Redemption Obligation, (h) all
Guarantee Obligations of such Person in respect of obligations of others of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; provided, that the amount of such Indebtedness shall
be limited to the lesser of such obligation and the value of the property
subject to such Lien if such Person has not assumed or become liable for the
payment of such obligation, (j) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of Disqualified
Capital Stock of such Person, and (k) for the purposes of Sections 8.2 and 9(e)
only, all obligations of such Person in respect of Hedge

 

21



--------------------------------------------------------------------------------

Agreements, but in each case in the above clauses excluding obligations under
operating leases and obligations under employment contracts entered into in the
ordinary course of business. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnitee”: as defined in Section 11.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses and
technology, know-how, trade secrets and proprietary information of any type,
domain names and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Intellectual Property Security Agreement”: the Intellectual Property Security
Agreement to be executed and delivered by each applicable Loan Party in
accordance with Section 5.9 of the Amended and Restated Guarantee and Collateral
Agreement.

“Intercreditor Agreement”: an intercreditor agreement substantially in the form
of Exhibit K-1 hereto or such other form that is reasonably acceptable to the
Administrative Agent.

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or, if available to
all Lenders under the relevant Facility, twelve months thereafter, as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending one, three or six or, if available to all Lenders
under the relevant Facility, twelve months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent no later than 1:00
p.m., New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided,
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

22



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans, as applicable;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate (for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m. London time on the Quotation Day
for such Interest Period. When determining the rate for a period which is less
than the shortest period for which the LIBOR Screen Rate is available, the LIBOR
Screen Rate for purposes of paragraph (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means, the overnight rate
for such currency determined by the Administrative Agent from such service as
the Administrative Agent may select.

“Investments”: as defined in Section 8.7.

“Issuing Lender”: as the context may require, (a) JPMorgan Chase Bank, N.A.,
acting through any of its Affiliates or branches, in its capacity as the issuer
of Letters of Credit hereunder, (b) with respect to each Existing Letter of
Credit, the Lender that issued such Existing Letter of Credit, and (c) any other
Lender that may become an Issuing Lender pursuant to Section 3.7(c), with
respect to Letters of Credit issued by such Lender. Each Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of such Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.

“Joint Bookrunner”: each of J.P. Morgan Securities LLC, Barclays Bank PLC, Fifth
Third Bank, Goldman Sachs Lending Partners LLC, Deutsche Bank Securities Inc.
and CS Securities (USA) LLC, each in its capacity as a joint bookrunner of the
Facilities hereunder.

“Junior Debt”: as defined in Section 8.8.

“Latest Maturity Date”: as of any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Refinancing Revolving Loan or any Refinancing
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.

 

23



--------------------------------------------------------------------------------

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11. The L/C Obligations as to any
Revolving Lender shall be such Lender’s Revolving Percentage of the L/C
Obligations then outstanding.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lenders.

“L/C Subcommitment Amount”: $75,000,000.

“Lead Arranger”: J.P. Morgan Securities LLC in its capacity as sole Lead
Arranger of the Facilities hereunder.

“Leasehold Cost Overruns”: cost funded by the Borrower or one of its Restricted
Subsidiaries in connection with leasehold improvements financed by a lessor of
any premises leased by the Borrower or one of its Restricted Subsidiaries.

“Lender Vote/Directive”: as defined in Section 11.21.

“Lender Consent”: as defined in the Amendment and Restatement Agreement.

“Lenders”: as defined in the preamble hereto (including for the avoidance of
doubt, the New Term Lenders and any Issuing Lender); provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.7(a).

“LIBOR Screen Rate”: the London interbank offered rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate
does not appear on either of such Reuters pages, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion; provided,
that, if any LIBOR Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

24



--------------------------------------------------------------------------------

“Loan”: any loan made by any Lender pursuant to this Agreement, including, for
the avoidance of doubt, any reference to Tranche B-1 Term Loans and Tranche B-2
Term Loans after giving effect to the Restatement Effective Date Transactions.

“Loan Documents”: this Agreement, the Amendment and Restatement Agreement, the
Security Documents, the Notes, each other agreement and each other material
certificate or document executed by any Group Member and delivered to any Agent
or any Lender pursuant to this Agreement or any Security Document.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche B-1 Term
Facility, Tranche B-2 Term Facility or the Revolving Extensions of Credit, as
the case may be, outstanding under such Facility (or, in the case of the
Revolving Facility, prior to any termination of the Revolving Commitments, the
holders of more than 50% of the Total Revolving Commitments). The Loans and
Commitments of any Defaulting Lender shall be disregarded in determining
Majority Facility Lenders with respect to any Facility at any time. The Loans
and Commitments of any Affiliated Lender shall, for purposes of this definition,
be subject to Section 11.21.

“Management Advances”: promissory notes issued on an unsecured basis by the
Borrower to a Management Investor in accordance with the Management Stock
Agreements to fund all or a portion of the purchase price paid in connection
with the repurchase by the Borrower of its Capital Stock from such Management
Investor, if such repurchase is occasioned by the death, disability, or
retirement of such Management Investor.

“Management Investors”: present or former officers, employees or directors of a
Group Member who beneficially own outstanding capital stock of the Borrower.

“Management Stock Agreements”: any subscription agreement or stockholders
agreement between the Borrower and any Management Investor.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, financial condition or results of operations of the Group
Members, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder.

“Material Domestic Subsidiary”: each Domestic Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 7.1, contributed greater than two and a half percent
(2.5%) of the Borrower’s Consolidated EBITDA for such period or (ii) which
contributed greater than two and a half percent (2.5%) of the Borrower’s
Consolidated Total Assets as of such date.

“Material Foreign Subsidiary”: each Foreign Subsidiary (i) which, as of the most
recent fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 7.1, contributed greater than two and a half percent (2.5%) of the
Borrower’s Consolidated EBITDA for such period or (ii) which contributed greater
than two and a half percent (2.5%) of the Borrower’s Consolidated Total Assets
as of such date.

“Material Subsidiary”: each Material Domestic Subsidiary and each Material
Foreign Subsidiary.

 

25



--------------------------------------------------------------------------------

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any substances, materials
or wastes, defined, listed or regulated as hazardous or toxic under any
Environmental Law, including polychlorinated biphenyls, urea-formaldehyde
insulation, asbestos, pollutants, contaminants, radioactivity, and any other
substances that are regulated pursuant to or could give rise to liability under
any Environmental Law.

“Modification”: a mortgage modification or new Mortgage in proper form for
recording in the relevant jurisdiction and in a form reasonably satisfactory to
the Administrative Agent.

“Mortgaged Properties”: the owned real properties listed on Schedule 1.1(a), as
to which the Administrative Agent for the benefit of the Secured Parties shall
be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds to secure debts and deeds of trust
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit D (with such changes thereto as (a) shall be advisable under the law of
the jurisdiction in which such mortgage, deed to secure debt or deed of trust is
to be recorded and (b) do not have a significant adverse economic effect on any
Loan Party), as amended, restated, modified, supplemented or extended from time
to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received, and Cash Equivalents at their
maturity) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other reasonable fees and expenses
actually incurred in connection therewith and net of taxes paid, payable or
reasonably estimated to be payable as a result thereof and (b) in connection
with any issuance or sale of Capital Stock or any Incurrence of Indebtedness,
the cash proceeds received from such issuance or Incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other reasonable fees and expenses actually incurred in
connection therewith; provided, that amounts provided as a reserve, in
accordance with GAAP, against any liability under any indemnification
obligations or purchase price adjustment associated with any of the foregoing
shall not constitute Net Cash Proceeds except to the extent and at the time any
such amounts are released from such reserve.

“New Term Lenders”: as defined in the Amendment and Restatement Agreement.

“New Term Loans”: as defined in the Amendment and Restatement Agreement.

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Excluded Taxes”: as defined in Section 4.10(a).

“Non-Extending Lender”: as defined in Section 4.18(d).

 

26



--------------------------------------------------------------------------------

“Non-public Information”: information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD of the Securities Act 1933, as amended.

“Non-U.S. Lender”: as defined in Section 4.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements or Specified Cash Management Arrangements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter Incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Specified Cash Management
Arrangements or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, overdraft charges (including
all reasonable fees, charges and disbursements of counsel to any Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) obligations of the Borrower or any Restricted
Subsidiary under any Specified Hedge Agreement or Specified Cash Management
Arrangement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or the Borrower or the
Subsidiary Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of obligations under Specified Hedge
Agreements or Specified Cash Management Arrangements.

“OID”: as defined in Section 4.17(c).

“Organizational Documents”: as to any Person, its certificate or articles of
incorporation and by-laws if a corporation, its partnership agreement if a
partnership, its limited liability company agreement if a limited liability
company, or other organizational or governing documents of such Person.

“Other Representatives”: the Lead Arranger and the Joint Bookrunners.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

“Parent”: KAR Holdings II, LLC, a Delaware limited liability company or any
other Person of which the Borrower at any time is or becomes a Subsidiary after
the Restatement Effective Date.

“Pari Debt Intercreditor Agreement”: an intercreditor agreement substantially in
the form of Exhibit K-2 hereto or such other form that is reasonably acceptable
to the Administrative Agent.

“Participant”: as defined in Section 11.6(c).

“Participant Register”: as defined in Section 11.6(c)(iii).

 

27



--------------------------------------------------------------------------------

“Patriot Act”: as defined in Section 11.18.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition by purchase or otherwise of all or
substantially all of the business, assets or Capital Stock (other than
directors’ qualifying shares) of any Person or a business unit of a Person so
long as (a) no Event of Default has occurred and is continuing at the time such
acquisition is made and no Event of Default would result from the completion of
such acquisition, (b) on a pro forma basis after giving effect to such
acquisition, all related transactions (including the Incurrence and use of
proceeds of all Indebtedness Incurred in connection therewith) and all other
acquisitions and dispositions and related transactions at any time completed as
if completed on the first day of the twelve month period ending on the most
recent Test Date, (i) the Borrower would have been in compliance with
Section 8.1 on the Test Date (assuming compliance with Section 8.1, as
originally in effect or amended in accordance with the date hereof, was required
on the Test Date) and (ii) the Consolidated Leverage Ratio on the Test Date
would not have exceeded 6.0 to 1.0 and (c) if the aggregate consideration for
such acquisition is more than $25,000,000, the Borrower delivers to the
Administrative Agent a certificate of a Responsible Officer demonstrating in
reasonable detail that the pro forma tests in clause (b) above are satisfied.

“Permitted Encumbrances”: has the meaning specified in the Mortgages.

“Permitted Exchange”: an exchange of real property of the Borrower or any
Restricted Subsidiary (other than Equity Interests or other Investments) which
qualifies as a like kind exchange pursuant to and in compliance with
Section 1031 of the Code or any other substantially concurrent exchange of real
property by the Borrower or any Restricted Subsidiary (other than Equity
Interests or other Investments) for real property (other than Equity Interests
or other Investments) of another person; provided that (a) such real property is
useful to the business of Borrower or such Restricted Subsidiary, (b) Borrower
or such Restricted Subsidiary shall receive reasonably equivalent value for such
real property and (c) such assets will be received by the Borrower or such
Subsidiary substantially concurrently with its delivery of assets to be
exchanged.

“Permitted Foreign Entities”: any First Tier Foreign Subsidiary which is a
Restricted Subsidiary.

“Permitted Foreign Investment”: an Investment made by the Borrower or another
Loan Party to any Permitted Foreign Entity or any other Wholly-Owned Foreign
Subsidiary after the Restatement Effective Date that satisfies the following
requirements: (a) the proceeds of such Investment are used by such Permitted
Foreign Entity or Wholly-Owned Foreign Subsidiary, as applicable, solely to
directly, or indirectly through any Foreign Subsidiary of such Permitted Foreign
Entity or Wholly-Owned Foreign Subsidiary, finance a Permitted Acquisition,
(b) (x) in the case of any such Investment made to a Permitted Foreign Entity,
no less than 75% of the aggregate principal amount of such Investment is made in
the form of a loan by such Loan Party to the Permitted Foreign Entity and (y) in
the case of any such Investment made to any other Wholly-Owned Foreign
Subsidiary, 100% of the aggregate principal amount of such Investment is made in
the form of a loan by such Loan Party to such other Wholly Owned Foreign
Subsidiary, (c) if the Permitted Acquisition will be made by a Foreign
Subsidiary of such Permitted Foreign Entity or Wholly-Owned Foreign Subsidiary,
as applicable, no less than (x) in the case of any such Investment made by a
Permitted Foreign Entity, 75% of the aggregate principal amount of the
Investment made in such Foreign Subsidiary (or subsequent Foreign Subsidiaries
thereof) with the proceeds of the original Investment made to the Permitted
Foreign Entity shall be made in the form of a loan and (y) in the case of any
such Investment made by any other Wholly-Owned Foreign Subsidiary,

 

28



--------------------------------------------------------------------------------

100% of the aggregate principal amount of the Investment made in such Foreign
Subsidiary (or subsequent Foreign Subsidiaries thereof) with the proceeds of the
original Investment made to the Wholly-Owned Foreign Subsidiary shall be made in
the form of a loan, in each case unless the making of such Investment in the
form of a loan (in whole or in part) would reasonably be expected to result in
additional material tax liability to the Borrower or any Restricted Subsidiary,
(d) any such loan required by clause (b) or (c) is evidenced by a promissory
note or notes of such Permitted Foreign Entity or Wholly Owned Foreign
Subsidiary and, if applicable, its Foreign Subsidiary, (e) any such promissory
note evidencing any such Indebtedness owed to a Loan Party is delivered and
pledged to the Administrative Agent pursuant to the applicable Security
Document, and (f) any such promissory note of any Foreign Subsidiary shall
include restrictions on the pledge of such promissory note to any third party
reasonably satisfactory to the Administrative Agent.

“Permitted Investors”: collectively, any Management Investors and all of their
respective Permitted Transferees.

“Permitted Junior Refinancing Debt”: secured Indebtedness Incurred by the
Borrower in the form of one or more series of second lien secured notes;
provided, that (i) such Indebtedness is secured by the Collateral on a second
lien, subordinated basis to the Obligations hereunder and the obligations in
respect of any Permitted Pari Passu Refinancing Debt and is not secured by any
property or assets of the Borrower or any Restricted Subsidiary of the Borrower
other than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans, Incremental Loans,
Refinancing Term Loans, outstanding Revolving Loans or outstanding Refinancing
Revolving Loans, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal prior to the date that is the Latest
Maturity Date at the time such Indebtedness is Incurred, (iv) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any Restricted
Subsidiaries other than the Subsidiary Guarantors, and (vi) a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to an Intercreditor Agreement or, if an Intercreditor
Agreement has previously been entered into in connection with any other
Permitted Pari Passu Refinancing Debt, execute a joinder to the then existing
Intercreditor Agreement in substantially the form provided in the Intercreditor
Agreement. Permitted Junior Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Liens”: any Liens permitted by Section 8.3.

“Permitted Pari Passu Refinancing Debt”: any secured Indebtedness Incurred by
the Borrower in the form of one or more series of senior secured notes;
provided, that (i) such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the Obligations
hereunder and is not secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
Incremental Loans, Refinancing Term Loans, outstanding Revolving Loans or
outstanding Refinancing Revolving Loans, (iii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is the Latest Maturity Date at the time such Indebtedness is Incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Restricted Subsidiaries other than the Subsidiary Guarantors and (vi) a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to an Intercreditor Agreement or, if an Intercreditor
Agreement has previously been entered into in connection with any other
Permitted Pari Passu Refinancing Debt, execute a joinder to the then existing
Intercreditor Agreement in substantially the form provided in the Intercreditor
Agreement. Permitted Pari Passu Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

29



--------------------------------------------------------------------------------

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended and (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole.

“Permitted Securitization”: the Existing Securitization or any other
Securitization that complies with the following criteria: (a) the cash portion
of the initial purchase price paid by the Securitization Subsidiary at closing
for the Securitization Assets is at least 70% of the book value of the
Securitization Assets at such time and (b) the Seller’s Retained Interest and
all proceeds thereof shall constitute Collateral hereunder if the seller is a
Loan Party and in such event all necessary steps to perfect a security interest
in such Seller’s Retained Interest by the Administrative Agent are taken by the
Group Members.

“Permitted Transferees”: in the case of any Management Investors, (i) his or her
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries, (ii) his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) or direct lineal descendants or
(iii) a trust, the beneficiaries of which, or a corporation or partnership, the
stockholders or partners of which, include only the Management Investor, as the
case may be, and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

“Permitted Unsecured Refinancing Debt”: unsecured Indebtedness Incurred by the
Borrower or any Subsidiary Guarantor in the form of one or more series of senior
or subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
Incremental Loans, Refinancing Term Loans, outstanding Revolving Loans or
outstanding Refinancing Revolving Loans, (ii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is the Latest Maturity Date at the time such Indebtedness is Incurred,
(iii) such Indebtedness is not guaranteed by any Restricted Subsidiaries other
than the Subsidiary Guarantors and (iv) such Indebtedness is not secured by any
Lien on any property or assets of Borrower or any Restricted Subsidiary.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee pension benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

30



--------------------------------------------------------------------------------

“Platform”: as defined in Section 7.2(f).

“Pledged Notes”: as defined in the Amended and Restated Guarantee and Collateral
Agreement.

“Pledged Stock”: as defined in the Amended and Restated Guarantee and Collateral
Agreement.

“Pricing Grid”: (a) with respect to Revolving Loans and Swingline Loans:

 

Category

  

Consolidated Senior Secured Leverage Ratio

   Applicable Margin for
Base Rate Revolving
Loans and Swingline
Loans     Applicable Margin for
Eurodollar Rate
Revolving Loans   1    ³ 2.75:1.00      1.25 %      2.25 %  2    < 2.75:1.00   
  1.00 %      2.00 % 

(b) with respect to the Tranche B-1 Term Loans, the Applicable Margin for
Eurodollar Rate Term Loans shall be 2.50% and the Applicable Margin for Base
Rate Term Loans shall be 1.50%.

(c) with respect to the Tranche B-2 Term Loans:

 

Category

  

Consolidated Leverage Ratio

   Applicable Margin for
Base Rate Revolving
Loans and Swingline
Loans     Applicable Margin for
Eurodollar Rate
Revolving Loans   1    ³ 2.50:1.00      1.75 %      2.75 %  2    < 2.50:1.00   
  1.50 %      2.50 % 

(d) the Commitment Fee Rate will be determined as set forth in the definition of
“Commitment Fee Rate”, by reference to the following:

 

Category

  

Consolidated Senior Secured Leverage Ratio

   Commitment
Fee Rate   1    ³ 2.75:1.00      0.40 %  2    < 2.75:1.00      0.35 % 

“Projections”: as defined in Section 7.2(b).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

31



--------------------------------------------------------------------------------

“PTO”: as defined in Section 5.19(c).

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Arrangement, any counterparty thereto that, (i) at or
before the time such Specified Hedge Agreement or Specified Cash Management
Arrangement was entered into or (ii) on the Restatement Effective Date, was a
Lender or Agent or an affiliate of a Lender.

“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest period the Business
Day (unless, in each case, market practice differs in the relevant market where
the Eurodollar Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days).

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member, other than (x) any such settlement or payment arising by
reason of any loss of revenues or interruption of business or operations caused
thereby and (y) any such settlement or payment constituting reimbursement or
compensation for amounts previously paid by any Group Member in respect of the
theft, loss, destruction, damage or other similar event relating to any such
claim or proceeding.

“Reference Banks”: in relation to the Eurodollar Rate, the principal London
offices of up to 3 certain financial institutions to be mutually agreed by the
Administrative Agent and the Borrower.

“Reference Bank Rate”: the arithmetic mean of the rates (rounded upwards to four
decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of 11:00 a.m. London time on the
Quotation Day for Loans in Dollars and the applicable Interest Period; provided,
that, if any Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Refinanced Debt”: as defined in the definition of “Credit Agreement Refinancing
Indebtedness.”

“Refinancing Amendment”: an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being Incurred pursuant thereto, in accordance with
Section 4.19.

“Refinancing Revolving Commitments”: one or more tranches of revolving credit
commitments hereunder that result from a Refinancing Amendment.

“Refinancing Revolving Loans”: the Revolving Loans made pursuant to any
Refinancing Revolving Commitment.

“Refinancing Term Commitments”: one or more Tranches of term loans hereunder
that result from a Refinancing Amendment.

“Refinancing Term Loans”: one or more Tranches of Term Loans that result from a
Refinancing Amendment.

 

32



--------------------------------------------------------------------------------

“Register”: as defined in Section 11.6(b).

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantee Obligation)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, an
amount equal to the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Commitments pursuant to Section 4.2 as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends to use
an amount equal to all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire, improve or repair fixed or capital
assets useful in its business, or to complete a Permitted Acquisition.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, improve or repair fixed or
capital assets useful in the Borrower’s business, to acquire a brand or
trademark and related assets or to complete a Permitted Acquisition.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event the date
occurring eighteen months after the receipt by the Borrower of proceeds relating
to such Reinvestment Event (or the 180th day thereafter if the Borrower or any
of its Restricted Subsidiaries has entered into a legally binding commitment to
apply such proceeds in accordance with the applicable Reinvestment Notice).

“Related Persons”: with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, attorneys, agents
and advisors of such Person and such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

33



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Repricing Transaction”: as defined in Section 4.1(c).

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding. The
Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. The Loans and Commitments of any
Affiliated Lender shall, for purposes of this definition, be subject to
Section 11.21.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Reserved Funds”: for any fiscal year of the Borrower, amounts committed to be
paid but not expended in such fiscal year on account of Capital Expenditures,
Investments and Permitted Acquisitions if the Borrower or any of its Restricted
Subsidiaries has entered into a legally binding commitment to complete such
project within 180 days following such fiscal year.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restatement Effective Date”: March 11, 2014.

“Restatement Effective Date Transactions”: as defined in the recitals hereto.

“Restricted Payments”: as defined in Section 8.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. The Board of Directors may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, that immediately prior and
immediately after giving effect to such designation (x) the Borrower is on a pro
forma basis after giving effect to such designation and all related transactions
at any time completed as if completed on the first day of the twelve month
period ending on the most recent Test Date, the Borrower would have been in
compliance with Section 8.1 on the Test Date (assuming compliance with
Section 8.1, as originally in effect or amended in accordance with the date
hereof, was required on the Test Date) and (y) no Default or Event of Default
has occurred and is continuing. Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Borrower’s Board of
Directors giving effect to such designation and a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed, (a) in the case of
Lenders party hereto as of the Restatement Effective Date, such Lender’s
Revolving Commitment Allocation and (b) in the case of Lenders that become
parties hereto after such date, the amount set forth in the Assignment and
Assumption by which such Lender became a party hereto, in each case, as the same
may be changed from time to time pursuant to the terms hereof. The original
amount of the Total Revolving Commitments as of the Restatement Effective Date
is $250,000,000, as may be subsequently increased by any Incremental Revolving
Commitment.

 

34



--------------------------------------------------------------------------------

“Revolving Commitment Allocation”: as of the Restatement Effective Date, the
Revolving Commitments of each Lender as set forth on Schedule 1.1(f) hereto.

“Revolving Commitment Period”: the period from and including Restatement
Effective Date to the Business Day preceding the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: as defined in the definition of “Facility”.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Joinder”: as defined in the Amendment and Restatement Agreement.

“Revolving Loans”: as defined in Section 3.1(b).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”: the earlier of (a) the fifth anniversary of the
Restatement Effective Date and (b) the date on which the Revolving Commitments
are terminated pursuant to any provision of this Agreement.

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the or by the
United Nations Security Council, the European Union or any EU member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC”: the Securities and Exchange Commission, any successor thereto and
otherwise any analogous Governmental Authority.

 

35



--------------------------------------------------------------------------------

“Secured Obligations”: in the case of the Borrower, the Obligations and in the
case of any other Loan Party, the obligations of such Loan Party under the
Guaranty and Collateral Agreement and the other Loan Documents to which it is a
party.

“Secured Parties”: as defined in the Amended and Restated Guarantee and
Collateral Agreement.

“Securitization”: any transaction or series of transactions entered into by any
Group Member pursuant to which such Group Member sells, conveys, assigns, grants
an interest in or otherwise transfers to a Securitization Subsidiary,
Securitization Assets (and/or grants a security interest in such Securitization
Assets transferred or purported to be transferred to such Securitization
Subsidiary), and which Securitization Subsidiary finances the acquisition of
such Securitization Assets (i) with cash, (ii) the issuance to such Group Member
of Seller’s Retained Interests or an increase in such Seller’s Retained
Interests, (iii) with proceeds from the sale or collection of Securitization
Assets, or (iv) in the case of a Canadian Securitization, with proceeds from the
sale or issuance of Securitization Asset backed securities or other interests
therein.

“Securitization Assets”: the collective reference to (i) US Dollar-denominated
finance receivables of AFC – US of the type sold by AFC – US in the Existing
Securitization and related assets of AFC – US sold in the Existing
Securitization and other US Dollar-denominated receivables of AFC – US arising
in the ordinary course of business and receivables and related assets related to
the rental portfolio of AFC – US, and (ii) Canadian Dollar-denominated finance
receivables of AFC – Canada and related assets of AFC – Canada.

“Securitization Subsidiary”: a Person (including, with respect to any Canadian
Securitization, any business trust) to which a Group Member sells, conveys,
transfers or grants a security interest in Securitization Assets, which Person
is formed (or, in the case of any business trust, the applicable series or other
comparable tranche of such business trust is designated or otherwise credited)
for the limited purpose of effecting one or more securitizations involving the
Securitization Assets or, in the case of a Canadian Securitization, other income
producing financial assets, and related activities.

“Security Documents”: the collective reference to the Amended and Restated
Guarantee and Collateral Agreement, the Intellectual Property Security
Agreements, Modifications, the Mortgages and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

“Seller’s Retained Interest”: (i) in respect of a Securitization, the debt or
equity interests held by Group Members in a Securitization Subsidiary to which
Securitization Assets have been transferred, including any such debt or equity
received as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, or any other instrument through which any
Group Member has rights to or receives distributions in respect of any residual
or excess interest in the Securitization Assets, and (ii) in respect of a
Canadian Securitization, all amounts which are payable or which may become
payable as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, including any such amounts which any Group
Member receives or has rights to receive as distributions in respect of any
residual or excess interest in the Securitization Assets.

“Senior Representative”: with respect to any series of Permitted Pari Passu
Refinancing Debt or Permitted Junior Refinancing Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
Incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

36



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Cash Management Arrangement”: any arrangement for treasury,
depositary or cash management services (including any credit card, commercial
card, merchant card or other stored value card services and any processing of
payments and other administrative services with respect thereto) provided to the
Borrower or any of its Restricted Subsidiaries by a Qualified Counterparty in
connection with any transfer or disbursement of funds through an automated
clearinghouse or on a same day or immediate or accelerated availability basis
that has been designated as a Specified Cash Management Arrangement. The
designation by the Borrower of any such arrangement as a Specified Cash
Management Arrangement shall not create in favor of the Qualified Counterparty
that is a party thereto any rights in connection with the management,
enforcement or release of any Collateral or any claim against the Borrower or
any Subsidiary Guarantor under the Amended and Restated Guarantee and Collateral
Agreement. All treasury, depository and cash management services (including any
credit card, commercial card, merchant card or other stored value card services
and any processing of payments and other administrative services with respect
thereto) now or at any time hereafter provided to the Borrower or any of its
Restricted Subsidiaries by JPMorgan Chase Bank, N.A. in connection with any
transfer or disbursement of funds through any automated clearinghouse or on a
same day or immediate or accelerated availability basis are hereby designated by
the Borrower as a Specified Cash Management Arrangement.

“Specified Existing Tranche”: as defined in Section 4.18(a).

“Specified Hedge Agreement”: any Hedge Agreement between the Borrower or any of
its Restricted Subsidiaries and any Qualified Counterparty that has been
designated as a Specified Hedge Agreement. The designation by the Borrower of
any Hedge Agreement as a Specified Hedge Agreement (a) shall constitute a
representation and warranty by the Borrower that such Hedge Agreement is
permitted by Section 8.11 (upon which such Qualified Counterparty shall be
entitled to rely conclusively) and (b) shall not create in favor of the
Qualified Counterparty that is a party thereto any rights in connection with the
management, enforcement or release of any Collateral or any claim against the
Borrower or any Subsidiary Guarantor under the Amended and Restated Guarantee
and Collateral Agreement except to the extent expressly set forth in the Amended
and Restated Guarantee and Collateral Agreement.

 

37



--------------------------------------------------------------------------------

“Standard Securitization Undertakings”: representations, warranties, covenants,
repurchase obligations and indemnities entered into by a Group Member which are
customary for a seller or servicer of assets transferred in connection with a
Securitization.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for “Eurocurrency” funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower; provided, however, all such references to
“Subsidiary” or to “Subsidiaries” shall not include any Securitization
Subsidiary.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Subsidiary and any Foreign Subsidiary.

“Swingline Commitment Amount”: $75,000,000.

“Swingline Exposure”: at any time the aggregate principal amount at such time of
all outstanding Swingline Loans. The Swingline Exposure of any Revolving Lender
at any time shall equal its Revolving Percentage of the aggregate Swingline
Exposure at such time.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 3.3(a).

“Swingline Participation Amount”: as defined in Section 3.4(c).

“Taxes”: as defined in Section 4.10(a).

“Term Facilities”: as defined in the definition of “Facility”.

“Term Lender”: each Lender that holds a Term Loan.

“Term Loan Joinder”: as defined in the Amendment and Restatement Agreement.

“Term Loans”: collectively, Tranche B-1 Term Loans and Tranche B-2 Term Loans.

 

38



--------------------------------------------------------------------------------

“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.

“Test Date”: at any time, the last day of the most recent fiscal quarter for
which the Borrower’s consolidated annual or quarterly financial statements are
then available.

“Third Party Assignee”: as defined in Section 11.6.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Tranche”: each tranche of Loans available hereunder. On the Restatement
Effective Date there shall be three tranches comprising (i) Tranche B-1 Term
Loans, (ii) Tranche B-2 Term Loans and (iii) the Revolving Loans.

“Tranche B-1 Term Loan Allocation”: (a) the amount of Existing Term Loans of
each Exchanging Lender that is converted to Tranche B-1 Term Loans and (b) the
amount of Additional Term Loans in the form of Tranche B-1 Term Loans of each
Additional Term Lender, in each case, as set forth on Schedule 1.1(d) to this
Agreement.

“Tranche B-1 Term Loans”: (a) a Term Loan, the maturity of which has been
extended to the maturity date specified in Section 2.3 and (b) a Tranche B-1
Term Loan borrowed by the Borrower on the Restatement Effective Date. The
aggregate amount of Tranche B-1 Term Loans as of the Restatement Effective Date
is $650,000,000.

“Tranche B-2 Term Loan Allocation”: (a) the amount of Existing Term Loans of
each Exchanging Lender that is converted to Tranche B-2 Term Loans and (b) the
amount of Additional Term Loans in the form of Tranche B-2 Term Loans of each
Additional Term Lender, in each case, as set forth on Schedule 1.1(e) to this
Agreement.

“Tranche B-2 Term Loans”: (a) a Term Loan, the maturity of which has been
extended to the maturity date specified in Section 2.3 and (b) a Tranche B-2
Term Loan borrowed by the Borrower on the Restatement Effective Date. The
aggregate amount of Tranche B-2 Term Loans as of the Restatement Effective Date
is $1,120,000,000.

“Transaction Costs”: the fees, costs and expenses (including all expenses
related to management bonuses, severance payments or other employee related
costs and expenses) payable by Borrower or any of its Restricted Subsidiaries in
connection with the transactions contemplated by the Amendment and Restatement
Agreement and the Restatement Effective Date Transactions.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“United States”: the United States of America.

 

39



--------------------------------------------------------------------------------

“Unrestricted Cash”: as of any date of determination, the aggregate amount of
cash, Cash Equivalents or deposit account balances equal to the sum of (i) all
such cash, Cash Equivalents and deposit account balances held by the Borrower
and its Restricted Subsidiaries that are Domestic Subsidiaries in any deposit
account or securities account that is under the control of the Administrative
Agent pursuant to a Control Agreement, (ii) the amount of such cash, Cash
Equivalents and deposit account balances held by the Borrower and its Restricted
Subsidiaries that are Domestic Subsidiaries in any deposit account or securities
account with an average daily balance equal to or less than $1,000,000 that are
not under the control of the Administrative Agent, in an aggregate amount not to
exceed $25,000,000 and (iii) all such cash, Cash Equivalents and deposit account
balances held by Restricted Subsidiaries that are organized under the laws of a
jurisdiction in Canada (whether or not under the control of the Administrative
Agent pursuant to a Control Agreement) and, in each case, that meet the
following requirements:

(a) such cash, Cash Equivalents or deposit account balances are free and clear
of all Liens other than Liens of the Administrative Agent on behalf of the
Lenders hereunder, Liens securing any Permitted Junior Refinancing Indebtedness,
any Permitted Pari Passu Refinancing Indebtedness and non-consensual bankers
Liens permitted by Section 8.3 in favor of a banking institution arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry,

(b) such cash, Cash Equivalents or deposit account balances are included in the
cash listed on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries or Restricted Subsidiaries that are
organized under the laws of a jurisdiction in Canada, and

(c) such cash, Cash Equivalents or deposit account balances should be classified
as “unrestricted cash” for purposes of GAAP as at such date;

provided, that, solely for purposes of determining Unrestricted Cash on any date
that is on or prior the date that is 90 days after the Restatement Effective
Date, the requirement for any deposit account or securities account to be under
the control of the Administrative Agent pursuant to a Control Agreement set
forth in clause (i) of this definition shall not apply.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided, that (i) (A) such designation was made at or prior to the Restatement
Effective Date (and any such Subsidiary so designated is set forth on Schedule
1.1(b) hereto), or (B) the Subsidiary to be so designated has total consolidated
assets of $1,000 or less or (C) if such Subsidiary has consolidated assets
greater than $1,000, then the fair market value of such designation would be
permitted under Section 8.7 and (ii) any Unrestricted Subsidiary that has been
designated as a Restricted Subsidiary may not subsequently be re-designated as
an Unrestricted Subsidiary without the prior consent of the Administrative Agent
and provided, further, that immediately prior and immediately after giving
effect to such designation (x) the Borrower is on a pro forma basis after giving
effect to such designation and all related transactions at any time completed as
if completed on the first day of the twelve month period ending on the most
recent Test Date, the Borrower would have been in compliance with Section 8.1 on
the Test Date (assuming compliance with Section 8.1, as originally in effect or
amended in accordance with the date hereof, was required on the Test Date) and
(y) no Default or Event of Default has occurred

 

40



--------------------------------------------------------------------------------

and is continuing. Any such designation by the Board of Directors shall be
evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Borrower’s Board of
Directors giving effect to such designation and a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law or de
minimis shares held by nominees or others as required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties of every type and nature and (iv) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).

(c) For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., “Tranche B-1 Term Loans”) or by Type (e.g., a “Eurodollar Rate Term
Loan”).

(d) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds.

 

41



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF TERM LOANS

2.1. Term Loans. (a) On the Restatement Effective Date, in accordance with the
terms and conditions set forth herein and in the Amendment and Restatement
Agreement, (i) each Existing Term Lender that is an Exchanging Term Lender
hereby exchanges its Existing Term Loans for Tranche B-1 Term Loans and/or
Tranche B-2 Term Loans on a dollar-for-dollar basis in an amount equal to such
Term Lender’s Tranche B-1 Term Loan Allocation and/or Tranche B-2 Term Loan
Allocation and any of its Existing Term Loans in excess of its applicable
Tranche B-1 Term Loan Allocation and/or Tranche B-2 Term Loan Allocation shall
be repaid in full and (ii) each Existing Term Lender that has not agreed to be
an Exchanging Term Lender shall have its Existing Term Loans repaid in full;

(b) On the Restatement Effective Date, in accordance with the terms and
conditions set forth herein and in the Amendment and Restatement Agreement, each
Additional Term Lender will extend Tranche B-1 Term Loans and/or Tranche B-2
Term Loans to the Borrower in an amount equal to such Term Lender’s Tranche B-1
Term Loan Allocation and/or Tranche B-2 Term Loan Allocation.

(c) The Term Loans shall be either Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3.

2.2. Procedure for the Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 5:00 p.m., New York City time), one Business Day
prior to the anticipated Restatement Effective Date, requesting that the Term
Lenders make Term Loans on the Restatement Effective Date and specifying the
amount to be borrowed. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 1:00 p.m., New
York City time, on the Restatement Effective Date, each Term Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

2.3. Repayment of Term Loans. Term Loans of each Term Lender shall mature and be
payable (a) in the case of Tranche B-1 Term Loans, in full on the date that is
three years after the Restatement Effective Date, and shall also be repayable
prior to that date in consecutive quarterly installments, each of which shall be
in an amount equal to such Lender’s Term Percentage of 0.25% of the original
aggregate principal amount of the Tranche B-1 Term Loans outstanding on the
Restatement Effective Date after giving effect to Section 2.1 hereof, due
commencing on June 30, 2014 and continuing on the last day of each consecutive
September, December, March and June thereafter and (b) in the case of Tranche
B-2 Term Loans, in full on the date that is seven years after the Restatement
Effective Date, and shall also be repayable prior to that date in consecutive
quarterly installments, each of which shall be in an amount equal to such
Lender’s Term Percentage of 0.25% of the original aggregate principal amount of
the Tranche B-2 Term Loans outstanding on the Restatement Effective Date after
giving effect to Section 2.1 hereof, due commencing on June 30, 2014 and
continuing on the last day of each consecutive September, December, March and
June thereafter.

 

42



--------------------------------------------------------------------------------

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1. Revolving Commitments. (a) On the Restatement Effective Date, in accordance
with the terms and conditions set forth herein and in the Amendment and
Restatement Agreement:

(i) each Existing Revolving Lender that is an Exchanging Revolving Lender hereby
exchanges its Existing Revolving Commitments on a dollar-for-dollar basis into
Revolving Commitments hereunder in an amount equal to its Revolving Commitment
Allocation and any of its Existing Revolving Commitments in excess of its
Revolving Commitment Allocation are hereby terminated;

(ii) each Existing Revolving Lender that has not agreed to be an Exchanging
Revolving Lender shall have its Existing Revolving Commitments terminated and
all such Existing Revolving Commitments are hereby terminated; and

(iii) each Additional Revolving Lender will extend Revolving Commitments
hereunder in an amount equal to its Revolving Commitment Allocation;

(b) subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Extensions of Credit then outstanding, does not exceed the amount of such
Lender’s Revolving Commitment. Revolving Loans that are repaid may be reborrowed
during the Revolving Commitment Period, subject to the terms and conditions
hereof. The Revolving Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 3.2 and 4.3; and

(c) the Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided, that the Borrower shall give the Administrative Agent irrevocable
notice, which must be received by the Administrative Agent prior to 1:00 p.m.,
New York City time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or (b) one Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans and which shall specify
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole
multiple thereof and (y) in the case of Eurodollar Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its pro rata share
of each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such amounts will then be made available to the Borrower
by the Administrative Agent crediting an account of the Borrower maintained by
the Administrative Agent, in like amounts and funds as received by the
Administrative Agent.

3.3. Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower notwithstanding that after making a requested Swingline Loan, the
sum of (i) the Swingline Lender’s aggregate principal amount of all Revolving
Loans, (ii) Revolving Percentage of the L/C Obligations and (iii) all
outstanding Swingline Loans may exceed the Swingline Lender’s Revolving
Commitment; provided, that (i) the aggregate principal amount of

 

43



--------------------------------------------------------------------------------

Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment Amount, (ii) the Borrower shall not request any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the aggregate amount
of the Available Revolving Commitments would be less than zero, and (iii) the
Swingline Lender shall not be required to make any Swingline Loans under this
Section 3.3 at any time when an Event of Default has occurred and is continuing.
Subject to the foregoing, Swingline Loans may be repaid and reborrowed from time
to time.

(b) Swingline Loans shall be Base Rate Loans only.

(c) The Borrower shall repay all outstanding Swingline Loans (i) on each
Borrowing Date for Revolving Loans, (ii) on the Revolving Termination Date,
(iii) on a weekly basis as determined by the Swingline Lender and (iv) on demand
by the Swingline Lender at any time when an Event of Default has occurred and is
continuing.

3.4. Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period) and
such notice shall constitute certification by the Borrower to the Swingline
Lender that the unused portion of the Revolving Facility is greater than or
equal to the Swingline Loans and the Swingline Lender shall be entitled to rely
conclusively on such certification. Each borrowing of Swingline Loans shall be
in an amount equal to $100,000 or a whole multiple of $100,000 in excess
thereof. Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.

(b) The Swingline Lender may at any time, on behalf of the Borrower (which
hereby irrevocably authorizes the Swingline Lender to do so), request a
borrowing of Revolving Loans in an amount equal to the aggregate outstanding
Swingline Loans and apply the proceeds of such borrowing to the repayment of the
Swingline Loans. Each Revolving Lender agrees to fund its Revolving Percentage
of any such borrowing so requested in immediately available funds, not later
than 10:00 a.m., New York City time, on the first Business Day after the date of
such borrowing is requested. The proceeds of such Revolving Loans shall
immediately be made available by the Administrative Agent to the Swingline
Lender for application to the repayment of Swingline Loans. The Borrower agrees
to pay, and irrevocably authorizes the Swingline Lender and Administrative Agent
to charge the Borrower’s accounts with the Swingline Lender or Administrative
Agent as necessary to pay, all outstanding Swingline Loans to the extent amounts
received from the Revolving Lenders upon any such request are not sufficient to
repay the outstanding Swingline Loans.

(c) If the Swingline Lender at any time determines that it is precluded from
making a request for a borrowing of Revolving Loans pursuant to Section 3.4(b),
whether by reason of the occurrence of a Default described in Section 9(f) or
otherwise for any reason, each Revolving Lender hereby purchases from the
Swingline Lender an undivided participating interest in the then outstanding
Swingline Loans (a “Swingline Participation Amount”) and shall promptly upon
demand of the Swingline Lender complete such purchase at par by paying to the
Swingline Lender an amount equal to such Revolving Lender’s Revolving Percentage
of the aggregate outstanding Swingline Loans.

 

44



--------------------------------------------------------------------------------

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
that if any such payment is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or the failure to satisfy any
of the conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

3.5. Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Restatement Effective Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on the first of such dates to occur after the Restatement
Effective Date.

(b) The Borrower agrees to pay to the Agents the fees in the amounts and on the
dates agreed to in writing by the Borrower and the Administrative Agent.

3.6. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided, that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $500,000, or a whole multiple thereof or the Total Revolving
Commitment, and shall reduce permanently the Revolving Commitments then in
effect.

3.7. Letter of Credit Subcommitment. (a) Subject to the terms and conditions
hereof, each Issuing Lender (other than any Issuing Lender referred to in clause
(b) of the definition of “Issuing Lender”), in reliance on the agreements of the
other Revolving Lenders set forth in Section 3.10(a), agrees to issue, on a
sight basis, letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day at any time and from time to time during the
Revolving Commitment Period, in such form as may be approved from time to time
by such Issuing Lender; provided, that the applicable Issuing Lender shall have
no obligation to cause any Letter of Credit to be issued if, after giving effect
to such issuance, (i) the L/C Obligations would exceed the L/C Subcommitment
Amount, (ii) the aggregate amount of the Available Revolving Commitments would
be less than zero or (iii) the aggregate face value

 

45



--------------------------------------------------------------------------------

of all outstanding Letters of Credit issued by such Issuing Lender shall exceed
the then outstanding aggregate principal amount of the outstanding Revolving
Commitments of such Issuing Lender. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Each Letter of
Credit shall be denominated in Dollars and expire no later than the earlier of
(i) the first anniversary of its date of issuance and (ii) the date that is ten
days prior to the Revolving Termination Date; provided, that any Letter of
Credit with a one-year term may provide, with the consent of the applicable
Issuing Lender, for the automatic renewal thereof for additional periods of up
to one year (which shall in no event extend beyond the date referred to in
clause (ii) above). If, as of the Revolving Termination Date, any Letter of
Credit for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all Letters of
Credit; provided, that all such Cash Collateral or Backstop L/Cs (each as
defined below) shall be denominated in Dollars. “Cash Collateralize” shall mean
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the applicable Issuing Lender and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances of deposit accounts under the
sole dominion and control of the Administrative Agent on terms satisfactory to
the Administrative Agent in an amount equal to 103% of the total amount then
available under the applicable Letters of Credit (“Cash Collateral”) or one or
more backstop letters of credit in form and substance acceptable to, and issued
by financial institutions reasonably acceptable to the applicable Issuing Lender
that has issued such Letter of Credit and the Administrative Agent (each such
letter of credit, a “Backstop L/C”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and such Issuing
Lender (which documents are hereby consented to by the Lenders). Derivatives of
such above defined terms shall have corresponding meanings.

(b) No Issuing Lender shall at any time be obligated to cause any Letter of
Credit to be issued hereunder if such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

(c) The Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such Lender being so designated, designate one or more additional
Lenders to act as an issuing lender under the terms of this Agreement. Any
Lender designated as an issuing lender pursuant to this Section 3.7(c) shall be
deemed to be an “Issuing Lender” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Lender or Issuing Lenders and such Lender.

(d) The Borrower hereby agrees that each Existing Letter of Credit shall be
deemed to be a Letter of Credit under this Agreement; provided, that, (i) each
such Existing Letter of Credit shall expire in accordance with its own terms
(without giving effect to any renewal or extension provisions thereunder) and
(ii) the Borrower shall not extend the maturity of any of the Existing Letters
of Credit; provided, further, that, each such Existing Letter of Credit shall
expire no later than the first anniversary of the Restatement Effective Date.

3.8. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that any Issuing Lender (other than any Issuing Lender referred to
in clause (b) of the definition of “Issuing Lender”) issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request. Upon receipt of any Application,
such Issuing Lender will notify the Administrative Agent of the amount, the
beneficiary and the requested expiration of the requested Letter of Credit, and

 

46



--------------------------------------------------------------------------------

upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available Revolving Commitments would not
be less than zero, such Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith to be processed in accordance with its customary procedures
and shall promptly issue the Letter of Credit requested thereby (but in no event
shall any Issuing Lender be required to issue any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by such Issuing Lender and the Borrower. Such
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
(with a copy to the Administrative Agent) promptly following the issuance
thereof. Such Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

(b) The making of each request for a Letter of Credit by the Borrower shall be
deemed to be a representation and warranty by the Borrower that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.7(a) or any Requirement of Law applicable to the Loan Parties.
Unless each Issuing Lender has received notice from the Administrative Agent
before it issues a Letter of Credit that one or more of the applicable
conditions specified in Section 6.1 are not satisfied, or that the issuance of
such Letter of Credit would violate Section 3.7, then such Issuing Lender may
issue the requested Letter of Credit for the account of the Borrower in
accordance with its usual and customary practices.

3.9. Fees and Other Charges. (a) The Borrower will pay a fee on the undrawn and
unexpired amount of each Letter of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility less the fronting fee set forth in the succeeding sentence,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to each Issuing Lender for its own account a fronting fee on the
undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender computed at the rate of 0.25% per annum and payable quarterly in arrears
on each L/C Fee Payment Date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.10. L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit for which such Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of such Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed and the
Administrative Agent shall promptly forward such amounts to such Issuing Lender.

 

47



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.10(a) is not made available to the Administrative Agent for the
account of any Issuing Lender by such L/C Participant within three Business Days
after the date such payment is due, such Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Facility. A certificate of any Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or any
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by such Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or such Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
that if any such payment received by Administrative Agent or such Issuing
Lender, as the case may be, shall be required to be returned by the
Administrative Agent or such Issuing Lender, such L/C Participant shall return
to the Administrative Agent for the account of such Issuing Lender the portion
thereof previously distributed to such L/C Participant.

3.11. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender on the same Business Day on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit paid by such Issuing Lender or on the next Business Day, if
such notice is received any time after 11:00 a.m., New York time on such
Business Day for the amount of such draft so paid. Each such payment shall be
made to such Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (i) until the Business Day next succeeding the
date of the relevant notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c).

3.12. Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things,
(i) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, (ii) payment by each Issuing
Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iii) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute

 

48



--------------------------------------------------------------------------------

a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender or any Related Person of
such Issuing Lender. The Borrower agrees that any action taken or by any Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

3.13. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the applicable Issuing Lender that issued such
Letter of Credit shall promptly notify the Borrower of the date and amount
thereof. The responsibility of each Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to causing the applicable Issuing Lender that has issued such
Letter of Credit to determine that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

3.14. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1. Optional Prepayments. (a) The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 1:00
p.m., New York City time, three Business Days prior thereto in the case of
Eurodollar Loans and no later than 1:00 p.m., New York City time, one Business
Day prior thereto in the case of Base Rate Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 4.11. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein (provided, that a notice of
prepayment of all outstanding Loans may state that such notice is conditioned
upon the effectiveness of other credit facilities or other financing, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified date) if such condition is not satisfied),
together with (except in the case of Revolving Loans that are Base Rate Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.

(b) Any optional prepayments of the Term Facilities shall be credited to the
remaining scheduled installments of the Term Facilities thereof as specified by
the Borrower or, if not specified, pro rata to the remaining installments of
each of the Facilities on a pro rata basis.

 

49



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, a prepayment premium shall apply to (i) any
prepayment of Tranche B-1 Term Loans occurring on or prior to the six-month
anniversary of the Restatement Effective Date or (ii) any prepayment of Tranche
B-2 Term Loans occurring on or prior to the one year anniversary of the
Restatement Effective Date, in each case from the proceeds of a Repricing
Transaction (as defined below) in an amount equal to 1.00% of the principal
amount of any Term Loans subject to such prepayment Repricing Transaction, or,
in the case of any Repricing Transaction effected through an amendment, the
principal amount of loans under the relevant Term Facilities outstanding
immediately prior to such amendment of any Term Lender that is replaced in
connection with such amendment pursuant to the Borrower’s exercise of its
mandatory assignment rights to replace a Lender under Section 4.13. “Repricing
Transaction” shall mean (i) prepayment or refinancing of all or a portion of the
Term Loans concurrently with the Incurrence by the Borrower of any long-term
bank debt financing or any other financing similar to the Term Loans having a
lower all-in yield (including in addition to the applicable coupon, any interest
rate “floors”, upfront or similar fees, and original issue discount payable to
the holders of such Indebtedness (in their capacities as such) with respect to
such Indebtedness) than the yield applicable to the Term Loans (including in
addition to the applicable coupon, any interest rate “floors”, upfront or
similar fees, and original issue discount payable to the holders of such
Indebtedness (in their capacities as such) with respect to such Indebtedness)
and (ii) any amendment which reduces the all-in-yield (calculated in the manner
set forth in clause (i) above) applicable to the Term Loans.

4.2. Mandatory Prepayments. (a) If at any time after the Restatement Effective
Date any Group Member receives any Net Cash Proceeds from the Incurrence of any
Indebtedness (other than Excluded Indebtedness) or the issuance of any
Disqualified Capital Stock, the Borrower shall prepay the Tranche B-1 Term Loans
and Tranche B-2 Term Loans on a pro rata basis on the date of such receipt in an
amount equal to 100% of such Net Cash Proceeds.

(b) If at any time after the Restatement Effective Date any Group Member
receives any Net Cash Proceeds from any Asset Sale or Recovery Event in an
amount exceeding $20,000,000 in any fiscal year, then, unless a Reinvestment
Notice shall be delivered in respect thereof, the Borrower shall prepay the
Tranche B-1 Term Loans and Tranche B-2 Term Loans on a pro rata basis on the
third Business Day following the date of such receipt in an amount equal to 100%
of such Net Cash Proceeds. If a Reinvestment Notice has been delivered in
respect of any Asset Sale or Recovery Event, then on each Reinvestment
Prepayment Date relating thereto, the Borrower shall prepay the Term Loans in an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event.

(c) If at any time after the Restatement Effective Date any Group Member enters
into any sale-leaseback transaction permitted by Section 8.10, (i) the Borrower
shall prepay the Tranche B-1 Term Loans and Tranche B-2 Term Loans on a pro rata
basis on the third Business Day following the date of such transaction in an
amount equal to 50% of the Net Cash Proceeds thereof and (ii) unless a
Reinvestment Notice shall be delivered in respect of the remaining 50% of such
Net Cash Proceeds, the Borrower shall further prepay the Tranche B-1 Term Loans
and Tranche B-2 Term Loans on a pro rata basis on the third Business Day
following the date of such transaction in an amount equal to the remaining 50%
of such Net Cash Proceeds, and if such a Reinvestment Notice has been delivered,
then on each Reinvestment Prepayment Date relating thereto, the Borrower shall
prepay the Tranche B-1 Term Loans and Tranche B-2 Term Loans on a pro rata basis
in an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event.

(d) If at any time after the Restatement Effective Date, the aggregate Revolving
Extensions of Credit then outstanding exceed the Revolving Commitments then in
effect, the Borrower (without notice or demand) shall immediately prepay
outstanding Swingline Loans or Revolving Loans (or, if no Swingline Loans or
Revolving Loans are outstanding, Cash Collateralize outstanding Letters of
Credit) in an amount sufficient to eliminate any such excess.

 

50



--------------------------------------------------------------------------------

(e) Mandatory prepayments of Term Loans shall be applied first to Base Rate
Loans to the full extent thereof and then to Eurodollar Loans and shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. Each such prepayment shall be credited to prepay in direct order of
maturity the unpaid amounts due on the next eight scheduled quarterly
installments of the Tranche B-1 Term Loans and Tranche B-2 Term Loans, ratably,
and thereafter to the remaining scheduled quarterly installments of the Tranche
B-1 Term Loans and Tranche B-2 Term Loans, ratably, on a pro rata basis.

4.3. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 noon, New York City time, on the Business Day preceding the proposed
conversion date, provided, that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 1:00 p.m., New York City time, on the second Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefore), provided, that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. If the Borrower requests a
conversion to Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided, that no
Eurodollar Loan under a particular Facility may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such continuations, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. So long
as no Event of Default has occurred and is continuing, if the Borrower requests
a continuation of Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.

4.5. Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees.
(a) Each Eurodollar Loan shall bear interest on the outstanding principal amount
thereof for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

51



--------------------------------------------------------------------------------

(b) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Base Rate plus the Applicable Margin.

(c) (i) If any portion of the principal of any Loan or Reimbursement Obligation
is not paid when due (whether at the stated maturity, by acceleration or
otherwise), such portion of such principal shall bear interest at a rate per
annum equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to Section 4.5(a) or 4.5(b) plus 2.00% per annum or
(y) in the case of Reimbursement Obligations, the rate applicable to Base Rate
Loans under the Revolving Facility plus 2.00% per annum and (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder is not paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2.00% per annum (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2.00% per
annum), in each case, with respect to both clause (i) and clause (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date,
provided, that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

(e) The Borrower agrees to pay to the Administrative Agent and the Other
Representatives any fees in the amounts and on the dates previously agreed to in
writing by the Borrower, the Other Representatives and the Administrative Agent
in connection with this Agreement.

4.6. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Statutory Reserve Rate shall become effective as
of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of the effective date and the amount of each such change in
interest rate. Interest shall accrue on each Loan for each day on which it is
made or outstanding, except the day on which it is repaid unless it is repaid on
the same day that it was made.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.5(a).

(c) In the event that any financial statement or compliance certificate
delivered pursuant to Sections 7.1 or 7.2 respectively is inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin or Commitment Fee Rate for any period
(an “Applicable Period”) than the Applicable Margin or Commitment Fee Rate
applied for such

 

52



--------------------------------------------------------------------------------

Applicable Period respectively, then (i) the Borrower shall promptly deliver to
the Administrative Agent a corrected financial statement and a corrected
compliance certificate for such Applicable Period, (ii) the Applicable Margin
and the Commitment Fee Rate shall be determined based on the corrected
compliance certificate for such Applicable Period, and (iii) the Borrower shall
promptly pay to the Administrative Agent (for the account of the Lenders and the
Issuing Lenders during the Applicable Period or their successors and assigns)
the accrued additional interest owing as a result of such increased Applicable
Margin and Commitment Fee Rate for such Applicable Period. This Section 4.6(c)
shall not limit the rights of the Administrative Agent or the Lenders with
respect to Section 4.5(b) and Section 9 hereof, and shall survive the
termination of this Agreement.

4.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Base Rate, as applicable, for a Loan
for the applicable Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, then the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as Base Rate Loans (provided, that the Borrower may rescind such request
promptly after receipt of such notice), (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

4.8. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Tranche B-1 Term Loans and Tranche B-2 Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Tranche B-1 Term Loans and Tranche B-2 Term Loans then held by
the Term Lenders. Amounts prepaid on account of the Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or

 

53



--------------------------------------------------------------------------------

counterclaim and shall be made prior to 1:00 p.m., New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

4.9. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof, or
compliance by any Lender or the Administrative Agent with any request or
directive whether or not having the force of law from any central bank or other
Governmental Authority made subsequent to the date such Lender or the
Administrative Agent, as applicable, becomes a party hereto:

(i) shall subject any Lender or the Administrative Agent to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Application
or any Eurodollar Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for (A) changes in the rate of net

 

54



--------------------------------------------------------------------------------

income taxes, capital taxes, branch profits taxes, franchise taxes (imposed in
lieu of income taxes) and net worth taxes (imposed in lieu of income taxes) and
(B) Non-Excluded Taxes imposed on amounts payable hereunder, Other Taxes and
Excluded Taxes, provided, that this provision shall not affect any obligation of
the Borrower under Section 4.10);

(ii) shall impose, modify or hold applicable any reserve, liquidity
requirements, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender or
the Administrative Agent, by an amount that such Lender or the Administrative
Agent, as applicable, reasonably deems to be material, of making, converting
into, continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender or
the Administrative Agent, upon its written demand (accompanied by a certificate
of the type described in clause (c) below), any additional amounts necessary to
compensate such Lender or the Administrative Agent for such increased cost or
reduced amount receivable. If any Lender or the Administrative Agent becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity requirements whether or not
having the force of law from any Governmental Authority made subsequent to the
date such Lender becomes a party hereto shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy or liquidity
requirements and such Lender’s desired return on capital) by an amount
reasonably deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request (accompanied by a certificate of the type described
in clause (c) below) therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction. For purposes of this Agreement, and notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith shall be deemed to be have been
enacted, adopted or issued after the date each Lender has become a party hereto,
regardless of the date such act, requests, rules, regulations, guidelines or
directives enacted, adopted or issued.

(c) A certificate as to any additional amounts payable pursuant to this
Section 4.9 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 4.9, the Borrower shall
not be required to compensate a Lender pursuant to this Section 4.9 for any
amounts Incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s

 

55



--------------------------------------------------------------------------------

intention to claim compensation therefor; provided, that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section 4.9 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

4.10. Taxes. (a) Except to the extent required under applicable law, all
payments made under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto (“Taxes”).
“Non-Excluded Taxes” shall mean all Taxes other than Excluded Taxes. “Excluded
Taxes” shall mean net income taxes, branch profits taxes, franchise taxes
(imposed in lieu of net income taxes) and net worth taxes (imposed in lieu of
net income taxes) imposed on any Agent or any Lender or its applicable lending
office or any branch, in each case as a result of a present or former connection
between such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Agent or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document). If any Non-Excluded Taxes or Other Taxes are required to be withheld
from any amounts payable by or on behalf of the Borrower or any other Loan Party
to any Agent or any Lender hereunder or any other Loan Document (or are required
to be withheld or paid by such Agent or Lender), the amounts so payable to such
Agent or such Lender shall be increased to the extent necessary to yield to such
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement or any other Loan Document that would have
been received had no such withholding been required, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender or Agent with respect to any, and Excluded Taxes shall include, Taxes
(i) that are attributable to such Lender’s or Agent’s failure to comply (other
than as a result of any change in any Requirement of Law) with the requirements
of paragraph (d) of this Section 4.10, (ii) that are United States federal
withholding taxes imposed on amounts payable to such Lender or Agent at the time
such Lender or Agent becomes a party to this Agreement, except to the extent
that such Lender’s or Agent’s assignor (if any) was entitled, at the time of
assignment to receive additional amounts from the Borrower with respect to the
Non-Excluded Taxes pursuant to this paragraph (a) or (g) or (iii) U.S. federal
withholding taxes imposed under FATCA.

(b) In addition, but without duplication of paragraph (a), the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by or on account
of the Borrower, as promptly as possible thereafter the Borrower shall send to
the Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay or cause to be paid any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit or cause to be remitted to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender as a result of any such failure.

(d) Each Lender or Agent (or Transferee) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form

 

56



--------------------------------------------------------------------------------

W-8IMY (together with any required attachments), Form W-8EXP and/or Form W-8BEN
(claiming benefits of an applicable tax treaty) or Form W-8ECI, as applicable
(or successor form) or, in the case of a Non-U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a statement substantially in the
form of Exhibit F and a Form W-8BEN, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver properly updated
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower and the Administrative Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower or the Administrative Agent (or any other form of certification adopted
by the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Lender is not legally
able to deliver. Each Lender or Agent that is not a Non-U.S. Lender shall
furnish an accurate and complete U.S. Internal Revenue Service Form W-9 (or
successor form) establishing that such Lender or Agent is not subject to U.S.
backup withholding, and to the extent it may lawfully do so at such times,
provide a new Form W-9 (or successor form) upon the expiration or obsolescence
of any previously delivered form.

(e) A Lender or Agent that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and
upon reasonable request in writing by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, to the extent that such
Lender or Agent is legally entitled to complete, execute and deliver such
documentation and in such Lender’s or Agent’s reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

(f) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 4.10, it shall promptly pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 4.10 with respect
to the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will any Lender or
Agent be required to pay any amount to any Loan Party under this paragraph
(f) the payment of which would place such Lender or Agent in a materially less
favorable net after-Tax position than such Lender or Agent would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

57



--------------------------------------------------------------------------------

(g) Each Borrower and each Loan Party shall indemnify each Lender and the
Administrative Agent within twenty (20) days after written demand therefor, for
the full amount of any Non-Excluded Taxes or Other Taxes paid by such Lender or
the Administrative Agent or any of their respective Affiliates, as applicable,
on or with respect to any payment by or on account of any obligation of such
Borrower or such Loan Party hereunder (including Non-Excluded Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) or otherwise arising in connection with this Agreement or any other
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that no Borrower or Loan Party shall be obligated to make payment to
any Lender or the Administrative Agent, as applicable, pursuant to this
Section 4.10(g) in respect of penalties, interest or other similar liabilities
attributable to such Non-Excluded Taxes or Other Taxes if such penalties,
interest or other similar liabilities are attributable to the gross negligence
or willful misconduct of such Lender or the Administrative Agent, as the case
may be, seeking indemnification as determined in a final, non-appealable
judgment of a court of competent jurisdiction. An original official receipt, or
certified copy thereof, as to the amount of such payment, delivered to the
applicable Borrower by a Lender or by the Administrative Agent on its own behalf
or on behalf of any such Person, shall be conclusive absent manifest error.

(h) The agreements in this Section 4.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(i) If a Lender or Agent changes its applicable lending office (other than with
respect to the designation of a new lending office pursuant to a request by the
Borrower under Section 4.12) or assigns its rights or sells participations
therein and the effect of the change, assignment or participation, as of the
date of the change, would be to cause the Borrower to become obligated to pay
any additional amount under Section 4.9(a)(i) or 4.10, the Borrower shall not be
obligated to pay such additional amount in excess of amounts the Borrower was
obligated to pay prior to such change, assignment or participation.

(j) If a payment made to a Lender or Agent under this Agreement or any
assignment or assumption would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender or Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or Agent
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Agent has complied with such Lender’s or Agent’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this 4.10(j), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

4.11. Indemnity. The Borrower agrees to indemnify each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans but
excluding loss of anticipated profits) that such Lender may sustain or incur as
a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in

 

58



--------------------------------------------------------------------------------

accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 4.11 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9, 4.10(a) or 4.15 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans or Letters of Credit affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 4.9, 4.10(a) or 4.15.

4.13. Replacement of Lenders. The Borrower may replace, with a replacement
financial lender reasonably satisfactory to the Administrative Agent, any Lender
that (a) requests payment of any amounts payable under Section 4.9, 4.10(a) or
4.15, (b) is a Defaulting Lender hereunder, or (c) declines to deliver any
requested consent to a waiver, amendment or other modification of any provision
of the Loan Documents that has been consented to by the Borrower, Administrative
Agent, Required Lenders and, if otherwise required, Majority Facility Lenders,
but only if (i) such replacement does not conflict with any Requirement of Law,
(ii) no Event of Default has occurred and is continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender has taken no
action under Section 4.12 so as to eliminate the demand or condition giving rise
to the Borrower’s replacement right, (iv) the replacement lender purchases, at
par, all Loans and other amounts owing to the replaced Lender on or prior to the
date of replacement and assumes all obligations of the replaced Lender under the
Loan Documents in accordance with Section 11.6 (except that the Borrower shall
pay the registration and processing fee referred to therein), (v) the Borrower
compensates the replaced Lender under Section 4.11 if any Eurodollar Loan
outstanding to the replaced Lender is purchased other than on the last day of
the Interest Period relating thereto and (vi) the Borrower shall pay the
replaced Lender all amounts payable under Section 4.9 or 4.10. Notwithstanding
the foregoing, all rights and claims of the Borrower, Administrative Agent and
Lenders against any replaced Lender that has defaulted in its obligation to make
Loans hereunder shall be in all respects and unaffected by the replacement of
such Lender.

4.14. Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing Indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan

 

59



--------------------------------------------------------------------------------

and each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded, but the failure of any Lender or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
G-1, G-2 or G-3, respectively, with appropriate insertions as to date and
principal amount.

4.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

4.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 3.5;

(b) the Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders, the Required Lenders or the Majority Facility
Lenders under any Facility have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 11.1),
provided, that any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender;

(c) if any Swingline Exposure or any L/C Obligations exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Defaulting Lender’s Swingline Exposure and L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Percentages but only to the extent (x) the sum
of all Non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and L/C Obligations does not exceed the
total of all Non-Defaulting Lenders’ Revolving Commitments and (y) no Event of
Default shall have occurred and be continuing at such time; and

 

60



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, Cash Collateralize such Defaulting Lender’s L/C Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 3.7(a) for so long as such
L/C Obligations are outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to Section 4.16(c)(ii) and Section 3.7(a), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.9(a) or (b) with respect to such Defaulting Lender’s L/C
Obligations during the period such Defaulting Lender’s L/C Obligations are cash
collateralized;

(iv) if the L/C Obligations of the Non-Defaulting Lenders is reallocated
pursuant to Section 4.16(c)(i), then the fees payable to the Lenders pursuant to
Section 3.9(a) shall be adjusted in accordance with such Non-Defaulting Lenders’
Revolving Percentages; or

(v) if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to Section 4.16(c)(i) or (ii), then, without prejudice
to any rights or remedies of the Issuing Lender or any Lender hereunder, all
facility fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such L/C Obligations) and letter of credit fees payable under
Section 3.9(a) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Lenders until such L/C Obligations is cash collateralized
and/or reallocated;

(d) the Swingline Lender shall not be required to fund any Swingline Loan and
each Issuing Lender shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.16(c) and Section 3.7(a),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 4.16(c)(i) (and Defaulting Lenders
shall not participate therein); and

(e) in the event and on the date that each of the Administrative Agent, the
Borrower, the Issuing Lenders and the Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and L/C Obligations of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.

4.17. Incremental Facilities. (a) So long as no Event of Default exists or would
arise therefrom, the Borrower shall have the right, at any time and from time to
time after the Restatement Effective Date to (i) request new term loan
commitments under one or more new term loan credit facilities to be included in
this Agreement (each an “Incremental Term Facility” and collectively the
“Incremental Term Loan Commitments”) and/or (ii) increase the Total Revolving
Credit Commitment

 

61



--------------------------------------------------------------------------------

(the “Incremental Revolving Facility” and such commitments, the “Incremental
Revolving Commitments”, together with the Incremental Term Loan Commitments the
“Incremental Commitments” and, together with any Incremental Term Facility,
“Incremental Facilities”; and the loans thereunder, “Incremental Revolving
Loans” and, together with any Incremental Term Loans, “Incremental Loans”)) so
long as the aggregate then outstanding principal amount of the sum of all
unutilized Incremental Commitments and Incremental Loans together with any
amounts Incurred under Section 8.2(v) that were Incurred in reliance on the
Fixed Incremental Amount does not exceed the Fixed Incremental Amount, plus if
the Consolidated Senior Secured Leverage Ratio after giving effect to the
Incurrence of Incremental Loans thereof is less than or equal to 3.50 to 1.00
(assuming for purposes of such calculation that the commitments under the
Revolving Facility are fully drawn and assuming that any unsecured notes are
deemed to be secured ratably with the Facilities for purposes of calculating the
Consolidated Senior Secured Leverage Ratio), an unlimited amount; provided that,
after giving pro forma effect to any Incurrence or discharge of Indebtedness on
the date the applicable Incremental Commitment Agreement (as defined below)
becomes effective and all related transactions as if completed on the first day
of the twelve month period ending on the most recent Test Date, the Borrower
would have been in compliance with Section 8.1 on the Test Date (assuming
compliance with Section 8.1, as originally in effect or amended in accordance
with the terms hereof, was required on the Test Date) (and the Borrower shall
deliver a certificate, on or prior to the date on which such Incremental
Commitment shall become effective to the Administrative Agent certifying that
the Borrower is in compliance with this Section 4.17). Any loans made in respect
of any such Incremental Term Commitment shall be made by creating a new Tranche.
Any Incremental Revolving Facility Commitments shall be Incurred in the form of
increases to the Revolving Credit Commitments and such Incremental Revolving
Facility Commitment shall be identical to and form part of such Revolving
Facility.

(b) Each request from the Borrower pursuant to this Section 4.17 shall set forth
the requested amount and proposed terms of the relevant Incremental Commitments.
The Incremental Commitments (or any portion thereof) may be made by any existing
Lender or by any other bank or financial institution (any such bank or other
financial institution, an “Additional Lender”) subject, (i) in respect of any
Additional Lender not already a Lender hereunder or an affiliate of a Lender
hereunder, to the Borrower’s consent (such consent not to be unreasonably
withheld or delayed) and (ii) in the case of any Incremental Revolving
Commitments (if such Additional Lender is not already a Lender hereunder or any
affiliate of a Lender hereunder) to the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed). Any allocation of any
Incremental Commitments to any Affiliated Lender shall be subject to the terms
of Section 11.6(g).

(c) No Incremental Commitment or Incremental Loans shall be effective unless the
Borrower delivers to the Administrative Agent an Incremental Commitment
Agreement executed and delivered by the Loan Parties and the proposed Additional
Lenders and such other documentation relating thereto as the Administrative
Agent may reasonably request. Notwithstanding anything in Section 11.1 to the
contrary, an Incremental Commitment Agreement may, without the consent of any
other Lender, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Borrower and the Administrative Agent, to
effect the provisions of this Section 4.17, provided, however, that (i) (A) the
Incremental Term Loan Commitments will not be guaranteed by any Subsidiary of
the Borrower other than the Subsidiary Guarantors, and will be secured on a pari
passu or (at the Borrower’s option) junior basis by the same Collateral securing
the Loans, (B) the Incremental Term Loan Commitments and any incremental loans
drawn thereunder (the “Incremental Term Loans”) shall rank pari passu in right
of payment with or (at the Borrower’s option) junior to the Loans hereunder and
(C) no Incremental Commitment Agreement may provide for any Incremental
Commitment or any Incremental Term Loans to be secured by any Collateral or
other assets of any Loan Party that do not also secure the Loans; (ii) no Lender
will be required to provide any such Incremental Commitment unless it so agrees;
(iii) the interest rate margins, upfront fees, original issue discount, any
interest rate floors and

 

62



--------------------------------------------------------------------------------

any customary arrangement or commitment fees applicable to the loans made
pursuant to the Incremental Commitments shall be determined by the Borrower and
the applicable Additional Lenders; provided, that in the event that the
applicable interest rate margins for any term loans Incurred by the Borrower
under any Incremental Commitment are higher than the applicable interest rate
margin for any Loans hereunder by more than 50 basis points, then the Applicable
Margin for the Loans shall be increased to the extent necessary so that the
applicable interest rate margin for the Loans is equal to the applicable
interest rate margins for such Incremental Commitment minus 50 basis points;
provided, further that, in determining the applicable interest rate margins for
the Loans hereunder and any Incremental Loans, (A) original issue discount
(“OID”) or upfront fees payable generally to all participating Additional
Lenders in lieu of OID (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to the Lenders under the Loans or any Incremental Loan
in the initial primary syndication thereof shall be included (with OID being
equated to interest based on assumed four-year life to maturity); (B) customary
arrangement or commitment fees payable to any of the Other Representatives (or
their respective affiliates) in connection with the Loans or to one or more
arrangers (or their respective affiliates) in connection with the Incremental
Loans (and any fee payable to any Additional Lender in lieu of any portion of
any such fee payable to any such arranger or affiliate thereof) shall be
excluded; and (C) if the Incremental Loans include an interest rate floor
greater than the interest rate floor then applicable to the Loans, such
increased amount shall be equated to the applicable interest rate margin for
purposes of determining whether an increase to the Applicable Margin for the
Loans shall be required, to the extent an increase in the interest rate floor
for the Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the Loans shall be increased by such amount; (iv) such
Incremental Commitment Amendment may provide for the inclusion, as appropriate,
of Additional Lenders in any required vote or action of the Required Lenders or
of the Lenders of each Tranche hereunder and may provide class protection for
any additional credit facilities in a manner consistent with those provided the
original Facility pursuant to the provisions of Section 11.1 as originally in
effect; (v) the final maturity date of any Incremental Loans or Incremental
Commitments shall be no earlier than the Latest Maturity Date and the Weighted
Average Life to Maturity of any Incremental Loans made pursuant to Incremental
Term Loan Commitments shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans; (vi) the prepayment provisions shall be
determined by the Borrower and the applicable Additional Lenders; provided that
they shall not be more favorable than the prepayment provisions applicable to
the Term Loans; (vii) if such Incremental Loans or Incremental Commitment shall
be secured on a junior basis, a Senior Representative validly acting on behalf
of the holders of such Indebtedness shall have become party to an Intercreditor
Agreement; and (viii) the other terms and documentation in respect thereof, to
the extent not consistent with this Agreement as in effect prior to giving
effect to the Incremental Commitment Amendment, shall otherwise be reasonably
satisfactory to the Administrative Agent.

(d) The Administrative Agent shall promptly notify each Lender whenever any
Incremental Commitment becomes effective.

(e) No Incremental Commitment Agreement shall become effective unless the
Administrative Agent has received (i) a certificate executed by a Responsible
Officer of the Borrower to the effect that no Event of Default has occurred and
is continuing, and (ii) such additional Security Documents, legal opinions,
board resolutions, certificates and other documentation as may be required by
such Incremental Commitment Agreement or reasonably requested by the
Administrative Agent.

(f) Upon the implementation of any Incremental Revolving Facility pursuant to
this Section 4.17, (i) each Revolving Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding

 

63



--------------------------------------------------------------------------------

Letters of Credit and Swingline Loans such that, after giving effect to each
deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Incremental Revolving Facility Lender)
(A) participations hereunder in Letters of Credit and (B) participations
hereunder in Swingline Loans shall be held on a pro rata basis on the basis of
their respective Revolving Credit Commitments (after giving effect to any
increase in the Revolving Credit Commitment pursuant to this Section 4.17) and
(ii) the existing Revolving Lenders shall assign Revolving Loans to certain
other Revolving Lenders (including the Revolving Lenders providing the relevant
Incremental Revolving Facility), and such other Revolving Lenders (including the
Revolving Lenders providing the relevant Incremental Revolving Facility) shall
purchase such Revolving Loans, in each case to the extent necessary so that all
of the Revolving Lenders participate in each outstanding borrowing of Revolving
Loans pro rata on the basis of their respective Revolving Credit Commitments
(after giving effect to any increase in the Revolving Credit Commitment pursuant
to this Section 4.17); it being understood and agreed that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(g) Each Incremental Commitment Agreement shall contain representations and
warranties by the Borrower substantially in the form of those made by the
Borrower in this Agreement, except for any exceptions, disclosures or
modifications reasonably acceptable to the Administrative Agent, the Borrower
and the Additional Lender(s) making an Incremental Commitment pursuant to such
Incremental Commitment Agreement.

(h) In connection with any Incremental Commitment Agreement pursuant to this
Section 4.17, at the direction and as reasonably requested by Administrative
Agent to ensure the continuing priority of the Lien of the Mortgages as security
for the Loans, (A) the Borrower or Loan Party party to the Mortgages shall enter
into, and deliver to the Administrative Agent a Modification and (B) Borrower
shall deliver, or cause the title company or local counsel, as applicable, to
deliver, to the Administrative Agent local counsel opinions, an endorsement to
the relevant title policies, date down(s) or other documents, instruments or
evidence of the priority of the Lien of the Mortgages as security for the Loans,
each in form and substance reasonably satisfactory to Administrative Agent. In
addition, as reasonably requested by the Administrative Agent, the Borrower
shall deliver an updated flood hazard certificate for each of the Mortgaged
Properties.

4.18. Extension Amendments. (a) The Borrower may at any time and from time to
time request that all or a portion, including one or more tranches, of any
commitments or the Loans (including any Extended Loans), each existing at the
time of such request (each, an “Existing Tranche” and the Loans of such Tranche,
the “Existing Loans”) be converted to extend the termination date thereof and
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of any Existing Tranche (any such Existing
Tranche which has been so extended, “Extended Tranche” and the Loans of such
Tranche, the “Extended Loans”) and to provide for other terms consistent with
this Section 4.18. In order to establish any Extended Tranche, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Existing Tranche) (an
“Extension Request”) setting forth the proposed terms of the Extended Tranche to
be established, which terms (other than provided in clause (c) below) shall be
identical to those applicable to the Existing Tranche from which they are to be
extended (the “Specified Existing Tranche”) except (x) all or any of the final
maturity dates of such Extended Tranches may be delayed to later dates than the
final maturity dates of the Specified Existing Tranche, (y) (A) the interest
margins with respect to the Extended Tranche may be higher or lower than the
interest margins for the Specified Existing Tranche and/or (B) additional fees
may be payable to the Lenders providing such Extended Tranche in addition to or
in lieu of any increased margins contemplated by the preceding clause (A) and
(z) the commitment fee, if any, with respect to the Extended Tranche may be
higher or lower than

 

64



--------------------------------------------------------------------------------

the commitment fee, if any, for the Specified Existing Tranche, in each case to
the extent provided in the applicable Extension Amendment; provided, that,
notwithstanding anything to the contrary in this Section 4.18 or otherwise,
(1) such Extended Tranche shall not be, (x) in the case of any Extended Tranche
relating to Loans under each of the Term Facilities hereunder, in an amount less
than $100,000,000 and shall be in integral multiples of $50,000,000 in excess
thereof and (y) in the case of any Extended Tranche relating to Loans under the
Revolving Facility hereunder, in an amount less than $50,000,000 and shall be in
integral multiples of $25,000,000 in excess thereof, (2) no Extended Tranche
shall be secured by or receive the benefit of any collateral, credit support or
security that does not secure or support the Existing Tranches, (3) the
repayment (other than in connection with a permanent repayment and, if
applicable, termination of commitments), the mandatory prepayment and the
commitment reduction of any of Loans or Commitments under the Extended Tranches
shall be made on a pro rata basis with all other outstanding Loans or
Commitments (including all Extended Tranches) respectively; provided, that,
Extended Loans may, if the Extending Lenders making such Extended Loans so
agree, participate on a less than pro rata basis in any voluntary or mandatory
repayment or prepayment or commitment reductions hereunder, (4) the final
maturity of any Extended Tranche shall not be earlier than, and if such Extended
Tranche is a term facility, shall not have a Weighted Average Life to Maturity
shorter than the applicable Specified Existing Tranche, (5) each Lender in the
Specified Existing Tranche shall be permitted to participate in the Extended
Tranche in accordance with its pro rata share of the Specified Existing Tranche
and (6) assignments and participations of Extended Tranches shall be governed by
the same assignment and participation provisions applicable to Loans and
Commitments hereunder as set forth in Section 11.6. No Lender shall have any
obligation to agree to have any of its Existing Loans or, if applicable,
commitments of any Existing Tranche converted into an Extended Tranche pursuant
to any Extension Request. Any Extended Tranche shall constitute a separate
Tranche of Loans (and, if applicable, commitments) from the Specified Existing
Tranches and from any other Existing Tranches (together with any other Extended
Tranches so established on such date).

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Tranche or Existing Tranches are requested to respond. Any Lender (an
“Extending Lender” and with respect to Term Loans an “Extending Term Loan
Lender” and with respect to Revolving Commitments an “Extending Revolving
Lender”) wishing to have all or a portion of its Specified Existing Tranche
converted into an Extended Tranche shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Tranche that it has elected to
convert into an Extended Tranche. In the event that the aggregate amount of the
Specified Existing Tranche subject to Extension Elections exceeds the amount of
Extended Tranches requested pursuant to the Extension Request, the Specified
Existing Tranches subject to Extension Elections shall be converted to Extended
Tranches on a pro rata basis based on the amount of Specified Existing Tranches
included in each such Extension Election.

(c) Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins, fees or prepayments referenced
in Section 4.18(a) and which, except to the extent expressly contemplated by the
penultimate sentence of this Section 4.18(c) and notwithstanding anything to the
contrary set forth in Section 11.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, and
the Extending Lenders. No Extension Amendment shall provide for any Extended
Tranche in an aggregate principal amount that is less than (x) in the case of
any Extended Tranche relating to Loans under either of the Term Facilities
hereunder, in an amount less than $100,000,000 and shall be in integral
multiples of $50,000,000 in excess thereof and (y) in the case of any Extended
Tranche relating to Loans under the Revolving Facility hereunder, in an amount
less than $50,000,000 and shall be in integral multiples of $25,000,000 in
excess thereof; provided, further, that no

 

65



--------------------------------------------------------------------------------

Extension Amendment may provide for (a) any Extended Tranche to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Existing Tranches. It is understood and agreed that each Lender has consented to
each amendment to this Agreement and the other Loan Documents authorized by this
Section 4.18 and the arrangements described above in connection therewith for
all purposes requiring its consent, and shall at the effective time thereof be
deemed to consent to each amendment to this Agreement and the other Loan
Documents authorized by this Section 4.18 and the arrangements described above
in connection therewith. In connection with any Extension Amendment, the
Borrower shall, if requested by the Administrative Agent, deliver an opinion of
counsel reasonably acceptable to the Administrative Agent as to the
enforceability of such Extension Amendment, this Agreement as amended thereby,
and such of the other Loan Documents (if any) as may be amended thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Tranche of each Extending Lender,
the aggregate principal amount of such Specified Existing Tranche shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Tranche so converted by such Lender on such date, and such Extended Tranches
shall be established as a separate Tranche from the Specified Existing Tranche
and from any other Existing Tranches (together with any other Extended Tranches
so established on such date) and (B) if, on any Extension Date, any Revolving
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Tranches, such loans (and any related participations) shall be deemed
to be allocated as Extended Loans (and related participations) and Existing
Loans (and related participations) in the same proportion as such Extending
Lender’s applicable Specified Existing Tranches to the applicable Extended
Tranches so converted by such Lender on such date.

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such Lender, a “Non-Extending
Lender”) then the Borrower may, on notice to the Administrative and the
Non-Extending Lender, (A) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 11.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided, that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
obtain a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Loans and/or a commitment on the terms set forth in
such Extension Amendment; and provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full at par by the assignee Lender
to such Non-Extending Lender concurrently with such Assignment and Assumption or
(B) prepay the Loans and, at the Borrower’s option, if applicable, terminate the
Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 4.11, without premium or penalty. In connection with any such
replacement under this Section 4.18, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Assumption and/or such other documentation and
(b) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full in cash by the assignee Lender to such Non-Extending Lender,
then such Non-Extending Lender shall be deemed to have executed and delivered
such Assignment and Assumption and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Assumption and/or such other documentation on behalf of such
Non-Extending Lender.

 

66



--------------------------------------------------------------------------------

(f) This Section 4.18 shall supersede any provisions in Section 4.8 or
Section 11.1 to the contrary.

4.19. Refinancing Facilities. (a) At any time after the Restatement Effective
Date, the Borrower may obtain, from any Lender or any Additional Lender, Credit
Agreement Refinancing Indebtedness in respect of (A) all or any portion of the
Term Loans then outstanding under this Agreement (which for purposes of this
clause (A) will be deemed to include any then outstanding Incremental Loans
under any Incremental Term Commitments) and any then outstanding Refinancing
Term Loans or (B) all or any portion of the Revolving Loans (or unused Revolving
Commitments or any Incremental Loans or unused Incremental Revolving Commitments
or any unused Refinancing Revolving Commitment of Refinancing Revolving Loans)
under this Agreement, in the form of (x) Refinancing Term Loans or Refinancing
Term Commitments or (y) Refinancing Revolving Loans or Refinancing Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided, that such Credit Agreement Refinancing Indebtedness
(i) will rank pari passu or junior in right of payment and of security with the
other Loans and Commitments hereunder, (ii) will have such pricing and optional
prepayment terms as may be agreed by the Borrower and the Lenders thereof,
(iii) (x) with respect to any Refinancing Revolving Loans or Refinancing
Revolving Commitments, will have a maturity date that is not prior to the
maturity date of Revolving Loans (or unused Revolving Commitments) being
refinanced and (y) with respect to any Refinancing Term Loans or Refinancing
Term Commitments, will have a maturity date that is not prior to the maturity
date of, and will have a Weighted Average Life to Maturity that is not shorter
than, the Term Loans being refinanced, (iv) will have such pricing, premiums,
optional prepayment terms and financial covenants as may be agreed by the
Borrower and the Lenders thereof and (v) will have other terms and conditions
that are substantially identical to (or in the case of Refinancing Notes are on
market terms or are substantially identical to), or (taken as a whole) are no
more favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than the Refinanced Debt; provided, further that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is issued, Incurred
or obtained. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 6.1 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Restatement Effective Date (other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent). Each
Tranche of Credit Agreement Refinancing Indebtedness Incurred under this
Section 4.19 shall be in an aggregate principal amount that is (x) not less than
$100,000,000 in the case of Refinancing Term Loans or $50,000,000 in the case of
Refinancing Revolving Loans and (y) an integral multiple of $50,000,000 in
excess thereof in the case of Refinancing Term Loans or $25,000,000 in excess
thereof in the case of Refinancing Revolving Loans. Any Refinancing Amendment
may provide for the issuance of Letters of Credit for the account of the
Borrower, or the provision to the Borrower of Swingline Loans, pursuant to any
Refinancing Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments and in each case with the
consent of the applicable issuing lenders and swingline lenders. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness Incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Refinancing Term Loans, Refinancing Revolving
Loans, Refinancing Revolving Commitments and/or Refinancing Term Commitments).
Any

 

67



--------------------------------------------------------------------------------

Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Lender,
participations in Letters of Credit expiring on or after the Revolving
Termination Date shall be reallocated from Lenders holding Revolving Commitments
to Lenders holding extended revolving commitments in accordance with the terms
of such Refinancing Amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.

(b) This Section 4.19 shall supersede any provisions in Section 4.8 or
Section 11.1 to the contrary.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that, unless otherwise
specified, on and as of the Restatement Effective Date and on and as of each
date as required by Section 6.1(b):

5.1. Financial Condition. The audited consolidated balance sheets and the
related consolidated statements of income and of cash flows of the Borrower and
its consolidated Subsidiaries at on or about December 31, 2013 reported on by
and accompanied by an unqualified report from KPMG LLP, and as at on or about
December 31, 2012 and on or about December 31, 2011, in each case present fairly
in all material respects the consolidated financial condition of the Borrower
and its consolidated Subsidiaries, as at such dates and their consolidated
results of operations and consolidated cash flows for the fiscal years then
ended. All such financial statements, including the related schedules and notes
(if any) thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firms of accountants and disclosed therein). As of the
Restatement Effective Date, no Group Member has any material Guarantee
Obligations, contingent liabilities or any long-term leases or unusual forward
or long-term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not reflected in the most recent financial statements referred to in this
paragraph other than as contemplated by the Loan Documents.

5.2. No Change. There has not been since December 31, 2013, any development or
event that has had or would reasonably be expected to have a Material Adverse
Effect.

5.3. Corporate Existence; Compliance with Law. Each of the Borrower and its
Material Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
organizational power and authority, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent the failure to be so qualified
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law and Organizational
Documents, except to the extent that the failure to comply therewith would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

5.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit under this Agreement. Each Loan Party
has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit under this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Restatement Effective Date Transactions, the extensions
of credit hereunder or the execution, delivery, performance, validity or
enforceability of the Loan Documents except (i) consents, authorizations,
filings and notices described in Schedule 5.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
except as specifically described in Schedule 5.4 and (ii) the filings referred
to in Section 5.19. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, each other
Loan Document upon execution will constitute the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

5.5. No Legal Bar. No execution, delivery and performance of the Loan Documents
and, the issuance of Letters of Credit and the borrowings hereunder do not and
will not violate in any material respect any Requirement of Law, Organizational
Documents or any material Contractual Obligation of the Borrower or any Material
Subsidiary or result in or require the creation or imposition of any Lien on any
property or revenues of the Borrower or any Material Subsidiary in any material
respect pursuant to any Requirement of Law, Organizational Documents or material
Contractual Obligation (other than the Liens created by the Security Documents).
No Group Member is subject to any Requirement of Law, Organizational Documents
or Contractual Obligation that has had or would reasonably be expected to have a
Material Adverse Effect.

5.6. Litigation. Except as set forth on Schedule 5.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that would reasonably be
expected to have a Material Adverse Effect.

5.7. No Default. No Default or Event of Default has occurred and is continuing.

5.8. Ownership of Property; Liens; Insurance. Each of the Borrower and its
Material Subsidiaries has good and indefeasible title to the Mortgaged
Properties, and to the knowledge of the Borrower, has good and valid title to,
or a valid leasehold interest in, all its other material property and none of
such property is subject to any Lien except Permitted Liens.

5.9. Intellectual Property. Each Group Member owns, or is licensed to use, all
material Intellectual Property necessary for the conduct of its business as
currently conducted, except to the extent such failure to own or possess the
right to use, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Except as, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect, (a) no claim has been asserted and is pending against any Group
Member by any Person challenging or questioning the use of any Intellectual
Property, or the validity or effectiveness of any Intellectual Property owned by
any Group Member, nor does the Borrower know of any valid basis for any such
claim and (b) the use of Intellectual Property by each Group Member does not
infringe on the rights of any Person in any material respect.

 

69



--------------------------------------------------------------------------------

5.10. Taxes. Each Group Member has filed or caused to be filed all Federal and
state income and other material tax returns that are required to be filed and
has paid all material taxes due and payable by such Group Member or any
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any taxes the amount or validity of which are currently
being contested in good faith by appropriate proceedings (if any) and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); as of the Restatement Effective Date, no
tax Lien has been filed (other than Liens for taxes not yet delinquent or that
are being contested in good faith by appropriate proceedings), and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any
material tax, fee or other charge. No Group Member intends to treat the Loan,
the Restatement Effective Date Transactions, or any other transaction
contemplated hereby as being a “reportable transaction” (within the meaning of
Treasury Regulation section 1.6011-4).

5.11. Federal Regulations. No part of the proceeds of any Loans or Revolving
Extensions of Credit will be used for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulations of the Board, including, without limitation,
Regulation T, Regulation U or Regulation X of the Board. If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

5.12. Labor Matters. Except as, in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

5.13. ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding standard (within the meaning of Sections 412 and 430 of the Code or
Sections 302 and 303 of ERISA) has occurred during the five-year period prior to
the date on which this representation is made or deemed made with respect to any
Plan for which any Group Member or Commonly Controlled Entity has a material
unpaid liability, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code. No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount. No Group Member or
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a material liability under ERISA, and no Group Member or Commonly Controlled
Entity would become subject to any material liability under ERISA if any Group
Member or Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent. No Group Member has any liability with respect
to any employee benefit plan that is not subject to the laws of the United
States or a political subdivision thereof that would reasonably be expected to
result in a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

5.14. Investment Company Act; Other Regulations. No Group Member is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any Material Subsidiary is subject to regulation under any
Requirement of Law or restriction under its Organizational Documents (other than
Regulation X of the Board) that limits its ability to Incur Indebtedness under
this Agreement.

5.15. Restricted Subsidiaries. As of the Restatement Effective Date,
(a) Schedule 5.15 sets forth the name and jurisdiction of organization of each
Restricted Subsidiary and, as to each such Restricted Subsidiary, the percentage
of each class of Capital Stock owned by any Group Member and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Capital Stock of the Group Member
(other than the Borrower), except as created by the Loan Documents.

5.16. Use of Proceeds. (a) The proceeds of any Term Loans made on the
Restatement Effective date shall be used to prepay Existing Term Loans and
outstanding incremental term loans under the Existing Credit Agreement and any
amounts that remain unutilized after the consummation of the Restatement
Effective Date Transactions may be used by the Borrower and its Subsidiaries
after the Restatement Effective Date for ongoing working capital needs and
general corporate purposes and (b) after the Restatement Effective Date, the
Borrower and its Subsidiaries may use proceeds from Revolving Loans, Letters of
Credit, Swingline Loans and proceeds of any Incremental Loans for working
capital, Permitted Acquisitions or other general corporate purposes.

5.17. Environmental Matters. Except as, in the aggregate, has not had and would
not reasonably be expected to have a Material Adverse Effect:

(a) Except as listed on Schedule 5.17, the facilities and properties currently
owned, leased or operated by any Group Member (the “Properties”) do not contain
either (a) any Materials of Environmental Concern or (b) contamination in
amounts or concentrations or under circumstances, in either case that
constitute, or could reasonably be expected to give rise to liability under, any
Environmental Law;

(b) Except as listed on Schedule 5.17, no Group Member has received any written
notice of violation, alleged violation, non-compliance or liability or potential
liability, under Environmental Laws with regard to any of the Properties or any
Group Member’s operation of any of the Properties or the business operated by
any Group Member (the “Business”), nor does the Borrower have knowledge that any
such notice is likely to be received or is being threatened;

(c) the Group Members (i) conduct the Business in compliance with Environmental
Law, (ii) hold all Environmental Permits (each of which is in full force and
effect) required pursuant to Environmental Law for the conduct of the Business;
and (iii) are in compliance with all such Environmental Permits;

(d) Except as listed on Schedule 5.17, Materials of Environmental Concern have
not been transported or disposed of by or on behalf of any Group Member from the
Properties in violation of, or in a manner or to a location that would give rise
to liability under, any Environmental Law, nor during any Group Member’s
ownership or operation of the Properties or, to the knowledge of the Borrower,
at any formerly owned, leased or operated facilities or properties (“Former
Properties”) have any Materials of Environmental Concern been generated,
treated, stored or disposed of, released or

 

71



--------------------------------------------------------------------------------

threatened to be released at, on or under any of the Properties or Former
Properties or otherwise in connection with the Business in violation of
Environmental Law, or in a manner that could give rise to liability under, any
Environmental Law; and

(e) Except as listed on Schedule 5.17, no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which any Group Member is or is
reasonably likely to be named as a party with respect to the Properties, the
Business or, to the knowledge of the Borrower, any Former Properties, nor are
there any consent decrees, consent orders, administrative orders or other
orders, or other binding administrative or judicial requirements outstanding
under any Environmental Law with respect to the Properties, the Business or, to
the knowledge of the Borrower, any Former Properties.

5.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other material document, certificate or statement furnished by or on
behalf of any Group Member to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished (or, in the
case of the Confidential Information Memorandum, as of the Restatement Effective
Date), any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements contained herein or therein not materially
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

5.19. Security Documents. (a) The Amended and Restated Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds and products thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally. In the case of the Pledged Stock described in the
Amended and Restated Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Amended and Restated
Guarantee and Collateral Agreement, to the extent provided therein, when
financing statements, other filings specified on Schedule 4 to the Amended and
Restated Guarantee and Collateral Agreement in appropriate form are filed in the
offices specified on Schedule 4 to the Amended and Restated Guarantee and
Collateral Agreement and the other actions described in Section 4.3 of the
Amended and Restated Guarantee and Collateral Agreement are completed, the
Amended and Restated Guarantee and Collateral Agreement shall be effective to
create a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Amended and Restated Guarantee
and Collateral Agreement), in each case (to the extent provided therein) prior
and superior in right to any other Person (except for Permitted Liens);

(b) Upon execution thereof, each of the Mortgages shall be effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds and products thereof, and when the Mortgages are filed in the
offices specified therein, each such Mortgage shall constitute, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, (to the extent provided therein) a

 

72



--------------------------------------------------------------------------------

perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
(except as expressly set forth therein) prior and superior in right to any other
Person (except for Permitted Liens). Schedule 1.1(a) lists, as of the
Restatement Effective Date, each parcel of owned real property located in the
United States and held by the Borrower or any of its Restricted Subsidiaries
that has a value, in the reasonable opinion of the Borrower, in excess of
$6,000,000.

(c) When delivered and at all times thereafter, each Intellectual Property
Security Agreement is effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Intellectual Property Collateral described therein and the
proceeds and products thereof, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally. Upon the filing of
(i) each Intellectual Property Security Agreement in the appropriate indexes of
the United States Patent and Trademark Office (the “PTO”) relative to United
States patents and United States trademarks, and the United States Copyright
Office relative to United States copyrights, if any, and the taking of
appropriate actions with respect to Intellectual Property which is the subject
of a registration or application outside the United States under applicable
local laws, together with provision for payment of all requisite fees, and
(ii) financing statements in appropriate form for filing in the offices
specified on Schedule 4 of the Amended and Restated Guarantee and Collateral
Agreement, each Intellectual Property Security Agreement shall constitute (to
the extent provided in the Amended and Restated Guarantee and Collateral
Agreement) a perfected Lien on, and security interests in, all right, title and
interest of the Loan Parties in such Intellectual Property Collateral and the
proceeds and products thereof, as security for the Obligations (as defined in
the Amended and Restated Guarantee and Collateral Agreement), in each case
(except as expressly set forth therein) prior and superior in right to any other
Person (except for Permitted Liens); provided, that subsequent filings in the
PTO and United States Copyright Office and actions and filings under applicable
law to obtain the equivalent perfection may be necessary with respect to
registrations for Intellectual Property acquired by any Loan Party after the
date hereof.

5.20. Solvency. The Loan Parties, on a consolidated basis, are, and after giving
effect to the Restatement Effective Date Transactions and the Incurrence of all
Indebtedness and obligations being Incurred in connection herewith and therewith
will be, Solvent.

5.21. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in respect of which the
procurement of flood insurance is required by any Requirement of Law, unless
such flood insurance has been obtained and is in full force and effect.

5.22. Anti-Terrorism Laws. (a) No Group Member or any Affiliate of any Group
Member is in violation of (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the PATRIOT Act or
(iii) or any other similar anti-terrorism laws. No part of the proceeds of the
Loans or the Revolving Extensions of Credit will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

73



--------------------------------------------------------------------------------

No Group Member or Affiliate of any Group Member is any of the following (each a
“Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224 (the “Executive Order”);

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

(vi) a Person or entity who is affiliated with a Person or entity listed above.

No Group Member knowingly (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

5.23. Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Affiliated Persons and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Affiliated Persons and their respective officers and employees and
to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Affiliated Person or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Affiliated Person that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by the Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on the date of this
Agreement or any other date is subject to the satisfaction of the following
conditions precedent:

(a) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent that such representations and warranties refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

74



--------------------------------------------------------------------------------

(c) Borrowing Notices. The Administrative Agent shall have received (i) a notice
of borrowing pursuant to Section 3.2 or 3.4, as the case may be, in connection
with any borrowing under the Revolving Commitments or Swingline Loans or (ii) an
Application pursuant to Section 3.8 for issuance of a Letter of Credit on behalf
of the Borrower.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.1 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Restricted Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year and the current year budget, reported on without any material
qualification or exception including a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG LLP
or other independent certified public accountants of nationally recognized
standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Borrower
(or, in the case of the first fiscal quarter ending after the Restatement
Effective Date, 60 days after the end of such fiscal quarter), the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year and the current year budget, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes).

(c) All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

(d) Notwithstanding the foregoing such financial statements may be delivered in
the form and with the accompanying certifications required by applicable
Requirements of Law for filing Forms 10-K and Forms 10-Q with the SEC.

7.2. Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), to the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
knowledge of such Responsible Officer, each Group Member during such period has
observed in all material respects or performed in all

 

75



--------------------------------------------------------------------------------

material respects all of the applicable covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to be observed, performed or satisfied by it in all material respects,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, in each case except as specified in such certificate and
(ii)(x) a Compliance Certificate containing all information and calculations
reasonably necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and, if
applicable, for determining the Applicable Margins and Commitment Fee Rate, and
(y) to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and, concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) only, a listing of any registered or applied-for material
Intellectual Property acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (y) (or, in the case of the first
such list so delivered, since the Restatement Effective Date);

(b) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect, it being recognized by the Lenders that the projections and pro forma
financial information contained in the material referenced above is based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made and that such financial information as it relates
to future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount;

(c) if the Borrower is not then a reporting company under the Exchange Act
within 45 days after the end of each fiscal quarter of the Borrower (90 days, in
the case of the fourth fiscal quarter of any Fiscal Year, and 60 days, in the
case of the first fiscal quarter ending after the Restatement Effective Date), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

(d) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any Securitization;

(e) within five Business Days after the same are sent, copies of all financial
statements and reports that any Parent or the Borrower sends to the holders of
any class of its debt securities or public equity securities and, within five
Business Days after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC;

(f) concurrently with the delivery of any document or notice required to be
delivered pursuant to Section 7.1 or 7.2, Borrower shall indicate in writing
whether such document or notice contains Non-public Information. Borrower and
each Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to any Group Member or their securities) and, if documents or notices
required

 

76



--------------------------------------------------------------------------------

to be delivered pursuant to Section 7.1 or 7.2 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains Non-public Information shall not be posted on
that portion of the Platform designated for such public-side Lenders. If
Borrower has not indicated whether a document or notice delivered pursuant to
Section 7.1 or 7.2 contains Non-public Information, Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Group Members and their securities; and

(g) promptly, such additional financial and other information (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA) as the Administrative Agent or any
Lender may from time to time reasonably request.

7.3. Payment of Obligations; Payment of Taxes. (a) Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or where failure to pay,
discharge or otherwise satisfy such material obligations, in the aggregate, has
not had and would not reasonably be expected to result in a Material Adverse
Effect; and

(b) pay all material Taxes imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefore and for any accrued interest
and potential penalties or other costs relating thereto, (b) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any material
portion of the Collateral to satisfy such Tax or claim and (c) any Tax or claim
determined to be due, together with any interest or penalties thereon is
promptly paid after final resolution of such contest.

7.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary to conduct
its business, except, in each case, as otherwise permitted by Section 8.4 and
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Affiliated Persons and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

7.5. Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect and (b) maintain with reputable
insurance companies insurance on all its property in at least such amounts and
against such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

 

77



--------------------------------------------------------------------------------

7.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit, upon
reasonable prior notice, any persons designated by the Administrative Agent, or
upon the occurrence and during the continuance of an Event of Default, any
Lender, to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at such reasonable times and upon
reasonable intervals and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers of the Group
Members and with their independent certified public accountants at such
reasonable times and upon reasonable intervals, in each case as any
Administrative Agent or, upon the occurrence of and during the continuance of an
Event of Default, any Lender may reasonably request; provided, that, unless an
Event of Default has occurred and is continuing, such visitation and inspection
rights may only be exercised by the Administrative Agent once per calendar year.

7.7. Notices. Promptly upon any Responsible Officer of any Group Member
acquiring knowledge thereof, give notice to the Administrative Agent and each
Lender of the following:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that is
reasonably expected to be determined adversely and, if so determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) which is
reasonably expected to be determined adversely and, if so determined, would have
or would reasonably be expected to have a Material Adverse Effect, (ii) in which
injunctive or other temporary or specific relief is sought which, if granted,
would reasonably be expected to have a Material Adverse Effect or (iii) which
relates to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, the incurrence of a failure to
satisfy the minimum funding standard (as defined in Sections 412 and 430 of the
Code and Sections 302 and 303 of ERISA) (whether or not waived) with respect to
a Plan, the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the relevant Group Member proposes to
take with respect thereto.

7.8. Environmental Laws. (a) Comply in all material respects and conduct the
Business in compliance with, and make all commercially reasonable efforts to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all Environmental Laws, and obtain and comply in all material
respects with and maintain, and make all commercially reasonable efforts to
ensure

 

78



--------------------------------------------------------------------------------

that all tenants and subtenants, if any, obtain and comply in all material
respects with and maintain, any and Environmental Permits required pursuant to
Environmental Law for the conduct of the Business or their respective
operations, in each case except for any such non-compliance or failure to
obtain, individually or in the aggregate, would not be expected to result in a
Material Adverse Effect.

(b) Unless being contested in good faith, conduct and complete in all material
respects all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws; provided, that compliance
within deadlines set by such orders or authorities shall be deemed to be prompt.

7.9. Additional Collateral, etc. (a) With respect to any owned property acquired
after the Restatement Effective Date by the Borrower or any Subsidiary Guarantor
as to which the Administrative Agent, for the benefit of the Secured Parties,
does not have a perfected Lien (except as expressly set forth in the applicable
Security Document), within thirty (30) days of such acquisition (or within such
longer period of time as reasonably consented to by the Administrative Agent)
(i) execute and deliver to the Administrative Agent such amendments to the
Amended and Restated Guarantee and Collateral Agreement or such other documents
as the Administrative Agent reasonably deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a (except as expressly set forth in the applicable Security Document)
perfected security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Amended and Restated Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Administrative Agent.

(b) With respect to any fee simple interest in any real property having a value
of at least $6,000,000 acquired after the Restatement Effective Date by the
Borrower or any Subsidiary Guarantor within sixty (60) days of such acquisition
(or within such longer period of time as reasonably consented to by the
Administrative Agent) (A) execute, acknowledge and deliver a Mortgage in favor
of the Administrative Agent, for the benefit of the Secured Parties, in an
amount no greater than 125% of the purchase price if the property is located in
a state with mortgage recording tax covering such real property, (B) if
requested by the Administrative Agent, provide the Secured Parties with
(1) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (and
endorsements thereto) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (2) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent, (C) a flood hazard certificate, certified to the
Administrative Agent, specifying whether such real property is located in a
special flood hazard zone and if so, evidence of flood insurance as required by
any Requirement of Law and (D) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(c) With respect to any new Restricted Subsidiary (other than a Foreign
Subsidiary) created or acquired after the Restatement Effective Date by any
Group Member (which, for the purposes of this paragraph (c), shall include any
existing Restricted Subsidiary that ceases to be a Foreign Subsidiary or an
Excluded Subsidiary), promptly (or within such period of time as reasonably
consented to by the Administrative Agent) (i) execute and deliver to the
Administrative Agent such amendments to the Amended and Restated Guarantee and
Collateral Agreement as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected security interest in the Capital Stock of such new
Restricted Subsidiary

 

79



--------------------------------------------------------------------------------

that is owned by any Group Member, (ii) deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers or equivalents, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Restricted
Subsidiary (other than any Securitization Subsidiary) (A) to become a party to
the Amended and Restated Guarantee and Collateral Agreement, (B) to take such
actions reasonably necessary or reasonably advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a (to the extent
provided in the Amended and Restated Guarantee and Collateral Agreement)
perfected security interest in the Collateral described in the Amended and
Restated Guarantee and Collateral Agreement with respect to such new Restricted
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Amended and Restated Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Restricted Subsidiary, substantially in the form of Exhibit
C, with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d) With respect to (i) any new Foreign Subsidiary created or acquired after the
Restatement Effective Date by any Group Member (other than by any Group Member
that is a Foreign Subsidiary) that is a Material Foreign Subsidiary or a direct
or indirect parent of any Material Subsidiaries, or (ii) any Foreign Subsidiary
that becomes a Material Foreign Subsidiary or is a direct or indirect parent of
any Subsidiary that becomes a Material Foreign Subsidiary, promptly (A) (or
within such period of time as reasonably consented to by the Administrative
Agent) execute and deliver to the Administrative Agent such amendments or
supplements to the Amended and Restated Guarantee and Collateral Agreement as
the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a (except as
expressly set forth in the Amended and Restated Guarantee and Collateral
Agreement) perfected security interest in the Capital Stock of such new Foreign
Subsidiary that is owned by any such Group Member (provided, that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Foreign Subsidiary be required to be so pledged), (B) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers or equivalents, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, as the case
may be, and take such other action as may be reasonably necessary or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (C) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(e) If at any time the aggregate amount of Consolidated EBITDA or Consolidated
Total Assets attributable to all Subsidiaries that are not Material Subsidiaries
exceeds five percent (5.0%) of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for any such period or five percent (5.0%) of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the end of any such fiscal quarter, the Borrower (or, in the event the Borrower
has failed to do so within forty-five (45) days, the Administrative Agent) shall
designate sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries”
or sufficient Foreign Subsidiaries as “Material Foreign Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries or Material Foreign
Subsidiaries, respectively.

(f) Promptly after the consummation of any Permitted Foreign Investment, (or
within such period of time as reasonably consented to by the Administrative
Agent) execute and deliver to the Administrative Agent such amendments or
supplements to the Amended and Restated

 

80



--------------------------------------------------------------------------------

Guarantee and Collateral Agreement and the Security Documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a (except as expressly set forth
in the Amended and Restated Guarantee and Collateral Agreement) perfected
security interest in any promissory notes required to be delivered in accordance
with the definition of Permitted Foreign Investment.

7.10. Use of Proceeds. Use the proceeds of the Loans only for the purposes
specified in Section 5.16.

7.11. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the borrower
or any Restricted Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will,
if reasonably requested by the Administrative Agent, use commercially reasonable
efforts to execute and deliver, or to cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.

7.12. Post-Closing Items. Deliver the items described on Schedule 7.12 within
the period or by the date specified therein or, within such longer period of
time or by such later date as reasonably consented to by the Administrative
Agent.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, directly or indirectly:

8.1. Financial Condition Covenant. Maximum Consolidated Senior Secured Leverage
Ratio. Permit the Consolidated Senior Secured Leverage Ratio, as of any date set
forth below on which any Revolving Loans are outstanding, to exceed the amount
set forth opposite such date below:

 

Last Day of Fiscal Quarter Ending On or About

   Maximum Consolidated
Senior Secured Leverage Ratio

June 30, 2014

   4.00:1.00

September 30, 2014

   4.00:1.00

December 31, 2014

   3.75:1.00

March 31, 2015

   3.75:1.00

June 30, 2015

   3.75:1.00

September 30, 2015

   3.75:1.00

December 31, 2015

   3.50:1.00

March 31, 2016

   3.50:1.00

 

81



--------------------------------------------------------------------------------

Last Day of Fiscal Quarter Ending On or About

   Maximum Consolidated
Senior Secured Leverage Ratio

June 30, 2016

   3.50:1.00

September 30, 2016

   3.50:1.00

December 31, 2016

   3.25:1.00

March 31, 2017

   3.25:1.00

June 30, 2017

   3.25:1.00

September 30, 2017

   3.25:1.00

December 31, 2017 and the last day of each Fiscal Quarter thereafter

   3.00:1.00

8.2. Indebtedness. Create, issue, assume, become liable in respect of or
otherwise Incur, or suffer to exist, any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness (i) of the Borrower to any Restricted Subsidiary, (ii) of any
Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary,
(iii) of any Restricted Subsidiary that is not a Subsidiary Guarantor to any
other Restricted Subsidiary that is not a Subsidiary Guarantor and (iv) subject
to Section 8.7(j) and Section 8.7(z), of any Restricted Subsidiary that is not a
Subsidiary Guarantor to the Borrower or any Subsidiary Guarantor;

(c) Guarantee Obligations Incurred in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries of obligations of the Borrower,
any Subsidiary Guarantor and, subject to Section 8.7(j), of any Restricted
Subsidiary that is not a Subsidiary Guarantor; and Guarantee Obligations
Incurred by any Restricted Subsidiary that is not a Subsidiary Guarantor of
obligations of any other Restricted Subsidiary that is not a Subsidiary
Guarantor;

(d) Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on
the Restatement Effective Date and listed on Schedule 8.2(d) and any Permitted
Refinancing thereof;

(e) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 8.3(g) in an aggregate principal amount not to exceed,
immediately after giving effect to the issuance or Incurrence of such
Indebtedness and taken together with all such Indebtedness Incurred and then
outstanding under this Section 8.2(e), the greater of (i) $50,000,000 and
(ii) 1.0% of Consolidated Total Assets for the period of four (4) consecutive
fiscal quarters ending as of the last day of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1 and any
Permitted Refinancing of such Indebtedness;

(f) Hedge Agreements permitted under Section 8.11;

(g) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in an aggregate principal amount not to exceed $175,000,000 at any
time;

(h) Unsecured Indebtedness of Borrower in respect of Management Advances in an
aggregate principal amount not to exceed $10,000,000 Incurred in any fiscal
year;

(i) guarantees of Indebtedness of directors, officers and employees of Borrower
or any of its Restricted Subsidiaries in respect of expenses of such Persons in
connection with

 

82



--------------------------------------------------------------------------------

relocations and other ordinary course of business purposes, if the aggregate
amount of Indebtedness so guaranteed, when added to the aggregate amount of
unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding under Section 8.7(f), shall not at any
time exceed $10,000,000;

(j) (i) Indebtedness of a Restricted Subsidiary of the Borrower acquired in a
Permitted Acquisition and outstanding at the time of such Permitted Acquisition,
(ii) Indebtedness assumed at the time of a Permitted Acquisition of an asset
securing such Indebtedness if (x) such Indebtedness was not Incurred in
connection with, or anticipation or contemplation of such Permitted Acquisition
and (y) the aggregate principal amount of such Indebtedness does not at any time
exceed $50,000,000, and (iii) any Permitted Refinancing of such Indebtedness
under clauses (i) or (ii);

(k) guarantees of Indebtedness of a Person which is not a Restricted Subsidiary
of the Borrower and in which the Borrower or a Restricted Subsidiary made an
investment permitted by Section 8.7(m) or preferred Capital Stock of a Foreign
Subsidiary which such Foreign Subsidiary is obligated to purchase, redeem,
retire or otherwise acquire, if the aggregate outstanding principal amount so
guaranteed and the aggregate outstanding redemption value of such Capital Stock,
when added to (i) unreimbursed payments theretofore made in respect of such
guarantees and (ii) Investments then outstanding under Section 8.7(m), does not
at any time exceed $10,000,000;

(l) to the extent constituting Indebtedness, obligations of any Group Member
which is the seller or servicer in a Permitted Securitization in respect of any
Standard Securitization Undertakings as to such Permitted Securitization and
Guarantee Obligations of the Borrower or any other Loan Party as to such
Indebtedness;

(m) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including in
connection with workers’ compensation), or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case
Incurred in the ordinary course of business;

(n) Indebtedness in respect of Specified Cash Management Obligations, netting
services, overdraft protections and otherwise in connection with deposit
accounts;

(o) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted Dispositions;

(p) Indebtedness consisting of promissory notes issued to present or former
officers, directors or employees of any Group Member upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee or otherwise to finance the purchase or redemption of Capital Stock of
Borrower, to the extent the applicable Restricted Payment is permitted by
Section 8.6;

(q) unsecured Indebtedness representing insurance premiums owing in the ordinary
course of business;

(r) Indebtedness of one or more Canadian Subsidiaries of the Borrower to the
Borrower or any other Loan Party in an aggregate outstanding principal amount
not at any time exceeding the aggregate principal amount of such Indebtedness
outstanding on the Restatement Effective Date plus $25,000,000;

 

83



--------------------------------------------------------------------------------

(s) Indebtedness in respect of bid, workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance or surety, appeal or similar
bonds issued for the account of and completion guarantees and other similar
obligations provided by any Group Member in each case in the ordinary course of
business and consistent with past practices, including guarantees or obligations
with respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations;

(t) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries permitted by the terms of this Agreement and
Incurred in the ordinary course of business and substantially consistent with
past practices;

(u) Permitted Pari Passu Refinancing Debt, Permitted Junior Refinancing Debt,
Permitted Unsecured Refinancing Indebtedness and any Permitted Refinancing
thereof;

(v) (i) Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes or senior secured notes that, to the extent secured by any of
the Collateral, will be secured by the Collateral on a pari passu (but without
regard to the control of remedies) or junior basis, that are issued or made in
lieu of Incremental Loans; provided that (A) such Indebtedness is not scheduled
to mature prior to the date that is 181 days after the Latest Maturity Date,
(B) the aggregate principal amount of all such Indebtedness Incurred pursuant to
this clause (v) shall not exceed, (x) when taken together with the aggregate
outstanding principal amount of the unutilized Incremental Commitments and all
Incremental Loans and any other amounts Incurred pursuant to this Section 8.2(v)
in reliance on the Fixed Incremental Amount, the Fixed Incremental Amount, in
each case, plus (y) if the Consolidated Senior Secured Leverage Ratio after
giving effect to the Incurrence thereof is less than or equal to 3.50 to 1.00
(assuming for purposes of such calculation that the commitments under the
Revolving Facility are fully drawn and assuming that any unsecured notes
pursuant to this Section are deemed to be secured ratably with the Facilities
for purposes of calculating the Consolidated Senior Secured Leverage Ratio), an
unlimited amount, (C) such Indebtedness is not guaranteed by any Restricted
Subsidiaries other than the Subsidiary Guarantors, (D) in the case of such
Indebtedness that is secured, the obligations in respect thereof shall not be
secured by any property or assets of the Borrower or any Restricted Subsidiary
other than the Collateral and the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(E) after giving pro forma effect to any Incurrence or discharge of Indebtedness
on the date such debt is Incurred and all related transactions as if completed
on the first day of the twelve month period ending on the most recent Test Date,
the Borrower would have been in compliance with Section 8.1 on the Test Date
(assuming compliance with Section 8.1, as originally in effect or amended in
accordance with the date hereof, was required on the Test Date), (F) such
unsecured notes or senior secured notes shall not provide for any scheduled
prepayments of principal prior to the final maturity date of such notes and
(G) if such Indebtedness is secured, a Senior Representative validly acting on
behalf of the holders of such Indebtedness shall have become party to, if
secured on a pari passu basis, a Pari Debt Intercreditor Agreement and, if
secured on a junior basis, an Intercreditor Agreement, and (ii) any Permitted
Refinancing thereof.

(w) unsecured Indebtedness of the Borrower and unsecured Guarantee Obligations
of Subsidiary Guarantors in respect thereof if (i) such Indebtedness and
Guarantee Obligations (A) mature no earlier than the Latest Maturity Date and
(B) do not require any mandatory prepayments, redemptions, sinking fund payments
or purchase offers prior to maturity, except in case of certain customary asset
sales or changes of control and (ii) on the date of the Incurrence of such
Indebtedness, and any Permitted Refinancing in respect thereof, as the case may
be, after giving effect to the Incurrence thereof, the Consolidated Coverage
Ratio would be greater than 2.00 to 1.00;

 

84



--------------------------------------------------------------------------------

(x) additional Indebtedness of the Group Members in an aggregate principal
amount not to exceed $100,000,000 at any one time outstanding; and

(aa) Indebtedness in connection with the Atlanta IRB Transaction and any
Permitted Refinancing thereof.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 8.2. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

8.3. Liens. Create, become subject to, assume or otherwise incur, or suffer to
exist, any Lien upon any of its property, whether now owned or hereafter
acquired, except for:

(a) Liens for taxes, assessments or government charges not yet due or that are
being contested in good faith by appropriate proceedings, provided, that
reserves with respect thereto are maintained on the books of the relevant Group
Member in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance, old age pensions, or other social security or retirement benefits or
similar legislation;

(d) (i) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business or (ii) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers;

(e) easements, rights-of-way, restrictions (including zoning restrictions) and
other similar encumbrances and minor title defects or matters that would be
disclosed in an accurate survey affecting real property incurred in the ordinary
course of business that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of any Group Member or
materially detract from the value of the real property subject thereto;

(f) Liens created pursuant to the Loan Documents (including any Liens created to
secure the Existing Credit Agreement and any related UCC financing statements);

(g) Liens securing Indebtedness permitted by Section 8.2(e) if (i) such Liens
are created substantially simultaneously with the Incurrence of such
Indebtedness (for the acquisition of certain property) or within 270 days
thereafter and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness (except for additions and
accessions to such assets, replacements and products thereof and customary
deposits); provided, that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender;

 

85



--------------------------------------------------------------------------------

(h) any interest or title of a lessor under any lease entered into by a Group
Member in the ordinary course of its business and covering only the assets so
leased and other statutory and common law landlords’ liens under leases;

(i) Liens in existence on the Restatement Effective Date listed on Schedule
8.3(i) (including the Atlanta IRB Transaction) and modifications, replacements,
renewals or extensions thereof, provided, that no such Lien is spread to cover
any additional property after the Restatement Effective Date and the amount of
the aggregate obligations, if any, secured by any such Lien are not increased;

(j) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 9;

(k) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Restricted Subsidiary in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition, if
(i) any Indebtedness secured by such Liens is permitted by Section 8.2(j), and
(ii) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any other asset
of any Group Member; and Liens on such property or assets securing refinancings,
renewals and extensions of such Indebtedness permitted under Section 8.2(j);

(l) Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
pursuant to Section 8.2(g);

(m) Liens on property subject to sale-leaseback transactions to the extent such
sale-leaseback transactions are permitted by Section 8.10;

(n) licenses, sublicenses, leases or subleases granted to other Persons in the
ordinary course of business that do not, individually or in the aggregate,
materially interfere with the conduct of the business of the Borrower or any of
its Restricted Subsidiaries taken as a whole;

(o) any encumbrances or restrictions (including put and call agreements) with
respect to the Capital Stock of any joint venture agreed to by the holders of
such Capital Stock;

(p) any interest of any Group Member’s clients in vehicles that are on
consignment to the Borrower and any proceeds thereof;

(q) Liens on Securitization Assets sold or transferred or purported to be sold
or transferred to a Securitization Subsidiary in connection with a
Securitization;

(r) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(s) Liens (i) on earnest money deposits of cash or Cash Equivalents in
connection with any Investments made pursuant to Section 8.7(h) or 8.7(z) or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 8.5;

(t) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

 

86



--------------------------------------------------------------------------------

(u) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods and similar
arrangements;

(v) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.7;

(x) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto to the extent permitted under
Section 8.2(q);

(y) Liens in connection with the sale or transfer of any assets in a transaction
permitted under Section 8.5, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof
solely relating to such assets so sold or transferred;

(z) Liens in favor of a Loan Party on assets of a Subsidiary that is not
required to be a Subsidiary Guarantor;

(aa) Liens on Collateral securing Permitted Pari Passu Refinancing Debt,
Permitted Junior Refinancing Debt, secured Indebtedness Incurred pursuant to
Section 8.2(v) (provided that, if secured on a pari passu basis, a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to a Pari Debt Intercreditor Agreement, and if secured
on a junior basis, a Senior Representative validly acting on behalf of the
holders of such Indebtedness shall have become party to an Intercreditor
Agreement) and any Permitted Refinancing thereof;

(bb) Permitted Encumbrances; and

(cc) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds $25,000,000 at any one time.

8.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except:

(a) that any Restricted Subsidiary of the Borrower may be merged, consolidated
or liquidated (i) with or into the Borrower if the Borrower is the continuing or
surviving corporation, (ii) with or into any Wholly Owned Subsidiary Guarantor
if the Wholly Owned Subsidiary Guarantor is the continuing or surviving
corporation or (iii) subject to Section 8.7(j), with or into any Foreign
Subsidiary; and any Foreign Subsidiary may be merged or consolidated with or
into any other Foreign Subsidiary;

(b) that any Restricted Subsidiary of the Borrower may Dispose of any or all of
its assets (upon voluntary liquidation, winding up, dissolution or otherwise) as
permitted by Section 8.5 (other than Section 8.5(c)), or to the Borrower or any
Wholly Owned Subsidiary Guarantor or, subject to Section 8.7(j), any Foreign
Subsidiary; and any Foreign Subsidiary may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to any other Foreign Subsidiary;

 

87



--------------------------------------------------------------------------------

(c) any Restricted Subsidiary may merge into or consolidate with any Person in
order to consummate a Disposition made in compliance with Section 8.5 (other
than Section 8.5(c)) in which the surviving entity is not a Subsidiary;

(d) any Restricted Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect;
provided, further, that, if the other party is not a Loan Party, no Default
exists after giving effect to such transaction; and

(e) pursuant to any merger between the Borrower or a Subsidiary Guarantor and
any other Person; provided, that the Borrower or such Subsidiary Guarantor, as
the case may be, is the surviving entity of any such merger.

8.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:

(a) the Disposition of (i) obsolete, used, surplus or worn out property in the
ordinary course of business (including the abandonment or other Disposition of
Intellectual Property that is in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or used or useful in the conduct of
the business of the Borrower and its Restricted Subsidiaries taken as a whole),
(ii) Dispositions of property no longer used or useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries and (iii) cash and Cash
Equivalents;

(b) the sale of inventory or the licensing, sublicensing or other disposition of
Intellectual Property in the ordinary course of business;

(c) Dispositions permitted by Sections 8.4(a), 8.4(b) and 8.4(e);

(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor; and the sale or issuance of any Capital
Stock of a Subsidiary that is not a Subsidiary Guarantor to any other Subsidiary
that is not a Subsidiary Guarantor, the Borrower or any other Subsidiary
Guarantor;

(e) sale-leaseback transactions permitted by Section 8.10;

(f) sales, transfers or dispositions by the Borrower or any of its Restricted
Subsidiaries of non-strategic assets purchased as part of a Permitted
Acquisition, so long as (i) no Default then exists or would result therefrom,
(ii) the Borrower or such Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Borrower), (iii) the aggregate
proceeds received by the Borrower or such Restricted Subsidiary from all such
sales, transfers or dispositions relating to a given Permitted Acquisition do
not exceed 40% of the aggregate consideration paid for such Permitted
Acquisition, and (iv) such non-strategic assets are sold, transferred or
disposed of on or prior to the first anniversary of such Permitted Acquisition;

(g) the sale of Securitization Assets to one or more Securitization Subsidiaries
in connection with a Permitted Securitization;

(h) Dispositions of property from (a) the Borrower to any Subsidiary Guarantor,
(b) from any Subsidiary Guarantor to any other Subsidiary Guarantor and (c) any
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor to any
other Subsidiary of the Borrower that is not a Subsidiary Guarantor or to any
Loan Party;

 

88



--------------------------------------------------------------------------------

(i) Dispositions permitted by Section 8.3 and Section 8.7;

(j) leases or subleases of property in the ordinary course of business which do
not materially interfere with the conduct of the business of the Borrower or any
of its Restricted Subsidiaries taken as a whole;

(k) Dispositions of property in connection with Recovery Events;

(l) Dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof in the ordinary course of business;

(m) the Borrower or any Restricted Subsidiary may effect Permitted Exchanges in
accordance with the definition thereof;

(n) sales, transfers, leases and other dispositions to a Foreign Subsidiary;
provided, that any such sales, transfers, leases or other dispositions from
Borrower or a Restricted Subsidiary that is a Loan Party shall be made (i) in
compliance with Section 8.9 and (ii) to the extent not made in compliance with
Section 8.9, shall be treated as an Investment in such Foreign Subsidiary and
shall be permitted only to the extent permitted pursuant to Section 8.7;

(o) Dispositions of Investments in joint ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; provided
that the consideration received shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the Borrower);

(p) sales, forgiveness or other dispositions of accounts receivable in the
ordinary course of business in connection with the collection or compromise
thereof;

(q) any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary; and

(r) Dispositions of other property; provided that (i) at the time of such
Disposition, no Default or Event of Default shall have occurred and been
continuing or would result from such Disposition, (ii) with respect to any
Disposition pursuant to this Section 8.5(r), the Borrower or any of its
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents; provided, however, that for the purposes
of this clause (ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 120 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed
$10,000,000, (iii) to the extent the aggregate amount of Net Cash Proceeds
received by the Borrower or a Restricted Subsidiary from Dispositions

 

89



--------------------------------------------------------------------------------

made pursuant to this Section 8.5(r) in the aggregate exceeds $100,000,000 in
any fiscal year, all Net Cash Proceeds in excess of such amount in such fiscal
year shall be applied to prepay Loans in accordance with Section 4.2(b) and may
not be reinvested in the business of the Borrower or a Restricted Subsidiary,
notwithstanding anything to the contrary set forth in the definition of “Net
Cash Proceeds” and (iv) such Disposition is for fair market value as reasonably
determined by the Borrower in good faith.

8.6. Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in Capital Stock (other than Disqualified Capital Stock) of the
Person making such dividend) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Group Member (collectively, “Restricted Payments”), except
that:

(a) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Wholly Owned Subsidiary Guarantor (and, in the case of a Restricted Payment
by a non-Wholly Owned Subsidiary, to (i) Borrower or any Wholly Owned Subsidiary
Guarantor and (ii) to each other owner of Capital Stock of such Restricted
Subsidiary based on their relative ownership interests); and any Foreign
Subsidiary may make Restricted Payments to another Foreign Subsidiary;

(b) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may purchase the Borrower’s Capital Stock from
present or former officers, directors or employees of any Group Member upon the
death, disability, retirement or termination of employment or service of such
officer, director or employee or otherwise under any stock option or employee
stock ownership plan approved by the board of directors of the Borrower, in an
aggregate amount (net of any proceeds received by the Borrower in connection
with resales of any Capital Stock so purchased) not exceeding $10,000,000 in any
fiscal year;

(c) the Borrower may pay dividends or make loans and advances to any Parent to
permit any Parent to (i) pay corporate overhead expenses incurred in the
ordinary course of business in an aggregate amount not exceeding $5,000,000 in
any fiscal year; (ii) pay (A) any taxes, charges or assessments, including but
not limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed on payments made by any Parent), required to be paid
by any Parent solely by virtue of its being incorporated or otherwise organized
or having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Restricted Subsidiaries or any Parent), or being a holding company parent
of the Borrower, or having guaranteed any obligations of the Borrower or any
Restricted Subsidiary thereof, or having made any payment in respect of any of
the items for which the Borrower is permitted to make payments to any Parent
pursuant to the other clauses of this Section 8.6, or (B) for so long as the
Borrower is a member of a group filing a consolidated, combined or unitary tax
return with any Parent, amounts necessary for the payment of federal, state or
local income taxes payable by such Parent and measured by the income of the
Borrower and its Subsidiaries which are payable by such Parent, provided,
however, that such amount shall not exceed the lesser of (x) the aggregate
amount that would be payable by the Borrower and its Restricted Subsidiaries if
the Borrower and such Subsidiaries had filed a separate consolidated, combined
or unitary tax return with the Borrower as the parent (or, if such group tax
return had not been available, each a separate tax return) with respect to such
tax period or (y) the net amount of the relevant income tax that the Parent
actually owes (taking into account credits and prior payments); (iii) to pay
expenses incurred by any Parent in connection with offerings, registrations, or
exchange listings of equity securities and maintenance of same (A) where the net

 

90



--------------------------------------------------------------------------------

proceeds of such offering are to be received by or contributed to the Borrower,
or (B) in a prorated amount of such expenses in proportion to the amount of such
net proceeds intended to be so received or contributed or loaned, or
(C) otherwise on an interim basis prior to completion of such offering so long
as any Parent shall cause the amount of such expenses to be repaid to the
Borrower or the relevant Restricted Subsidiary of the Borrower out of the
proceeds of such offering promptly if such offering is completed; (iv) to pay
audit costs and any costs (including all professional fees and expenses)
incurred by any Parent in connection with reporting obligations under or
otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Exchange Act or the respective
rules and regulations promulgated thereunder; (v) to pay obligations of any
Parent under or in respect of director and officer insurance policies or
indemnification obligations to directors or officers; and (vi) the Borrower may
make Restricted Payments the proceeds of which shall be used by any Parent to
make cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of any Parent;

(d) Restricted Payments by the Borrower to redeem in whole or in part any of its
Capital Stock for another class of its Capital Stock or rights to acquire its
Capital Stock or with proceeds from substantially concurrent equity
contributions or issuances of new Capital Stock; provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Capital Stock are at least as advantageous to
the Lenders as those contained in the Capital Stock redeemed thereby; provided,
further, that the only consideration paid for any such redemption is Capital
Stock of the Borrower or the proceeds of any substantially concurrent equity
contribution or issuance of Capital Stock; and

(e) (i) the Borrower may make Restricted Payments in an aggregate amount not to
exceed (x) the Fixed Restricted Payment Basket Amount in any fiscal year, less
(y) any Restricted Payments made pursuant to this Section 8.6(e), any
Investments made pursuant to Section 8.7(z) and any repayments, repurchases,
redemptions, defeasances or other acquisitions, retirements or discharges of
Junior Debt pursuant to Section 8.8, in each case made in reliance on the Fixed
Restricted Payment Basket Amount during such fiscal year, plus (z) Available
Retained ECF, in each case, if and so long as no Default has occurred and is
continuing or would result therefrom, both on a historical and on a pro forma
basis (giving effect to such payment and all related transactions, including the
Incurrence and use of proceeds of all Indebtedness Incurred in connection
therewith) the Consolidated Leverage Ratio on the most recent Test Date did not
exceed 4.50 to 1.00 and (ii) the Borrower shall be permitted to make unlimited
Restricted Payments so long as (x) the Consolidated Senior Secured Leverage
Ratio is less than 3.25 to 1.00 after giving pro forma effect to such Restricted
Payment and (y) the Consolidated Leverage Ratio is less than 4.50 to 1.00 after
giving pro forma effect to such Restricted Payment.

8.7. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) Guarantee Obligations to insurers required in connection with worker’s
compensation and other insurance coverage arranged in the ordinary course of
business;

 

91



--------------------------------------------------------------------------------

(e) Investments held by the Borrower or any Restricted Subsidiary on the
Restatement Effective Date and described on Schedule 8.7(e) (including the
Atlanta IRB Transaction);

(f) loans and advances to directors, officers and employees of any Group Member
of the Borrower in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for all Group
Members, together with the aggregate amount of Indebtedness outstanding under
Section 8.2(i), not to exceed $10,000,000 at any one time outstanding;

(g) non-cash consideration received in any Disposition permitted by Section 8.5;

(h) any Permitted Acquisition;

(i) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such Investment, is a Subsidiary Guarantor;

(j) Investments (x) in Subsidiaries that are not Subsidiary Guarantors
(including Permitted Acquisitions of Persons which become Foreign Subsidiaries,
Incurrence of Guarantee Obligations with respect to obligations of Foreign
Subsidiaries, loans made to Foreign Subsidiaries and Investments resulting from
mergers with or sales of assets to any such Foreign Subsidiaries) or (y) made
pursuant to clause (x) in conjunction with joint ventures or other similar
agreements or partnerships, in each case so long as the aggregate amount of all
such Investments by the Borrower or any of its Restricted Subsidiaries (except
Investments by Subsidiaries that are not Subsidiary Guarantors in a Person that
prior to such Investment is a Subsidiary that is not a Subsidiary Guarantor)
does not, immediately after giving effect to such Investments and together with
all Investments made pursuant to this Section 8.7(j), exceed the greater of
(i) $150,000,000 and (ii) 2.0% of Consolidated Total Assets for the period of
four (4) consecutive fiscal quarters ending as of the last day of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 7.1;

(k) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(l) Hedge Agreements permitted under Section 8.11;

(m) intercompany Investments by any Foreign Subsidiary in any other Foreign
Subsidiary;

(n) transactions permitted by Sections 8.3, 8.4 and 8.6(c);

(o) the Borrower may make Investments from and counted against any Available
Retained ECF if and so long as (i) no Default has occurred and is continuing or
would result therefrom, (ii) both on a historical and on a pro forma basis
(giving effect to such payment and all related transactions, including the
Incurrence and use of proceeds of all Indebtedness Incurred in connection
therewith) the Consolidated Leverage Ratio on the most recent Test Date did not
exceed 5.00 to 1.00 and (iii) Available Retained ECF would be a positive number
if Available Retained ECF is reduced by the amount of such Investments;

(p) Investments that are captured by, added to the value of or consisting of the
Seller’s Retained Interests in connection with a Permitted Securitization;

 

92



--------------------------------------------------------------------------------

(q) intercompany loans permitted by Section 8.2;

(r) advances of payroll payments to employees in the ordinary course of
business;

(s) lease, utility and other similar deposits in the ordinary course of
business;

(t) Investments to the extent financed by the issuance of Capital Stock of the
Borrower;

(u) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(v) any Investment in an aggregate amount not to exceed at any time the
aggregate amount of Net Cash Proceeds received from sales or issuances of Equity
Interests of the Borrower after the Restatement Effective Date;

(w) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Sections 8.7(j);

(x) guarantees of leases (other than Capitalized Lease Obligations), contracts,
or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;

(y) Permitted Foreign Investments;

(z) (i) the Borrower may make Investments in an aggregate amount not to exceed
(x) the Fixed Restricted Payment Basket Amount in any fiscal year, less (y) any
Investments made pursuant to this Section 8.7(z), any Restricted Payments made
pursuant to Section 8.6(e), and any repayments, repurchases, redemptions,
defeasances or other acquisitions, retirements or discharges of Junior Debt
pursuant to Section 8.8, in each case made in reliance on the Fixed Restricted
Payment Basket Amount during such fiscal year, plus (z) Available Retained ECF,
in each case, if and so long as no Default has occurred and is continuing or
would result therefrom, both on a historical and on a pro forma basis (giving
effect to such payment and all related transactions, including the Incurrence
and use of proceeds of all Indebtedness Incurred in connection therewith) the
Consolidated Leverage Ratio on the most recent Test Date did not exceed 4.50 to
1.00 and (ii) the Borrower shall be permitted to make unlimited Investments so
long as (x) the Consolidated Senior Secured Leverage Ratio is less than 3.25 to
1.00 after giving pro forma effect to such Investment and (y) the Consolidated
Leverage Ratio is less than 4.50 to 1.00 after giving pro forma effect to such
Investment; and

(aa) in addition, to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount, not exceeding $100,000,000 at any time outstanding.

For purposes of covenant compliance with this Section 8.7, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

 

93



--------------------------------------------------------------------------------

8.8. Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications. (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to unsecured or junior lien indebtedness
of the Borrower or any of its Restricted Subsidiaries (“Junior Debt”) (other
than in connection with Junior Debt, a Permitted Refinancing therefor or the
conversion of any Junior Debt to Capital Stock of the Borrower (other than
Disqualified Capital Stock)); provided, that on any date after the Restatement
Effective Date (i) the Borrower may redeem, repurchase, defease or otherwise
prepay Junior Debt from and counted against Available Retained ECF if and so
long as (A) no Default has occurred and is continuing or would result therefrom,
(B) both on a historical and on a pro forma basis (giving effect to such payment
and all related transactions) the Consolidated Leverage Ratio on the most recent
Test Date did not exceed 4.50 to 1.00 and (C) Available Retained ECF would be a
positive number if Available Retained ECF is reduced by the amount of Junior
Debt redeemed, repurchased, defeased or otherwise prepaid, (ii) the Borrower may
redeem, repurchase, defease or otherwise prepay Junior Debt in an amount not to
exceed the Fixed Restricted Payment Basket Amount in any fiscal year, less any
Restricted Payments made pursuant to Section 8.6(e), any Investments made
pursuant to Section 8.7(z) and any repayments, repurchases, redemptions,
defeasances or other acquisitions, retirements or discharges of Junior Debt
pursuant to this Section 8.8, in each case made in reliance on the Fixed
Restricted Payment Basket Amount during such fiscal year, in each case, if and
so long as (x) no Default has occurred and is continuing or would result
therefrom, both on a historical and on a pro forma basis (giving effect to such
payment and all related transactions, including the Incurrence and use of
proceeds of all Indebtedness Incurred in connection therewith) and (y) the
Consolidated Leverage Ratio on the most recent Test Date did not exceed 4.50 to
1.00, (iii) the Borrower may redeem, repurchase, defease or otherwise prepay
Junior Debt in an unlimited amount, so long as the Consolidated Leverage Ratio
is less than 3.25 to 1.00, (iv) the Borrower may convert any Junior Debt to
Capital Stock (other than Disqualified Capital Stock) and (v) the Borrower may
prepay, redeem, purchase or defease any Junior Debt with any Permitted
Refinancing thereof permitted pursuant to Section 8.2, or (b) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any of the Junior Debt (other
than technical corrections or modifications) (i) which shortens the fixed
maturity or increases the principal amount of, or increases the rate or shortens
the time of payment of interest on, or increases the amount or shortens the time
of payment of any principal or premium payable whether at maturity, at a date
fixed for prepayment or by acceleration or otherwise of the Indebtedness
evidenced by any Junior Debt, or increases the amount of, or accelerates the
time of payment of, any fees or other amounts payable in connection therewith;
(ii) which adds or relates to any material affirmative or negative covenants or
any events of default or remedies thereunder and the effect of which is to
subject the Borrower or any of its Restricted Subsidiaries to any more onerous
or more restrictive provisions; or (iii) which otherwise materially and
adversely affects the interests of the Lenders with respect to any of the Junior
Debt or the interests of the Lenders under this Agreement or any other Loan
Document in any material respect.

8.9. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary) unless such transaction
is (i) otherwise permitted under this Agreement and (ii) upon fair and
reasonable terms not materially less favorable to the relevant Group Member,
than it would obtain in an arm’s length transaction with a Person that is not an
Affiliate. Notwithstanding the foregoing, the Borrower and its Restricted
Subsidiaries may do the following:

(a) Restricted Payments may be made to the extent permitted by Section 8.6;

(b) loans may be made and other transactions may be entered into by the Borrower
and its Restricted Subsidiaries to the extent permitted by Sections 8.2, 8.4,
8.5 and 8.7;

 

94



--------------------------------------------------------------------------------

(c) customary fees and indemnifications may be paid to directors of any Parent,
the Borrower and its Restricted Subsidiaries;

(d) the Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of any Parent, the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(e) the execution, delivery and performance of a tax sharing agreement with
respect to any of the charges, taxes or assessments described in clause (B) of
Section 8.6(c)(ii), to the extent that payments in connection with such tax
sharing agreement are permitted by Section 8.6(c)(ii);

(f) transactions related to Permitted Securitizations;

(g) sales of Capital Stock (other than Disqualified Capital Stock) of the
Borrower to its Affiliates and options and warrants exercisable therefore and
the granting of registration and other customary rights in connection therewith;

(h) any transaction with an Affiliate where the only consideration paid is
Capital Stock of the Borrower (other than Disqualified Capital Stock);

(i) any transaction with an Affiliate existing on the Restatement Effective Date
and listed on Schedule 8.9(i); and

(j) the execution, delivery and performance of any amendments to the
stockholders’ agreements and registration rights agreement of the Borrower
entered into in connection with the initial registered public offering of voting
Capital Stock of the Borrower in form and substance reasonably acceptable to the
Administrative Agent.

8.10. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, except for
(a) a sale of real or personal property made for cash consideration in an amount
not less than the cost of such real or personal property and consummated within
270 days after the Borrower or any Restricted Subsidiary acquires, makes
improvements or completes the construction of such property, and (b) any other
sale and contemporaneous leaseback of any real property and any associated
fixtures and equipment for cash consideration in an aggregate amount not less
than the fair market value of such property (as determined in good faith by the
Board of Directors of the Borrower) and on leaseback terms determined in good
faith by the Board of Directors of the Borrower to be fair to the Borrower and
its Restricted Subsidiaries.

8.11. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.

 

95



--------------------------------------------------------------------------------

8.12. Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on or about a day other than December 31 or change the Borrower’s method of
determining fiscal quarters without the prior consent of the Administrative
Agent (not to be unreasonably withheld).

8.13. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, become subject to, assume or otherwise incur, or suffer to exist, any
Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is or
may become a party other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby, if the prohibition or limitation therein
is only effective against the assets financed thereby, (c) agreements for the
benefit of the holders of Liens described in Sections 8.3(k) or 8.3(l) and
applicable solely to the property subject to such Lien, (d) agreements related
to any Permitted Securitization, (e) covenants in documents creating Liens
permitted by Section 8.3(k) prohibiting further Liens on the properties
encumbered thereby; (f) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the Secured Obligations or securing any Credit Agreement
Refinancing Indebtedness and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of property of any Loan Party to secure the Secured
Obligations; (g) covenants in any Indebtedness permitted pursuant to Section 8.2
to the extent such restrictions or conditions are no more restrictive than the
restrictions and conditions in the Loan Documents or, in the case of
subordinated Indebtedness, are market terms at the time of issuance or, in the
case of Indebtedness of any Foreign Subsidiary, are imposed solely on Foreign
Subsidiaries; (h) any prohibition or limitation that (1) exists pursuant to
applicable law, (2) consists of customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under
Section 8.5 pending the consummation of such sale solely with respect to such
property being Disposed of, (3) restricts subletting or assignment of any lease
governing a leasehold interest of the Borrower or a Restricted Subsidiary,
(4) exists in any agreement in effect at the time such Restricted Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such person becoming a Subsidiary, (5) is imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clauses
(b), (f), (g) or (h)(4), provided that such amendments and refinancings are,
taken as a whole, no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing
and (i) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures and applicable solely to such joint
venture entered into in the ordinary course of business.

8.14. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of any Group Member to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, any Group Member, (b) make loans or advances
to, or other Investments in, any Group Member or (c) transfer any of its assets
to any Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under the Loan Documents, (ii) any
encumbrance or restriction pursuant to applicable law or an agreement in effect
at or entered into on the Restatement Effective Date (including the Indentures),
(iii) any encumbrance or restriction with respect to a Restricted Subsidiary or
any of its Restricted Subsidiaries pursuant to an agreement relating to any
Indebtedness Incurred by such Restricted Subsidiary prior to the date on which
it became a Restricted Subsidiary (other than Indebtedness Incurred as
consideration in, in contemplation of, or to provide all or any portion of the
funds or credit support utilized to consummate the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary) and outstanding on such date, which encumbrance or
restriction is not applicable to the any other Group Member or the properties or
assets of any other Group Member, (iv) any encumbrance or

 

96



--------------------------------------------------------------------------------

restriction pursuant to an agreement effecting a refinancing of Indebtedness
Incurred pursuant to an agreement referred to in clause (i), (ii) or (iii) of
this covenant or this clause (iv) or contained in any amendment to an agreement
referred to in clause (i), (ii) or (iii) of this covenant or this clause (iv);
provided, however, that the encumbrances and restrictions contained in any such
refinancing agreement or amendment are not materially less favorable taken as a
whole, as determined by the Borrower in good faith, to the Lenders than the
encumbrances and restrictions contained in such predecessor agreement, (v) with
respect to clause (c), any encumbrance or restriction (A) that restricts the
subletting, assignment or transfer of any property or asset or right and is
contained in any lease, license or other contract entered into in the ordinary
course of business or (B) contained in security agreements securing Indebtedness
of a Restricted Subsidiary to the extent such encumbrance or restriction
restricts the transfer of the property subject to such security agreements,
(vi) any restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (vii) any encumbrances or restrictions applicable solely to a
Foreign Subsidiary and contained in any Credit Facility extended to any Foreign
Subsidiary; (viii) restrictions in the transfers of assets encumbered by a Lien
permitted by Section 8.3, (ix) any encumbrance or restriction arising under or
in connection with any agreement or instrument relating to any Indebtedness
permitted by Section 8.2 if (A) either (x) the encumbrance or restriction
applies only in the event of a payment default or a default with respect to a
financial covenant contained in the terms of such agreement or instrument or
(y) the Borrower in good faith determines that such encumbrance or restriction
will not cause the Borrower not to have the funds necessary to pay the
Obligations when due and (B) the encumbrance or restriction is not materially
more disadvantageous to the Lenders than is customary in comparable financings
(as determined in good faith by the Borrower), (x) any encumbrance or
restriction arising under or in connection with any agreement or instrument
governing Capital Stock of any Person other than a Wholly Owned Subsidiary that
is acquired after the Restatement Effective Date, (xi) customary restrictions
and conditions contained in any agreement relating to the Disposition of any
property permitted by Section 8.5 pending the consummation of such Disposition,
(xii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures, (xiii) any encumbrance or restriction
in agreements related to any Permitted Securitization, (xiv) any holder of a
Lien permitted by Section 8.3(k) restricting the transfer of the property
subject thereto, (xv) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.5
pending the consummation of such sale and (xvi) customary provisions in
partnership agreements, limited liability company organizational governance
documents, asset sale and stock sale agreements and other similar agreements
entered into in the ordinary course of business that restrict the transfer of
ownership interests in such partnership, limited liability company or similar
person.

8.15. Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the Restatement Effective Date or that
are reasonably related thereto or are reasonable extensions thereof.

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

97



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or

(c) any Loan Party shall fail to observe or perform any agreement contained in
clause (i) or (ii) of Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8 of this Agreement; provided, that any failure by the
Borrower to observe any term, covenant or agreement under Section 8.1 shall not
constitute an Event of Default with respect to the Term Loans until the earlier
of (i) the date that the Revolving Lenders declare all outstanding obligations
under the Revolving Loans and Revolving Commitments to be immediately due and
payable as a result of the Borrower’s failure to observe such term, covenant or
agreement in Section 8.1 and (ii) the date on which the Administrative Agent or
the Revolving Lenders exercise any remedies with respect to the Revolving Loans
in accordance with Section 9; and provided, further, that any failure by the
Borrower to observe any term, covenant or agreement under Section 8.1 may be
waived from time to time pursuant to clause (xiii) of Section 11.1; or

(d) any Loan Party shall fail to observe or perform any other agreement
contained in this Agreement or any other Loan Document (other than as provided
in paragraphs (a) through (c) of this Section 9), and such failure shall
continue unremedied for a period of 30 days after written notice thereof is
given to the Borrower by the Administrative Agent or any Lender; or

(e) the Borrower or any Material Subsidiary shall (i) default in making any
payment of any principal of any Indebtedness (including any Hedge Agreement or
Guarantee Obligation, but excluding the Loans) on the scheduled or original due
date with respect thereto; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist beyond the period of grace provided in such instrument
or agreement, if any, the effect of which default or other event or condition is
to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $35,000,000; or

(f) (i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial

 

98



--------------------------------------------------------------------------------

part of its assets that results in the entry of an order for any such relief
that shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any Material
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any Material Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the minimum funding standard (as defined in Sections 412 and
430 of the Code and Sections 302 and 303 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of any Group Member or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate in a distress termination under Section 4041(c) of ERISA or in an
involuntary termination by the PBGC under Section 4042 of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i), (iii), (iv), (v) and (vi) above, such event or
condition, together with all other such events or conditions, if any, would, in
the aggregate, reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any Material Subsidiary involving in the aggregate a liability (not paid or
fully covered by insurance) of $35,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason other than as set
forth in Section 11.14, to be in full force and effect, or any Loan Party shall
so assert, or any Lien created by any of the Security Documents shall cease to
be enforceable or (except as expressly set forth therein or as a result of the
actions, or lack thereof, by the Administrative Agent) perfected as to any
property of the Loan Parties having an aggregate value exceeding $35,000,000; or

(j) the guarantee contained in Section 2 of the Amended and Restated Guarantee
and Collateral Agreement shall cease, for any reason, to be in full force and
effect or any Loan Party shall so assert; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) shall be the “beneficial owner” of shares of voting
Capital Stock having more than 35% of the total voting power of all outstanding
shares of the Borrower or (ii) the board of directors of the Borrower shall
cease to consist of a majority of Continuing Directors.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, (B) if such event is any other Event of Default,

 

99



--------------------------------------------------------------------------------

either or both of the following actions may be taken: (i) the Administrative
Agent may, or upon the request of the Required Lenders shall, by notice to the
Borrower declare the Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments shall immediately terminate; and (ii) the
Administrative Agent may, or upon the request of the Required Lenders shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable; and (C) if such event is the
failure by the Borrower to observe any term, covenant or agreement under
Section 8.1 and exists solely with respect to the Revolving Loans and/or the
Revolving Commitments, the Administrative Agent may, and at the request of the
Majority Facility Lenders under the Revolving Facility, shall, take any of the
following actions solely as they relate to Revolving Loans and/or the Revolving
Commitments: (i) by notice to the Borrower declare the Revolving Commitments to
be terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) by notice to the Borrower, declare the Revolving Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time Cash Collateralize the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay any of the other Secured Obligations
pursuant to the requirements of the Amended and Restated Guarantee and
Collateral Agreement. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other Secured Obligations shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto).

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

SECTION 10. THE AGENTS AND OTHER REPRESENTATIVES

10.1. Appointment. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent (and each Agent hereby
accepts such appointment) as the agent of such Lender (and, if applicable, each
other Secured Party) under this Agreement and the other Loan Documents, and each
such Lender (and, if applicable, each other Secured Party) irrevocably
authorizes such Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, none of the Other Representatives
or the Agent shall have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent or any Other Representative.

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

 

100



--------------------------------------------------------------------------------

10.3. Exculpatory Provisions. None of the Agents, any Other Representative or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders or any other Secured Party for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or any Specified Hedge
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents or the Other Representatives under
or in connection with, this Agreement or any other Loan Document or any
Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents and
the Other Representatives shall not be under any obligation to any Lender or any
other Secured Party to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document or any Specified Hedge Agreement, or to
inspect the properties, books or records of any Loan Party.

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully exculpated from and protected against any
action or claim by any Lender or affiliate thereof, in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender, or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders and the Secured Parties.

 

101



--------------------------------------------------------------------------------

10.6. Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that none of the Agents or the
Other Representatives or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by any Agent or any Other Representative
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent or any Other Representative to any Lender or any other
Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents and the Other Representatives that it has,
independently and without reliance upon any Agent, the Other Representatives or
any other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent, the Other
Representative or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents or any Specified Hedge
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

10.7. Indemnification. The Lenders agree to indemnify each Agent and each Other
Representative in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or Other
Representative in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents, any Specified Hedge Agreements or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent or Other Representative under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Other Representative’s gross negligence or willful
misconduct. The agreements in this Section 10.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

10.8. Agent in Its Individual Capacity. Each Agent, each Other Representative
and their respective Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent or an Other Representative. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent and each Other Representative in its
individual capacity as a Lender shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may

 

102



--------------------------------------------------------------------------------

exercise the same as though it were not an Agent or Other Representative, and
the terms “Lender”, “Lenders”, “Security Party” and “Secured Parties” shall
include each Agent and each Other Representative in its individual capacity as
such.

10.9. Successor Administrative Agent. Subject to the appointment and acceptance
of a successor Administrative Agent as provided below, the Administrative Agent
may resign as Administrative Agent. If the Administrative Agent shall have given
notice of its resignation as Administrative Agent under this Agreement and the
other Loan Documents, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 9(a) or Section 9(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, then the resigning Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

10.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

10.11. Other Representatives. Each of the Lead Arranger and the Joint
Bookrunners, in its several capacity as such, shall have no duties or
responsibilities, and shall incur no liability, under this Agreement or any
other Loan Document.

10.12. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, or the Administrative Agent has paid over to a Governmental Authority
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, each Lender shall indemnify the Administrative
Agent, within 10 days demand therefor, fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document against any amount due to the Administrative Agent under this
Section 10.12.

10.13. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other

 

103



--------------------------------------------------------------------------------

applicable jurisdictions from time to time in effect or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, such Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, such Issuing Lender and the Administrative
Agent under Sections 3.5, 3.13, 4.5 and 11.5) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable Issuing
Lender, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 3.5, 3.13, 4.5 and 11.5.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. Except as provided in Section 4.17, 4.18 and 4.19
and subject to Section 11.21, none of this Agreement, any other Loan Document,
or any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive or reduce the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected
Facility, (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i) even if the effect of
such amendment would be to reduce the rate of interest on any Loan or any L/C
Obligations or to reduce any fee payable hereunder and (z) any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 4.2 which shall only require the approval of the Majority
Facility Lenders of each Facility adversely affected thereby)), or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the

 

104



--------------------------------------------------------------------------------

written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 11.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents or, except as set forth in Section 11.14, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantor from their obligations under the Amended and Restated
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; provided, further that, any amendment to Section 11.14 to permit
the release of all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Amended and Restated Guarantee and Collateral Agreement shall also require the
written consent of all Lenders; (iv) extend the scheduled date or reduce the
amount of any amortization payment in respect of any Term Loan, in each case,
without the written consent of each Lender directly affected thereby; (v) amend,
modify or waive any condition precedent to any extension of credit under the
Revolving Facility set forth in Section 6.1 without the written consent of the
Majority Facility Lenders under the Revolving Facility; (vi) amend, modify or
waive any provision of Section 4.8 without the written consent of the Majority
Facility Lenders under each Facility affected thereby, except that the
additional written consent of each Lender directly and adversely affected
thereby shall be required in the case of Section 4.8(a), 4.8(c) and the first
sentence of Section 4.8(b); (vii) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (viii) amend, modify or
waive any provision of Section 10 without the written consent of each Agent or
Other Representative adversely affected thereby; (ix) amend, modify or waive any
provision of Section 3.3 or 3.4 without the written consent of the Swingline
Lender; (x) amend, modify or waive any provision of Sections 3.7 to 3.14 without
the written consent of each Issuing Lender; (xi) amend, modify or waive (A) any
Loan Document so as to alter the ratable treatment of the Borrower Hedge
Agreement Obligations and the Borrower Credit Agreement Obligations or (B) the
definition of “Qualified Counterparty,” “Specified Hedge Agreement,”
“Obligations,” “Borrower Obligations” (as defined in the Amended and Restated
Guarantee and Collateral Agreement), or “Borrower Hedge Agreement Obligations”
(as defined in the Amended and Restated Guarantee and Collateral Agreement), in
each case in a manner adverse to any Qualified Counterparty with Obligations
then outstanding without the written consent of any such Qualified Counterparty;
(xii) amend, modify or waive any terms of Section 4.16 without the consent of
each Lender (other than any Defaulting Lender), or (xiii) amend, modify or waive
any of the terms and provisions (and related definitions) of Section 8.1 (even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Obligations or to reduce any fee payable hereunder) or any of the
terms and provisions of the proviso set forth in clause (c) of Section 9,
without the written consent of the Majority Facility Lenders under the Revolving
Facility; provided, further, that, notwithstanding anything else in this
Agreement to the contrary, any such amendment, waiver or other modification
pursuant to this clause (xiii) shall be effective for all purposes of this
Agreement with the written consent of only the Majority Facility Lenders under
the Revolving Facility (or the Administrative Agent with the prior written
consent thereof) and the Borrower. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and

 

105



--------------------------------------------------------------------------------

Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders.

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any technical ambiguity,
omission, mistake, defect or inconsistency.

11.2. Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Agents, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

The Borrower:  

KAR Auction Services, Inc.

13085 Hamilton Crossing Boulevard

Carmel, Indiana 46032

 

Attention: Eric Loughmiller

Telecopy: (317) 249-4596

Telephone: (317) 249-4254

  Email: eric.loughmiller@karauctionservices.com   with a copy to:  

Steven M. Messina, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

 

New York, NY 10036-6522

Telecopy: (917) 777-3509

Telephone: (212) 735-3509

  Email: Steven.Messina@skadden.com The Administrative Agent:   JPMorgan Chase
Bank, N.A.   10 South Dearborn, Floor 07   Chicago, IL, 60603-2003   Attention:
Mouy Lim  

Telephone: (312) 732-2024

Facsimile: (312) 385-7103

Email: muoy.lim@jpmchase.com

  with a copy to:  

Eugene Mazzaro, Esq.

Latham & Watkins LLP

885 Third Avenue

 

New York, NY 10022

Telephone: (212) 906-1763

Facsimile: (212) 751-4864

  Email: eugene.mazzaro@lw.com

 

106



--------------------------------------------------------------------------------

(b) No notice, request or demand to or upon any Agent, any Issuing Lender, the
Lenders, or the Borrower shall be effective until received. The Borrower shall
be conclusively deemed to have received any notice, request or demand if such
notice, request or demand is sent by courier service and delivery thereof is
confirmed by the courier, if it is sent by fax or electronic transmission and
receipt thereof is confirmed orally, if it is sent by certified mail or if it is
served by any manner of service of process permitted by law. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent. Approval of such procedures may be limited to particular notices or
communications;

(c) (i) Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
email and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided, that the foregoing shall not apply to notices to
any Lender or any Issuing Lender pursuant to Sections 2 and 3 if such Lender or
such Issuing Lender, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to each of them
hereunder by electronic communications pursuant to procedures approved by it,
provided, that approval of such procedures may be limited to particular notices
or communications.

(ii) Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefore.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5. Payment of Expenses; Indemnity. The Borrower agrees (a) to pay or
reimburse the Other Representatives and each Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities and the development, preparation and execution of, and any
amendment, supplement or modification to (including expenses incurred in
connection with due diligence and travel, courier, reproduction, printing and
delivery expenses), this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one primary counsel to such Agents,
Other Representatives and

 

107



--------------------------------------------------------------------------------

Lenders and to the extent reasonably determined by the Administrative Agent to
be necessary, one local counsel in each applicable jurisdiction (exclusive of
any reasonably necessary special counsel) and, in the case of an actual or
reasonably perceived conflict of interest, one additional counsel per affected
party and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Borrower prior to the Restatement
Effective Date (in the case of amounts to be paid on the Restatement Effective
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as such Agent shall deem appropriate, (b) to pay or reimburse
each Lender, each Other Representative and Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and including the
fees and disbursements of one primary counsel to such Agents, Other
Representatives and Lenders and to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel per affected party, (c) to pay, indemnify, and hold each Lender, each
Other Representative and Agent harmless from, any and all recording and filing
fees that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, the Other Representatives and Agent and each of their respective
officers, directors, employees, attorneys, affiliates, agents, members, partners
and advisors (each, including each Lender and Agent, an “Indemnitee”) harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the syndication of the Facilities and
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or any related
transaction or the violation of, noncompliance with or liability under, any
Environmental Law or related to any Materials of Environmental Concern
applicable to the operations of any Group Member or any of the Properties or the
unauthorized use by Persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such Persons or any claim, litigation, investigation or
proceeding relating to any of the foregoing, or preparation of a defense in
connection therewith, regardless of whether such claim, litigation,
investigation or proceeding is brought by the Borrower, the Borrower’s equity
holders or creditors, an Indemnitee or any other person or entity, whether any
Indemnitee is a party thereto, including in each case the fees and disbursements
of one primary counsel to such Agents, Other Representatives and Lenders and to
the extent reasonably determined by the Administrative Agent to be necessary,
one local counsel in each applicable jurisdiction (exclusive of any reasonably
necessary special counsel) and, in the case of an actual or reasonably perceived
conflict of interest, one additional counsel per affected party (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted primarily from (x) the willful
misconduct, bad faith or gross negligence of such Indemnitee or its Related
Persons, (y) a material breach by such Indemnitee of its express and material
contractual obligations under this Agreement or the Loan Documents pursuant to a
claim made by the Borrower or (z) disputes between and among the Indemnitees
(other than disputes involving the Agents or the Other Representatives in their
respective capacities as such) other than any dispute related to any act or
omission by the Borrower or any of its Subsidiaries. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to

 

108



--------------------------------------------------------------------------------

all claims, demands, penalties, fines, liabilities, settlements, damages, costs
and expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 11.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 11.5 shall be submitted pursuant to the notice information for the
Borrower set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. To the fullest extent permitted by applicable law, none of the Borrower,
the Loan Parties and the Indemnitees shall assert, and each of the Borrower, the
Loan Parties and the Indemnitees hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds
thereof; provided, that the foregoing will not limit the Borrower’s indemnity
obligations set forth above. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence, bad faith or willful misconduct of such
Indemnitee. The agreements in this Section 11.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

11.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void), and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 11.6.

(b) (i) Subject to the conditions set forth in paragraph (c) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under Section 9(a) or Section 9(f) has occurred and is
continuing, any other Person; provided, further, that no consent of the Borrower
shall be required for an assignment by a Conduit Lender to its designated
Lender, a conduit administered or managed by such Conduit Lender’s designated
Lender or to such Conduit Lender’s liquidity providers; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof and provided,
further, that the Borrower’s consent shall not be required during the primary
syndication of the Facilities;

(B) the Administrative Agent, provided, that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender, an
Affiliate of a Lender or an Approved Fund immediately prior to giving effect to
such assignment, except in the case of an assignment of a Revolving Commitment
to an Assignee that does not

 

109



--------------------------------------------------------------------------------

already have a Revolving Commitment provided, further, that no consent of the
Administrative Agent shall be required for an assignment by a Conduit Lender to
its designated Lender, a conduit administered or managed by such Conduit
Lender’s designated Lender or to such Conduit Lender’s liquidity providers; and

(C) each Issuing Lender and the Swingline Lender, in case of an assignment of a
Revolving Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of any of the Term Loans, $1,000,000) unless each of
the Borrower and the Administrative Agent otherwise consent, provided, that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that no more than one such fee shall be
payable in connection with simultaneous assignments to or by two or more
Approved Funds;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(D) in the case of an assignment by a Conduit Lender to an Assignee that is not
its designated Lender, another Conduit Lender administered or managed by such
Conduit Lender’s designated Lender or such Conduit Lender’s liquidity providers
(each such Assignee, a “Third Party Assignee”), such Conduit Lender’s designated
Lender shall concurrently assign to the such Third Party Assignee or, if such
Third Party Assignee is a conduit not administered by such designated Lender, to
an Assignee designated by such Third Party Assignee an amount of its Commitment
at least equal to the amount of the Loans assigned to such Third Party Assignee
by such Conduit Lender; provided, that if in connection with such assignment
such Conduit Lender notifies the Borrower or the Administrative Agent that such
Conduit Lender shall not make any additional Loans under this Agreement, such
Conduit Lender’s designated Lender shall assign its entire Commitment to such
Third Party Assignee or, if such Third Party Assignee is a conduit not
administered by such designated Lender, to an Assignee designated by such Third
Party Assignee;

(E) no such assignment shall be made to an assignee that is a Defaulting Lender
at the time of such assignment and any such purported assignment thereto shall
be deemed null and void;

(F) notwithstanding anything to the contrary herein, no such assignment shall be
made to any Affiliated Lender unless made in compliance with the additional
terms and conditions set forth in Section 11.6(g); and

 

110



--------------------------------------------------------------------------------

(G) notwithstanding anything to the contrary herein, no such assignment shall be
made to a natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with, and subject to
the limitations of Section 11.6(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, each
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, each Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any other Person, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement may provide that such Lender will not,

 

111



--------------------------------------------------------------------------------

without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 or 4.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 11.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.7(b) as though it were a Lender,
provided, that such Participant shall be subject to Section 11.7(a) as though it
were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 4.10 unless such Participant complies with Section 4.10(d).

(iii) Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts and stated
interest of each Participant’s interest in the Loans (or other rights or
obligations) held by it (the “Participant Register”). The entries in the
Participant Register shall be conclusive, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
Loan (or other right or obligation) hereunder as the owner thereof for all
purposes of this Agreement notwithstanding any notice to the contrary. Any such
Participant Register shall be available for inspection by the Administrative
Agent at any reasonable time and from time to time upon reasonable prior notice;
provided that no Lender shall have any obligation to disclose any portion of its
Participant Register to any Person except to the extent such disclosure is
necessary to establish that the Loans (or other rights or obligations) hereunder
are in registered form for United States federal income tax purposes.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

112



--------------------------------------------------------------------------------

(g) Subject to the other provisions of this Section 11.6 and the provisions of
Section 11.21, any Affiliated Lender may make Loans or Commitments or purchase
an assignment of outstanding Loans or Commitments (including Incremental Loans
and Incremental Commitments), on the following basis and subject to the
following terms and conditions:

(i) any such purchase of Loans (other than any commitment to provide Incremental
Loans or any Incremental Commitments) shall be consummated as an assignment
otherwise in accordance with the provisions of this Section 11.6 and pursuant to
an Assignment and Assumption (it being understood and agreed that any such
purchase of Loans that does not comply with this Section 11.6 and Section 11.21
shall not be effective as an assignment hereunder);

(ii) any such purchase of Loans may be made by the applicable Affiliated Lender
from time to time from one or more Lenders of such Affiliated Lender’s choosing
and need not be made from all Lenders (unless such Affiliated Lender is the
Borrower or any of its Subsidiaries, in which case such Affiliated Lender must
offer to purchase such Loans from all Lenders on the same terms and conditions,
and must make the purchase from any Lenders that accept such offer, in each case
on a pro rata basis);

(iii) the aggregate principal amount of the Loans and Commitments (including
Incremental Loans and Incremental Commitments) held by all Affiliated Lenders
shall not exceed 25% of the total principal amount outstanding under the Term
Facilities and any Incremental Loans at the time of such purported assignment;

(iv) no Affiliated Lender may purchase Revolving Commitments or Incremental
Revolving Commitments hereunder and no Affiliated Lender may purchase any
Revolving Loans or any Incremental Revolving Loans from any Lender, except from
a Defaulting Lender (in which case, such Affiliated Lender shall purchase such
Defaulting Lender’s Loans and shall purchase all such Loans and other amounts
owing to the replaced Lender on or prior to the date of replacement and assume
all obligations of the replaced Lender under the Loan Documents in connection
with the purchased Revolving Loans in accordance with this Section 11.6 (except
that the Borrower shall pay the registration and processing fee referred to
therein and for the avoidance of doubt such purchase shall not include its
Commitments));

(v) in the case of a purchase of Loans by the Borrower or any of its
Subsidiaries, no proceeds of the Revolving Facility and no proceeds of any
Incremental Loans drawn under any Incremental Revolving Commitments shall be
used for any purchases hereunder;

(vi) any Loans purchased by the Borrower or any of its Subsidiaries shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

(vii) no Affiliated Lender may purchase any Loans while such Affiliated Lender
is in possession of any material non-public information with respect to the
Borrower or its Subsidiaries that is material to the assigning Lender’s decision
to assign any Loans and that has not been disclosed to the Lenders (except to
the extent that any such Lender expressly waives its right to receive such
information);

 

113



--------------------------------------------------------------------------------

(viii) notwithstanding anything to the contrary in this Agreement, the purchase
of Loans made by an Affiliated Lender under this Section 11.6 shall not
constitute a voluntary or mandatory prepayment of the Loans; and

(ix) (9) in the case of a purchase by any Affiliated Lender, the assigning
Lender and such assignee shall execute and deliver to the Administrative Agent
an Affiliated Lender Assignment and Assumption in lieu of an Assignment and
Assumption.

11.7. Adjustments; Set-off. (a) Except as expressly provided in Section 11.6 and
otherwise to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 9, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right upon the occurrence and during the continuance of an
Event of Default, without prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon
any amount becoming due and payable by the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower, as the case may be. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided, that the failure to give such notice
shall not affect the validity of such setoff and application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

114



--------------------------------------------------------------------------------

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof. This Agreement supersedes all prior
commitments and undertakings of any or all of the Agents and Lenders relating to
the financing contemplated hereby. There are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11.12. Submission To Jurisdiction; Waivers. Each of the Borrower, the Agents and
the Lenders hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent, Other Representative or Lender has any fiduciary relationship with
or duty to the Borrower arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Agents and
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

115



--------------------------------------------------------------------------------

11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as (i) the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than contingent surviving indemnity
obligations in respect of which no claim or demand has been made and obligations
under or in respect of Hedge Agreements or Specified Cash Management
Arrangements) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding and (ii) except as otherwise
agreed by the affected Qualified Counterparties, the net termination liability
under or in respect of, and other amounts due and payable under, Specified Hedge
Agreements at such time shall have been (A) paid in full, (B) secured by the
most senior liens upon the most extensive collateral securing any secured
Indebtedness of Loan Parties which provided a source of funding for repayment of
any portion of the Loans outstanding at the time the Loans were paid in full,
equally and ratably with such Indebtedness (whether or not other obligations are
also secured equally and ratably with such liens or by junior liens upon such
collateral), if (1) the agreement governing such Indebtedness provides the
affected Qualified Counterparties with equivalent rights to those set forth in
this Agreement as to the release or subordination of such senior liens and
(2) the affected Qualified Counterparties are reasonably satisfied that the
Moody’s and S&P debt ratings applicable to such Indebtedness are not lower than
the debt ratings then most recently applicable to the Facilities, or (C) secured
by any other collateral arrangement satisfactory to the Qualified Counterparty
in its reasonable discretion, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. Additionally, the Administrative Agent shall deliver such other
documentation reasonably requested by the Borrower to evidence the termination
of this Agreement and the other Loan Documents and/or the termination of the
Liens on the Collateral, in favor of the Administrative Agent for the benefit of
the Secured Parties, all in form reasonably satisfactory to the Administrative
Agent and the Borrower. Any such documentation shall be made without recourse,
representation or warranty. The Borrower shall pay all costs and expenses
(including, but not limited to, reasonable attorney’s fees), that the
Administrative Agent incurs in preparing and delivering the foregoing documents
(or reviewing forms of such documents prepared by the Borrower or its counsel).

11.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to or in
connection with this Agreement; provided, that nothing herein shall prevent any
Agent, Other Representative or any Lender from disclosing any such information
(a) to any Agent, any other Lender or any Affiliate of any Lender, (b) to any
actual or prospective Transferee or any direct or indirect counterparty to any
Hedge Agreement (or any professional advisor to such counterparty), if such
person is required to maintain confidentiality on terms at least as restrictive
as those contained in this Section 11.15, (c) to its employees, directors,
agents, members, partners, attorneys, accountants and other professional
advisors or those of any of its affiliates if such person is required to
maintain confidentiality, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority, or as may otherwise be required pursuant to any Requirement of Law,
or if requested or required to do so in connection with any litigation or
similar proceeding; provided, that such Agent, Other Representative or Lender,
unless prohibited by any Requirement of Law, shall use reasonable efforts to
notify the Borrower in advance of any disclosure pursuant to this clause
(e) above but only to the extent reasonably practicable

 

116



--------------------------------------------------------------------------------

under the circumstances and on the understanding that no Agent, Other
Representative or Lender shall incur any liability for failure to give such
notice, (f) that has been publicly disclosed, (g) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (h) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (i) to any rating agency when required by it, provided, that, prior
to any disclosure, such rating agency is required to maintain confidentiality.
In addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.

11.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.17. Reserved.

11.18. USA PATRIOT Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Publ. L.
107-56 (signed into law October 26, 2001)), (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of the each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.

11.19. Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 11.19 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

11.20. Certain Undertakings with Respect to Securitization Subsidiaries.

(a) Each Agent and Lender agrees that, prior to the date that is one year and
one day after the payment in full of all the obligations of the Securitization
Subsidiary in connection with and under a Securitization, (i) such Agent and
such Lender shall not be entitled, whether before or after the occurrence of any
Event of Default, to (A) institute against, or join any other Person in
instituting against, any Securitization Subsidiary any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof, (B) transfer and register the Capital
Stock of any Securitization Subsidiary or any other instrument evidencing any
Seller’s Retained Interest in the name of the Administrative Agent or a Secured
Party or any designee or nominee thereof, (C) foreclose such security interest
regardless of the bankruptcy or insolvency of any Group Member, (D) exercise any
voting rights granted or appurtenant to such Capital Stock of any Securitization
Subsidiary or any other instrument evidencing any Seller’s Retained Interest or
(E) enforce any right that the holder of any such capital stock of any
Securitization Subsidiary or any other instrument evidencing any Seller’s
Retained Interest might otherwise have to liquidate, consolidate, combine,
collapse or disregard the entity status of such Securitization Subsidiary,
(ii) such Agent and such Lender hereby waives and releases any right to require
(A) that any Securitization Subsidiary be in any manner merged,

 

117



--------------------------------------------------------------------------------

combined, collapsed or consolidated with or into any Group Member, including by
way of substantive consolidation in a bankruptcy case or (B) that the status of
any Securitization Subsidiary as a separate entity be in any respect disregarded
and (iii) such Agent and such Lender agrees and acknowledges that the agent
acting on behalf of the holders of securitization indebtedness of the
Securitization Subsidiary is an express third party beneficiary with respect to
Sections 11.20(a) and 11.20(b) and such agent shall have the right to enforce
compliance by the Agents and Lenders with Sections 11.20(a) and 11.20(b).

(b) Notwithstanding anything to the contrary in the Security Documents or other
Loan Documents, upon the transfer or purported transfer by any Group Member of
Securitization Assets to a Securitization Subsidiary in a Securitization, any
Liens with respect to such Securitization Assets arising under this Agreement,
any Security Documents or any other Loan Documents shall automatically be
released (and the Administrative Agent is hereby authorized to execute and enter
into any such releases and other documents as the Borrower may reasonably
request in order to give effect thereto).

11.21. Certain Undertakings with Respect to Certain Affiliate Lenders.

(a) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, Affiliated Lenders shall not be permitted to attend any meeting (live
or by any electronic means) in such Affiliated Lender’s capacity as a Lender
with any Agent or other Lender or receive any information from any Agent or
other Lender, except to the extent such information is made available to any
Loan Party (or its representatives) and other than administrative notices given
to all Lenders hereunder (including information delivered by the Borrower in
accordance with Section 7.1 and Section 7.2), or have access to the Platform;
and

(b) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, with respect to any Loans at any time held by an Affiliated Lender,
such Affiliated Lender shall have no right whatsoever, in its capacity as a
Lender with respect to such Loans then held by such Affiliated Lender, whether
or not the Borrower or any other Loan Party is subject to a bankruptcy or other
insolvency proceeding or otherwise, so long as such Lender is an Affiliated
Lender, to (i) consent to any amendment, modification, waiver, consent or other
such action with respect to, or otherwise vote on any matter related to, or vote
in connection with any direction delivered to the Administrative Agent by the
Required Lenders or Majority Facility Lenders under any Facility pursuant to,
any of the terms of the Agreement or any other Loan Document, in each case to
the extent such amendment, modification, waiver, consent, other action, vote or
direction is effective with only the consent of or action by the Required
Lenders or the Majority Facility Lenders under any Facility (each, a “Lender
Vote/Directive”) and, if applicable, the Borrower; provided, that for purposes
of any Lender Vote/Directive the Administrative Agent shall automatically deem
any Loans held by such Affiliated Lender to be voted on a pro rata basis in
accordance with the votes cast in respect of the Loans of all other Lenders in
the aggregate (other than any Affiliated Lenders) in connection with any such
Lender Vote/Directive (including all voting and consent rights arising out of
any bankruptcy or other insolvency proceedings (except for voting on any plan of
reorganization or refraining from voting on any plan of reorganization, in which
case the Administrative Agent shall vote or refrain from voting such Loans of
such Affiliated Lender in its sole discretion)); provided, further, that no such
Lender Vote/Directive shall deprive such Affiliated Lender of its share of any
payments or other recoveries which the Lenders are entitled to share on a pro
rata basis under the Loan Documents and such Affiliated Lender’s vote shall be
counted to the extent any such plan of reorganization or other amendment,
waiver, modification or consent proposes to treat the Obligations of the
Affiliated Lender in a manner less favorable in any material respect to such
Affiliated Lender than the proposed treatment of Obligations held by Lenders
that are not Affiliates of the Borrower.

 

118



--------------------------------------------------------------------------------

11.22. No Fiduciary Duty. Each Agent, each Other Representative, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their affiliates. The Borrower, on behalf of
itself and each other Loan Party, agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower and such other Loan Party, its stockholders or its affiliates, on the
other. The Borrower, on behalf of itself and each other Loan Party, acknowledges
and agrees that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Loan Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, their stockholders or their
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. The Borrower, on behalf of itself
and each other Loan Party, acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower, on behalf of itself
and each other Loan Party, agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower or such other Loan Party, in connection with such
transaction or the process leading thereto.

11.23. Effect of Amendment and Restatement of Existing Credit Agreement. (a) On
the Restatement Effective Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect and shall be deemed
replaced and superseded in all respects by this Agreement, except (i) the
representations and warranties made by the Borrower and the Loan Parties prior
to the Restatement Effective Date (which representations and warranties made
prior to the Restatement Effective Date shall not be superseded or rendered
ineffective by this Agreement as they pertain to the period prior to the
Restatement Effective Date) and (ii) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Restatement Effective Date (including any failure, prior to the Restatement
Effective Date, to comply with the covenants contained in the Existing Credit
Agreement). The parties hereto acknowledge and agree that (1) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation or termination of the “Obligations”
under the Existing Credit Agreement or the other Loan Documents as in effect
prior to the Restatement Effective Date and which remain outstanding as of the
Restatement Effective Date, (2) the “Obligations” under the Existing Credit
Agreement and the other Loan Documents are in all respects continuing (as
amended and restated hereby and which are in all respects hereafter subject to
the terms herein) and (3) the Liens and security interests as granted under the
applicable Loan Documents securing payment of such “Obligations” are in all
respects continuing and in full force and effect and are reaffirmed hereby. The
Borrower acknowledges and agrees that Section 11.5 of the Existing Credit
Agreement shall, to the extent applicable immediately prior to the Restatement
Effective Date, survive for the intended beneficiaries of such provision to the
extent such provision applies with respect to any Indemnified Liabilities (under
and as defined in Section 11.5 of the Existing Credit Agreement) relating to
events and circumstances occurring prior to the Restatement Effective Date.

(b) On and after the Restatement Effective Date, (i) all references to the
Existing Credit Agreement or the Credit Agreement in the Loan Documents (other
than references to the “Existing Credit Agreement” in this Agreement, the
Amendment and Restatement Agreement, the Amended and Restated

 

119



--------------------------------------------------------------------------------

Guarantee and Collateral Agreement, the Amended and Restated IP Security
Agreement, or the Mortgages) shall be deemed to refer to the Existing Credit
Agreement, as amended and restated hereby, (ii) all references to any section
(or subsection) of the Existing Credit Agreement or the Credit Agreement in any
Loan Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Restatement Effective Date, all
references to this Agreement herein (including for purposes of indemnification
and reimbursement of fees) shall be deemed to be references to the Existing
Credit Agreement, as amended and restated hereby.

(c) The Borrower hereby (i) expressly acknowledges the terms of this Agreement,
(ii) ratifies and affirms its obligations under the Loan Documents (including
guarantees and security agreements) executed by such Loan Party and as amended
and restated on the date hereof, as applicable and (iii) acknowledges, renews
and extends its continued liability under all such Loan Documents and agrees
such Loan Documents remain in full force and effect, including with respect to
the obligations of the Borrower as modified by this Agreement. Each Loan Party
further acknowledges and agrees to each Agent, each Issuing Lender and each of
the Lenders that after giving effect to this Agreement, neither the modification
of the Existing Credit Agreement effected pursuant to this Agreement, nor the
execution, delivery, performance or effectiveness of the Amendment and
Restatement Agreement and this Agreement, as applicable (a) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document (as such term is defined in the Existing Credit Agreement), and such
Liens continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or (b) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

[Remainder of Page Intentionally Left Blank]

 

120



--------------------------------------------------------------------------------

EXHIBIT A

RESERVED



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 7.2(a) of
the Amended and Restated Credit Agreement, dated as of March 11, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Amended and
Restated Credit Agreement”), by and among KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent. Terms defined in the Amended and Restated Credit Agreement
and not otherwise defined herein are used herein with the meanings so defined.
The undersigned, in his capacity as an officer of the Borrower, and not in his
individual capacity, certifies as follows:

1. I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Amended and Restated Credit Agreement and
the other Loan Documents and have made or caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). Such review did
not disclose the existence during or at the end of the accounting period covered
by the Financial Statements, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or Event of Default [, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 8.1 of the Amended and Restated Credit
Agreement.

IN WITNESS WHEREOF, I execute this Certificate on behalf of the Borrower this
[    ] day of [            ], 2014.

 

KAR AUCTION SERVICES, INC. By:  

 

  Title:



--------------------------------------------------------------------------------

Attachment 1 to Exhibit B

[Financial statements]



--------------------------------------------------------------------------------

Attachment 2 to Exhibit B

[The information described herein is as of [             , 20    ],

and pertains to the period from [            , 20    ] to [            ,
20    ].

 

1.

  

Consolidated Senior Secured Leverage Ratio (Section 8.1)

     

The ratio of

     

(i) Consolidated Total Debt on the last day of the fiscal quarter (except the
portion thereof consisting of Indebtedness not secured by a Lien on any Property
of any Group Member)

   $                      

 

 

    

To

     

(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters then
ended

   $                  

 

 

    

Ratio:

        

 

 

    

(must not be greater than [see appropriate ratio in Section 8.1])

        

 

 

 



--------------------------------------------------------------------------------

Calculations

 

1.

  

CONSOLIDATED TOTAL DEBT

   $                      

 

 

 

2.

  

CONSOLIDATED EBITDA

   $           

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CLOSING CERTIFICATE OF THE GUARANTORS

Pursuant to subsection 4.6 of the Amendment and Restatement Agreement dated as
of March 11, 2014 (the “Amendment”; terms defined therein being used herein as
therein defined), by and among KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), the undersigned [INSERT TITLE OF OFFICER] of [INSERT
NAME OF COMPANY] (the “Company”) in his capacity as such and not in his
individual capacity, hereby certifies on behalf of the Company as follows:

                                         is the duly elected and qualified
Secretary of the Company and the signature set forth for such officer below is
such officer’s true and genuine signature.

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date set
forth below.

 

 

Name: Title: Date:   [            ],2014



--------------------------------------------------------------------------------

The undersigned Secretary of the Company certifies as follows:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

2. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company; such resolutions have not in
any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.

3. Attached hereto as Annex 2 is a true and complete copy of the by-laws of the
Company as in effect on the date hereof.

4. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Company as in effect on the date hereof, and such
certificate has not been amended, repealed, modified or restated.

5. Attached hereto as Annex 4 is a certificate of good standing of the Company
issued by the Secretary of State of the State of [            ], dated as of a
recent date hereof.

6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

  

Office

  

Signature

                             



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date set
forth below.

 

 

Name: Title:   Secretary Date:   [            ], 2014



--------------------------------------------------------------------------------

Annex 1 to Closing Certificate

Board Resolutions

See attached.



--------------------------------------------------------------------------------

Annex 2 to Closing Certificate

By-laws

See attached



--------------------------------------------------------------------------------

Annex 3 to Closing Certificate

[Articles][Certificate] of Incorporation

See attached.



--------------------------------------------------------------------------------

Annex 4 to Closing Certificate

Certificate of Good Standing

See attached.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MORTGAGE

 

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING FOR COMMERCIAL PURPOSES

by

[                                         ]

as Mortgagor

to

JPMORGAN CHASE BANK, N.A.

as Mortgagee

Dated as of:             , [20——]

Property Address:

[                    ]

 

 

 

THIS INSTRUMENT WAS PREPARED BY AND

RECORD AND RETURN TO:

NONA FARAHNIK

LATHAM & WATKINS LLP

885 THIRD AVENUE, SUITE 1000

NEW YORK, NY 10022



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   DEFINITIONS      1    2.   WARRANTIES, REPRESENTATIONS AND COVENANTS      3
    

2.1

   Title to Mortgaged Property and Lien of this Instrument      3     

2.2

   First Lien Status      3     

2.3

   Payment and Performance      3     

2.4

   Replacement of Fixtures and Personalty      3     

2.5

   Maintenance of Rights of Way, Easements and Licenses      3     

2.6

   Inspection      4     

2.7

   Other Covenants      4     

2.8

   Condemnation Awards and Insurance Proceeds.      4     

2.9

   Transfer or Encumbrance of the Mortgaged Property      4    3.   DEFAULT AND
FORECLOSURE      4     

3.1

   Remedies      4     

3.2

   Separate Sales      6     

3.3

   Remedies Cumulative, Concurrent and Nonexclusive      6     

3.4

   Release of and Resort to Collateral      6     

3.5

   Waiver of Redemption, Notice and Marshalling of Assets      6     

3.6

   Discontinuance of Proceedings      6     

3.7

   Application of Proceeds      7     

3.8

   Occupancy After Foreclosure      7     

3.9

   Protective Advances and Disbursements; Costs of Enforcement.      7     

3.10

   No Mortgagee in Possession      8    4.   ASSIGNMENT OF RENTS AND LEASES     
8     

4.1

   Assignment      8     

4.2

   No Obligation      8     

4.3

   Right to Apply Rents      8     

4.4

   No Merger of Estates      8    5.   SECURITY AGREEMENT      9     

5.1

   Security Interest      9     

5.2

   Financing Statements      9     

5.3

   Fixture Filing      9    6.   MISCELLANEOUS      9     

6.1

   Notices      9     

6.2

   Covenants Running with the Land      9     

6.3

   Attorney-in-Fact      10     

6.4

   Successors and Assigns      10     

6.5

   No Waiver      10     

6.6

   Subrogation      10     

6.7

   Amended and Restated Credit Agreement      10     

6.8

   Release      10     

6.9

   Waiver of Stay, Moratorium and Similar Rights      11     

6.10

   Obligations of Mortgagor, Joint and Several      11     

6.11

   Governing Law      11     

6.12

   Headings      11     

6.13

   Entire Agreement      11   

 

D-i



--------------------------------------------------------------------------------

Exhibit A: legal description

INDEX OF DEFINED TERMS

 

Covenants   1     Mortgagee   1 Amended and Restated Credit Agreement   1    
Mortgagor   1 Fixtures   1     Obligations   2 Hedging Agreements   1    
Permitted Encumbrances   3 Improvements   1     Personalty   2 Land   1    
Plans   2 Leases   2     Property Agreements   2 Loan Documents   1     Rents  
2 Mortgage   1     UCC   3 Mortgaged Property   1      

 

D-ii



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING FOR COMMERCIAL

PURPOSES

This Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing for Commercial Purposes (this “Mortgage”) is executed as of             ,
20——, by and from [                    ], a             (“Mortgagor”), whose
address is                                         , to JPMORGAN CHASE BANK,
N.A., (“Mortgagee”), a national association, as Administrative Agent for the
Lenders under the Amended and Restated Credit Agreement more fully described
below, whose address is 10 South Dearborn, Floor 07, Chicago, IL, 60603-2003.

ARTICLE 1 DEFINITIONS

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth for such terms in the Amended and Restated Credit Agreement. As used
herein, the following terms shall have the following meanings:

“Covenants”: All of the agreements, covenants, conditions, warranties,
representations and other obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others, as set forth in the Loan
Documents.

“Loan Documents”: The (1) Amendment and Restatement Agreement dated as of
March 11, 2014 by and among KAR Auction Services, Inc., a Delaware corporation
(the “Borrower”), the Subsidiary Guarantors party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), (2) Amended and Restated Credit Agreement dated as of March 11, 2014
among the Borrower, the Lenders from time to time party thereto and the
Administrative Agent (the “Amended and Restated Credit Agreement”), (3) the
Security Documents and the Notes, (4) this Mortgage, (5) all other documents now
or hereafter executed by Mortgagor or any other person or entity to evidence or
secure the payment and performance of the Obligations, (6) any Specified Hedge
Agreement (the “Hedging Agreements”), and (7) all modifications, restatements,
consolidations, extensions, renewals and replacements of any of the foregoing.

“Mortgaged Property”: All of Mortgagor’s right, title and interest in or to
(1) the real property described in Exhibit A, together with any greater estate
therein as hereafter may be acquired by Mortgagor (the “Land”), (2) buildings,
structures and other improvements, now or at any time situated, placed or
constructed upon the Land (the “Improvements”), (3) fixtures, materials,
supplies, equipment, apparatus and other items of personal property now owned or
hereafter acquired by Mortgagor and now or hereafter attached to, installed in
or used in connection with any of the Improvements or the Land, and all water,
gas, electrical, storm and sanitary sewer facilities and all other utilities
whether or not situated in easements (the “Fixtures”), (4) all goods,
instruments, documents, chattel paper and all other personal property of any
kind or character, including such items of personal property as defined in the
UCC, now owned or hereafter acquired by Mortgagor and now or hereafter affixed
to, placed upon, used in

 

D-1



--------------------------------------------------------------------------------

connection with, arising from or otherwise related to the Land and Improvements
or that may be used in or relating to the planning, development, financing or
operation of the Mortgaged Property, including, without limitation, furniture,
furnishings, equipment, machinery, money, insurance proceeds, accounts, contract
rights, goodwill, chattel paper, documents, property licenses and/or franchise
agreements, rights of Mortgagor under leases of Fixtures or other personal
property or equipment, inventory, all refundable, returnable or reimbursable
fees, deposits or other funds or evidences of credit or indebtedness deposited
by or on behalf of Mortgagor with any governmental authorities, boards,
corporations, providers of utility services, public or private, including
specifically, but without limitation, all refundable, returnable or reimbursable
tap fees, utility deposits, commitment fees and development costs, but, in each
case, only to the extent assignable (collectively, the “Personalty”),
(5) reserves, escrows or impounds required under the Amended and Restated Credit
Agreement and all deposit accounts maintained by Mortgagor with respect to the
Mortgaged Property, (6) plans, specifications, shop drawings and other technical
descriptions prepared for construction, repair or alteration of the
Improvements, and all amendments and modifications thereof (the “Plans”),
(7) all leases, subleases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property (the “Leases”), together with all related security and other deposits,
(8) all of the rents, revenues, income, proceeds, profits, security and other
types of deposits, and other benefits paid or payable by parties to the Leases
other than Mortgagor for using, leasing, licensing, possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
(9) to the extent assignable, all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, permits,
licenses, certificates and entitlements in any way relating to the development,
construction, use, occupancy, operation, maintenance, enjoyment, acquisition or
ownership of the Mortgaged Property (the “Property Agreements”), (10) all
rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances appertaining to the foregoing, and all right, title
and interest, if any, of Mortgagor in and to any streets, ways, alleys, strips
or gores of land adjoining the Land or any part thereof, (11) accessions,
replacements and substitutions for any of the foregoing and all proceeds
thereof, (12) insurance policies, unearned premiums therefor and proceeds from
such policies covering any of the above property now or hereafter acquired by
Mortgagor, (13) all mineral, water, oil and gas rights now or hereafter acquired
and relating to all or any part of the Mortgaged Property and (14) any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to the Land,
Improvements, Fixtures or Personalty. As used in this Mortgage, the term
“Mortgaged Property” shall mean all or, where the context permits or requires,
any portion of the above or any interest therein.

“Obligations”: As defined in the Amended and Restated Credit Agreement, as well
as all obligations arising under the Amended and Restated Guarantee and
Collateral Agreement and including, without limitation, any Incremental Loan and
all other indebtedness, obligations and liabilities now or hereafter existing of
any kind of Mortgagor to Mortgagee under documents that recite that they are
intended to be secured by this Mortgage.

“Permitted Encumbrances”: The (a) outstanding liens, easements, restrictions,
security interests and other exceptions to title set forth in the policy of
title insurance insuring the lien of this

 

D-2



--------------------------------------------------------------------------------

Mortgage issued on or about the date hereof, (b) the liens and security
interests in favor of Mortgagee created or permitted by the Loan Documents and
(c) the Liens allowed to exist pursuant to Section 8.3(a) to Section 8.3(w),
inclusive, of the Amended and Restated Credit Agreement.

“UCC”: The Uniform Commercial Code of the State of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

GRANT. To secure the full and timely payment and performance of the Obligations,
Mortgagor MORTGAGES, GRANTS, BARGAINS, SELLS, TRANSFERS, ASSIGNS and
HYPOTHECATES and CONVEYS the Mortgaged Property to Mortgagee, subject, however,
to the Permitted Encumbrances.

ARTICLE 2 WARRANTIES, REPRESENTATIONS AND COVENANTS. Mortgagor warrants,
represents and covenants to Mortgagee as follows:

Section 2.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except the Permitted Encumbrances. This Mortgage creates a valid, enforceable
first priority lien and security interest against the Mortgaged Property, except
for the Permitted Encumbrances.

Section 2.2 First Lien Status. Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage and the other Loan Documents.
If any lien or security interest other than a Permitted Lien is asserted against
the Mortgaged Property, Mortgagor shall promptly, and at its expense, (a) give
Mortgagee a detailed written notice of such lien or security interest (including
origin, amount and other terms), and (b) pay the underlying claim in full or
take such other action so as to cause it to be released or contest the same in
compliance with the requirements of the Amended and Restated Credit Agreement
(including the requirement of providing a bond or other security satisfactory to
Mortgagee to the extent required by the Amended and Restated Credit Agreement).

Section 2.3 Payment and Performance. Mortgagor shall pay and perform the
Obligations when due under the Loan Documents to which it is a party and shall
perform the Covenants under the Loan Documents to which it is a party in full
when they are required to be performed.

Section 2.4 Replacement of Fixtures and Personalty. Except as permitted by the
Amended and Restated Credit Agreement, Mortgagor shall not, without the prior
written consent of Mortgagee, not to be unreasonably withheld, permit any of the
Fixtures or Personalty to be removed at any time from the Land or Improvements,
unless the removed item is removed temporarily for maintenance and repair or, if
removed permanently, is immaterial or is obsolete.

Section 2.5 Maintenance of Rights of Way, Easements and Licenses. Mortgagor
shall maintain all rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements and franchises necessary for the use of the
Mortgaged Property and will not, without

 

D-3



--------------------------------------------------------------------------------

the prior consent of Mortgagee, not to be unreasonably withheld or delayed,
consent to any public restriction (including any zoning ordinance) or private
restriction as to the use of the Mortgaged Property which restriction is
reasonably likely to materially and adversely affect the current use of the
Mortgaged Property. Mortgagor shall comply in all material respects with all
restrictive covenants affecting the Mortgaged Property, and all zoning
ordinances and other public or private restrictions as to the use of the
Mortgaged Property.

Section 2.6 Inspection. Mortgagor shall permit Mortgagee, and Mortgagee’s
respective agents, representatives and employees, to inspect the Mortgaged
Property to the extent permitted in Section 7.6 of the Amended and Restated
Credit Agreement.

Section 2.7 Other Covenants. All property-related covenants in the Amended and
Restated Credit Agreement are incorporated as though Mortgagor were the
“Borrower” thereunder.

Section 2.8 Condemnation Awards and Insurance Proceeds.

(a) Condemnation Awards. Mortgagor assigns all awards and compensation for any
condemnation or other taking, or any purchase in lieu thereof, to Mortgagee and
authorizes Mortgagee to collect and receive such awards and compensation and to
give proper receipts and acquaintances therefor, subject to the terms of the
Amended and Restated Credit Agreement.

(b) Insurance Proceeds. Mortgagor assigns to Mortgagee all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property,
subject to the terms of the Amended and Restated Credit Agreement. Mortgagor
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses to Mortgagee, to be released by Mortgagee or applied
in accordance with the terms of the Amended and Restated Credit Agreement.

Notwithstanding the foregoing, Mortgagee shall make available to Mortgagor the
foregoing awards, compensation and proceeds of condemnation and insurance, for
the purpose of restoration and rebuilding the Mortgaged Property, to the same
extent that Mortgagor or the borrowers would be entitled to retain Net Cash
Proceeds in connection with a Recovery Event (as both of those terms are defined
in the Amended and Restated Credit Agreement), under the terms of the Amended
and Restated Credit Agreement.

Section 2.9 Transfer or Encumbrance of the Mortgaged Property. Mortgagor shall
not, except as and to the extent permitted in the Amended and Restated Credit
Agreement, sell, convey, alienate, mortgage, encumber, pledge or otherwise
transfer the Mortgaged Property or any part thereof, or permit the Mortgaged
Property or any part thereof to be sold, conveyed, alienated, mortgaged,
encumbered, pledged or otherwise transferred.

ARTICLE 3 DEFAULT AND FORECLOSURE

Section 3.1 Remedies. During the occurrence and continuance of an Event of
Default, Mortgagee may, at Mortgagee’s election and by or through Mortgagee or
otherwise, exercise any or all of the following rights, remedies and recourses:

(a) Acceleration. To the extent permitted by the Amended and Restated Credit
Agreement, declare the Obligations to be immediately due and payable, without
further notice, presentment, protest, notice of intent to accelerate, notice of
acceleration, demand or action of any nature whatsoever (each of which hereby is
expressly waived by Mortgagor), whereupon the same shall become immediately due
and payable.

 

D-4



--------------------------------------------------------------------------------

(b) Entry on Mortgaged Property. To the extent permitted by the Amended and
Restated Credit Agreement, enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto. If
Mortgagor remains in possession of the Mortgaged Property after an Event of
Default and without Mortgagee’s prior written consent, Mortgagee may invoke any
legal remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of the Amended and Restated Credit Agreement.

(d) Foreclosure and Sale. Institute proceedings for the complete judicial or, to
the extent permitted by applicable law, non-judicial foreclosure of this
Mortgage, in which case the Mortgaged Property may be sold for cash or credit in
one or more parcels. With respect to any notices required or permitted under the
UCC, Mortgagor agrees that ten (10) days prior written notice shall be deemed
commercially reasonable. At any such sale by virtue of any judicial proceedings
or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against all other
persons claiming or to claim the property sold or any part thereof, by, through
or under Mortgagor. Mortgagee may be a purchaser at such sale and if Mortgagee
is the highest bidder, may credit the portion of the purchase price that would
be distributed to Mortgagee against the Obligations in lieu of paying cash.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Obligations, the appointment of a receiver of the Mortgaged Property, and
Mortgagor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of the Amended and Restated Credit Agreement.

(f) Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity and under the UCC
(including an action for specific performance of any covenant contained in the
Loan Documents, or a judgment on the Notes either before, during or after any
proceeding to enforce this Mortgage).

 

D-5



--------------------------------------------------------------------------------

Section 3.2 Separate Sales. During the occurrence and continuance of an Event of
Default, Mortgagee may sell the Mortgaged Property in one or more parcels and in
such manner and order as Mortgagee in its sole discretion may elect; the right
of sale arising out of any Event of Default shall not be exhausted by any one or
more sales.

Section 3.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Notes and the other
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

Section 3.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interests
created in or evidenced by the Loan Documents or their stature as a first and
prior lien and security interest in and to the remaining Mortgaged Property. For
payment of the Obligations, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

Section 3.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any appraisement, valuation, stay of execution,
exemption from civil process, redemption or extension of time for payment,
(b) all notices of any Event of Default or of Mortgagee’s election to exercise
or its actual exercise of any right, remedy or recourse provided for under the
Loan Documents, and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

Section 3.6 Discontinuance of Proceedings. If Mortgagee shall have proceeded to
invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, Mortgagee
shall have the unqualified right to do so and, in such an event, Mortgagor and
Mortgagee shall be restored to their former positions with respect to the
Obligations, the Loan Documents, the Mortgaged Property and otherwise, and the
rights, remedies, recourses and powers of Mortgagee shall continue as if the
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default that may then exist or the right of
Mortgagee thereafter to exercise any right, remedy or recourse under the Loan
Documents for such Event of Default.

 

D-6



--------------------------------------------------------------------------------

Section 3.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by the Amended and Restated Credit Agreement or applicable law:

(a) to the payment of the costs and expenses actually incurred by Mortgagee in
taking possession of the Mortgaged Property and of holding, using, leasing,
repairing, improving and selling the same, including, without limitation:
(1) Mortgagee’s and receiver’s reasonable fees and expenses, (2) court costs,
(3) reasonable attorneys’ and accountants’ fees and expenses, (4) costs of
advertisement, and (5) the payment of all ground rent, real estate taxes and
assessments, except any taxes, assessments or other charges subject to which the
Mortgaged Property shall have been sold;

(b) to the payment of all amounts (including interest), other than the unpaid
principal balance of the Notes and accrued but unpaid interest, which may be due
to Mortgagee under the Loan Documents;

(c) to the payment of the Obligations and performance of the Covenants under the
Loan Documents in such manner and order of preference as Mortgagee in its sole
discretion may determine; and

(d) the balance, if any, to the payment of the persons legally entitled thereto.

Section 3.8 Occupancy After Foreclosure. The purchaser at any foreclosure sale
pursuant to Section 3.1.4 shall become the legal owner of the Mortgaged
Property. All occupants of the Mortgaged Property shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale and shall
deliver possession thereof immediately to the purchaser upon demand. It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.

Section 3.9 Protective Advances and Disbursements; Costs of Enforcement.

(a) If any Event of Default exists, Mortgagee shall have the right, but not the
obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All sums advanced and expenses incurred at any time by Mortgagee
under this Section, or otherwise under this Mortgage or any of the other Loan
Documents or applicable law, shall bear interest from the date that such sum is
advanced or expense incurred, to and including the date of reimbursement,
computed at the interest rate applicable to overdue Reimbursement Obligations
under Section 4.5(c) of the Amended and Restated Credit Agreement, and all such
sums, together with interest thereon, shall be secured by this Mortgage.

(b) Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Mortgage
and the other Loan Documents, or the enforcement, compromise or settlement of
the Obligations or any claim under this Mortgage and the other Loan Documents,
and for the curing thereof, or for defending or asserting the rights and claims
of Mortgagee in respect thereof, by litigation or otherwise.

 

D-7



--------------------------------------------------------------------------------

Section 3.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article, the assignment of the Rents and Leases under
Article 4, the security interests under Article 5, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

ARTICLE 4 ASSIGNMENT OF RENTS AND LEASES

Section 4.1 Assignment. Mortgagor hereby grants to Mortgagee a present, absolute
assignment of the Leases and Rents. While any Event of Default exists and is
continuing, to the extent permitted by applicable law and subject to the terms
of the Amended and Restated Credit Agreement, Mortgagee shall be entitled to
(a) notify any person that the Leases have been assigned to Mortgagee and that
all Rents are to be paid directly to Mortgagee, whether or not Mortgagee has
commenced or completed foreclosure or taken possession of the Mortgaged
Property; (b) settle, compromise, release, extend the time of payment of, and
make allowances, adjustments and discounts of any Rents or other obligations
under the Leases; (c) enforce payment of Rents and other rights under the
Leases, prosecute any action or proceeding, and defend against any claim with
respect to Rents and Leases; (d) enter upon, take possession of and operate the
Mortgaged Property; (e) lease all or any part of the Mortgaged Property; and/or
(f) perform any and all obligations of Mortgagor under the Leases and exercise
any and all rights of Mortgagor therein contained to the full extent of
Mortgagor’s rights and obligations thereunder, with or without the bringing of
any action or the appointment of a receiver.

Section 4.2 No Obligation. Notwithstanding Mortgagee’s rights hereunder,
Mortgagee shall not be obligated to perform, and Mortgagee does not undertake to
perform, any obligation, duty or liability with respect to the Leases or Rents
on account of this Mortgage. Mortgagee shall have no responsibility on account
of this Mortgage for the control, care, maintenance or repair of the Mortgaged
Property, for any waste committed on the Mortgaged Property, for any dangerous
or defective condition of the Mortgaged Property, or for any negligence in the
management, upkeep, repair or control of the Mortgaged Property except to the
extent any of the foregoing are caused by Mortgagee or its agents.

Section 4.3 Right to Apply Rents. Subject to the terms of the Amended and
Restated Credit Agreement, Mortgagee shall have the right, but not the
obligation, to use and apply any Rents received hereunder in such order and such
manner as Mortgagee may determine, including, without limitation, for: (a) the
payment of costs and expenses of enforcing or defending the terms of this
Mortgage or the rights of Mortgagee hereunder, and collecting any Rents and
(b) the payment of costs and expenses of the operation and maintenance of the
Mortgaged Property.

Section 4.4 No Merger of Estates. So long as any part of the Obligations and
Covenants secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Mortgagor,
Mortgagee, any lessee or any third party by purchase or otherwise.

 

D-8



--------------------------------------------------------------------------------

ARTICLE 5 SECURITY AGREEMENT

Section 5.1 Security Interest. This Mortgage constitutes a “Security Agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Plans, Leases, Rents and Property
Agreements. To this end, Mortgagor grants to Mortgagee a first and prior
security interest in the Personalty, Fixtures, Plans, Leases, Rents and Property
Agreements and all other Mortgaged Property that is personal property to secure
the payment of the Obligations and performance of the Covenants under the Loan
Documents (subject to the Permitted Encumbrances) and agrees that Mortgagee
shall have all the rights and remedies of a secured party under the UCC with
respect to such property. Any notice of sale, disposition or other intended
action by Mortgagee with respect to the Personalty, Fixtures, Plans, Leases,
Rents and Property Agreements sent to Mortgagor at least ten days prior to any
action under the UCC shall constitute reasonable notice to Mortgagor.

Section 5.2 Financing Statements. Mortgagor shall execute and deliver to
Mortgagee, in form and substance satisfactory to Mortgagee, such financing
statements and such further assurances as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder, and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.

Section 5.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property that
is or is to become Fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage.

ARTICLE 6 MISCELLANEOUS

Section 6.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 11.2 of the Amended and
Restated Credit Agreement.

Section 6.2 Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property (without in
any way implying that Mortgagee has or will consent to any such conveyance or
transfer of the Mortgaged Property). All persons or entities who may have or
acquire an interest in the Mortgaged Property shall be deemed to have notice of,
and be bound by, the terms of the Amended and Restated Credit Agreement and the
other Loan Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee.

 

D-9



--------------------------------------------------------------------------------

Section 6.3 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee
and its successors and assigns, as its attorney-in-fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Personalty, Fixtures, Plans and
Property Agreements in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements and applications for
registration necessary to create, perfect or preserve Mortgagee’s security
interests and rights in or to any of the Mortgaged Property, and (d) while any
Event of Default exists and is continuing, to perform any obligation of
Mortgagor hereunder; however: (1) Mortgagee shall not under any circumstances be
obligated to perform any obligation of Mortgagor; (2) any sums advanced by
Mortgagee in such performance shall be added to and included in the Obligations
and shall bear interest at the interest rate applicable to overdue Reimbursement
Obligations under Section 4.5(c) of the Amended and Restated Credit Agreement;
(3) Mortgagee as such attorney-in-fact shall only be accountable for such funds
as are actually received by Mortgagee; and (4) Mortgagee shall not be liable to
Mortgagor or any other person or entity for any failure to take any action that
it is empowered to take under this Section.

Section 6.4 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and assigns. Mortgagor shall not, without the prior written consent of
Mortgagee, assign any rights, duties or obligations hereunder.

Section 6.5 No Waiver. Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and Mortgagee shall have the right
at any time to insist upon strict performance of all of such terms, provisions
and conditions.

Section 6.6 Subrogation. To the extent proceeds of the Loan have been used to
extinguish, extend or renew any indebtedness against the Mortgaged Property,
then Mortgagee shall be subrogated to all of the rights, liens and interests
existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Mortgagee.

Section 6.7 Amended and Restated Credit Agreement. If any conflict or
inconsistency exists between this Mortgage and the Amended and Restated Credit
Agreement, the Amended and Restated Credit Agreement shall govern.

Section 6.8 Release. At such time as (i) the Loans, the Reimbursement
Obligations and all other Obligations (other than contingent surviving indemnity
obligations in respect of which no claim or demand has been made, Borrower Hedge
Agreement Obligations (as defined in the Amended and Restated Guarantee and
Collateral Agreement) and Borrower Cash Management Arrangements (as defined in
the Amended and Restated Guarantee and Collateral Agreement)) have been paid in
full, the Commitments have been terminated and no Letters of

 

D-10



--------------------------------------------------------------------------------

Credit shall be outstanding and (ii) except as otherwise agreed by the affected
Qualified Counterparties, the net termination liability under or in respect of,
and other amounts due and payable under, Specified Hedge Agreements at such time
shall have been (A) paid in full, (B) secured by the most senior liens upon the
most extensive collateral securing any secured Indebtedness of Loan Parties
which provided a source of funding for repayment of any portion of the Loans
outstanding at the time the Loans were paid in full, equally and ratably with
such Indebtedness (whether or not other obligations are also secured equally and
ratably with such liens or by junior liens upon such collateral), if (1) the
agreement governing such Indebtedness provides the affected Qualified
Counterparties with equivalent rights to those set forth in the Amended and
Restated Credit Agreement as to the release or subordination of such senior
liens and (2) the affected Qualified Counterparties are reasonably satisfied
that the Moody’s and S&P debt ratings applicable to such Indebtedness are not
lower than the debt ratings then most recently applicable to the Facilities, or
(C) secured by any other collateral arrangement satisfactory to the Qualified
Counterparty in its reasonable discretion, Mortgagee, at Mortgagor’s expense,
shall release the liens and security interests created by this Mortgage or, at
Mortgagor’s request (but at no cost to Mortgagee) assign this Mortgage to a
Mortgagee designated by Mortgagor.

Section 6.9 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Mortgage or the indebtedness secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee.

Section 6.10 Obligations of Mortgagor, Joint and Several. If more than one
person or entity has executed this Mortgage as “Mortgagor,” the obligations of
all such persons or entities hereunder shall be joint and several.

Section 6.11 Governing Law. This Mortgage shall be governed by the laws of the
State in which the Land is located.

Section 6.12 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 6.13 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagee and Mortgagor and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

[INSERT STATE SPECIFIC PROVISIONS]

 

D-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

 

[                    ] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[STATE SPECIFIC NOTARY BLOCK]



--------------------------------------------------------------------------------

EXHIBIT A

[Legal Description]

TO BE PROVIDED



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Credit Agreement identified below, receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Amended and Restated Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Amended and
Restated Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor][the respective Assignors] under the respective facilities identified
below (including without limitation any letters of credit, guarantees, and
swingline loans included in such facilities), and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Amended and
Restated Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.   Assignor[s]:  

 

     

 

    [Assignor [is] [is not] a Defaulting Lender]   2.   Assignee[s]:  

 

     

 

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.   Borrower:   KAR Auction Services, Inc.  



--------------------------------------------------------------------------------

4.   Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative
agent under the Amended and Restated Credit Agreement 5.   Credit Agreement:  
Amended and Restated Credit Agreement, dated as of March 11, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Amended and Restated
Credit Agreement”), by and among KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

 

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans     CUSIP
Number          $                $                   %             $         $  
             %             $         $                %   

 

[7.   Trade Date:               ]

[Page break]



--------------------------------------------------------------------------------

Effective Date:                      , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and] Accepted:

JPMORGAN CHASE BANK, N.A, as

Administrative Agent[, Issuing Lender and Swingline Lender]

 

By:  

 

  Title: [Consented to:] KAR AUCTION SERVICES, INC. By:  

 

  Title:



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Amended and Restated Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Amended and Restated Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.6 of the Amended and Restated Credit Agreement (subject to such
consents, if any, as may be required under Section 11.6(b) of the Amended and
Restated Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Amended and Restated Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Amended and Restated Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 7.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][any] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent,
[the][such] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) [if it is a Non-U.S. Lender] attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Amended and Restated Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the



--------------------------------------------------------------------------------

Effective Date. Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. THIS ASSIGNMENT AND
ASSUMPTION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS ASSIGNMENT
AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (the “Affiliated Lender
Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [the][each] Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each] Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees] hereunder are several and not
joint.] Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below,
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Affiliated Lender Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Amended and Restated Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Amended and
Restated Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor][the respective Assignors] under the respective facilities identified
below (including without limitation any letters of credit, guarantees, and
swingline loans included in such facilities), and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Amended and
Restated Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Affiliated Lender Assignment and Assumption, without
representation or warranty by [the][any] Assignor.

 

1.   Assignor[s]:  

 

     

 

    [Assignor [is] [is not] a Defaulting Lender] 2.   Assignee[s]:  

 

     

 

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.   Borrower:   KAR Auction Services, Inc.   4.   Administrative Agent:  
JPMorgan Chase Bank, N.A., as the administrative agent under the Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------

5.   Credit Agreement:   Amended and Restated Credit Agreement, dated as of
March 11, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), by and among KAR Auction
Services, Inc., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

 

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Commitment/Loans
for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans     CUSIP
Number          $            $                   %             $         $     
          %             $         $                %   

 

[7.   Trade Date:               ]  

[Page break]



--------------------------------------------------------------------------------

Effective Date:                      , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Affiliated Lender Assignment and Assumption are
hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and] Accepted:

 

JPMORGAN CHASE BANK, N.A, as

Administrative Agent

By:  

 

  Title: [Consented to:] [NAME OF RELEVANT PARTY] By:  

 

  Title:



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Affiliated Lender Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Amended and Restated Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document; and
(c) acknowledges that [the][each] Assignee is an Affiliated Lender and [the
Borrower] [a Subsidiary of the Borrower].

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Amended and
Restated Credit Agreement, (ii) it meets all the requirements to be an assignee
under Section 11.6 of the Amended and Restated Credit Agreement (subject to such
consents, if any, as may be required under Section 11.6(b) of the Amended and
Restated Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Amended and Restated Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest, [and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type,]1 (v) it has received a copy of the Amended and Restated Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 7.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Affiliated Lender Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Affiliated Lender Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) [if it is a Non-U.S. Lender]
attached to the Affiliated Lender Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Amended and Restated
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

1 

Include bracketed language for all Affiliated Lender Assignment and Assumptions
other than an assignment to a Borrower or its Subsidiaries.



--------------------------------------------------------------------------------

[The] [Each] Assignee represents and warrants that it is an Affiliated Lender
and [the Borrower] [a Subsidiary of the Borrower]. By executing this Affiliated
Lender Assignment and Assumption, the Assignee agrees to be bound by the terms
of Section 11.6(g), 11.21(a) [and 11.21(b)]2 of the Amended and Restated Credit
Agreement, and represents and warrants that the purchase and assumption of the
Assigned Interest satisfies the terms and conditions of Section 11.6(g),
11.21(a) [and 11.21(b)]3 of the Amended and Restated Credit Agreement.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Affiliated Lender Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Affiliated Lender Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Affiliated Lender Assignment and Assumption by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Affiliated Lender Assignment and Assumption. THIS AFFILIATED
LENDER ASSIGNMENT AND ASSUMPTION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2  Include if the Assignee is an Affiliated Lender.

3  Include if the Assignee is an Affiliated Lender.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement, dated as of
March 11, 2014 (the “Amended and Restated Credit Agreement”) by and among KAR
Auction Services, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto and JPMorgan Chase Bank, N.A., as administrative agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Amended and Restated Credit Agreement. [            ] (the
“Non-U.S. Lender”) is providing this certificate pursuant to subsection 4.10(d)
of the Amended and Restated Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:

 

  I. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate.

 

  II. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 

  III. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code.

 

  IV. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By:  

 

  Name:   Title:

Date: [            , 20    ]



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE AMENDED AND RESTATED CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS
REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH AMENDED AND RESTATED CREDIT
AGREEMENT.

 

$[            ]    New York, New York

[                     , 200    ]

FOR VALUE RECEIVED, the undersigned, KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[            ] (the “Lender”) or its registered successors and assigns at the
Funding Office specified in the Amended and Restated Credit Agreement (as
hereinafter defined) in lawful money of the United States and in immediately
available funds, the principal amount of (a) [            ] DOLLARS
($[        ]), or, if less, (b) the aggregate unpaid principal amount of the
Term Loan of the Lender outstanding under the Amended and Restated Credit
Agreement. The principal amount shall be paid in the amounts and on the dates
specified in Section 2.3 of the Amended and Restated Credit Agreement. The
Borrower further agrees to pay interest in like money at such Funding Office on
the unpaid principal amount hereof from time to time outstanding at the
applicable rates and on the dates specified in Section 4.5 of the Amended and
Restated Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute rebuttably presumptive evidence of the accuracy of
the information endorsed. The failure to make any such endorsement or any error
in any such endorsement shall not affect the obligations of the Borrower under
the Amended and Restated Credit Agreement and other Loan Documents in respect of
the Term Loan.

This Note (a) is one of the Notes evidencing the Term Loan under the Amended and
Restated Credit Agreement, dated as of March 11, 2014 (the “Amended and Restated
Credit Agreement”), by and among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), (b) is subject to the provisions of the Amended and
Restated Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Amended and Restated Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Amended
and Restated Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind under this Note to the fullest
extent permitted under applicable law.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE AMENDED AND
RESTATED CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO
AND IN ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF
THE AMENDED AND RESTATED CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

KAR AUCTION SERVICES, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of Base
Rate Loans    Amount Converted
to Base Rate Loans    Amount of Principal
of Base Rate Loans
Repaid    Amount of Base
Rate Loans
Converted to
Eurodollar Loans    Unpaid Principal
Balance of Base Rate
Loans    Notation
Made By                                                                        
                                                                                
                                                                                



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans    Amount
Converted to
Eurodollar
Loans    Interest Period
and Eurodollar
Rate with Respect
Thereto    Amount of
Principal of
Eurodollar Loans
Repaid    Amount of
Eurodollar Loans
Converted to
Base Rate Loans    Unpaid Principal
Balance of
Eurodollar Loans    Notation Made
By                                                                              
                                                                                
                                                                                
           



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE AMENDED AND RESTATED CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS
REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH AMENDED AND RESTATED CREDIT
AGREEMENT.

 

$[            ]    New York, New York

[                     , 200    ]

FOR VALUE RECEIVED, the undersigned, KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[            ] (the “Lender”) or its registered successors and assigns at the
Funding Office specified in the Amended and Restated Credit Agreement (as
hereinafter defined) in lawful money of the United States and in immediately
available funds, on the Revolving Termination Date the principal amount of
(a) [            ] DOLLARS ($[            ]), or, if less, (b) the aggregate
unpaid principal amount of all Revolving Loans of the Lender outstanding under
the Amended and Restated Credit Agreement. The Borrower further agrees to pay
interest in like money at such Funding Office on the unpaid principal amount
hereof from time to time outstanding at the applicable rates and on the dates
specified in Section 4.5 of the Amended and Restated Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Amended and Restated Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto. Each such endorsement shall constitute rebuttably presumptive evidence
of the accuracy of the information endorsed. The failure to make any such
endorsement or any error in any such endorsement shall not affect the
obligations of the Borrower under the Amended and Restated Credit Agreement and
other Loan Documents in respect of any Revolving Loan.

This Note (a) is one of the Notes evidencing the Revolving Loans under the
Amended and Restated Credit Agreement, dated as of March 11, 2014 (the “Amended
and Restated Credit Agreement”) by and among the Borrower, the several banks and
other financial institutions or entities from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), (b) is subject to the provisions of the Amended and
Restated Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Amended and Restated Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Amended
and Restated Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind under this Note to the fullest
extent permitted under applicable law.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE AMENDED AND
RESTATED CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO
AND IN ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF
THE AMENDED AND RESTATED CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

KAR AUCTION SERVICES, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of Base
Rate Loans    Amount Converted
to Base Rate Loans    Amount of Principal
of Base Rate Loans
Repaid    Amount of Base
Rate Loans
Converted to
Eurodollar Loans    Unpaid Principal
Balance of Base Rate
Loans    Notation
Made By                                                                        
                                                                                
                                                              



--------------------------------------------------------------------------------

Schedule B

to Revolving Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans    Amount
Converted to
Eurodollar
Loans    Interest Period
and Eurodollar
Rate with Respect
Thereto    Amount of
Principal of
Eurodollar Loans
Repaid    Amount of
Eurodollar Loans
Converted to
Base Rate Loans    Unpaid Principal
Balance of
Eurodollar Loans    Notation Made
By                                                                              
                                                                                
                                                                       



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF SWINGLINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE AMENDED AND RESTATED CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS
REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH AMENDED AND RESTATED CREDIT
AGREEMENT.

 

$[            ]    New York, New York

[                     , 200    ]

FOR VALUE RECEIVED, the undersigned, KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to JPMorgan
Chase Bank, N.A. (the “Swingline Lender”) or its registered successors and
assigns at the Funding Office specified in the Amended and Restated Credit
Agreement (as hereinafter defined) in lawful money of the United States and in
immediately available funds, on the Revolving Termination Date the principal
amount of (a) [            ] DOLLARS ($[            ]), or, if less, (b) the
aggregate unpaid principal amount of all Swingline Loans made by the Swingline
Lender to the Borrower pursuant to Section 3.4 of the Amended and Restated
Credit Agreement. The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the applicable rates and on the dates specified in Section 4.5 of such
Amended and Restated Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Amended and Restated Credit Agreement and the date and amount of
each payment or prepayment of principal thereof. Each such endorsement shall
constitute rebuttably presumptive evidence of the accuracy of the information
endorsed. The failure to make any such endorsement or any error in any such
endorsement shall not affect the obligations of the Borrower under the Amended
and Restated Credit Agreement and other Loan Documents in respect of any
Swingline Loan.

This Note (a) is the Note evidencing the Swingline Loan under the Amended and
Restated Credit Agreement, dated as of March 11, 2014 (the “Amended and Restated
Credit Agreement”) by and among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), (b) is subject to the provisions of the Amended and
Restated Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Amended and Restated Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Amended
and Restated Credit Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind under this Note to the fullest
extent permitted under applicable law.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE AMENDED AND
RESTATED CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO
AND IN ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF
THE AMENDED AND RESTATED CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

KAR AUCTION SERVICES, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Swingline Note

LOANS AND REPAYMENTS OF SWINGLINE LOANS

 

Date

   Amount of Swingline
Loans    Amount of Principal of
Swingline Loans Repaid    Unpaid Principal
Balance of Swingline
Loans    Notation Made
By                                                                              
                                                                             



--------------------------------------------------------------------------------

EXHIBIT H

RESERVED



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

SOLVENCY CERTIFICATE

I, Eric M. Loughmiller, the Chief Financial Officer of KAR Auction Services,
Inc., a Delaware corporation (the “Company”), hereby certify, in my capacity as
such and not in my individual capacity, that I am the Chief Financial Officer of
the Company and that I am familiar with the properties, businesses, assets,
finances and operations of the Company and its Subsidiaries (collectively, the
“Loan Parties”) and I am duly authorized to execute this certificate on behalf
of the Company pursuant to Section 4.9 of the Amendment and Restatement
Agreement dated as of March 11, 2014 (the “Amendment and Restatement Agreement”;
the terms defined therein, unless otherwise defined herein, being used herein as
therein defined) by and among the Company, as borrower, the Subsidiary
Guarantors party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

I further certify, in my capacity as the Chief Financial Officer of the Company
and not in my individual capacity, that I have reviewed the Loan Documents and
the contents of this solvency certificate (“Solvency Certificate”) and, in
connection herewith, have reviewed such other documentation and information and
have made such investigation and inquiries as I have deemed necessary and
prudent therefor. As used herein, “identified contingent liabilities” means the
collective reference to (i) any contingent liabilities that would be recorded in
accordance with GAAP, and (ii) the maximum reasonably estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, environmental conditions, uninsured risks and other
contingent liabilities, as identified and explained in terms of their nature and
estimated magnitude by Responsible Officers of the Company or that have been
identified as such by Responsible Officers of the Company.

1. I do hereby further certify, in my capacity as the Chief Financial Officer of
the Company and not in my individual capacity, that, as of the date hereof,
after giving effect to the transactions contemplated by the Amendment and
Restatement Agreement and the other Loan Documents, the Loan Parties, taken as a
whole, are Solvent;

2. In making the certifications set forth above, I have:

(a) considered the consolidated financial statements (the “Financial
Statements”) delivered to the Administrative Agent as a representative for the
Lenders pursuant to Section 4.3 of the Amendment and Restatement Agreement;

(b) considered the values of the Loan Parties’ real property, equipment,
inventory, accounts receivable, customer lists, supply contracts, joint venture
interests, licenses, leases and all other property of such parties, real and
personal, tangible and intangible;

(c) consulted with officers of the Loan Parties concerning, among other matters,
pending and threatened litigation, uninsured risks, guaranties of obligations of
any other Person and other contingent obligations and have, using my best
judgment, also taken into account the maximum realistic exposure of each Loan
Party to liabilities which would not be included in reserves otherwise reflected
on the Financial Statements; and



--------------------------------------------------------------------------------

(d) made such other investigations and inquiries as I have, to the best of my
experience, deemed appropriate and have taken into account the nature of the
particular business anticipated to be conducted by the Loan Parties after
consummation of the transactions referred to above.

Furthermore, in making the certifications set forth above, I do not hold myself
out as an expert on, and have not in connection with this Solvency Certificate
engaged the services of any expert on asset valuation or appraisal, and any
statements made herein as to the value of the assets are made to the best of my
knowledge without having made any special investigation with respect thereto.
This Solvency Certificate is being executed and delivered by me in my capacity
as an officer of the Company and no personal liability will attach to me in
connection with the execution and delivery of this Solvency Certificate.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Solvency Certificate
as of the date first written above.

 

KAR AUCTION SERVICES, INC. By:  

 

  Name:     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CLOSING CERTIFICATE

Pursuant to subsection 4.2 of the Amendment and Restatement Agreement dated as
of March 11, 2014 (the “Amendment”; terms defined therein being used herein as
therein defined), by and among KAR Auction Services, Inc., a Delaware
corporation (the “Company”), the Subsidiary Guarantors party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), the undersigned [Responsible Officer] of the Company in
his capacity as such and not in his individual capacity, hereby certifies on
behalf of the Company as follows:

1. The representations and warranties of the Company and its Subsidiaries set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the Company pursuant
to any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

2. [Name of Secretary] is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof.

4. The documents required to be delivered as conditions precedent pursuant to
Article IV of the Amendment have been delivered except to the extent that the
requirement to deliver any such document has been waived by the Lenders.
Notwithstanding the preceding sentence, we make no certification as to the
satisfaction of the Administrative Agent or the Lenders as relates to any
condition precedent set forth in Article IV.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date set
forth below.

 

By:  

 

Name:   Title:   [Responsible Officer] Date:   [            ], 2014



--------------------------------------------------------------------------------

The undersigned Secretary of the Company certifies as follows:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

2. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company; such resolutions have not in
any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.

3. Attached hereto as Annex 2 is a true and complete copy of the by-laws of the
Company as in effect on the date hereof.

4. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Company as in effect on the date hereof, and such
certificate has not been amended, repealed, modified or restated.

5. Attached hereto as Annex 4 is a certificate of good standing of the Company
issued by the Secretary of State of the State of Delaware, dated as of a recent
date hereof.

6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

 

Office

 

Signature

                   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

Name:   Title:   Secretary



--------------------------------------------------------------------------------

Annex 1 to Closing Certificate

Board Resolutions

See attached.



--------------------------------------------------------------------------------

Annex 2 to Closing Certificate

By-laws

See attached.



--------------------------------------------------------------------------------

Annex 3 to Closing Certificate

Certificate of Incorporation

See attached.



--------------------------------------------------------------------------------

Annex 4 to Closing Certificate

Certificate of Good Standing

See attached.



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF INTERCREDITOR AGREEMENT4

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of [DATE], and entered
into by and among JPMORGAN CHASE BANK, N.A. (“JPMCB”), in its capacity as
administrative agent for the holders of the First Lien Obligations (as defined
below), including its successors and assigns from time to time (the “First Lien
Collateral Agent”) and [SECOND LIEN COLLATERAL AGENT]
(“                                         ”), in its capacity as administrative
agent for the holders of the Second Lien Obligations (as defined below),
including its successors and assigns from time to time (the “Second Lien
Collateral Agent”) and acknowledged and agreed to by KAR AUCTION SERVICES, INC.
(the “Company”) and the other Grantors (as defined below). Capitalized terms
used in this Agreement have the meanings assigned to them in Section 1 below.

RECITALS

The Company, the lenders and agents party thereto, and JPMCB, as Administrative
Agent, have entered into that Amended and Restated Credit Agreement dated
March 11, 2014 providing for a revolving credit facility and term loan (as
amended, restated, supplemented, modified, replaced or refinanced from time to
time, the “Amended and Restated First Lien Credit Agreement”);

The Company, the lenders and agents party thereto, and [Trustee], as Trustee,
have entered into that Indenture dated as of [the date hereof] [[        ],
[            ]] providing for the issuance of secured notes (as amended,
restated, supplemented, modified, replaced or refinanced from time to time, the
“Indenture”);

Pursuant to (i) the Amended and Restated First Lien Credit Agreement, the
Company has agreed to cause certain current and future Subsidiaries to agree to
guaranty the First Lien Obligations pursuant to a Subsidiary Guaranty (the
“First Lien Subsidiary Guaranty”); (ii) the Indenture, the Company has agreed to
cause certain current and future Subsidiaries to agree to guaranty the Second
Lien Obligations pursuant to a Subsidiary Guaranty (the “Second Lien Subsidiary
Guaranty”);

The obligations of the Company under the Amended and Restated First Lien Credit
Agreement and any Hedge Agreements and Borrower Cash Management Arrangement
Obligations with the First Lien Lenders (or any of their affiliates), the
obligations of the Subsidiary guarantors under the First Lien Subsidiary
Guaranty will be secured on a first priority basis by liens on substantially all
the assets of the Company and the Subsidiary guarantors (such current and future
Subsidiaries of the Company providing a guaranty thereof, the “Guarantor
Subsidiaries”), respectively, pursuant to the terms of the First Lien Collateral
Documents;

 

4  Note – Document to be modified as appropriate to the extent additional first
lien obligations are in existence when second lien obligations is incurred.



--------------------------------------------------------------------------------

The obligations of the Company under the Indenture and the obligations of the
Guarantor Subsidiaries under the Second Lien Subsidiary Guaranty will be secured
on a second priority basis by liens on substantially all the assets of the
Company and the Guarantor Subsidiaries, respectively, pursuant to the terms of
the Second Lien Collateral Documents;

The First Lien Loan Documents and the Second Lien Note Facility Documents
provide, among other things, that the parties thereto shall set forth in this
Agreement their respective rights and remedies with respect to the Collateral;
and

In order to induce the First Lien Collateral Agent and the First Lien
Claimholders to consent to the Grantors incurring the Second Lien Obligations
and to induce the First Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor, the Second Lien Collateral Agent on behalf of the Second Lien
Claimholders has agreed to the intercreditor and other provisions set forth in
this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

  1. Definitions.

(a) Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Amended and Restated First Lien Credit Agreement” has the meaning assigned to
that term in the Recitals to this Agreement.

“Amended and Restated Guarantee and Collateral Agreement” has the meaning
assigned to that term in the Amended and Restated First Lien Credit Agreement.



--------------------------------------------------------------------------------

“Asset Sale” has the meaning assigned to that term in the Amended and Restated
First Lien Credit Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower Cash Management Arrangement Obligations” has the meaning assigned to
that term in the Amended and Restated Guarantee and Collateral Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Cap Amount” has the meaning assigned to that term in the definition of “First
Lien Obligations.”

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral including any property subject to Liens granted pursuant to Section 6
to secure both First Lien Obligations and Second Lien Obligations.

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
the Second Lien Note Facility Document that creates a Lien on the same
Collateral, granted by the same Grantor.

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:

(i) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the First Lien
Loan Documents and constituting First Lien Obligations;

(ii) payment in full in cash of all Hedging Obligations constituting First Lien
Obligations and the expiration or termination of all Hedge Agreements included
in the First Lien Obligations or the cash collateralization of all such Hedging
Obligations on terms satisfactory to each applicable Qualified Counterparty;



--------------------------------------------------------------------------------

(iii) payment in full in cash of all other First Lien Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);

(iv) termination or expiration of all commitments, if any, to extend credit that
would constitute First Lien Obligations; and

(v) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the First Lien Collateral Agent, but in no event greater than
105% of the aggregate undrawn face amount) of all letters of credit issued under
the First Lien Loan Documents and constituting First Lien Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(a)(2).

“Enforcement Action” means an action to

(a) foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the First
Lien Loan Documents or the Second Lien Note Facility Documents (including by way
of setoff, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors, notification to depositary banks under deposit account control
agreements, or exercise of rights under landlord consents, if applicable),

(b) solicit bids from third Persons, or file a motion to approve bid procedures,
to conduct the liquidation or disposition of Collateral or to engage or retain
sales brokers, marketing agents, investment bankers, accountants, appraisers,
auctioneers, or other third Persons for the purposes of valuing, marketing,
promoting, and selling Collateral,

(c) to receive a transfer of Collateral in satisfaction of Indebtedness or any
other Obligation secured thereby,

(d) to otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the First Lien Loan Documents or the Second Lien Note
Facility Documents (including the commencement of applicable legal proceedings
or other actions with respect to all or any portion of the Collateral to
facilitate the actions described in the preceding clauses, and exercising voting
rights in respect of equity interests comprising Collateral), or

(e) the Disposition of Collateral by any Grantor after the occurrence and during
the continuation of an event of default under the First Lien Loan Documents or
the Second Lien Note Facility Documents with the consent of First Lien Agent or
Second Lien Agent, as applicable.



--------------------------------------------------------------------------------

“Excess First Lien Obligations” means any Obligations that would constitute
First Lien Obligations if not for the Cap Amount.

“Facilities” has the meaning assigned to such term in the Amended and Restated
First Lien Credit Agreement.

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including, without limitation, the First Lien Lenders
and the agents under the First Lien Loan Documents.

“First Lien Collateral Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

“First Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted, or
required to be granted, as security for any First Lien Obligations.

“First Lien Collateral Documents” means the Security Documents (as defined in
the Amended and Restated First Lien Credit Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any First
Lien Obligations or under which rights or remedies with respect to such Liens
are governed.

“First Lien Lenders” means the “Lenders” under and as defined in the First Lien
Loan Documents.

“First Lien Loan Documents” means the Amendment and Restatement Agreement dated
as of March 11, 2014 by and among the Company, the Subsidiary Guarantors party
thereto and JPMCB (the “Amendment”), the Amended and Restated First Lien Credit
Agreement and the Loan Documents (as defined in the Amended and Restated First
Lien Credit Agreement) and each of the other agreements, documents and
instruments providing for or evidencing any other First Lien Obligation, and any
other document or instrument executed or delivered at any time in connection
with any First Lien Obligations, including any intercreditor or joinder
agreement among holders of First Lien Obligations, to the extent such are
effective at the relevant time, as each may be amended, restated, supplemented,
modified, renewed or extended from time to time in accordance with the
provisions of this Agreement, including any other agreement, document or
instrument providing for, evidencing, guaranteeing or securing any DIP Financing
provided by or consented to in writing by the First Lien Lenders and deemed
consented to by the Second Lien Lenders pursuant to Section 6.

“First Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any First Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.



--------------------------------------------------------------------------------

“First Lien Obligations” means, subject to clause (c) hereof, the following:

(a) (i) all principal of and interest (including without limitation any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
Amended and Restated First Lien Credit Agreement, (ii) all reimbursement
obligations (if any) and interest thereon (including without limitation any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to the First Priority Agreement, (iii) all
Obligations under Hedging Agreements entered into with a party within clause
(i) of the definition of “Qualified Counterparty”, and (iv) all guarantee
obligations, fees, expenses and other all other Obligations under the Amended
and Restated First Lien Credit Agreement and the other First Lien Loan
Documents, in each case whether or not allowed or allowable in an Insolvency or
Liquidation Proceeding.

(b) To the extent any payment with respect to any First Lien Obligation (whether
by or on behalf of any Grantor, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Lien Claimholders, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the First Lien
Claimholders and the Second Lien Claimholders, be deemed to be reinstated and
outstanding as if such payment had not occurred. To the extent that any
interest, fees, expenses or other charges (including, without limitation,
Post-Petition Interest) to be paid pursuant to the First Lien Loan Documents are
disallowed by order of any court, including, without limitation, by order of a
court of competent jurisdiction presiding over an Insolvency or Liquidation
Proceeding, such interest, fees, expenses and charges (including, without
limitation, Post-Petition Interest) shall, as between the First Lien
Claimholders and the Second Lien Claimholders, be deemed to continue to accrue
and be added to the amount to be calculated as the “First Lien Obligations”.

(c) Notwithstanding the foregoing, if the sum of: (1) Indebtedness for borrowed
money constituting principal outstanding under the Amended and Restated First
Lien Credit Agreement and the other First Lien Documents; plus (2) the aggregate
face amount of any letters of credit issued but not reimbursed under the Amended
and Restated First Lien Credit Agreement, is in excess of $[        ] in the
aggregate (the “Cap Amount”), then only that portion of such Indebtedness and
such aggregate face amount of letters of credit equal to the Cap Amount shall be
included in First Lien Obligations and interest and reimbursement obligations
with respect to such Indebtedness and letters of credit shall only constitute
First Lien Obligations to the extent related to Indebtedness and face amounts of
letters of credit included in the First Lien Obligations.

“First Lien Subsidiary Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.



--------------------------------------------------------------------------------

“Grantors” means the Company, each of the Guarantor Subsidiaries and each other
Person that has or may from time to time hereafter execute and deliver a First
Lien Collateral Document or a Second Lien Collateral Document as a “grantor” or
“pledgor” (or the equivalent thereof).

“Guarantor Subsidiaries” has the meaning set forth in the Recitals to this
Agreement.

“Hedge Agreements” means an any interest rate protection agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement entered into with a Qualified Counterparty
in order to satisfy the requirements of the Amended and Restated First Lien
Credit Agreement or otherwise in the ordinary course of business of the Company
and/or its Affiliates and not for speculative purposes.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreements.

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Amended and Restated First Lien Credit Agreement or
the Indenture, as applicable.

“Indenture” has the meaning assigned to that term in the Recitals to this
Agreement.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Lien” means any lien (including, without limitation judgment liens and liens
arising by operation of law), mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, call, trust (contractual,
statutory, deemed, equitable, constructive, resulting or otherwise), UCC
financing statement or other preferential arrangement having the practical
effect of any of the foregoing, including any right of set-off or recoupment.



--------------------------------------------------------------------------------

“Loan” has the meaning assigned to that term in the Amended and Restated First
Lien Credit Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“New Agent” has the meaning assigned to that term in Section 5.5.

“Noteholders” means the “Noteholders” under and as defined in the Indenture.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the First Lien Claimholders, the Second Lien
Claimholders or any of them or their respective Affiliates under the First Lien
Loan Documents, the Second Lien Note Facility Documents or Hedge Agreements,
whether for principal, interest or payments for early termination of Interest
Rate Agreements, fees, expenses, indemnification or otherwise and all guarantees
of any of the foregoing and including any interest and fees that accrue after
the commencement by or against any Person of any proceeding under any Bankruptcy
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Amended and Restated First Lien Credit Agreement or the
Indenture, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

“Purchase Price” has the meaning set forth in Section 5.7.

“Qualified Counterparty” means (i) any Qualified Counterparty as defined in the
Amended and Restated First Lien Credit Agreement and (ii) any Person who at the
time such Hedge Agreement was entered into was the administrative agent under
the Amended and Restated First Lien Credit Agreement, a First Lien Lender or an
Affiliate of any of the foregoing Persons.

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.



--------------------------------------------------------------------------------

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Noteholders and the trustees and
agents under the Second Lien Note Facility Documents.

“Second Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted, or
required to be granted, as security for any Second Lien Obligations.

“Second Lien Collateral Agent” has the meaning set assigned to that term in the
Preamble of this Agreement.

“Second Lien Collateral Documents” means the [Security] [Collateral] Documents
(as defined in the Indenture) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Second Lien Obligations or
under which rights or remedies with respect to such Liens are governed.

“Second Lien Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Second Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

“Second Lien Note Facility Documents” means the Indenture and the [Indenture
Documents] (as defined in the Indenture) and each of the other agreements,
documents and instruments providing for or evidencing any other Second Lien
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Second Lien Obligations, including any intercreditor
or joinder agreement among holders of Second Lien Obligations to the extent such
are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed or extended from time to time in accordance with
the provisions of this Agreement.

“Second Lien Obligations” means all Obligations outstanding under the Indenture
and the other Second Lien Note Facility Documents. “Second Lien Obligations”
shall include all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second Lien Note Facility Document whether or not
the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.

“Second Lien Subsidiary Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“S&P” means Standard & Poor’s Ratings Services.

“Standstill Period” has the meaning set forth in Section 3.1.



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, of which more than 50% of the
total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

(b) Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

  2. Lien Priorities.

(a) Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or the Second Lien Note Facility Documents or
any defect or deficiencies in, or failure to perfect or lapse in perfection of,
or avoidance as a fraudulent conveyance or otherwise of, the Liens securing the
First Lien Obligations or any other circumstance whatsoever, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Second Lien Collateral Agent, on behalf of
itself and the Second Lien Claimholders, hereby agrees that:

(i) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Collateral Agent or any First
Lien Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations; and



--------------------------------------------------------------------------------

(ii) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Collateral Agent, any Second
Lien Claimholders or any agent or trustee therefor regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Liens securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person.

(b) Prohibition on Contesting Liens; No Marshalling. Each of the Second Lien
Collateral Agent, for itself and on behalf of each Second Lien Claimholder, and
the First Lien Collateral Agent, for itself and on behalf of each First Lien
Claimholder, agrees that it will not (and hereby waives any right to) directly
or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,
validity, perfection, extent or enforceability of a Lien held, or purported to
be held, by or on behalf of any of the First Lien Claimholders in the First Lien
Collateral or by or on behalf of any of the Second Lien Claimholders in the
Second Lien Collateral, as the case may be, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the First Lien Collateral Agent or any First Lien Claimholder to
enforce this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the First Lien Obligations as provided in
Sections 2.1 and 3.1. Until the Discharge of First Lien Obligations, neither the
Second Lien Collateral Agent nor any Second Lien Claimholder will assert any
marshaling, appraisal, valuation or other similar right that may otherwise be
available to a junior secured creditor.

(c) No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the parties hereto
agree that the Company shall not, and shall not permit any other Grantor to:

(i) grant or permit any additional Liens on any asset or property to secure any
Second Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure the First Lien Obligations, the parties hereto
agreeing that any such Lien shall be subject to Section 2.1 hereof; or



--------------------------------------------------------------------------------

(ii) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the Second Lien Obligations; provided, however,
that this provision will not be violated if the Second Lien Collateral Agent is
given a reasonable opportunity to accept a Lien on any asset or property and the
Second Lien Collateral Agent states in writing that the Second Lien Note
Facility Documents prohibit the Second Lien Collateral Agent from accepting a
Lien on such asset or property of the Second Lien Collateral Agent otherwise
expressly declines to accept a Lien on such asset or property.

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the First
Lien Collateral Agent and/or the First Lien Claimholders, the Second Lien
Collateral Agent, on behalf of Second Lien Claimholders, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.

(d) Similar Liens and Agreements. The parties hereto agree that it is their
intention that the First Lien Collateral and the Second Lien Collateral be
identical. In furtherance of the foregoing and of Section 8.9, the parties
hereto agree, subject to the other provisions of this Agreement:

(a) upon request by the First Lien Collateral Agent or the Second Lien
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Note Facility Documents; and

(b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations, subject to Section 5.3(c) and the
proviso to Section 2.3(b), shall be in all material respects the same forms of
documents other than with respect to the first lien and the second lien nature
of the Obligations thereunder.

 

  3. Enforcement.

(a) Exercise of Remedies.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Second Lien Collateral Agent and the Second
Lien Claimholders:

(1) will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Collateral; provided, however, that the Second Lien Collateral Agent may
commence an Enforcement Action or otherwise exercise any or all such rights or
remedies after the passage of a period of at least 180 days has



--------------------------------------------------------------------------------

elapsed since the later of: (i) the date on which the Second Lien Collateral
Agent declared the existence of any Event of Default under any Second Lien Note
Facility Documents and demanded the repayment of all the principal amount of any
Second Lien Obligations; and (ii) the date on which the First Lien Collateral
Agent received notice from the Second Lien Collateral Agent of such declarations
of an Event of Default, (the “Standstill Period”); provided, further, however,
that notwithstanding anything herein to the contrary, in no event shall the
Second Lien Collateral Agent or any Second Lien Claimholder exercise any rights
or remedies with respect to the Collateral if, notwithstanding the expiration of
the Standstill Period, the First Lien Collateral Agent or First Lien
Claimholders shall have commenced and be diligently pursuing an Enforcement
Action or other exercise of their rights or remedies in each case with respect
to all or any material portion of the Collateral (prompt notice of such exercise
to be given to the Second Lien Collateral Agent);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the First Lien Collateral Agent or any First Lien Claimholder or any
other exercise by the First Lien Collateral Agent or any First Lien Claimholder
of any rights and remedies relating to the Collateral under the First Lien Loan
Documents or otherwise; and

(3) subject to their rights under clause (a)(1) above, will not object to the
forbearance by the First Lien Collateral Agent or the First Lien Claimholders
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Collateral, in each case so
long as any Proceeds received by the First Lien Agent in excess of those
necessary to achieve a Discharge of First Lien Obligations are distributed in
accordance with the UCC and other applicable law, subject to the relative
priorities described herein.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, subject to Section 3.1(a)(1), the First Lien
Collateral Agent and the First Lien Claimholders shall have the exclusive right
to commence and maintain an Enforcement Action or otherwise enforce rights,
exercise remedies (including set-off, recoupment and the right to credit bid
their debt, except that Second Lien Collateral Agent shall have the credit bid
rights set forth in 3.1(c)(6)), subject to Section 5.1, to make determinations
regarding the release, disposition, or restrictions with respect to the
Collateral without any consultation with or the consent of the Second Lien
Collateral Agent or any Second Lien Claimholder; provided, that any Proceeds
received by the First Lien Agent in excess of those necessary to achieve a
Discharge of First Lien Obligations are distributed in accordance with the UCC
and other applicable law, subject to the relative priorities described herein.
In commencing or maintaining any Enforcement Action or otherwise exercising
rights and remedies with respect to the Collateral, the First Lien Collateral
Agent and the First Lien Claimholders may enforce the provisions of the First
Lien Loan Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of



--------------------------------------------------------------------------------

their sole discretion in compliance with any applicable law and without
consultation with the Second Lien Collateral Agent or any Second Lien
Claimholder and regardless of whether any such exercise is adverse to the
interest of any Second Lien Claimholder. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(c) Notwithstanding the foregoing, the Second Lien Collateral Agent and any
Second Lien Claimholder may:

(1) file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

(2) take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien
Collateral Agent or the First Lien Claimholders to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the
Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;

(4) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the Second Lien Obligations and the Collateral; provided that no
filings, whether of any disclosure statement, plan of reorganization,
arrangement, compromise or liquidation, or otherwise by the Second Lien
Collateral Agent or any Second Lien Claimholder may be inconsistent with the
priority provisions as set forth in this Agreement and the Loan Documents;

(5) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1); and

(6) bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by the First Lien Collateral Agent or
any First Lien Claimholder, or any sale of Collateral during an Insolvency or
Liquidation Proceeding; provided that such bid may not include a “credit bid” in
respect of any Second Lien Obligations unless the cash proceeds of such bid are
otherwise sufficient to cause the Discharge of First Lien Obligations.



--------------------------------------------------------------------------------

The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including set-off and recoupment) with respect to any Collateral in its
capacity as a creditor, unless and until the Discharge of First Lien Obligations
has occurred, except in connection with any foreclosure expressly permitted by
Section 3.1(a)(1) to the extent the Second Lien Collateral Agent and Second Lien
Claimholders are permitted to retain the proceeds thereof in accordance with
Section 4.2 of this Agreement). Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in Sections 3.1(a), 6.3(b) and this
Section 3.1(c), the sole right of the Second Lien Collateral Agent and the
Second Lien Claimholders with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred.

(d) Subject to Sections 3.1(a) and (c) and Section 6.3(b):

(1) the Second Lien Collateral Agent, for itself and on behalf of the Second
Lien Claimholders, agrees that the Second Lien Collateral Agent and the Second
Lien Claimholders will not take any action that would hinder any exercise of
remedies under the First Lien Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;

(2) the Second Lien Collateral Agent, for itself and on behalf of the Second
Lien Claimholders, hereby waives any and all rights it or the Second Lien
Claimholders may have as a junior lien creditor or otherwise to object to the
manner in which the First Lien Collateral Agent or the First Lien Claimholders
seek to enforce or collect the First Lien Obligations or the Liens securing the
First Lien Obligations granted in any of the First Lien Collateral undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the First Lien Collateral Agent or First Lien
Claimholders is adverse to the interest of the Second Lien Claimholders;

(3) the Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the First Lien Claimholders with respect to the Collateral
as set forth in this Agreement and the First Lien Credit Documents.

(i) Except as specifically set forth in Sections 3.1(a) and (d), the Second Lien
Collateral Agent and the Second Lien Claimholders may exercise rights and



--------------------------------------------------------------------------------

remedies as unsecured creditors against the Company or any other Grantor that
has guaranteed or granted Liens to secure the Second Lien Obligations in
accordance with the terms of the Second Lien Note Facility Documents and
applicable law (other than initiating or joining in an involuntary case or
proceeding under any Insolvency or Liquidation Proceeding with respect to any
Grantor); provided that in the event that any Second Lien Claimholder becomes a
judgment Lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the Second Lien
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the First Lien Obligations) as the
other Liens securing the Second Lien Obligations are subject to this Agreement.

(ii) Except as specifically set forth in Sections 3.1(a) and (d), nothing in
this Agreement shall prohibit the receipt by the Second Lien Collateral Agent or
any Second Lien Claimholders of the required payments of interest, principal and
other amounts owed in respect of the Second Lien Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Second Lien
Collateral Agent or any Second Lien Claimholders of rights or remedies as a
secured creditor (including set-off and recoupment) or enforcement in
contravention of this Agreement of any Lien held by any of them. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Collateral Agent or the First Lien Claimholders may have with respect
to the First Lien Collateral.

(b) Exercise of Remedies. Actions Upon Breach; Specific Performance. If any
Second Lien Claimholder, in contravention of the terms of this Agreement, in any
way take, attempt to or threaten to take any action with respect to the
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, this Agreement shall create an irrebutable
presumption and admission by such Second Lien Claimholder that relief against
such Second Lien Claimholder by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
First Lien Claimholders, it being understood and agreed by the Second Lien
Collateral Agent on behalf of each Second Lien Claimholder that (i) the First
Lien Claimholders’ damages from its actions may at that time be difficult to
ascertain and may be irreparable, and (ii) each Second Lien Claimholder waives
any defense that the Grantors and/or the First Lien Claimholders cannot
demonstrate damage and/or be made whole by the awarding of damages. Each of the
First Lien Collateral Agent and the Second Lien Collateral Agent may demand
specific performance of this Agreement. The First Lien Collateral Agent, on
behalf of itself and the First Lien Claimholders under the First Lien Loan
Documents, and the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, hereby irrevocably waive any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
First Lien Collateral Agent or the First Lien Claimholders or the Second Lien
Collateral Agent or the Second Lien Claimholders, as the case may be. No
provision of this Agreement shall constitute or be deemed to constitute a waiver
by the First Lien Collateral Agent or the Second Lien Collateral Agent of any
right to seek damages from any Person in connection with any breach or alleged
breach of this Agreement.



--------------------------------------------------------------------------------

  4. Payments.

(a) Application of Proceeds. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, Collateral or
proceeds thereof received in connection with any Enforcement Event or other
exercise of remedies by the First Lien Collateral Agent or First Lien
Claimholders shall be applied by the First Lien Collateral Agent to the First
Lien Obligations in such order as specified in the relevant First Lien Loan
Documents; provided, that any non-cash Collateral or non-cash Proceeds will be
held by the First Lien Agent as Collateral unless the failure to apply such
amounts would be commercially unreasonable. Upon the Discharge of First Lien
Obligations, the First Lien Collateral Agent shall deliver to the Second Lien
Collateral Agent any Collateral and proceeds of Collateral held by it in the
same form as received, with any necessary endorsements to the Second Lien
Collateral Agent, or as a court of competent jurisdiction may otherwise direct,
to be applied by the Second Lien Collateral Agent to the Second Lien Obligations
in such order as specified in the Second Lien Collateral Documents.

(b) Payments Over. (a) So long as the Discharge of First Lien Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3 and any assets or proceeds subject to Liens
that have been avoided or otherwise invalidated) received by the Second Lien
Collateral Agent or any Second Lien Claimholders in connection with any
Enforcement Event or other exercise of any right or remedy relating to the
Collateral in contravention of this Agreement in all cases shall be segregated
and held in trust and forthwith paid over to the First Lien Collateral Agent for
the benefit of the First Lien Claimholders in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The First Lien Collateral Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Agent or any such Second
Lien Claimholders. This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.

(b) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, any Collateral or proceeds thereof (including
assets or proceeds subject to Liens referred to in the final sentence of
Section 2.3 and any assets or proceeds subject to Liens that have been avoided
or otherwise invalidated) received by the Second Lien Collateral Agent or any
Second Lien Claimholders in connection with any Enforcement Event or other
exercise of any right or remedy relating to the Collateral not in contravention
of this Agreement shall be segregated and held in trust and forthwith paid over
to the First Lien Collateral Agent for the benefit of the First Lien
Claimholders in the same form as received, with any necessary endorsements or as
a



--------------------------------------------------------------------------------

court of competent jurisdiction may otherwise direct; provided, however, that
this Section 4.2(b) shall only be applicable if the exercise of such right or
remedy by the Second Lien Collateral Agent or any Second Lien Claimholder has
the effect of discharging the Lien of the First Lien Collateral Agent on such
Collateral. The First Lien Collateral Agent is hereby authorized to make any
such endorsements as agent for the Second Lien Collateral Agent or any such
Second Lien Claimholders. This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.

(c) So long as the Discharge of First Lien Obligations has not occurred, if in
any Insolvency or Liquidation Proceeding the Second Lien Collateral Agent or any
Second Lien Claimholders shall receive any distribution of money or other
property in respect of the Collateral (including any assets or proceeds subject
to Liens that have been avoided or otherwise invalidated) such money or other
property shall be segregated and held in trust and forthwith paid over to the
First Lien Collateral Agent for the benefit of the First Lien Claimholders in
the same form as received, with any necessary endorsements. Any Lien received by
the Second Lien Collateral Agent or any Second Lien Claimholders in respect of
any of the Second Lien Obligations in any Insolvency or Liquidation Proceeding
shall be subject to the terms of this Agreement.

 

  5. Other Agreements.

(a) Releases. (a) If in connection with any Enforcement Event by the First Lien
Collateral Agent or any other exercise of the First Lien Collateral Agent’s
remedies in respect of the Collateral, the First Lien Collateral Agent, for
itself or on behalf of any of the First Lien Claimholders, releases any of its
Liens on any part of the Collateral or releases any Guarantor Subsidiary from
its obligations under its guaranty of the First Lien Obligations, then the
Liens, if any, of the Second Lien Collateral Agent, for itself or for the
benefit of the Second Lien Claimholders, on such Collateral, and the obligations
of such Guarantor Subsidiary under its guaranty of the Second Lien Obligations,
shall be automatically, unconditionally and simultaneously released. If in
connection with any Enforcement Event or other exercise of rights and remedies
by the First Lien Collateral Agent the equity interests of any Person are
foreclosed upon or otherwise disposed of and the First Lien Collateral Agent
releases its Lien on the property or assets of such Person then the Liens of
Second Lien Collateral Agent with respect to the property or assets of such
Person will be automatically released to the same extent as the Liens of the
First Lien Collateral Agent. The Second Lien Collateral Agent, for itself or on
behalf of any such Second Lien Claimholders, promptly shall execute and deliver
to the First Lien Collateral Agent or such Guarantor Subsidiary such termination
statements, releases and other documents as the First Lien Collateral Agent or
such Guarantor Subsidiary may request to effectively confirm the foregoing
releases.

(ii) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the First Lien Loan Documents and not expressly
prohibited under the terms of the Second Lien Note Facility Documents (other
than in connection with an Enforcement Event or other exercise of the First Lien
Collateral Agent’s remedies in respect of the Collateral which shall be governed
by Section 5.1(a) above), the First Lien



--------------------------------------------------------------------------------

Collateral Agent, for itself or on behalf of any of the First Lien Claimholders,
releases any of its Liens on any part of the Collateral, or releases any
Guarantor Subsidiary from its obligations under its guaranty of the First Lien
Obligations, in each case other than (A) in connection with the Discharge of
First Lien Obligations and (B) after the occurrence and during the continuance
of any Event of Default under the Indenture, then the Liens, if any, of the
Second Lien Collateral Agent, for itself or for the benefit of the Second Lien
Claimholders, on such Collateral, and the obligations of such Guarantor
Subsidiary under its guaranty of the Second Lien Obligations, shall be
automatically, unconditionally and simultaneously released. The Second Lien
Collateral Agent, for itself or on behalf of any such Second Lien Claimholders,
promptly shall execute and deliver to the First Lien Collateral Agent or such
Guarantor Subsidiary such termination statements, releases and other documents
as the First Lien Collateral Agent or such Grantor may request to effectively
confirm such release.

(c) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
hereby irrevocably constitutes and appoints the First Lien Collateral Agent and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second Lien Collateral Agent
or such holder or in the First Lien Collateral Agent’s own name, from time to
time in the First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.

(d) Until the Discharge of First Lien Obligations occurs, to the extent that the
First Lien Collateral Agent or the First Lien Claimholders (i) have released any
Lien on Collateral or any Guarantor Subsidiary from its obligation under its
guaranty and any such Liens or guaranty are later reinstated or (ii) obtain any
new liens or additional guarantees from any Guarantor Subsidiary, then the
Second Lien Collateral Agent, for itself and for the Second Lien Claimholders,
shall be granted a Lien on any such Collateral, subject to the lien
subordination provisions of this Agreement, and an additional guaranty, as the
case may be.

(b) Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, the First Lien Collateral Agent and the First Lien Claimholders shall
have the sole and exclusive right, subject to the rights of the Grantors under
the First Lien Loan Documents, to adjust settlement for any insurance policy
covering the Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Collateral. Unless and until the Discharge of First
Lien Obligations has occurred, and subject to the rights of the Grantors under
the First Lien Loan Documents, all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect to the Collateral shall be paid to the First Lien Collateral Agent for
the benefit of the First Lien Claimholders pursuant to the terms of the First



--------------------------------------------------------------------------------

Lien Loan Documents (including for purposes of cash collateralization of letters
of credit) and thereafter, to the extent no First Lien Obligations are
outstanding, and subject to the rights of the Grantors under the Second Lien
Note Facility Documents, to the Second Lien Collateral Agent for the benefit of
the Second Lien Claimholders to the extent required under the Second Lien
Collateral Documents and then, to the extent no Second Lien Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of First Lien Obligations has occurred, if the Second Lien
Collateral Agent or any Second Lien Claimholders shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the First Lien Collateral Agent in
accordance with the terms of Section 4.2.

(c) Amendments to First Lien Loan Documents and Second Lien Note Facility
Documents. (a) The First Lien Loan Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the Amended and Restated
First Lien Credit Agreement may be Refinanced, in each case, without notice to,
or the consent of the Second Lien Collateral Agent or the Second Lien
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided, however, that the holders of such Refinancing debt
bind themselves in a writing addressed to the Second Lien Collateral Agent and
the Second Lien Claimholders to the terms of this Agreement and any such
amendment, supplement, modification or Refinancing shall not, without the
consent of the Second Lien Collateral Agent:

(1) increase the sum of (A) the then outstanding aggregate principal amount of
the Amended and Restated First Lien Credit Agreement (including, if any, any
undrawn portion of any commitment under the Amended and Restated First Lien
Credit Agreement) and (B) the aggregate face amount of any letters of credit
issued under the Amended and Restated First Lien Credit Agreement and not
reimbursed in excess of the Cap Amount;

(2) increase the “Applicable Margin” or similar component of the interest rate
or yield provisions applicable to the First Lien Obligations in a manner that
would result in the total yield on Indebtedness thereunder to exceed by more
than [    ]% per annum the total yield on Indebtedness thereunder as in effect
on the date hereof (excluding increases (A) resulting from application of the
pricing grid set forth in the Amended and Restated First Lien Credit Agreement
as in effect on the date hereof or (B) resulting from the accrual of interest at
the default rate);

(3) shorten the scheduled maturity of the Amended and Restated First Lien Credit
Agreement or any Refinancing thereof; or

(4) modify (or have the effect of a modification of) the mandatory prepayment
provisions of the Amended and Restated First Lien Credit Agreement in a manner
adverse to the lenders under the Indenture.



--------------------------------------------------------------------------------

(b) Without the prior written consent of the First Lien Collateral Agent, no
Second Lien Note Facility Document may be Refinanced, amended, restated,
supplemented or otherwise modified or entered into to the extent such
Refinancing, amendment, restatement, supplement or modification, or the terms of
any new Second Lien Note Facility Document, would:

(1) increase the then outstanding principal amount of the Second Lien
Obligations;

(2) increase the interest rate or yield provisions applicable to the Second Lien
Obligations in a manner that would result in the total yield on Indebtedness
thereunder to exceed by more than [    ]% per annum the total yield on
Indebtedness thereunder as in effect on the date hereof (excluding increases
resulting from the accrual of interest at the default rate);

(3) change any default or Event of Default thereunder in a manner adverse to the
loan parties thereunder;

(4) change (to earlier dates) any dates upon which payments of principal or
interest are due thereon;

(5) change the prepayment provisions thereof; or

(6) increase materially the obligations of the obligor thereunder or to confer
any additional material rights of the Noteholders (or a representative on their
behalf) which would be adverse to any loan parties, any First Lien Lenders, the
First Lien Collateral Agent or the holders of any other First Lien Obligations.

The Indenture may be Refinanced to the extent the terms and conditions of such
Refinancing debt meet the requirements of this Section 5.3(b), the average life
to maturity thereof is greater than or equal to that of the Second Lien
Obligations and the holders of such Refinancing debt bind themselves in a
writing addressed to the First Lien Collateral Agent and the First Lien
Claimholders to the terms of this Agreement.

(c) In the event any First Lien Collateral Agent or the First Lien Claimholders
and the relevant Grantor enter into any amendment, waiver or consent in respect
of any of the First Lien Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any First Lien Collateral Document or changing in any manner the rights of
the First Lien Collateral Agent, such First Lien Claimholders, the Company or
any other Grantor thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Second Lien
Collateral Document without the consent of the Second Lien Collateral Agent or
the Second Lien Claimholders and without any action by the Second Lien
Collateral Agent, the Company or any other Grantor, provided, that:

(1) no such amendment, waiver or consent shall have the effect of:

(A) removing assets subject to the Lien of the Second Lien Collateral Documents,
except to the extent that a release of such Lien is permitted or required by
Section 5.1 and provided that there is a corresponding release of the Liens
securing the First Lien Obligations;



--------------------------------------------------------------------------------

(B) imposing duties on the Second Lien Collateral Agent without its consent;

(C) permitting other Liens on the Collateral not permitted under the terms of
the Second Lien Note Facility Documents or Section 6; or

(D) being prejudicial to the interests of the Second Lien Claimholders to a
greater extent than the First Lien Claimholders (other than by virtue of their
relative priority and the rights and obligations hereunder); and

(2) notice of such amendment, waiver or consent shall have been given to the
Second Lien Collateral Agent within ten Business Days after the effective date
of such amendment, waiver or consent.

(d) Confirmation of Subordination in Second Lien Collateral Documents. The
Company agrees that each Second Lien Collateral Document shall include the
following language (or language to similar effect approved by the First Lien
Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of
[                    ] (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among [                    ],
                    , as First Lien Collateral Agent and                     ,
as Second Lien Collateral Agent and certain other persons party or that may
become party thereto from time to time. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”

In addition, the Company agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of such Second Lien Mortgage
to the First Lien Collateral Document covering such Collateral.

(e) Gratuitous Bailee/Agent for Perfection. (a) The First Lien Collateral Agent
agrees to hold that part of the Collateral that is in its possession or control
(or in the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
(such



--------------------------------------------------------------------------------

Collateral being the “Pledged Collateral”) as collateral agent for the First
Lien Claimholders and as gratuitous bailee for the Second Lien Collateral Agent
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee
solely for the purpose of perfecting the security interest granted under the
First Lien Loan Documents and the Second Lien Note Facility Documents,
respectively, subject to the terms and conditions of this Section 5.5. Solely
with respect to any deposit accounts under the control (within the meaning of
Section 9-104 of the UCC) of the First Lien Collateral Agent, the First Lien
Collateral Agent agrees to also hold control over such deposit accounts as
gratuitous agent for the Second Lien Collateral Agent, subject to the terms and
conditions of this Section 5.5.

(ii) The First Lien Collateral Agent shall have no obligation whatsoever to the
First Lien Claimholders, the Second Lien Collateral Agent or any Second Lien
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 5.5. The duties or responsibilities of the First Lien
Collateral Agent under this Section 5.5 shall be limited solely to holding the
Pledged Collateral as bailee (and with respect to deposit accounts, agent) in
accordance with this Section 5.5 and delivering the Pledged Collateral upon a
Discharge of First Lien Obligations as provided in paragraph (d) below.

(iii) The First Lien Collateral Agent shall not have by reason of the First Lien
Collateral Documents, the Second Lien Collateral Documents, this Agreement or
any other document a fiduciary relationship in respect of the First Lien
Claimholders, the Second Lien Collateral Agent or any Second Lien Claimholder
and the Second Lien Collateral Agent and the Second Lien Claimholders hereby
waive and release the First Lien Collateral Agent from all claims and
liabilities arising pursuant to the First Lien Collateral Agent’s role under
this Section 5.5 as gratuitous bailee and gratuitous agent with respect to the
Common Collateral. It is understood and agreed that the interests of the First
Lien Collateral Agent and the Second Lien Collateral Agent may differ and the
First Lien Collateral Agent shall be fully entitled to act in its own interest
without taking into account the interests of the Second Lien Collateral Agent or
Second Lien Claimholders.

(d) Upon the Discharge of First Lien Obligations under the First Lien Loan
Documents to which the First Lien Collateral Agent is a party, the First Lien
Collateral Agent shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (such endorsement
shall be without recourse and without any representation or warranty), first, to
the Second Lien Collateral Agent to the extent Second Lien Obligations remain
outstanding, and second, to the Company to the extent no First Lien Obligations
or Second Lien Obligations remain outstanding (in each case, so as to allow such
Person to obtain possession or control of such Pledged Collateral) or as a court
of competent jurisdiction may otherwise direct. The First Lien Collateral Agent
further agrees to take all other action reasonably requested by the Second Lien
Collateral Agent at the expense of the Second Lien Collateral Agent or the
Company in connection with the Second Lien Collateral Agent obtaining a
first-priority interest in the Collateral.



--------------------------------------------------------------------------------

(f) When Discharge of First Lien Obligations Deemed to Not Have Occurred. If, at
any time after the Discharge of First Lien Obligations has occurred, the Company
thereafter enters into any Refinancing of any First Lien Loan Document
evidencing a First Lien Obligation which Refinancing is permitted by the Second
Lien Note Facility Documents, then such Discharge of First Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of First Lien Obligations), and, from and
after the date on which the New First Lien Debt Notice is delivered to the
Second Lien Collateral Agent in accordance with the next sentence, the
obligations under such Refinancing of the First Lien Loan Document shall
automatically be treated as First Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the First Lien Collateral Agent under such
First Lien Loan Documents shall be the First Lien Collateral Agent for all
purposes of this Agreement. Upon receipt of a notice (the “New First Lien Debt
Notice”) stating that the Company has entered into a new First Lien Loan
Document (which notice shall include the identity of the new first lien
collateral agent, such agent, the “New Agent”), the Second Lien Collateral Agent
shall promptly (a) enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Company or such New Agent
shall reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver to the New Agent any Pledged Collateral
held by it together with any necessary endorsements (or otherwise allow the New
Agent to obtain control of such Pledged Collateral). The New Agent shall agree
in a writing addressed to the Second Lien Collateral Agent and the Second Lien
Claimholders to be bound by the terms of this Agreement. If the new First Lien
Obligations under the new First Lien Loan Documents are secured by assets of the
Grantors constituting Collateral that do not also secure the Second Lien
Obligations, then the Second Lien Obligations shall be secured at such time by a
second priority Lien on such assets to the same extent provided in the Second
Lien Collateral Documents and this Agreement.

(g) Purchase Right. (a) Without prejudice to the enforcement of the First Lien
Claimholders remedies, the First Lien Claimholders agree at any time following
(i) an acceleration of the First Lien Obligations in accordance with the terms
of the Amended and Restated First Lien Credit Agreement, the First Lien
Claimholders, (ii) a payment default under the Amended and Restated First Lien
Credit Agreement that has not been cured or waived by the First Lien Secured
Parties within 60 days of the occurrence thereof or (iii) the commencement of
any Insolvency or Liquidation Proceeding, will offer the Second Lien
Claimholders the option to purchase the entire aggregate amount of outstanding
First Lien Obligations (including unfunded commitments under the Amended and
Restated First Lien Credit Agreement) at the Purchase Price without warranty or
representation or recourse [except as provided in 5.7(c)], on a pro rata basis
across First Lien Claimholders. The “Purchase Price” will equal the sum of:
(1) the principal amount of all loans, advances or similar extensions of



--------------------------------------------------------------------------------

credit included in the First Lien Obligations (including unreimbursed amounts
drawn on Letters of Credit, but excluding the undrawn amount of outstanding
Letters of Credit), and all accrued and unpaid interest thereon through the date
of purchase (but excluding any prepayment penalties or premiums), (2) the net
aggregate amount then owing to counterparties under Hedge Agreements that are
First Lien Loan Documents, including all amounts owing to the counterparties as
a result of the termination (or early termination) thereof and the net amount
then owing in respect of Borrower Cash Management Arrangement Obligations, and
(3) all accrued and unpaid fees, expenses and other amounts owed to the First
Lien Creditors under the First Lien Loan Documents on the date of purchase to
the extent not allocable to Excess First Lien Obligations.

(b) The Second Lien Claimholders shall irrevocably accept or reject such offer
within ten (10) Business Days of the receipt thereof and the parties shall
endeavor to close promptly thereafter. If the Second Lien Claimholders accept
such offer, it shall be exercised pursuant to documentation mutually acceptable
to each of the First Lien Collateral Agent and the Second Lien Collateral Agent.
If the Second Lien Claimholders reject such offer (or do not so irrevocably
accept such offer within the required timeframe), the First Lien Claimholders
shall have no further obligations pursuant to this Section 5.7 and may take any
further actions in their sole discretion in accordance with the First Lien Loan
Documents and this Agreement. Each First Lien Claimholder will retain all rights
to indemnification provided in the relevant First Lien Loan Documents for all
claims and other amounts relating to periods prior to the purchase of the First
Lien Obligations pursuant to this Section 5.7.

(c) The purchase and sale of the First Lien Obligations under this Section 5.7
will be without recourse and without representation or warranty of any kind by
First Lien Claimholders, except that First Lien Claimholders represent and
warrant that on the date of the purchase, immediately before giving effect to
the purchase,

(1) the principal of and accrued and unpaid interest on the First Lien
Obligations, and the fees and expenses thereof, are as stated in the Assignment
Agreement,

(2) First Lien Claimholders own the First Lien Obligations free and clear of any
Liens (other than participation interests not prohibited by the Amended and
Restated First Lien Credit Agreement, in which case the Purchase Price will be
appropriately adjusted so that the purchasing creditors do not pay amounts
represented by participation interests).

 

  6. Insolvency or Liquidation Proceedings.

(a) Finance and Sale Issues. Until the Discharge of First Lien Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the First Lien Collateral Agent shall desire to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code), on which the First Lien Collateral Agent or any other
creditor has a Lien or to permit the Company or any other Grantor to obtain
financing, whether from the First Lien Claimholders or any other Person under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (“DIP
Financing”), then the Second Lien



--------------------------------------------------------------------------------

Collateral Agent, on behalf of itself and the Second Lien Claimholders, agrees
that it will raise no objection to such Cash Collateral use or DIP Financing
(including any proposed orders for such Cash Collateral use and/or DIP Financing
which are acceptable to the First Lien Agent) and to the extent the Liens
securing the First Lien Obligations are subordinated to or pari passu with such
DIP Financing, the Second Lien Collateral Agent will subordinate its Liens in
the Collateral to the Liens securing such DIP Financing (and all Obligations
relating thereto) and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the First Lien
Collateral Agent or to the extent permitted by Section 6.3); provided that, the
aggregate principal amount of the DIP Financing plus the aggregate outstanding
principal amount of First Lien Obligations plus the aggregate face amount of any
letters of credit issued and not reimbursed under the Amended and Restated First
Lien Credit Agreement does not exceed the Cap Amount and the Second Lien
Collateral Agent and the Second Lien Claimholders retain the right to object to
any ancillary agreements or arrangements regarding Cash Collateral use or the
DIP Financing that are materially prejudicial to their interests. The Second
Lien Collateral Agent on behalf of the Second Lien Claimholders, agrees that it
will not seek consultation rights in connection with, and it will raise no
objection or oppose, a motion (or any related pleadings) to approve bid
procedures in connection with a sale of any Collateral, sell or otherwise
dispose of any Collateral free and clear of its Liens or other claims under
Section 363 of the Bankruptcy Code if the requisite First Lien Claimholders have
consented to such bid procedures, sale or disposition of such assets, in which
event the Second Lien Claimholders will be deemed to have consented to the sale
or disposition of Collateral pursuant to Section 363(f) of the Bankruptcy Code
and such motion does not impair the rights of the Second Lien Claimholders under
Section 363(k) of the Bankruptcy Code; provided, that the Cap Amount shall be
reduced by an amount equal to the net cash proceeds of such sale or other
disposition which are used to pay the principal or face amount of the First Lien
Obligations.

(b) Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, agrees that none of them shall: (i) seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Collateral,
without the prior written consent of the First Lien Collateral Agent, unless a
motion for adequate protection permitted under Section 6.3 has been denied by
the Bankruptcy Court (ii) oppose (or support any other person in opposing) any
request by the First Lien Collateral Agent for relief from such stay.

(c) Adequate Protection.

(i) The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

(1) any request by the First Lien Collateral Agent or the First Lien
Claimholders for adequate protection under any Bankruptcy Law; or



--------------------------------------------------------------------------------

(2) any objection by the First Lien Collateral Agent or the First Lien
Claimholders to any motion, relief, action or proceeding based on the First Lien
Collateral Agent or the First Lien Claimholders claiming a lack of adequate
protection.

(ii) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the First Lien Claimholders (or any subset thereof) are granted adequate
protection in the form of additional collateral in connection with any Cash
Collateral use or DIP Financing, then the Second Lien Collateral Agent, on
behalf of itself or any of the Second Lien Claimholders, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien will be subordinated to the Liens securing the First Lien Obligations and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement; and

(2) The Second Lien Collateral Agent and Second Lien Claimholders shall only be
permitted to seek adequate protection with respect to their rights in the
Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that, as adequate protection for the First
Lien Obligations, the First Lien Collateral Agent, on behalf of the First Lien
Claimholders, is also granted a senior Lien on such additional collateral;
(B) replacement Liens on the Collateral; provided that, as adequate protection
for the First Lien Obligations, the First Lien Collateral Agent, on behalf of
the First Lien Claimholders, is also granted senior replacement Liens on the
Collateral; (C) an administrative expense claim; provided that, as adequate
protection for the First Lien Obligations, the First Lien Collateral Agent, on
behalf of the First Lien Claimholders, is also granted an administrative expense
claim which is senior and prior to the administrative expense claim of the
Second Lien Collateral Agent and the Second Lien Claimholders; and (D) cash
payments with respect to interest on the Second Lien Obligations; provided
either (1) as adequate protection for the First Lien Obligations, the First Lien
Collateral Agent, on behalf of the First Lien Claimholders, is also granted cash
payments with respect to interest on the First Lien Obligations, or (2) such
cash payments do not exceed an amount equal to the interest accruing on the
principal amount of Second Lien Obligations outstanding on the date such relief
is granted at the interest rate under the Second Lien Credit Documents and
accruing from the date the Second Lien Collateral Agent is granted such relief.
If any Second Lien Secured Party receives post-petition interest and/or adequate
protection payments in an Insolvency or Liquidation Proceeding (“Second Lien
Adequate Protection Payments”), and the First Lien Secured Parties do not
receive payment in full in cash of all First Lien Obligations (subject, in the
case of principal outstanding under the Amended and Restated First Lien Credit
Agreement and the other First Lien Documents and face amounts of letters of
credit, to the Cap Amount) upon the effectiveness of the plan of reorganization
for, or conclusion of, that Insolvency or Liquidation Proceeding,



--------------------------------------------------------------------------------

then, each Second Lien Claimholders shall pay over to the First Lien
Claimholders an amount (the “Pay-Over Amount”) equal to the lesser of (i) the
Second Lien Adequate Protection Payments received by such Second Lien
Claimholders and (ii) the amount of the short-fall (the “Short Fall”) in payment
in full of the First Lien Loan Obligations (subject, in the case of principal
outstanding under the Amended and Restated First Lien Credit Agreement and the
other First Lien Documents and face amounts of letters of credit, to the Cap
Amount); provided that to the extent any portion of the Short Fall represents
payments received by the First Lien Claimholders in the form of promissory
notes, equity or other property, equal in value to the cash paid in respect of
the Pay-Over Amount, the First Lien Claimholders shall, upon receipt of the
Pay-Over Amount, transfer those promissory notes, equity or other property, pro
rata, equal in value to the cash paid in respect of the Pay-Over Amount to the
applicable Second Lien Claimholders in exchange for the Pay-Over Amount.
Notwithstanding anything herein to the contrary, the First Lien Claimholders
shall not be deemed to have consented to, and expressly retain their rights to
object to the grant of adequate protection in the form of cash payments to the
Second Lien Claimholders made pursuant to the foregoing Section 6.3(b).

(iii) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Claimholders, agrees that notice of a hearing to approve DIP
Financing or use of Cash Collateral on an interim basis shall be adequate if
delivered to the Second Lien Collateral Agent at least two (2) Business Days in
advance of such hearing and that notice of a hearing to approve DIP Financing or
use of Cash Collateral on a final basis shall be adequate if delivered to the
Second Lien Collateral Agent at least fifteen (15) days in advance of such
hearing.

(d) No Waiver. Subject to Sections 3.1(a) and (d) and 6.7(d), nothing contained
herein shall prohibit or in any way limit the First Lien Collateral Agent or any
First Lien Claimholder from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the Second Lien Collateral Agent
or any of the Second Lien Claimholders, including the seeking by the Second Lien
Collateral Agent or any Second Lien Claimholders of adequate protection or the
asserting by the Second Lien Collateral Agent or any Second Lien Claimholders of
any of its rights and remedies under the Second Lien Note Facility Documents or
otherwise.

(e) Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
First Lien Obligations (a “Recovery”), then such First Lien Claimholders shall
be entitled to a reinstatement of First Lien Obligations with respect to all
such recovered amounts on the date of Recovery, and from and after the date of
such reinstatement the Discharge of First Lien Obligations shall be deemed not
the have occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.



--------------------------------------------------------------------------------

(f) Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization,
arrangement, compromise or liquidation or similar dispositive restructuring
plan, both on account of First Lien Obligations and on account of Second Lien
Obligations, then, to the extent the debt obligations distributed on account of
the First Lien Obligations and on account of the Second Lien Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

(g) Post-Petition Interest. (a) Neither the Second Lien Collateral Agent nor any
Second Lien Claimholder shall oppose or seek to challenge any claim by the First
Lien Collateral Agent or any First Lien Claimholder for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
Post-Petition Interest to the extent of the value of any First Lien
Claimholder’s Lien, without regard to the existence of the Lien of the Second
Lien Collateral Agent on behalf of the Second Lien Claimholders on the
Collateral.

(b) Neither the First Lien Collateral Agent nor any other First Lien Claimholder
shall oppose or seek to challenge any claim by the Second Lien Collateral Agent
or any Second Lien Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of Post-Petition Interest to
the extent of the value of the Lien of the Second Lien Collateral Agent on
behalf of the Second Lien Claimholders on the Collateral (after taking into
account the value of the First Lien Obligations).

(h) Waiver. The Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Claimholders, waives any claim it may hereafter have against any
First Lien Claimholder arising out of the election of any First Lien Claimholder
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of
any cash collateral or financing arrangement or out of any grant of a security
interest in connection with the Collateral in any Insolvency or Liquidation
Proceeding so long as such actions are not in express contravention of the terms
of this Agreement.

(i) Separate Grants of Security and Separate Classification. The Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders, and
the First Lien Collateral Agent for itself and on behalf of the First Lien
Claimholders, acknowledges and agrees that

(i) the grants of Liens pursuant to the First Lien Collateral Documents and the
Second Lien Collateral Documents constitute two separate and distinct grants of
Liens; and

(ii) because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations are fundamentally different from the First Lien
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding.



--------------------------------------------------------------------------------

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that,
subject to Sections 2.1 and 4.1, all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Collateral (with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Second Lien Claimholders), the First Lien Claimholders shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest, including any additional interest
payable pursuant to the Amended and Restated First Lien Credit Agreement,
arising from or related to a default, which is disallowed as a claim in any
Insolvency or Liquidation Proceeding) before any distribution is made in respect
of the claims held by the Second Lien Claimholders with respect to the
Collateral, with the Second Lien Collateral Agent, for itself and on behalf of
the Second Lien Claimholders, hereby acknowledging and agreeing to turn over to
the First Lien Collateral Agent, for itself and on behalf of the First Lien
Claimholders, Collateral or proceeds of Collateral otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Lien Claimholders).

(j) Effectiveness in Insolvency Proceedings. The Parties acknowledge that this
Agreement is a “subordination agreement” under section 510(a) of the Bankruptcy
Code, which will be effective before, during and after the commencement of an
Insolvency Proceeding. All references in this Agreement to any Grantor will
include such Person as a debtor-in-possession and any receiver or trustee for
such Person in an Insolvency Proceeding.

 

  7. Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, the First
Lien Collateral Agent, on behalf of itself and the First Lien Claimholders under
its First Lien Loan Documents, acknowledges that it and such First Lien
Claimholders have, independently and without reliance on the Second Lien
Collateral Agent or any Second Lien Claimholders, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such First Lien Loan Documents and be bound by the terms
of this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the Amended and Restated First Lien Credit
Agreement or this Agreement. The Second Lien Collateral Agent, on behalf of
itself and the Second Lien Claimholders, acknowledges that it and the Second
Lien Claimholders have, independently and without reliance on the First Lien



--------------------------------------------------------------------------------

Collateral Agent or any First Lien Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Second Lien Note Facility Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Second Lien Note
Facility Documents or this Agreement.

(b) No Warranties or Liability. The First Lien Collateral Agent, on behalf of
itself and the First Lien Claimholders under the First Lien Loan Documents,
acknowledges and agrees that each of the Second Lien Collateral Agent and the
Second Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Second Lien Note
Facility Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided herein, the Second
Lien Claimholders will be entitled to manage and supervise their respective
loans and extensions of credit under the Second Lien Note Facility Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Except as otherwise provided herein, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Obligations, acknowledges and
agrees that the First Lien Collateral Agent and the First Lien Claimholders have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectibility or
enforceability of any of the First Lien Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the First Lien Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under their
respective First Lien Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Second Lien
Collateral Agent and the Second Lien Claimholders shall have no duty to the
First Lien Collateral Agent or any of the First Lien Claimholders, and the First
Lien Collateral Agent and the First Lien Claimholders shall have no duty to the
Second Lien Collateral Agent or any of the Second Lien Claimholders, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any other Grantor (including the First Lien Loan Documents and the
Second Lien Note Facility Documents), regardless of any knowledge thereof which
they may have or be charged with.

(c) No Waiver of Lien Priorities. (a) No right of the First Lien Claimholders,
the First Lien Collateral Agent or any of them to enforce any provision of this
Agreement or any First Lien Loan Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or any other Grantor or by any act or failure to act by any First Lien
Claimholder or the First Lien Collateral Agent, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
First Lien Loan Documents or any of the Second Lien Note Facility Documents,
regardless of any knowledge thereof which the First Lien Collateral Agent or the
First Lien Claimholders, or any of them, may have or be otherwise charged with.



--------------------------------------------------------------------------------

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the First Lien
Loan Documents and subject to the provisions of Section 5.3(a)), the First Lien
Claimholders, the First Lien Collateral Agent and any of them may, at any time
and from time to time in accordance with the First Lien Loan Documents and/or
applicable law, without the consent of, or notice to, the Second Lien Collateral
Agent or any Second Lien Claimholders, without incurring any liabilities to the
Second Lien Collateral Agent or any Second Lien Claimholders and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the
Second Lien Collateral Agent or any Second Lien Claimholders is affected,
impaired or extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guaranty
thereof or any liability of the Company or any other Grantor, or any liability
incurred directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by the First Lien
Collateral Agent or any of the First Lien Claimholders, the First Lien
Obligations or any of the First Lien Loan Documents; provided that any such
increase in the First Lien Obligations shall not increase the sum of the
Indebtedness constituting principal under the Amended and Restated First Lien
Credit Agreement and the face amount of any letters of credit issued under the
Amended and Restated First Lien Credit Agreement and not reimbursed to an amount
in excess of the Cap Amount;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of the Company or any other Grantor to the First Lien Claimholders or
the First Lien Collateral Agent, or any liability incurred directly or
indirectly in respect thereof;

(3) settle or compromise any First Lien Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the First Lien Obligations) in
any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company, any other Grantor or any
First Lien Collateral and any security and any guarantor or any liability of the
Company or any other Grantor to the First Lien Claimholders or any liability
incurred directly or indirectly in respect thereof.



--------------------------------------------------------------------------------

(iii) Except as otherwise expressly provided herein, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, also agrees that
the First Lien Claimholders and the First Lien Collateral Agent shall have no
liability to the Second Lien Collateral Agent or any Second Lien Claimholders,
and the Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, hereby waives any claim against any First Lien Claimholder or the
First Lien Collateral Agent, arising out of any and all actions which the First
Lien Claimholders or the First Lien Collateral Agent may take or permit or omit
to take with respect to:

(1) the First Lien Loan Documents (other than this Agreement);

(2) the collection of the First Lien Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral. The Second Lien Collateral Agent, on behalf of itself and
the Second Lien Claimholders, agrees that the First Lien Claimholders and the
First Lien Collateral Agent have no duty to them in respect of the maintenance
or preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.

(iv) Until the Discharge of First Lien Obligations, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Collateral Agent and the First Lien Claimholders and the
Second Lien Collateral Agent and the Second Lien Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Loan Documents or
any Second Lien Note Facility Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
First Lien Obligations or Second Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any First Lien Loan Document or
any Second Lien Note Facility Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guaranty thereof;



--------------------------------------------------------------------------------

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the First
Lien Collateral Agent, the First Lien Obligations, any First Lien Claimholder,
the Second Lien Collateral Agent, the Second Lien Obligations or any Second Lien
Claimholder in respect of this Agreement.

 

  8. Miscellaneous.

(a) Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Loan Documents or the Second Lien
Note Facility Documents, the provisions of this Agreement shall govern and
control.

(b) Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to the Second Lien
Collateral Agent or any Second Lien Claimholder subject to the Second Lien Note
Facility Documents, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Company or any Grantor constituting First
Lien Obligations in reliance hereof. The Second Lien Collateral Agent, on behalf
of itself and the Second Lien Claimholders, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. All references to the
Company or any other Grantor shall include the Company or such Grantor as debtor
and debtor-in-possession and any receiver, trustee or similar person for the
Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding. This Agreement shall terminate and be of no further
force and effect:

(i) with respect to the First Lien Collateral Agent, the First Lien Claimholders
and the First Lien Obligations, the date of Discharge of First Lien Obligations,
subject to the rights of the First Lien Claimholders under Section 6.5; and

(ii) with respect to the Second Lien Collateral Agent, the Second Lien
Claimholders and the Second Lien Obligations, upon the later of (1) the date
upon which the obligations under the Indenture terminate if there are no other
Second Lien Obligations outstanding on such date and (2) if there are other
Second Lien Obligations outstanding on such date, the date upon which such
Second Lien Obligations terminate.

(c) Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Collateral Agent or the First



--------------------------------------------------------------------------------

Lien Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, the Company shall not have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent its rights are directly and
adversely affected.

(d) Information Concerning Financial Condition of the Company and its
Subsidiaries. The First Lien Collateral Agent and the First Lien Claimholders,
on the one hand, and the Second Lien Claimholders and the Second Lien Collateral
Agent, on the other hand, shall each be responsible for keeping themselves
informed of (a) the financial condition of the Company and its Subsidiaries and
all endorsers and/or guarantors of the First Lien Obligations or the Second Lien
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the First Lien Obligations or the Second Lien Obligations. The First Lien
Collateral Agent and the First Lien Claimholders shall have no duty to advise
the Second Lien Collateral Agent or any Second Lien Claimholder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event the First Lien Collateral Agent or any of the First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Second Lien Collateral Agent
or any Second Lien Claimholder, it or they shall be under no obligation:

(i) to make, and the First Lien Collateral Agent and the First Lien Claimholders
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided;

(ii) to provide any additional information or to provide any such information on
any subsequent occasion;

(iii) to undertake any investigation; or

(iv) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

(e) Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any of the Second Lien Claimholders or the
Second Lien Collateral Agent pays over to the First Lien Collateral Agent or the
First Lien Claimholders under the terms of this Agreement, the Second Lien
Claimholders and the Second Lien Collateral Agent shall be subrogated to the
rights of the First Lien Collateral Agent and the First Lien Claimholders;
provided that, the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, hereby agrees not to assert or enforce all such rights
of subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Obligations has occurred. The



--------------------------------------------------------------------------------

Company acknowledges and agrees that the value of any payments or distributions
in cash, property or other assets received by the Second Lien Collateral Agent
or the Second Lien Claimholders that are paid over to the First Lien Collateral
Agent or the First Lien Claimholders pursuant to this Agreement shall not reduce
any of the Second Lien Obligations.

(f) Application of Payments. All payments received by the First Lien Collateral
Agent or the First Lien Claimholders may be applied, reversed and reapplied, in
whole or in part, to such part of the First Lien Obligations provided for in the
First Lien Loan Documents. The Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, assents to any extension or postponement of
the time of payment, subject to Section 5.3(a)(3), of the First Lien Obligations
or any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security which may at any time secure
any part of the First Lien Obligations and to the addition or release of any
other Person primarily or secondarily liable therefor.

(g) SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.8; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(ii) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.
THE SCOPE



--------------------------------------------------------------------------------

OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(iii) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER FIRST LIEN LOAN DOCUMENT OR SECOND LIEN NOTE
FACILITY DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR
WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

(h) Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall also be sent to
the Second Lien Collateral Agent and the First Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

(i) Further Assurances. The First Lien Collateral Agent, on behalf of itself and
the First Lien Claimholders under the First Lien Loan Documents, and the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Claimholders
under the Second Lien Note Facility Documents, and the Company, agree that each
of



--------------------------------------------------------------------------------

them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
First Lien Collateral Agent or the Second Lien Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

(j) APPLICABLE LAW. THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY RELATING TO THE
SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE,
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW FO THE STATE
OF NEW YORK.

(k) Binding on Successors and Assigns. This Agreement shall be binding upon the
First Lien Collateral Agent, the First Lien Claimholders, the Second Lien
Collateral Agent, the Second Lien Claimholders and their respective successors
and assigns. If either of the First Lien Collateral Agent or the Second Lien
Collateral Agent resigns or is replaced pursuant to the Amended and Restated
First Lien Credit Agreement or the Second Lien Note Facility Documents, as
applicable, its successor shall be deemed to be a party to this Agreement and
shall have all the rights of, and be subject to all the obligations of, this
Agreement. However, no provision of this Agreement will inure to the benefit of
a trustee, debtor-in-possession, creditor trust or other representative of an
estate or creditor of any Grantor, including where such estate or creditor
representative is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency Proceeding.

(l) Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

(m) Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

(n) Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

(o) No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Claimholders and the Second Lien Claimholders. Nothing in this
Agreement shall



--------------------------------------------------------------------------------

impair, as between the Company and the other Grantors and the First Lien
Collateral Agent and the First Lien Claimholders, or as between the Company and
the other Grantors and the Second Lien Collateral Agent and the Second Lien
Claimholders, the obligations of the Company and the other Grantors to pay
principal, interest, fees and other amounts as provided in the First Lien Loan
Documents and the Second Lien Note Facility Documents, respectively.

(p) No Indirect Actions Unless otherwise expressly stated, if a Party may not
take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the Party but is intended to have substantially the
same effects as the prohibited action.

(q) Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Collateral Agent and the First Lien Claimholders on the
one hand and the Second Lien Collateral Agent and the Second Lien Claimholders
on the other hand. None of the Company, any other Grantor or any other creditor
thereof shall have any rights hereunder and neither the Company nor any Grantor
may rely on the terms hereof. Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations and the Second Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

First Lien Collateral Agent JPMORGAN CHASE BANK, N.A., as First Lien Collateral
Agent, By:  

 

  Name:   Title: JPMorgan Chase Bank, N.A. 10 South Dearborn, Floor 07 Chicago,
IL, 60603-2003

Attention: Mouy Lim

Telephone: (312) 732-2024

Facsimile: (312) 385-7103

Email: muoy.lim@jpmchase.com

Second Lien Collateral Agent

[NAME OF COLLATERAL AGENT],

as Second Lien Collateral Agent

By:  

 

  Name:   Title: [NOTICE ADDRESS]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: KAR AUCTION SERVICES, INC. By:  

 

  Name:   Title: KAR Auction Services, Inc. 13085 Hamilton Crossing Boulevard
Carmel, Indiana 46032 Attention: Eric Loughmiller Telecopy: (317) 249-4596
Telephone: (317) 249-4254

[OTHER GRANTORS]5

 

5  To be conformed to final list of Grantors.



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of [DATE], and entered
into by and among JPMORGAN CHASE BANK, N.A. (“JPMCB”), in its capacity as
administrative agent for the holders of the Credit Agreement Obligations (as
defined below), including its successors and assigns from time to time (the
“Credit Agreement Collateral Agent”) and [PARI TRANCHE COLLATERAL AGENT]
(“                    ”), in its capacity as trustee for the holders of the Pari
Tranche Obligations (as defined below), including its successors and assigns
from time to time (the “Pari Tranche Collateral Agent”) and acknowledged and
agreed to by KAR AUCTION SERVICES, INC. (the “Company”) and the other Grantors
(as defined below). Capitalized terms used in this Agreement have the meanings
assigned to them in Section 1 below.

RECITALS

The Company, the lenders and agents party thereto, and JPMCB, as Administrative
Agent, have entered into that Amended and Restated Credit Agreement dated
March 11, 2014 providing for a revolving credit facility and term loan (as
amended, restated, supplemented, modified, replaced or refinanced from time to
time, the “Amended and Restated Credit Agreement”);

The Company, the lenders and agents party thereto, and [Trustee], as Trustee,
entered into that Indenture dated as of [the date hereof] [[        ],
[            ]] providing for the issuance of secured notes (as amended,
restated, supplemented, modified, replaced or refinanced from time to time, the
“Pari Tranche Indenture”);

Pursuant to (i) the Amended and Restated Credit Agreement, the Company has
agreed to cause certain current and future Subsidiaries to agree to guaranty the
Credit Agreement Obligations pursuant to a Subsidiary Guaranty (the “Credit
Agreement Subsidiary Guaranty”); (ii) the Pari Tranche Indenture, the Company
has agreed to cause certain current and future Subsidiaries to agree to guaranty
the Pari Tranche Obligations pursuant to a Subsidiary Guaranty (the “Pari
Tranche Subsidiary Guaranty”);

The obligations of the Company under the Amended and Restated Credit Agreement
and any Hedge Agreements and Borrower Cash Management Arrangement Obligations
with the Credit Agreement Lenders (or any of their affiliates), the obligations
of the Subsidiary guarantors under the Credit Agreement Subsidiary Guaranty will
be secured on a first priority basis by liens on substantially all the assets of
the Company and the Subsidiary guarantors (such current and future Subsidiaries
of the Company providing a guaranty thereof, the “Guarantor Subsidiaries”),
respectively, pursuant to the terms of the Credit Agreement Collateral
Documents;

The obligations of the Company under the Pari Tranche Indenture and the
obligations of the Guarantor Subsidiaries under the Pari Tranche Subsidiary
Guaranty



--------------------------------------------------------------------------------

will be secured on a pari passu basis by liens on substantially all the assets
of the Company and the Guarantor Subsidiaries, respectively, pursuant to the
terms of the Pari Tranche Collateral Documents;

The Credit Agreement Loan Documents and the Pari Tranche Note Documents provide,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral; and

In order to induce the Credit Agreement Collateral Agent and the Credit
Agreement Claimholders to consent to the Grantors incurring the Pari Tranche
Obligations and to induce the Credit Agreement Claimholders to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Company or any other Grantor, the Pari Tranche Collateral Agent on behalf of the
Pari Tranche Claimholders has agreed to the intercreditor and other provisions
set forth in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

  9. Definitions.

(a) Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Amended and Restated Credit Agreement” has the meaning assigned to that term in
the Recitals to this Agreement.

“Amended and Restated Guarantee and Collateral Agreement” has the meaning
assigned to that term in the Amended and Restated Credit Agreement.

“Asset Sale” has the meaning assigned to that term in the Amended and Restated
Credit Agreement.

 

K-2-2



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower Cash Management Arrangement Obligations” has the meaning assigned to
that term in the Guarantee and Collateral Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting both Credit Agreement Collateral and Pari
Tranche Collateral.

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Comparable Pari Tranche Collateral Document” means, in relation to any
Collateral subject to any Lien created under any Credit Agreement Collateral
Document, the Pari Tranche Note Document that creates a Lien on the same
Collateral, granted by the same Grantor.

“Credit Agreement Claimholders” means, at any relevant time, the holders of
Credit Agreement Obligations at that time, including the Credit Agreement
Lenders and the agents under the Credit Agreement Loan Documents.

“Credit Agreement Collateral Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

“Credit Agreement Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted, or required to be granted, as security for any Credit Agreement
Obligations.

“Credit Agreement Collateral Documents” means the Security Documents (as defined
in the Amended and Restated Credit Agreement) and any other agreement, document
or instrument pursuant to which a Lien is granted securing any Credit Agreement
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Credit Agreement Lenders” means the “Lenders” under and as defined in the
Credit Agreement Loan Documents.

“Credit Agreement Loan Documents” means the Amendment and Restatement Agreement
dated as of March 11, 2014 by and among the Company, the Subsidiary Guarantors
party thereto and JPMCB (the “Amendment”), the Amended and Restated Credit
Agreement and the Loan Documents (as defined in the Amended and

 

K-2-3



--------------------------------------------------------------------------------

Restated Credit Agreement) and each of the other agreements, documents and
instruments providing for or evidencing any other Credit Agreement Obligation,
and any other document or instrument executed or delivered at any time in
connection with any Credit Agreement Obligations, including any intercreditor or
joinder agreement among holders of Credit Agreement Obligations, to the extent
such are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed or extended from time to time in accordance with
the provisions of this Agreement, including any other agreement, document or
instrument providing for, evidencing, guaranteeing or securing any DIP Financing
provided by or consented to in writing by the Credit Agreement Lenders and
deemed consented to by the Pari Tranche Noteholders pursuant to Section 6.

“Credit Agreement Mortgages” means a collective reference to each mortgage, deed
of trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Credit Agreement
Obligations or under which rights or remedies with respect to any such Liens are
governed.

“Credit Agreement Obligations” means, subject to clause (c) hereof, the
following:

(a) (i) all principal of and interest (including without limitation any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
Amended and Restated Credit Agreement, (ii) all reimbursement obligations (if
any) and interest thereon (including without limitation any Post-Petition
Interest) with respect to any letter of credit or similar instruments issued
pursuant to the First Priority Agreement, (iii) all Hedging Agreements which at
time entered into with a party within clause (i) of the definition of “Qualified
Counterparty”, and (iv) all guarantee obligations, fees, expenses and other all
other Obligations under the Amended and Restated Credit Agreement and the other
Credit Agreement Loan Documents, in each case whether or not allowed or
allowable in an Insolvency or Liquidation Proceeding.

(b) To the extent any payment with respect to any Credit Agreement Obligation
(whether by or on behalf of any Grantor, as proceeds of security, enforcement of
any right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Pari Tranche Claimholders, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the Credit
Agreement Claimholders and the Pari Tranche Claimholders, be deemed to be
reinstated and outstanding as if such payment had not occurred. To the extent
that any interest, fees, expenses or other charges (including, without
limitation, Post-Petition Interest) to be paid pursuant to the Credit Agreement
Loan Documents are disallowed by order of any court, including, without
limitation, by order of a court of competent jurisdiction presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including, without limitation, Post-Petition Interest) shall, as between the
Credit Agreement Claimholders and the Pari Tranche Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the “Credit
Agreement Obligations”.

 

K-2-4



--------------------------------------------------------------------------------

“Credit Agreement Subsidiary Guaranty” has the meaning assigned to that term in
the Recitals to this Agreement.

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of Credit Agreement Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(i) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Credit
Agreement Loan Documents and constituting Credit Agreement Obligations;

(ii) payment in full in cash of all Hedging Obligations constituting Credit
Agreement Obligations and the expiration or termination of all Hedge Agreements
included in the Credit Agreement Obligations or the cash collateralization of
all such Hedging Obligations on terms satisfactory to each applicable Qualified
Counterparty;

(iii) payment in full in cash of all other Credit Agreement Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);

(iv) termination or expiration of all commitments, if any, to extend credit that
would constitute Credit Agreement Obligations; and

(v) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the Credit Agreement Collateral Agent, but in no event greater
than 105% of the aggregate undrawn face amount) of all letters of credit issued
under the Credit Agreement Loan Documents and constituting Credit Agreement
Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(a)(2).

“Enforcement Action” means an action to

(a) foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the Credit
Agreement Loan Documents or the Pari Tranche Note Documents (including by way of
setoff, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors, notification to depositary banks under deposit account control
agreements, or exercise of rights under landlord consents, if applicable),

 

K-2-5



--------------------------------------------------------------------------------

(b) solicit bids from third Persons, or file a motion to approve bid procedures,
to conduct the liquidation or disposition of Collateral or to engage or retain
sales brokers, marketing agents, investment bankers, accountants, appraisers,
auctioneers, or other third Persons for the purposes of valuing, marketing,
promoting, and selling Collateral,

(c) to receive a transfer of Collateral in satisfaction of Indebtedness or any
other Obligation secured thereby,

(d) to otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the first or Pari Tranche Note Documents (including
the commencement of applicable legal proceedings or other actions with respect
to all or any portion of the Collateral to facilitate the actions described in
the preceding clauses, and exercising voting rights in respect of equity
interests comprising Collateral), or

(e) the Disposition of Collateral by any Grantor after the occurrence and during
the continuation of an event of default under the Credit Agreement Loan
Documents or the Pari Tranche Note Documents with the consent of Credit
Agreement Agent or Pari Passu Agent, as applicable.

“Facilities” has the meaning assigned to such term in the Amended and Restated
Credit Agreement.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, each of the Guarantor Subsidiaries and each other
Person that has or may from time to time hereafter execute and deliver a Credit
Agreement Collateral Document or a Pari Tranche Collateral Document as a
“grantor” or “pledgor” (or the equivalent thereof).

“Guarantor Subsidiaries” has the meaning set forth in the Recitals to this
Agreement.

“Hedge Agreements” means an any interest rate protection agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement entered into with a Qualified Counterparty
in order to satisfy the requirements of the Amended and Restated Credit
Agreement, the Pari Tranche Indenture or otherwise in the ordinary course of
business of the Company and/or its Affiliates and not for speculative purposes.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreements.

 

K-2-6



--------------------------------------------------------------------------------

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Amended and Restated Credit Agreement or the Pari
Tranche Indenture, as applicable.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Lien” means any lien (including, without limitation judgment liens and liens
arising by operation of law), mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, call, trust, UCC financing
statement or other preferential arrangement having the practical effect of any
of the foregoing.

“Loan” has the meaning assigned to that term in the Amended and Restated Credit
Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“New Agent” has the meaning assigned to that term in Section 5.5.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the Credit Agreement Claimholders, the Pari
Tranche Claimholders or any of them or their respective Affiliates under the
Credit Agreement Loan Documents, the Pari Tranche Note Documents or Hedge
Agreements, whether for principal, interest or payments for early termination of
Interest Rate Agreements, fees, expenses, indemnification or otherwise and all
guarantees of any of the foregoing.

“Pari Tranche Claimholders” means, at any relevant time, the holders of Pari
Tranche Obligations at that time, including the Pari Tranche Noteholders and the
agents under the Pari Tranche Note Documents.

 

K-2-7



--------------------------------------------------------------------------------

“Pari Tranche Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted, or
required to be granted, as security for any Pari Tranche Obligations.

“Pari Tranche Collateral Agent” has the meaning set assigned to that term in the
Preamble of this Agreement.

“Pari Tranche Collateral Documents” means the [Security] [Collateral] Documents
(as defined in the Pari Tranche Indenture) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Pari Tranche
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Pari Tranche Indenture” has the meaning assigned to that term in the Recitals
to this Agreement.

“Pari Tranche Noteholders” means the “Lenders” under and as defined in the Pari
Tranche Indenture.

“Pari Tranche Note Documents” means the Pari Tranche Indenture and the Loan
Documents (as defined in the Pari Tranche Indenture) and each of the other
agreements, documents and instruments providing for or evidencing any other Pari
Tranche Obligation, and any other document or instrument executed or delivered
at any time in connection with any Pari Tranche Obligations, including any
intercreditor or joinder agreement among holders of Pari Tranche Obligations to
the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, modified, renewed or extended from time to time in
accordance with the provisions of this Agreement.

“Pari Tranche Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Pari Tranche Obligations
or under which rights or remedies with respect to any such Liens are governed.

“Pari Tranche Obligations” means all Obligations outstanding under the Pari
Tranche Indenture and the other Pari Tranche Note Documents. “Pari Tranche
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Pari Tranche Note Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

“Pari Tranche Subsidiary Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

K-2-8



--------------------------------------------------------------------------------

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Amended and Restated Credit Agreement or the Pari Tranche
Indenture, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

“Purchase Price” has the meaning set forth in Section 5.7.

“Qualified Counterparty” means (i) any Qualified Counterparty as defined in the
Amended and Restated Credit Agreement and (ii) any Person who at the time such
Hedge Agreement was entered into was the administrative agent under the Amended
and Restated Credit Agreement, a Credit Agreement Lender, or an Affiliate of any
of the foregoing Persons.

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

“S&P” means Standard & Poor’s Ratings Services.

“Standstill Period” has the meaning set forth in Section 3.1.

“Subsidiary” means, with respect to any Person, of which more than 50% of the
total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

(b) Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

 

K-2-9



--------------------------------------------------------------------------------

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

  10. Lien Priorities.

(a) Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Pari Tranche
Obligations granted on the Collateral or of any Liens securing the Credit
Agreement Obligations granted on the Collateral and notwithstanding any
provision of the UCC, or any other applicable law or the Pari Tranche Note
Documents or any defect or deficiencies in, or failure to perfect or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the Credit Agreement Obligations or any other circumstance
whatsoever, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the Pari Tranche
Collateral Agent, on behalf of itself and the Pari Tranche Claimholders, and the
Credit Agreement Collateral Agent, on behalf of itself and the Credit Agreement
Claimholders, hereby agree that:

(i) Subject to Sections 2.2(c) and (d) below, any Lien on the Collateral
securing any Credit Agreement Obligations now or hereafter held by or on behalf
of the Credit Agreement Collateral Agent or any Credit Agreement Claimholders or
any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be pari
passu and equal in all respects with any Lien on the Collateral securing any
Pari Tranche Obligations; and

(ii) Subject to Sections 2.2(c) and (d) below, any Lien on the Collateral
securing any Pari Tranche Obligations now or hereafter held by or on behalf of
the Pari Tranche Collateral Agent, any Pari Tranche Claimholders or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be pari passu and
equal in all respects to all Liens on the Collateral securing any Credit
Agreement Obligations.

 

K-2-10



--------------------------------------------------------------------------------

(iii) It is the intention of the Pari Tranche Claimholders and the Credit
Agreement Claimholders that the Pari Tranche Obligations and the Credit
Agreement Obligations bear the risk of (i) any determination by a court of
competent jurisdiction that (x) any of the Pari Tranche Obligations or the
Credit Agreement Obligations are unenforceable under applicable law or are
subordinated to any other obligations (other than any other Pari Tranche
Obligations or Credit Agreement Obligations), (y) any of the Pari Tranche
Obligations or Credit Agreement Obligations do not have an enforceable security
interest in any of the Collateral securing any other Pari Tranche Obligations or
Credit Agreement Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than Pari Tranche Obligations or Credit
Agreement Obligations) on a basis ranking prior to the security interest of such
Pari Tranche Obligations or Credit Agreement Obligations but junior to the
security interest of any other Pari Tranche Obligations or Credit Agreement
Obligations or (ii) the existence of any Collateral for any other Pari Tranche
Obligations or Credit Agreement Obligations that is not Shared Collateral (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Pari Tranche Obligations or Credit Agreement Obligations, an “Impairment” of
such Pari Tranche Obligations or Credit Agreement Obligations);. In the event of
any Impairment with respect to Pari Tranche Obligations or Credit Agreement
Obligations, the results of such Impairment shall be borne solely by the holders
of such Pari Tranche Obligations or Credit Agreement Obligations, and the rights
of the holders of such Pari Tranche Obligations or Credit Agreement Obligations
set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of Pari Tranche Obligations
or Credit Agreement Obligations subject to such Impairment. Additionally, in the
event the Pari Tranche Obligations or Credit Agreement Obligations are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such Pari Tranche
Obligations or Credit Agreement Obligations or the documents governing such Pari
Tranche Obligations or Credit Agreement Obligations shall refer to such
obligations or such documents as so modified.

(iv) Notwithstanding anything to the contrary contained herein, with respect to
any Collateral for which a third party (other than a Pari Tranche Claimholder or
a Credit Agreement Claimholder) has a lien or security interest that is junior
in priority to the security interest of any Pari Tranche Obligations or Credit
Agreement Obligations but senior (as determined by appropriate legal proceedings
in the case of any dispute) to the security interest of any other Pari Tranche
Obligations or Credit Agreement Obligations (such third party an “Intervening
Creditor”), the value of any Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the
Collateral or Proceeds to be distributed in respect of the Pari Tranche
Obligations or Credit Agreement Obligations with respect to which such
Impairment exists.

(b) Prohibition on Contesting Liens; No Marshalling. Each of the Pari Tranche
Collateral Agent, for itself and on behalf of each Pari Tranche Claimholder, and
the Credit Agreement Collateral Agent, for itself and on behalf of each Credit
Agreement Claimholder, agrees that it will not (and hereby waives any right to)
directly or indirectly contest or support any other Person in contesting, in any
proceeding (including any

 

K-2-11



--------------------------------------------------------------------------------

Insolvency or Liquidation Proceeding), the priority, validity, perfection,
extent or enforceability of a Lien held, or purported to be held, by or on
behalf of any of the Credit Agreement Claimholders in the Credit Agreement
Collateral or by or on behalf of any of the Pari Tranche Claimholders in the
Pari Tranche Collateral, as the case may be, or the provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of the Credit Agreement Collateral Agent or any Credit
Agreement Claimholder to enforce this Agreement, including the provisions of
this Agreement relating to the priority of the Liens securing the Credit
Agreement Obligations as provided in Sections 2.1 and 3.1. Until the Discharge
of Credit Agreement Obligations, neither the Pari Tranche Collateral Agent nor
any Pari Tranche Claimholder will assert any marshaling, appraisal, valuation or
any other similar right.

(c) No New Liens. So long as the Discharge of Credit Agreement Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the parties hereto
agree that the Company shall not, and shall not permit any other Grantor to
grant or permit any additional Liens on any asset or property to secure any Pari
Tranche Obligation unless it has granted or concurrently grants a Lien on such
asset or property to secure the Credit Agreement Obligations, or grant or permit
any additional Liens on any asset or property to secure any Credit Agreement
Obligation unless it has granted or concurrently grants a Lien on such asset or
property to secure the Pari Tranche Obligations, the parties hereto agreeing
that any such Liens shall be subject to Section 2.1 hereof. To the extent that
the foregoing provisions are not complied with for any reason, without limiting
any other rights and remedies available to the Credit Agreement Collateral Agent
and/or the Credit Agreement Claimholders, the Pari Tranche Collateral Agent and
the Credit Agreement Collateral Agent, on behalf of Pari Tranche Claimholders
and the Credit Agreement Claimholders respectively, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.

(d) Similar Liens and Agreements. The parties hereto agree that it is their
intention that the Credit Agreement Collateral and the Pari Tranche Collateral
be identical. In furtherance of the foregoing and of Section 8.9, the parties
hereto agree, subject to the other provisions of this Agreement:

(a) upon request by the Credit Agreement Collateral Agent or the Pari Tranche
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Credit Agreement Collateral and the Pari Tranche
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the Credit Agreement Loan
Documents and the Pari Tranche Note Documents; and

(b) that the documents and agreements creating or evidencing the Credit
Agreement Collateral and the Pari Tranche Collateral and guarantees for the
Credit Agreement Obligations and the Pari Tranche Obligations, subject to
Section 5.3(c) and the proviso to Section 2.3(b), shall be in all material
respects the same forms of documents.

 

K-2-12



--------------------------------------------------------------------------------

  11. Enforcement.

(a) Exercise of Remedies.

(a) Until the Discharge of Credit Agreement Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, the Pari Tranche Collateral Agent and the Pari
Tranche Claimholders:

(1) will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Collateral; provided, however, that the Pari Tranche Collateral Agent may
commence an Enforcement Action or otherwise exercise any or all such rights or
remedies after the passage of a period of at least 180 days has elapsed since
the later of: (i) the date on which the Pari Tranche Collateral Agent declared
the existence of any Event of Default under any Pari Tranche Note Documents and
demanded the repayment of all the principal amount of any Pari Tranche
Obligations; and (ii) the date on which the Credit Agreement Collateral Agent
received notice from the Pari Tranche Collateral Agent of such declarations of
an Event of Default, (the “Standstill Period”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall the Pari
Tranche Collateral Agent or any Pari Tranche Claimholder exercise any rights or
remedies with respect to the Collateral if, notwithstanding the expiration of
the Standstill Period, the Credit Agreement Collateral Agent or Credit Agreement
Claimholders shall have commenced and be diligently pursuing an Enforcement
Action or other exercise of their rights or remedies in each case with respect
to all or any material portion of the Collateral (prompt notice of such exercise
to be given to the Pari Tranche Collateral Agent);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Credit Agreement Collateral Agent or any Credit Agreement
Claimholder or any other exercise by the Credit Agreement Collateral Agent or
any Credit Agreement Claimholder of any rights and remedies relating to the
Collateral under the Credit Agreement Loan Documents or otherwise; and

(3) subject to their rights under clause (a)(1) above, will not object to the
forbearance by the Credit Agreement Collateral Agent or the Credit Agreement
Claimholders from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Collateral, in each
case so long as any Proceeds received by the Credit Agreement Agent in excess of
those necessary to achieve a Discharge of Credit Agreement Obligations are
distributed in accordance with the UCC and other applicable law, subject to the
relative priorities described herein.

 

K-2-13



--------------------------------------------------------------------------------

(b) Until the Discharge of Credit Agreement Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, subject to Section 3.1(a)(1), the Credit
Agreement Collateral Agent and the Credit Agreement Claimholders shall have the
exclusive right to commence and maintain an Enforcement Action or otherwise
enforce rights, exercise remedies (including set-off, recoupment and the right
to credit bid their debt, except that Pari Tranche Collateral Agent shall have
the credit bid rights set forth in 3.1(c)(6)) and, subject to Section 5.1, to
make determinations regarding the release, disposition, or restrictions with
respect to the Collateral without any consultation with or the consent of the
Pari Tranche Collateral Agent or any Pari Tranche Claimholder; provided, that
any Proceeds received by the Credit Agreement Agent in excess of those necessary
to achieve a Discharge of Credit Agreement Obligations are distributed in
accordance with the UCC and other applicable law, subject to the relative
priorities described herein. In commencing or maintaining any Enforcement Action
or otherwise exercising rights and remedies with respect to the Collateral, the
Credit Agreement Collateral Agent and the Credit Agreement Claimholders may
enforce the provisions of the Credit Agreement Loan Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion in compliance with any applicable law
and without consultation with the Pari Tranche Collateral Agent or any Pari
Tranche Claimholder and regardless of whether any such exercise is adverse to
the interest of any Pari Tranche Claimholder. Such exercise and enforcement
shall include the rights of an agent appointed by them to sell or otherwise
dispose of Collateral upon foreclosure, to incur expenses in connection with
such sale or disposition, and to exercise all the rights and remedies of a
secured creditor under the UCC and of a secured creditor under Bankruptcy Laws
of any applicable jurisdiction.

(c) Notwithstanding the foregoing, the Pari Tranche Collateral Agent and any
Pari Tranche Claimholder may:

(1) file a claim or statement of interest with respect to the Pari Tranche
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

(2) take any action (not adverse to the priority status of the Liens on the
Collateral securing the Credit Agreement Obligations, or the rights of any
Credit Agreement Collateral Agent or the Credit Agreement Claimholders to
exercise remedies in respect thereof) in order to create, perfect, preserve or
protect its Lien on the Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Pari
Tranche Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;

(4) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make

 

K-2-14



--------------------------------------------------------------------------------

any arguments and motions that are, in each case, in accordance with the terms
of this Agreement, with respect to the Pari Tranche Obligations and the
Collateral provided that no filings, whether of any disclosure statement, plan
of reorganization, arrangement, compromise or liquidation, or otherwise by the
Pari Tranche Collateral Agent or any Pari Tranche Claimholder may be
inconsistent with the priority provisions as set forth in this Agreement and the
Loan Documents; and

(5) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1); and

(6) bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by the Credit Agreement Collateral
Agent or any Credit Agreement Claimholder, or any sale of Collateral during an
Insolvency or Liquidation Proceeding; provided that such bid may not include a
“credit bid” in respect of any Pari Tranche Obligations unless the cash proceeds
of such bid are otherwise sufficient to cause the Discharge of Credit Agreement
Obligations.

Each of the Credit Agreement Collateral Agent and the Pari Tranche Collateral
Agent hereby agrees that if it shall obtain possession of any Collateral or
shall realize any proceeds or payment in respect of any such Collateral,
pursuant to any Credit Agreement Collateral Document or any Pari Tranche
Collateral Document or by the exercise of any rights available to it under
applicable law or in any Insolvency Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of the Credit Agreement Obligations and the Discharge of the
Pari Tranche Obligations, then it shall hold such Collateral, proceeds or
payment in trust for the other Credit Agreement Claimholders and Pari Tranche
Claimholders having a security interest in such Collateral and promptly transfer
any such Collateral, proceeds or payment, as the case may be, to be distributed
in accordance with the provisions of Section 4.1 hereof. Without limiting the
generality of the foregoing, unless and until the Discharge of Credit Agreement
Obligations has occurred, except as expressly provided in Sections 3.1(a),
6.3(b) and this Section 3.1(c), the sole right of the Pari Tranche Collateral
Agent and the Pari Tranche Claimholders with respect to the Collateral is to
hold a Lien on the Collateral pursuant to the Pari Tranche Collateral Documents
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of Credit Agreement Obligations
has occurred.

(e) Subject to Sections 3.1(a) and (c) and Section 6.3(b):

(1) the Pari Tranche Collateral Agent, for itself and on behalf of the Pari
Tranche Claimholders, agrees that the Pari Tranche Collateral Agent and the Pari
Tranche Claimholders will not take any action that would hinder any exercise of
remedies under the Credit Agreement Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;

 

K-2-15



--------------------------------------------------------------------------------

(2) the Pari Tranche Collateral Agent, for itself and on behalf of the Pari
Tranche Claimholders, hereby waives any and all rights it or the Pari Tranche
Claimholders may have to object to the manner in which the Credit Agreement
Collateral Agent or the Credit Agreement Claimholders seek to enforce or collect
the Credit Agreement Obligations or the Liens securing the Credit Agreement
Obligations granted in any of the Credit Agreement Collateral undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the Credit Agreement Collateral Agent or Credit Agreement
Claimholders is adverse to the interest of the Pari Tranche Claimholders;

(3) the Pari Tranche Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Pari Tranche Collateral
Documents or any other Pari Tranche Note Document (other than this Agreement)
shall be deemed to restrict in any way the rights and remedies of the Credit
Agreement Collateral Agent or the Credit Agreement Claimholders with respect to
the Collateral as set forth in this Agreement and the Credit Agreement Loan
Documents.

(i) Except as specifically set forth in Sections 3.1(a) and (d), the Pari
Tranche Collateral Agent and the Pari Tranche Claimholders may exercise rights
and remedies as unsecured creditors against the Company or any other Grantor
that has guaranteed or granted Liens to secure the Pari Tranche Obligations in
accordance with the terms of the Pari Tranche Note Documents and applicable law
(other than initiating or joining in an involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor); provided that in the event that
any Pari Tranche Claimholder becomes a judgment Lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Pari Tranche Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Credit Agreement Obligations) as the other Liens securing the Pari
Tranche Obligations are subject to this Agreement.

(ii) Except as specifically set forth in Sections 3.1(a) and (d), nothing in
this Agreement shall prohibit the receipt by the Pari Tranche Collateral Agent
or any Pari Tranche Claimholders of the required payments of interest, principal
and other amounts owed in respect of the Pari Tranche Obligations so long as
such receipt is not the direct or indirect result of the exercise by the Pari
Tranche Collateral Agent or any Pari Tranche Claimholders of rights or remedies
as a secured creditor (including set-off and recoupment) or enforcement in
contravention of this Agreement of any Lien held by any of them. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
Credit Agreement Collateral Agent or the Credit Agreement Claimholders may have
with respect to the Credit Agreement Collateral.

 

K-2-16



--------------------------------------------------------------------------------

(b) Exercise of Remedies. Actions Upon Breach; Specific Performance. If any Pari
Tranche Claimholder, in contravention of the terms of this Agreement, in any way
take, attempt to or threaten to take any action with respect to the Collateral
(including, without limitation, any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fail to take any action required by
this Agreement, this Agreement shall create an irrebutable presumption and
admission by such Pari Tranche Claimholder that relief against such Pari Tranche
Claimholder by injunction, specific performance and/or other appropriate
equitable relief is necessary to prevent irreparable harm to the Credit
Agreement Claimholders, it being understood and agreed by the Pari Tranche
Collateral Agent on behalf of each Pari Tranche Claimholder that (i) the Credit
Agreement Claimholders’ damages from its actions may at that time be difficult
to ascertain and may be irreparable, and (ii) each Pari Tranche Claimholder
waives any defense that the Grantors and/or the Credit Agreement Claimholders
cannot demonstrate damage and/or be made whole by the awarding of damages. Each
of the Credit Agreement Collateral Agent and the Pari Tranche Collateral Agent
may demand specific performance of this Agreement. The Credit Agreement
Collateral Agent, on behalf of itself and the Credit Agreement Claimholders
under the Credit Agreement Loan Documents, and the Pari Tranche Collateral
Agent, on behalf of itself and the Pari Tranche Claimholders, hereby irrevocably
waive any defense based on the adequacy of a remedy at law and any other defense
which might be asserted to bar the remedy of specific performance in any action
which may be brought by the Credit Agreement Collateral Agent or the Credit
Agreement Claimholders or the Pari Tranche Collateral Agent or the Pari Tranche
Claimholders, as the case may be. No provision of this Agreement shall
constitute or be deemed to constitute a waiver by the Credit Agreement
Collateral Agent or the Pari Tranche Collateral Agent of any right to seek
damages from any Person in connection with any breach or alleged breach of this
Agreement.

 

  12. Payments.

(a) Application of Proceeds. Subject to any adjustment pursuant to
Section 2.2(d) above, Collateral or proceeds thereof received in connection with
any Enforcement Event or other exercise of remedies by the Credit Agreement
Collateral Agent, Credit Agreement Claimholders, the Pari Tranche Collateral
Agent and the Pari Tranche Claimholders shall be applied as follows:

FIRST, to the payment of all amounts owing to the Credit Agreement Collateral
Agent (in its capacity as such) pursuant to the terms of any Credit Agreement
Loan Document, including all costs and expenses incurred by the Credit Agreement
Collateral Agent in connection with such sale, collection or other liquidation,
or such other enforcement of rights or exercise of remedies (including all court
costs and the fees and expenses of its agents and legal counsel);

SECOND, to the payment in full of the Credit Agreement Obligations and Pari
Tranche Obligations (the amounts so applied to be distributed ratably in
accordance with the amounts of the Credit Agreement Obligations and Pari Tranche
Obligations on the date of such application) and

 

K-2-17



--------------------------------------------------------------------------------

THIRD, after payment in full of all the Credit Agreement Obligations and the
Pari Tranche Obligations, to the Company or its successors or assigns, as their
interests may appear, or as a court of competent jurisdiction may direct.

(b) Payments Over. Each of the Credit Agreement Collateral Agent and the Pari
Tranche Collateral Agent hereby agrees that if it shall obtain possession of any
Collateral or shall realize any proceeds or payment in respect of any such
Collateral, pursuant to any Credit Agreement Collateral Document or any Pari
Tranche Collateral Document or by the exercise of any rights available to it
under applicable law or in any Insolvency Proceeding or through any other
exercise of remedies (including pursuant to any intercreditor agreement), at any
time prior to the Discharge of the Credit Agreement Obligations and the
Discharge of the Pari Tranche Obligations, then it shall hold such Collateral,
proceeds or payment in trust for the other Credit Agreement Claimholders and
Pari Tranche Claimholders having a security interest in such Collateral and
promptly transfer any such Collateral, proceeds or payment, as the case may be,
to be distributed in accordance with the provisions of Section 4.1 hereof.

 

  13. Other Agreements.

(a) Releases. (a) If in connection with any Enforcement Event by the Credit
Agreement Collateral Agent or any other exercise of the Credit Agreement
Collateral Agent’s remedies in respect of the Collateral, the Credit Agreement
Collateral Agent, for itself or on behalf of any of the Credit Agreement
Claimholders, releases any of its Liens on any part of the Collateral or
releases any Guarantor Subsidiary from its obligations under its guaranty of the
Credit Agreement Obligations, then the Liens, if any, of the Pari Tranche
Collateral Agent, for itself or for the benefit of the Pari Tranche
Claimholders, on such Collateral, and the obligations of such Guarantor
Subsidiary under its guaranty of the Pari Tranche Obligations, shall be
automatically, unconditionally and simultaneously released. If in connection
with any Enforcement Event or other exercise of rights and remedies by the
Credit Agreement Collateral Agent the equity interests of any Person are
foreclosed upon or otherwise disposed of and the Credit Agreement Collateral
Agent releases its Lien on the property or assets of such Person then the Liens
of Pari Tranche Collateral Agent with respect to the property or assets of such
Person will be automatically released to the same extent as the Liens of the
Credit Agreement Collateral Agent. The Pari Tranche Collateral Agent, for itself
or on behalf of any such Pari Tranche Claimholders, promptly shall execute and
deliver to the Credit Agreement Collateral Agent or such Guarantor Subsidiary
such termination statements, releases and other documents as the Credit
Agreement Collateral Agent or such Guarantor Subsidiary may request to
effectively confirm the foregoing releases; provided that any proceeds of any
Collateral realized therefrom shall be applied pursuant to Section 4.1 hereof.

(ii) Reserved.

(c) The Pari Tranche Collateral Agent, for itself and on behalf of the Pari
Tranche Claimholders, hereby irrevocably constitutes and appoints the Credit
Agreement Collateral Agent and any officer or agent of the Credit Agreement
Collateral

 

K-2-18



--------------------------------------------------------------------------------

Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of the Pari
Tranche Collateral Agent or such holder or in the Credit Agreement Collateral
Agent’s own name, from time to time in the Credit Agreement Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release. This power is coupled with an interest and is irrevocable until the
Discharge of Credit Agreement Obligations.

(d) To the extent that the Credit Agreement Collateral Agent or the Credit
Agreement Claimholders (i) have released any Lien on Collateral or any Guarantor
Subsidiary from its obligation under its guaranty and any such Liens or guaranty
are later reinstated or (ii) obtain any new liens or additional guarantees from
any Guarantor Subsidiary, then the Pari Tranche Collateral Agent, for itself and
for the Pari Tranche Claimholders, shall be granted a Lien on any such
Collateral, and an additional guaranty, as the case may be. To the extent that
the Pari Tranche Collateral Agent or the Pari Tranche Claimholders (i) have
released any Lien on Collateral or any Guarantor Subsidiary from its obligation
under its guaranty and any such Liens or guaranty are later reinstated or
(ii) obtain any new liens or additional guarantees from any Guarantor
Subsidiary, then the Credit Agreement Collateral Agent, for itself and for the
Credit Agreement Claimholders, shall be granted a Lien on any such Collateral,
and an additional guaranty, as the case may be.

(b) Insurance. Unless and until the Discharge of Credit Agreement Obligations
has occurred, the Credit Agreement Collateral Agent and the Credit Agreement
Claimholders shall have the sole and exclusive right, subject to the rights of
the Grantors under the Credit Agreement Loan Documents, to adjust settlement for
any insurance policy covering the Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding (or
any deed in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of Credit Agreement Obligations has occurred, and subject to the
rights of the Grantors under the Credit Agreement Loan Documents, all proceeds
of any such policy and any such award (or any payments with respect to a deed in
lieu of condemnation) if in respect to the Collateral shall be paid to the
Credit Agreement Collateral Agent for the benefit of the Credit Agreement
Claimholders pursuant to the terms of the Credit Agreement Loan Documents
(including for purposes of cash collateralization of letters of credit) and
thereafter, to the extent no Credit Agreement Obligations are outstanding, and
subject to the rights of the Grantors under the Pari Tranche Note Documents, to
the Pari Tranche Collateral Agent for the benefit of the Pari Tranche
Claimholders to the extent required under the Pari Tranche Collateral Documents
and then, to the extent no Pari Tranche Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. Until the Discharge
of Credit Agreement Obligations has occurred, if the Pari Tranche Collateral
Agent or any Pari Tranche Claimholders shall, at any time, receive any proceeds
of any such insurance policy or any such award or payment in contravention of
this Agreement, it shall segregate and hold in trust and forthwith pay such
proceeds over to the Credit Agreement Collateral Agent in accordance with the
terms of Section 4.2.

 

K-2-19



--------------------------------------------------------------------------------

(c) Amendments to Credit Agreement Loan Documents and Pari Tranche Note
Documents. (a) The Credit Agreement Loan Documents may be amended, supplemented
or otherwise modified in accordance with their terms and the Amended and
Restated Credit Agreement may be Refinanced, in each case, without notice to, or
the consent of the Pari Tranche Collateral Agent or the Pari Tranche
Claimholders, all without affecting the provisions of this Agreement; provided,
however, that the holders of such Refinancing debt bind themselves in a writing
addressed to the Pari Tranche Collateral Agent and the Pari Tranche Claimholders
to the terms of this Agreement and any such amendment, supplement, modification
or Refinancing shall not, without the consent of the Pari Tranche Collateral
Agent:

(1) increase the “Applicable Margin” or similar component of the interest rate
[or yield provisions applicable to the Credit Agreement Obligations] in a manner
that would result in the total yield on Indebtedness thereunder to exceed by
more than [    ]% per annum the total yield on Indebtedness thereunder as in
effect on the date hereof (excluding increases resulting from the accrual of
interest at the default rate);

(2) shorten the scheduled maturity of the Amended and Restated Credit Agreement
or any Refinancing thereof; or

(3) modify (or have the effect of a modification of) the mandatory prepayment
provisions of the Amended and Restated Credit Agreement in a manner adverse to
the lenders under the Pari Tranche Indenture.

The Amended and Restated Credit Agreement may be Refinanced to the extent the
terms and conditions of such Refinancing debt meet the requirements of this
Section 5.3(a), the average life to maturity thereof is greater than or equal to
that of the Amended and Restated Credit Agreement and the holders of such
Refinancing debt bind themselves in a writing addressed to the Pari Tranche
Collateral Agent and the Pari Tranche Claimholders to the terms of this
Agreement.

(b) Without the prior written consent of the Credit Agreement Collateral Agent,
no Pari Tranche Note Document may be Refinanced, amended, restated, supplemented
or otherwise modified or entered into to the extent such Refinancing, amendment,
restatement, supplement or modification, or the terms of any new Pari Tranche
Note Document, would:

(1) increase the then outstanding principal amount of the Pari Tranche
Indenture;

(2) increase the “Applicable Margin” or similar component of the interest rate
[or yield provisions applicable to the Pari Tranche Obligations] in a manner
that would result in the total yield on Indebtedness thereunder to exceed by
more than [    ]% per annum the total yield on Indebtedness thereunder as in
effect on the date hereof (excluding increases resulting from the accrual of
interest at the default rate);

 

K-2-20



--------------------------------------------------------------------------------

(3) shorten the scheduled maturity of the Pari Tranche Indenture or any
Refinancing thereof; or

(4) modify (or have the effect of a modification of) the mandatory prepayment
provisions of the Pari Tranche Indenture in a manner adverse to the lenders
under the Amended and Restated Credit Agreement.

The Pari Tranche Indenture may be Refinanced to the extent the terms and
conditions of such Refinancing debt meet the requirements of this
Section 5.3(b), the average life to maturity thereof is greater than or equal to
that of the Pari Tranche Indenture and the holders of such Refinancing debt bind
themselves in a writing addressed to the Credit Agreement Collateral Agent and
the Credit Agreement Claimholders to the terms of this Agreement.

(d) [Reserved].

(e) Gratuitous Bailee/Agent for Perfection. (a) The Credit Agreement Collateral
Agent agrees to hold that part of the Collateral that is in its possession or
control (or in the possession or control of its agents or bailees) to the extent
that possession or control thereof is taken to perfect a Lien thereon under the
UCC (such Collateral being the “Pledged Collateral”) as collateral agent for the
Credit Agreement Claimholders and as gratuitous bailee for the Pari Tranche
Collateral Agent (such bailment being intended, among other things, to satisfy
the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC)
and any assignee solely for the purpose of perfecting the security interest
granted under the Credit Agreement Loan Documents and the Pari Tranche Note
Documents, respectively, subject to the terms and conditions of this
Section 5.5. Solely with respect to any deposit accounts under the control
(within the meaning of Section 9-104 of the UCC) of the Credit Agreement
Collateral Agent, the Credit Agreement Collateral Agent agrees to also hold
control over such deposit accounts as gratuitous agent for the Pari Tranche
Collateral Agent, subject to the terms and conditions of this Section 5.5.

(ii) The Credit Agreement Collateral Agent shall have no obligation whatsoever
to the Credit Agreement Claimholders, the Pari Tranche Collateral Agent or any
Pari Tranche Claimholder to ensure that the Pledged Collateral is genuine or
owned by any of the Grantors or to preserve rights or benefits of any Person
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the Credit Agreement Collateral Agent under this Section 5.5
shall be limited solely to holding the Pledged Collateral as bailee (and with
respect to deposit accounts, agent) in accordance with this Section 5.5 and
delivering the Pledged Collateral upon a Discharge of Credit Agreement
Obligations as provided in paragraph (d) below.

(iii) The Credit Agreement Collateral Agent shall not have by reason of the
Credit Agreement Collateral Documents, the Pari Tranche Collateral Documents,
this

 

K-2-21



--------------------------------------------------------------------------------

Agreement or any other document a fiduciary relationship in respect of the
Credit Agreement Claimholders, the Pari Tranche Collateral Agent or any Pari
Tranche Claimholder and the Pari Tranche Collateral Agent and the Pari Tranche
Claimholders hereby waive and release the Credit Agreement Collateral Agent from
all claims and liabilities arising pursuant to the Credit Agreement Collateral
Agent’s role under this Section 5.5 as gratuitous bailee and gratuitous agent
with respect to the Common Collateral. It is understood and agreed that the
interests of the Credit Agreement Collateral Agent and the Pari Tranche
Collateral Agent may differ and the Credit Agreement Collateral Agent shall be
fully entitled to act in its own interest without taking into account the
interests of the Pari Tranche Collateral Agent or Pari Tranche Claimholders.

(d) Upon the Discharge of Credit Agreement Obligations under the Credit
Agreement Loan Documents to which the Credit Agreement Collateral Agent is a
party, the Credit Agreement Collateral Agent shall deliver the remaining Pledged
Collateral in its possession (if any) together with any necessary endorsements
(such endorsement shall be without recourse and without any representation or
warranty), first, to the Pari Tranche Collateral Agent to the extent Pari
Tranche Obligations remain outstanding, and second, to the Company to the extent
no Credit Agreement Obligations or Pari Tranche Obligations remain outstanding
(in each case, so as to allow such Person to obtain possession or control of
such Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct. The Credit Agreement Collateral Agent further agrees to take all other
action reasonably requested by the Pari Tranche Collateral Agent at the expense
of the Pari Tranche Collateral Agent or the Company in connection with the Pari
Tranche Collateral Agent obtaining a first-priority interest in the Collateral.

(f) When Discharge of C Deemed to Not Have Occurred. (i) If, at any time after
the Discharge of Credit Agreement Obligations has occurred, the Company
thereafter enters into any Refinancing of any Credit Agreement Loan Document
evidencing a Credit Agreement Obligation which Refinancing is permitted by the
Pari Tranche Note Documents, then such Discharge of Credit Agreement Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of Credit Agreement Obligations), and, from
and after the date on which the New Credit Agreement Debt Notice is delivered to
the Pari Tranche Collateral Agent in accordance with the next sentence, the
obligations under such Refinancing of the Credit Agreement Loan Document shall
automatically be treated as Credit Agreement Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the Credit Agreement Collateral
Agent under such Credit Agreement Loan Documents shall be the Credit Agreement
Collateral Agent for all purposes of this Agreement. Upon receipt of a notice
(the “New Credit Agreement Debt Notice”) stating that the Company has entered
into a new Credit Agreement Loan Document (which notice shall include the
identity of the new Credit Agreement Collateral Agent, such agent, the “New
Agent”), the Pari Tranche Collateral Agent shall promptly (a) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Company or such New Agent shall reasonably request in order to provide to
the New Agent the rights contemplated hereby,

 

K-2-22



--------------------------------------------------------------------------------

in each case consistent in all material respects with the terms of this
Agreement and (b) deliver to the New Agent any Pledged Collateral held by it
together with any necessary endorsements (or otherwise allow the New Agent to
obtain control of such Pledged Collateral). The New Agent shall agree in a
writing addressed to the Pari Tranche Collateral Agent and the Pari Tranche
Claimholders to be bound by the terms of this Agreement. If the new Credit
Agreement Obligations under the new Credit Agreement Loan Documents are secured
by assets of the Grantors constituting Collateral that do not also secure the
Pari Tranche Obligations, then the Pari Tranche Obligations shall be secured at
such time by a pari passu Lien on such assets to the same extent provided in the
Pari Tranche Collateral Documents and this Agreement.

(ii) If, at any time after the Discharge of Pari Tranche Obligations has
occurred, the Company thereafter enters into any Refinancing of any Pari Tranche
Loan Document evidencing a Pari Tranche Obligation which Refinancing is
permitted by the Credit Agreement Loan Documents, then such Discharge of Pari
Tranche Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken as a
result of the occurrence of such first Discharge of Pari Tranche Obligations),
and, from and after the date on which the New Pari Tranche Debt Notice is
delivered to the Credit Agreement Collateral Agent in accordance with the next
sentence, the obligations under such Refinancing of the Pari Tranche Note
Document shall automatically be treated as Pari Tranche Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Pari Tranche
Collateral Agent under such Pari Tranche Note Documents shall be the Pari
Tranche Collateral Agent for all purposes of this Agreement. Upon receipt of a
notice (the “New Pari Tranche Debt Notice”) stating that the Company has entered
into a new Pari Tranche Note Document (which notice shall include the identity
of the new Pari Tranche Collateral Agent, such agent, the “New Agent”), the
Credit Agreement Collateral Agent shall promptly (a) enter into such documents
and agreements (including amendments or supplements to this Agreement) as the
Company or such New Agent shall reasonably request in order to provide to the
New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver to the New
Agent any Pledged Collateral held by it together with any necessary endorsements
(or otherwise allow the New Agent to obtain control of such Pledged Collateral).
The New Agent shall agree in a writing addressed to the Credit Agreement
Collateral Agent and the Credit Agreement Claimholders to be bound by the terms
of this Agreement. If the new Pari Tranche Obligations under the new Pari
Tranche Note Documents are secured by assets of the Grantors constituting
Collateral that do not also secure the Credit Agreement Obligations, then the
Credit Agreement Obligations shall be secured at such time by a pari passu Lien
on such assets to the same extent provided in the Credit Agreement Collateral
Documents and this Agreement.

(g) Reserved.

 

K-2-23



--------------------------------------------------------------------------------

  14. Insolvency or Liquidation Proceedings.

(a) Finance and Sale Issues. Until the Discharge of Credit Agreement Obligations
has occurred, if the Company or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the Credit Agreement Collateral Agent
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code), on which the Credit Agreement Collateral
Agent or any other creditor has a Lien or to permit the Company or any other
Grantor to obtain financing, whether from the Credit Agreement Claimholders or
any other Person under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”), then the Pari Tranche Collateral Agent, on
behalf of itself and the Pari Tranche Claimholders, agrees that it will raise no
objection to such Cash Collateral use or DIP Financing (including any proposed
orders for such Cash Collateral use and/or DIP Financing which are acceptable to
the Credit Agreement Agent) and to the extent the Liens securing the Credit
Agreement Obligations are subordinated to or pari passu with such DIP Financing,
the Pari Tranche Collateral Agent will subordinate its Liens in the Collateral
to the Liens securing such DIP Financing (and all Obligations relating thereto)
and will not request adequate protection or any other relief in connection
therewith (except, as expressly agreed by the Credit Agreement Collateral Agent
or to the extent permitted by Section 6.3); provided that, the Pari Tranche
Collateral Agent and the Pari Tranche Claimholders retain the right to object to
any ancillary agreements or arrangements regarding Cash Collateral use or the
DIP Financing that are materially prejudicial to their interests. The Pari
Tranche Collateral Agent on behalf of the Pari Tranche Claimholders, agrees that
it will not seek consultation rights in connection with, and it will raise no
objection or oppose a motion (or any related pleadings) to approve bid
procedures in connection with a sale of any Collateral, sell or otherwise
dispose of any Collateral free and clear of its Liens or other claims under
Section 363 of the Bankruptcy Code if the requisite Credit Agreement
Claimholders have consented to such bid procedures, sale or disposition of such
assets, in which event the Pari Tranche Claimholders will be deemed to have
consented to the sale or disposition of Collateral pursuant to Section 363(f) of
the Bankruptcy Code and such motion does not impair the rights of the Pari
Tranche Claimholders under Section 363(k) of the Bankruptcy Code.

(b) Reserved.

(c) Adequate Protection.

(i) The Pari Tranche Collateral Agent, on behalf of itself and the Pari Tranche
Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

(1) any request by the Credit Agreement Collateral Agent or the Credit Agreement
Claimholders for adequate protection under any Bankruptcy Law; or

(2) any objection by the Credit Agreement Collateral Agent or the Credit
Agreement Claimholders to any motion, relief, action or proceeding based on the
Credit Agreement Collateral Agent or the Credit Agreement Claimholders claiming
a lack of adequate protection.

 

K-2-24



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the Credit Agreement Claimholders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
Cash Collateral use or DIP Financing, then the Pari Tranche Collateral Agent, on
behalf of itself or any of the Pari Tranche Claimholders, may seek or request
adequate protection in the form of a Lien on such additional collateral; and

(2) The Pari Tranche Collateral Agent and Pari Tranche Claimholders shall only
be permitted to seek adequate protection with respect to their rights in the
Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that, as adequate protection for the Credit
Agreement Obligations, the Credit Agreement Collateral Agent, on behalf of the
Credit Agreement Claimholders, is also granted a pari Lien on such additional
collateral; (B) replacement Liens on the Collateral; provided that, as adequate
protection for the Credit Agreement Obligations, the Credit Agreement Collateral
Agent, on behalf of the Credit Agreement Claimholders, is also granted pari
replacement Liens on the Collateral; (C) an administrative expense claim;
provided that, as adequate protection for the Credit Agreement Obligations, the
Credit Agreement Collateral Agent, on behalf of the Credit Agreement
Claimholders, is also granted an administrative expense claim which is pari and
prior to the administrative expense claim of the Pari Tranche Collateral Agent
and the Pari Tranche Claimholders; and (D) cash payments with respect to
interest on the Pari Tranche Obligations; provided either (1) as adequate
protection for the Credit Agreement Obligations, the Credit Agreement Collateral
Agent, on behalf of the Credit Agreement Claimholders, is also granted cash
payments with respect to interest on the Credit Agreement Obligations, or
(2) such cash payments do not exceed an amount equal to the interest accruing on
the principal amount of Pari Tranche Obligations outstanding on the date such
relief is granted at the interest rate under the Pari Tranche Note Documents and
accruing from the date the Pari Tranche Collateral Agent is granted such relief.
If any Pari Tranche Secured Party receives Post-Petition Interest and/or
adequate protection payments in an Insolvency or Liquidation Proceeding (“Pari
Tranche Adequate Protection Payments”), and the Pari Tranche Secured Parties do
not receive payment in full in cash of all Credit Agreement Obligations upon the
effectiveness of the plan of reorganization for, or conclusion of, that
Insolvency or Liquidation Proceeding, then, each Pari Tranche Claimholders shall
pay over to the Credit Agreement Claimholders an amount (the “Pay-Over Amount”)
equal to the lesser of (i) the Pari Tranche Adequate Protection Payments
received by such Pari Tranche Claimholders and (ii) the amount of the short-fall
(the “Short Fall”) in payment in full of the Credit Agreement Loan Obligations;
provided that to the extent any portion of the Short Fall represents payments
received by the Credit Agreement

 

K-2-25



--------------------------------------------------------------------------------

Claimholders in the form of promissory notes, equity or other property, equal in
value to the cash paid in respect of the Pay-Over Amount, the Credit Agreement
Claimholders shall, upon receipt of the Pay-Over Amount, transfer those
promissory notes, equity or other property, pro rata, equal in value to the cash
paid in respect of the Pay-Over Amount to the applicable Pari Tranche
Claimholders in exchange for the Pay-Over Amount. Notwithstanding anything
herein to the contrary, the Credit Agreement Claimholders shall not be deemed to
have consented to, and expressly retain their rights to object to the grant of
adequate protection in the form of cash payments to the Pari Tranche
Claimholders made pursuant to the foregoing Section 6.3(b).

(iii) The Pari Tranche Collateral Agent, for itself and on behalf of the other
Pari Tranche Claimholders, agrees that notice of a hearing to approve DIP
Financing or use of Cash Collateral on an interim basis shall be adequate if
delivered to the Pari Tranche Collateral Agent at least two (2) Business Days in
advance of such hearing and that notice of a hearing to approve DIP Financing or
use of Cash Collateral on a final basis shall be adequate if delivered to the
Pari Tranche Collateral Agent at least fifteen (15) days in advance of such
hearing.

(d) No Waiver. Subject to Sections 3.1(a) and (d) and 6.7(d), nothing contained
herein shall prohibit or in any way limit the Credit Agreement Collateral Agent
or any Credit Agreement Claimholder from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by the Pari Tranche
Collateral Agent or any of the Pari Tranche Claimholders, including the seeking
by the Pari Tranche Collateral Agent or any Pari Tranche Claimholders of
adequate protection or the asserting by the Pari Tranche Collateral Agent or any
Pari Tranche Claimholders of any of its rights and remedies under the Pari
Tranche Note Documents or otherwise.

(e) Avoidance Issues. If any Credit Agreement Claimholder or Pari Tranche
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the Company or any other Grantor
any amount paid in respect of Credit Agreement Obligations or the Pari Tranche
Obligations, respectively, (a “Recovery”), then such Credit Agreement
Claimholders or Pari Tranche Claimholders, as applicable, shall be entitled to a
reinstatement of Credit Agreement Obligations or Pari Tranche Obligations, as
applicable, with respect to all such recovered amounts, and from and after the
date of such reinstatement the Discharge of Credit Agreement Obligations or
Discharge of Pari Tranche Obligations, as applicable, shall be deemed not the
have occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

(f) Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization,
arrangement, compromise or liquidation or similar dispositive restructuring
plan, both on account of Credit Agreement Obligations and on account of Pari
Tranche Obligations,

 

K-2-26



--------------------------------------------------------------------------------

then, to the extent the debt obligations distributed on account of the Credit
Agreement Obligations and on account of the Pari Tranche Obligations are secured
by Liens upon the same property, the provisions of this Agreement will survive
the distribution of such debt obligations pursuant to such plan and will apply
with like effect to the Liens securing such debt obligations.

(g) [Reserved].

(h) [Reserved].

(i) [Reserved].

(j) [Reserved].

 

  15. Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, the Credit
Agreement Collateral Agent, on behalf of itself and the Credit Agreement
Claimholders under its Credit Agreement Loan Documents, acknowledges that it and
such Credit Agreement Claimholders have, independently and without reliance on
the Pari Tranche Collateral Agent or any Pari Tranche Claimholders, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such Credit Agreement Loan Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Amended and
Restated Credit Agreement or this Agreement. The Pari Tranche Collateral Agent,
on behalf of itself and the Pari Tranche Claimholders, acknowledges that it and
the Pari Tranche Claimholders have, independently and without reliance on the
Credit Agreement Collateral Agent or any Credit Agreement Claimholder, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the Pari Tranche Note Documents and
be bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Pari Tranche Note
Documents or this Agreement.

(b) No Warranties or Liability. The Credit Agreement Collateral Agent, on behalf
of itself and the Credit Agreement Claimholders under the Credit Agreement Loan
Documents, acknowledges and agrees that each of the Pari Tranche Collateral
Agent and the Pari Tranche Claimholders have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Pari
Tranche Note Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided herein, the Pari
Tranche Claimholders will be entitled to manage and supervise their respective
loans and extensions of credit under the Pari Tranche Note Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Except as otherwise provided herein, the Pari Tranche Collateral
Agent, on behalf of itself and the Pari Tranche Obligations, acknowledges and
agrees that the Credit Agreement Collateral Agent and the Credit Agreement
Claimholders have

 

K-2-27



--------------------------------------------------------------------------------

made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectibility or
enforceability of any of the Credit Agreement Loan Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the Credit Agreement Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under their
respective Credit Agreement Loan Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate. The Pari Tranche
Collateral Agent and the Pari Tranche Claimholders shall have no duty to the
Credit Agreement Collateral Agent or any of the Credit Agreement Claimholders,
and the Credit Agreement Collateral Agent and the Credit Agreement Claimholders
shall have no duty to the Pari Tranche Collateral Agent or any of the Pari
Tranche Claimholders, to act or refrain from acting in a manner which allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any other Grantor (including the Credit
Agreement Loan Documents and the Pari Tranche Note Documents), regardless of any
knowledge thereof which they may have or be charged with.

(c) No Waiver of Lien Priorities. (a) (i) No right of the Credit Agreement
Claimholders, the Credit Agreement Collateral Agent or any of them to enforce
any provision of this Agreement or any Credit Agreement Loan Document shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or any other Grantor or by any act or failure to act by
any Credit Agreement Claimholder or the Credit Agreement Collateral Agent, or by
any noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Credit Agreement Loan Documents or any of the Pari Tranche
Note Documents, regardless of any knowledge thereof which the Credit Agreement
Collateral Agent or the Credit Agreement Claimholders, or any of them, may have
or be otherwise charged with and (ii) No right of the Pari Tranche Claimholders,
the Pari Tranche Collateral Agent or any of them to enforce any provision of
this Agreement or any Pari Tranche Note Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or any other Grantor or by any act or failure to act by any Pari Tranche
Claimholder or the Pari Tranche Collateral Agent, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
Pari Tranche Note Documents or any of the Credit Agreement Loan Documents,
regardless of any knowledge thereof which the Pari Tranche Collateral Agent or
the Pari Tranche Claimholders, or any of them, may have or be otherwise charged
with.

(ii) (i) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the
Credit Agreement Loan Documents and subject to the provisions of
Section 5.3(a)), the Credit Agreement Claimholders, the Credit Agreement
Collateral Agent and any of them may, at any time and from time to time in
accordance with the Credit Agreement Loan Documents and/or applicable law,
without the consent of, or notice to, the Pari Tranche Collateral Agent or any
Pari Tranche Claimholders, without incurring any liabilities to the Pari Tranche
Collateral Agent or any Pari Tranche Claimholders and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement

 

K-2-28



--------------------------------------------------------------------------------

(even if any right of subrogation or other right or remedy of the Pari Tranche
Collateral Agent or any Pari Tranche Claimholders is affected, impaired or
extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Credit Agreement Obligations or any Lien on any Credit Agreement Collateral
or guaranty thereof or any liability of the Company or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the Credit Agreement Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the Credit Agreement Collateral Agent or any of the Credit
Agreement Claimholders, the Credit Agreement Obligations or any of the Credit
Agreement Loan Documents;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Credit Agreement Collateral
or any liability of the Company or any other Grantor to the Credit Agreement
Claimholders or the Credit Agreement Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;

(3) settle or compromise any Credit Agreement Obligation or any other liability
of the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the Credit
Agreement Obligations) in any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company, any other Grantor or any
Credit Agreement Collateral and any security and any guarantor or any liability
of the Company or any other Grantor to the Credit Agreement Claimholders or any
liability incurred directly or indirectly in respect thereof.

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the Pari
Tranche Note Documents and subject to the provisions of Section 5.3(a)), the
Pari Tranche Claimholders, the Pari Tranche Collateral Agent and any of them
may, at any time and from time to time in accordance with the Pari Tranche Note
Documents and/or applicable law, without the consent of, or notice to, the
Credit Agreement Collateral Agent or any Credit Agreement Claimholders, without
incurring any liabilities to the Credit Agreement Collateral Agent or any Credit
Agreement Claimholders and without impairing or releasing the Lien priorities
and other benefits provided in this Agreement (even if any right of subrogation
or other right or remedy of the Credit Agreement Collateral Agent or any Credit
Agreement Claimholders is affected, impaired or extinguished thereby) do any one
or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Pari Tranche Obligations or any Lien on any Pari Tranche Collateral or
guaranty thereof or any liability of the Company or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the Pari Tranche Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the Pari Tranche Collateral Agent or any of the Pari Tranche
Claimholders, the Pari Tranche Obligations or any of the Pari Tranche Loan
Documents;

 

K-2-29



--------------------------------------------------------------------------------

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Pari Tranche Collateral or
any liability of the Company or any other Grantor to the Pari Tranche
Claimholders or the Pari Tranche Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;

(3) settle or compromise any Pari Tranche Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the Pari
Tranche Obligations) in any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company, any other Grantor or any Pari
Tranche Collateral and any security and any guarantor or any liability of the
Company or any other Grantor to the Pari Tranche Claimholders or any liability
incurred directly or indirectly in respect thereof.

(iii) (i) Except as otherwise expressly provided herein, the Pari Tranche
Collateral Agent, on behalf of itself and the Pari Tranche Claimholders, also
agrees that the Credit Agreement Claimholders and the Credit Agreement
Collateral Agent shall have no liability to the Pari Tranche Collateral Agent or
any Pari Tranche Claimholders, and the Pari Tranche Collateral Agent, on behalf
of itself and the Pari Tranche Claimholders, hereby waives any claim against any
Credit Agreement Claimholder or the Credit Agreement Collateral Agent, arising
out of any and all actions which the Credit Agreement Claimholders or the Credit
Agreement Collateral Agent may take or permit or omit to take with respect to:

(1) the Credit Agreement Loan Documents (other than this Agreement);

(2) the collection of the Credit Agreement Obligations; or

 

K-2-30



--------------------------------------------------------------------------------

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
Credit Agreement Collateral. The Pari Tranche Collateral Agent, on behalf of
itself and the Pari Tranche Claimholders, agrees that the Credit Agreement
Claimholders and the Credit Agreement Collateral Agent have no duty to them in
respect of the maintenance or preservation of the Credit Agreement Collateral,
the Credit Agreement Obligations or otherwise.

(ii) Except as otherwise expressly provided herein, the Credit Agreement
Collateral Agent, on behalf of itself and the Credit Agreement Claimholders,
also agrees that the Pari Tranche Claimholders and the Pari Tranche Collateral
Agent shall have no liability to the Credit Agreement Collateral Agent or any
Credit Agreement Claimholders, and the Credit Agreement Collateral Agent, on
behalf of itself and the Credit Agreement Claimholders, hereby waives any claim
against any Pari Tranche Claimholder or the Pari Tranche Collateral Agent,
arising out of any and all actions which the Pari Tranche Claimholders or the
Pari Tranche Collateral Agent may take or permit or omit to take with respect
to:

(1) the Pari Tranche Note Documents (other than this Agreement);

(2) the collection of the Pari Tranche Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any Pari
Tranche Collateral. The Credit Agreement Collateral Agent, on behalf of itself
and the Credit Agreement Claimholders, agrees that the Pari Tranche Claimholders
and the Pari Tranche Collateral Agent have no duty to them in respect of the
maintenance or preservation of the Pari Tranche Collateral, the Pari Tranche
Obligations or otherwise.

(iv) Until the Discharge of Credit Agreement Obligations and the Pari Tranche
Obligations, each of the Credit Agreement Collateral Agent, on behalf of itself
and the Credit Agreement Claimholders, and the Pari Tranche Collateral Agent, on
behalf of itself and the Pari Tranche Claimholders, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Collateral.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of the Credit Agreement Collateral Agent and the Credit Agreement Claimholders
and the Pari Tranche Collateral Agent and the Pari Tranche Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Credit Agreement Loan
Documents or any Pari Tranche Note Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Credit Agreement Obligations or Pari Tranche Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Credit Agreement
Loan Document or any Pari Tranche Note Document;

 

K-2-31



--------------------------------------------------------------------------------

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Credit Agreement Obligations or Pari
Tranche Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Credit
Agreement Collateral Agent, the Credit Agreement Obligations, any Credit
Agreement Claimholder, the Pari Tranche Collateral Agent, the Pari Tranche
Obligations or any Pari Tranche Claimholder in respect of this Agreement.

 

  16. Miscellaneous.

(a) Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Credit Agreement Loan Documents or the Pari
Tranche Note Documents, the provisions of this Agreement shall govern and
control.

(b) Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. The Credit Agreement Claimholders may continue, at any time and without
notice to the Pari Tranche Collateral Agent or any Pari Tranche Claimholder
subject to the Pari Tranche Note Documents, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting Credit Agreement Obligations in reliance hereof. The Pari
Tranche Collateral Agent, on behalf of itself and the Pari Tranche Claimholders,
hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to the Company or any other Grantor shall
include the Company or such Grantor as debtor and debtor-in-possession and any
receiver or trustee for the Company or any other Grantor (as the case may be) in
any Insolvency or Liquidation Proceeding. This Agreement shall terminate and be
of no further force and effect:

(i) with respect to the Credit Agreement Collateral Agent, the Credit Agreement
Claimholders and the Credit Agreement Obligations, the date of Discharge of
Credit Agreement Obligations, subject to the rights of the Credit Agreement
Claimholders under Section 6.5; and

 

K-2-32



--------------------------------------------------------------------------------

(ii) with respect to the Pari Tranche Collateral Agent, the Pari Tranche
Claimholders and the Pari Tranche Obligations, upon the later of (1) the date
upon which the obligations under the Pari Tranche Indenture terminate if there
are no other Pari Tranche Obligations outstanding on such date and (2) if there
are other Pari Tranche Obligations outstanding on such date, the date upon which
such Pari Tranche Obligations terminate.

(c) Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Pari Tranche Collateral Agent or the Credit
Agreement Collateral Agent shall be deemed to be made unless the same shall be
in writing signed on behalf of each party hereto or its authorized agent and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. Notwithstanding the foregoing, the Company shall
not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent its rights are
directly and adversely affected.

(d) Information Concerning Financial Condition of the Company and its
Subsidiaries. The Credit Agreement Collateral Agent and the Credit Agreement
Claimholders, on the one hand, and the Pari Tranche Claimholders and the Pari
Tranche Collateral Agent, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of the Company and
its Subsidiaries and all endorsers and/or guarantors of the Credit Agreement
Obligations or the Pari Tranche Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the Credit Agreement Obligations or the
Pari Tranche Obligations. The Credit Agreement Collateral Agent and the Credit
Agreement Claimholders shall have no duty to advise the Pari Tranche Collateral
Agent or any Pari Tranche Claimholder of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
the Credit Agreement Collateral Agent or any of the Credit Agreement
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Pari Tranche Collateral
Agent or any Pari Tranche Claimholder, it or they shall be under no obligation:

(i) to make, and the Credit Agreement Collateral Agent and the Credit Agreement
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

(ii) to provide any additional information or to provide any such information on
any subsequent occasion;

(iii) to undertake any investigation; or

(iv) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

K-2-33



--------------------------------------------------------------------------------

(e) Reserved.

(f) Application of Payments. All payments received by the Credit Agreement
Collateral Agent or the Credit Agreement Claimholders may be applied, reversed
and reapplied, in whole or in part, to such part of the Credit Agreement
Obligations provided for in the Credit Agreement Loan Documents. All payments
received by the Pari Tranche Collateral Agent or the Pari Tranche Claimholders
may be applied, reversed and reapplied, in whole or in part, to such part of the
Pari Tranche Obligations provided for in the Pari Tranche Note Documents.

(g) SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.8; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(ii) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER
HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO

 

K-2-34



--------------------------------------------------------------------------------

ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(iii) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER CREDIT AGREEMENT LOAN DOCUMENT OR PARI TRANCHE
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.

(h) Notices. All notices to the Pari Tranche Claimholders and the Credit
Agreement Claimholders permitted or required under this Agreement shall also be
sent to the Pari Tranche Collateral Agent and the Credit Agreement Collateral
Agent, respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

(i) Further Assurances. The Credit Agreement Collateral Agent, on behalf of
itself and the Credit Agreement Claimholders under the Credit Agreement Loan
Documents, and the Pari Tranche Collateral Agent, on behalf of itself and the
Pari Tranche Claimholders under the Pari Tranche Note Documents, and the
Company, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Credit Agreement Collateral Agent or the Pari Tranche
Collateral Agent may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.

 

K-2-35



--------------------------------------------------------------------------------

(j) APPLICABLE LAW . THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY RELATING TO
THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

(k) Binding on Successors and Assigns. This Agreement shall be binding upon the
Credit Agreement Collateral Agent, the Credit Agreement Claimholders, the Pari
Tranche Collateral Agent, the Pari Tranche Claimholders and their respective
successors and assigns. If either of the Credit Agreement Collateral Agent or
the Pari Tranche Collateral Agent resigns or is replaced pursuant to the Amended
and Restated Credit Agreement or the Pari Tranche Indenture, as applicable, its
successor shall be deemed to be a party to this Agreement and shall have all the
rights of, and be subject to all the obligations of, this Agreement.

(l) Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

(m) Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

(n) Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

(o) No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Credit Agreement Claimholders and the Pari Tranche Claimholders. Nothing in this
Agreement shall impair, as between the Company and the other Grantors and the
Credit Agreement Collateral Agent and the Credit Agreement Claimholders, or as
between the Company and the other Grantors and the Pari Tranche Collateral Agent
and the Pari Tranche Claimholders, the obligations of the Company and the other
Grantors to pay principal, interest, fees and other amounts as provided in the
Credit Agreement Loan Documents and the Pari Tranche Note Documents,
respectively.

(p) No Indirect Actions Unless otherwise expressly stated, if a Party may not
take an action under this Agreement, then it may not take that action
indirectly,

 

K-2-36



--------------------------------------------------------------------------------

or support any other Person in taking that action directly or indirectly.
“Taking an action indirectly” means taking an action that is not expressly
prohibited for the Party but is intended to have substantially the same effects
as the prohibited action.

(q) Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Credit Agreement Collateral Agent and the Credit Agreement
Claimholders on the one hand and the Pari Tranche Collateral Agent and the Pari
Tranche Claimholders on the other hand. None of the Company, any other Grantor
or any other creditor thereof shall have any rights hereunder and neither the
Company nor any Grantor may rely on the terms hereof. Nothing in this Agreement
is intended to or shall impair the obligations of the Company or any other
Grantor, which are absolute and unconditional, to pay the Credit Agreement
Obligations and the Pari Tranche Obligations as and when the same shall become
due and payable in accordance with their terms.

 

K-2-37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

Credit Agreement Collateral Agent

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Collateral Agent,

By:  

 

  Name:   Title: JPMorgan Chase Bank, N.A. 10 South Dearborn, Floor 07 Chicago,
IL, 60603-2003

Attention:   Mouy Lim

Telephone:   (312) 732-2024

Facsimile:   (312) 385-7103

Email:   muoy.lim@jpmchase.com

Pari Tranche Collateral Agent

[NAME OF COLLATERAL AGENT],

as Pari Tranche Collateral Agent

By:  

 

  Name:   Title: [NOTICE ADDRESS]

 

K-2-38



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

KAR AUCTION SERVICES, INC. By:  

 

  Name:   Title: KAR Auction Services, Inc. 13085 Hamilton Crossing Boulevard
Carmel, Indiana 46032

Attention:   Eric Loughmiller

Telecopy:   (317) 249-4596

Telephone:   (317) 249-4254

[OTHER GRANTORS]6

 

6  To be conformed to final list of Grantors.

 

K-2-39



--------------------------------------------------------------------------------

Execution Version

 

 

 

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

made by

KAR AUCTION SERVICES, INC.

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of March 11, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

SECTION 1. DEFINED TERMS

     2      1.1   

Definitions

     2      1.2   

Other Definitional Provisions

     7   

SECTION 2. GUARANTEE

     8      2.1   

Guarantee

     8      2.2   

Reimbursement, Contribution and Subrogation

     9      2.3   

Amendments, Etc., With Respect to the Borrower Obligations

     10      2.4   

Guarantee Absolute and Unconditional

     10      2.5   

Reinstatement

     11      2.6   

Payments

     11      2.7   

Bankruptcy, Etc.

     11      2.8   

Keepwell

     12   

SECTION 3. GRANT OF SECURITY INTEREST

     12   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     14      4.1   

Representations in Amended and Restated Credit Agreement

     14      4.2   

Title; No Other Liens

     14      4.3   

Perfected First Priority Liens

     14      4.4   

Jurisdiction of Organization; Chief Executive Office

     15      4.5   

Inventory and Equipment

     15      4.6   

Farm Products

     16      4.7   

Pledged Stock and Pledged Notes

     16      4.8   

Receivables and Chattel Paper

     16      4.9   

Intellectual Property

     16   

SECTION 5. COVENANTS

     18      5.1   

Covenants in Amended and Restated Credit Agreement

     18      5.2   

Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter-of-Credit Rights

     18      5.3   

Maintenance of Insurance

     20      5.4   

Maintenance of Perfected Security Interest; Further Documentation

     20      5.5   

Changes in Locations, Name, etc.

     20      5.6   

Notices

     21      5.7   

Investment Property

     21      5.8   

Receivables

     22      5.9   

Intellectual Property

     22   

SECTION 6. REMEDIAL PROVISIONS

     25      6.1   

Certain Matters Relating to Receivables

     25      6.2   

Communications with Obligors; Grantors Remain Liable

     25      6.3   

Investment Property

     26      6.4   

Proceeds to be Turned Over to Administrative Agent

     27      6.5   

Application of Proceeds

     27      6.6   

Code and Other Remedies

     28      6.7   

Registration Rights

     29      6.8   

Deficiency

     29      6.9   

NSULC Shares

     29   



--------------------------------------------------------------------------------

SECTION 7. THE ADMINISTRATIVE AGENT

     30      7.1   

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     30      7.2   

Duty of Administrative Agent

     31      7.3   

Financing Statements

     32      7.4   

Authority, Immunities and Indemnities of Administrative Agent

     32   

SECTION 8. MISCELLANEOUS

     32      8.1   

Amendments in Writing

     32      8.2   

Notices

     32      8.3   

No Waiver by Course of Conduct; Cumulative Remedies

     32      8.4   

Enforcement Expenses; Indemnification

     33      8.5   

Successors and Assigns

     33      8.6   

Set-Off

     33      8.7   

Counterparts

     34      8.8   

Severability

     34      8.9   

Section Headings

     34      8.10   

Integration

     34      8.11   

GOVERNING LAW

     34      8.12   

Submission To Jurisdiction; Waivers

     34      8.13   

Acknowledgements

     35      8.14   

Additional Grantors

     35      8.15   

Releases

     35      8.16   

WAIVER OF JURY TRIAL

     36      8.17   

Effect of Amendment and Restatement

     36      8.18   

Reaffirmation and Grant of Security Interest

     36   

 

ii



--------------------------------------------------------------------------------

SCHEDULES   Schedule 1  

Notice Addresses

Schedule 2  

Investment Property

Schedule 3  

Jurisdictions of Organization and Chief Executive Offices

Schedule 4  

Filings and Other Actions required for Perfection

Schedule 5  

Inventory and Equipment Locations

Schedule 6  

Intellectual Property

Schedule 7  

Commercial Tort Claims

ANNEXES   Annex I  

Form of Assumption Agreement

Annex II  

Form of Acknowledgement and Consent

Annex III  

Form of Intellectual Property Security Agreement

 

iii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, amended and
restated as of March 11, 2014, made by each of the signatories hereto (together
with any other entity that may become a party hereto as provided herein, the
“Grantors”, and each individually, a “Grantor”), in favor of JPMorgan Chase
Bank, N.A. (“JPMCB”), as administrative agent (in such capacity, the
“Administrative Agent”) for (i) the banks, financial institutions and other
entities (the “Lenders”) from time to time party as lenders to the Amended and
Restated Credit Agreement, dated the date hereof, by and among KAR Auction
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders, the
Grantors party thereto and the other parties thereto (the “Amended and Restated
Credit Agreement”), which Amended and Restated Credit Agreement amends and
restates that certain Credit Agreement dated as of May 19, 2011 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”) and (ii) the other Secured Parties (as
defined below).

RECITALS

A. Pursuant to (i) the Amendment and Restatement Agreement dated the date hereof
(the “Amendment”), by and among the Borrower, the Grantors party thereto and the
Administrative Agent, (ii) the Lender Consents (as defined in the Amendment),
and (iii) the Joinders (as defined in the Amendment), the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth in the Amendment and in the Amended and Restated
Credit Agreement and certain Qualified Counterparties have agreed to enter into
certain Specified Hedge Agreements;

B. Pursuant to the Existing Credit Agreement, the Borrower, certain of the
Grantors and the Administrative Agent previously entered into that certain
Guarantee and Collateral Agreement, dated as of May 19, 2011 (as heretofore
amended, supplemented or otherwise modified from time to time, and in effect
immediately before giving effect to the amendment and restatement thereof
pursuant to this Agreement, the “Existing Guarantee and Collateral Agreement”);

C. The Borrower is a member of an affiliated group of companies that includes
each other Grantor;

D. The Borrower and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Amended and Restated Credit Agreement;

E. The Borrower has requested that the Existing Guarantee and Collateral
Agreement be amended and restated in its entirety in the form set forth herein;
and

F. It is the intent of the parties hereto that this Agreement amend and restate
in its entirety the Existing Guarantee and Collateral Agreement and re-evidence
the Obligations as contemplated hereby.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
enter into the Joinders or Lender Consents, as applicable, and to make their
respective extensions of credit to the Borrower under the Amended and Restated
Credit Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees with
the Administrative Agent, for the benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

SECTION 1.

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement, and the following terms are used herein
as defined in the New York UCC (and if defined in more than one Article of the
New York UCC, shall have the meaning given in Article 8 or 9 thereof): Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Commodity
Accounts, Deposit Account, Documents, Electronic Chattel Paper, Equipment, Farm
Products, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights, Money, Negotiable Documents, Securities Accounts,
Securities Entitlements, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Securities.

(b) The following terms shall have the following meanings:

“Agreement”: this Amended and Restated Guarantee and Collateral Agreement.

“Borrower”: as defined in the preamble of this Agreement.

“Borrower Cash Management Arrangement Obligations”: all obligations and
liabilities of the Borrower to any Qualified Counterparty, whether direct or
indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Cash Management Arrangement or any material document made, delivered
or given in connection therewith or pursuant thereto, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including interest accruing at the then applicable
rate provided in the agreements governing such Specified Cash Management
Arrangement after the maturity of the obligations thereof and interest accruing
at the then applicable rate provided in the agreements governing any Specified
Cash Management Arrangement after the commencement of any bankruptcy case or
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding and all reasonable fees and disbursements of counsel to the Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Cash Management Arrangement).

“Borrower Credit Agreement Obligations”: the unpaid principal of and interest on
the Loans and Reimbursement Obligations and all other obligations and
liabilities of the Borrower to any Agent, Lender or Indemnitee, whether direct
or indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Amended and Restated Credit Agreement, this Agreement or the other Loan
Documents or any Letter of Credit, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including interest accruing at the then applicable rate provided in
the Amended and Restated Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Amended and Restated Credit Agreement after the commencement of
any bankruptcy case or insolvency, reorganization, liquidation or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding and all expense
reimbursement and indemnity obligations arising or incurred as provided in the
Loan Documents after the commencement of any such case or proceeding, whether or
not a claim for such obligations is allowed in such case or proceeding).

 

2



--------------------------------------------------------------------------------

“Borrower Hedge Agreement Obligations”: all obligations and liabilities of the
Borrower to any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other material document made, delivered or given in connection therewith or
pursuant thereto, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including interest accruing at the then applicable rate provided in such
Specified Hedge Agreement after the maturity of the obligations thereof and
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the commencement of any bankruptcy case or insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding
and all reasonable fees and disbursements of counsel to the Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Hedge Agreement).

“Borrower Obligations”: the Borrower Credit Agreement Obligations, Borrower
Hedge Agreement Obligations, and Borrower Cash Management Arrangement
Obligations.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

“Consigned Vehicle”: a vehicle with the certificate of title in the name of any
person or entity (including a salvage provider or an insurance company) other
than a Grantor.

“Consigned Vehicle Proceeds”: identifiable cash and non-cash proceeds of
Consigned Vehicles.

“Copyrights”: (i) all United States and foreign copyrights, whether or not the
underlying works of authorship have been published, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including each registration identified on Schedule 6, (ii) the right to
sue or otherwise recover for any and all past, present and future infringements
and other violations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever accruing thereunder
or pertaining thereto.

“Copyright Licenses”: with respect to any Grantor, all agreements (whether or
not in writing) naming such Grantor as licensor or licensee (including those
agreements listed in Schedule 6), granting any right under any Copyright,
including the grant of rights to print, publish, copy, distribute, exploit and
sell materials derived from any Copyright, subject in each case, to the terms of
such agreements, and the right to prepare for sale, sell and advertise for sale,
all Inventory now or hereafter covered by such agreements.

“Excluded Deposit Accounts” means (i) Deposit Accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrower to be paid to the Internal Revenue Service or state or local
government agencies with respect to current or former employees of any one or
more of the Grantors and (B) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec.

 

3



--------------------------------------------------------------------------------

2510.3-102 on behalf of or for the benefit of employees of one or more Grantors,
(ii) all segregated Deposit Accounts constituting (and the balance of which
consists solely of funds set aside in connection with) taxes accounts and
payroll accounts and (iii) any Deposit Account the maximum daily balance of
which on such date of determination does not exceed $500,000 individually, or in
the aggregate, together with the maximum daily balance of all such other Deposit
Accounts excluded pursuant to this definition at any time, $2,000,000.

“Excluded Perfection Assets”: (i) any Vehicle (only to the extent the filing of
a financing statement is not necessary or effective to perfect the security
interest therein); (ii) any foreign Intellectual Property; (iii) Goods included
in Collateral received by any Person for “sale or return” within the meaning of
Section 2-326 of the Uniform Commercial Code of the applicable jurisdiction, to
the extent of claims of creditors of such Person; (iv) any Deposit Account (and
any Money deposited therein) and any Securities Account of any Grantor that is
not subject to a Control Agreement as required by Section 5.2(d); and (v) other
than any foreign Intellectual Property and any Pledged Stock, any Collateral the
aggregate value of which shall not exceed at any time $10,000,000 and for which
the perfection of Liens thereon requires filings in or other actions under the
laws of jurisdictions outside the United States.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Existing Guarantee and Collateral Agreement”: as defined in the recitals
hereto.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Grantor”: as defined in the preamble hereto.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including Section 2) or any other Loan Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all expense reimbursement and indemnity obligations arising or
incurred as provided in the Loan Documents after the commencement of any
bankruptcy case or insolvency, reorganization, liquidation or like proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding); provided that Guarantor Obligations shall not include any Excluded
Swap Obligations.

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Intellectual Property”: the collective reference to (i) all intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including all Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks, Trademark Licenses, Trade Secrets, (ii) the right to sue
or otherwise recover for any and all past, present and future infringements,
misappropriations, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due

 

4



--------------------------------------------------------------------------------

and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past, present or future infringements thereof), and (iv) all other
rights of any kind whatsoever accruing thereunder or pertaining thereto.

“Intercompany Note”: any promissory note in a principal amount in excess of
$4,000,000, evidencing loans or other monetary obligations owing to any Grantor
by any Group Member.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property
purported to be pledged hereunder.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“NSULC”: an unlimited company formed under the laws of the Province of Nova
Scotia.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Ordinary Course Transferees”: (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction and (ii) with
respect to General Intangibles only, licensees in the ordinary course of
business to the extent provided in Section 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction.

“Patents”: (i) all United States and foreign patents, patent applications,
including, without limitation, each issued patent and patent application
identified on Schedule 6, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and other violations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

“Patent License”: with respect to any Grantor, all agreements (whether or not in
writing) providing for the grant by or to such Grantor of any right to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered in whole or in part by a Patent (including those agreements
listed on Schedule 6), subject in each case, to the terms of such agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such agreements.

“Pledged Notes”: all Intercompany Notes at any time issued to any Grantor
(including those listed on Schedule 2) and all other promissory notes in excess
of $2,500,000 in principal amount at any time issued to or owned, held or
acquired by any Grantor (including those listed on Schedule 2), except
promissory notes issued in connection with extensions of trade credit by any
Grantor in the ordinary course of business.

 

5



--------------------------------------------------------------------------------

“Pledged NSULC Shares”: as defined in Section 6.9.

“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person (including
those listed on Schedule 2) at any time issued or granted to or owned, held or
acquired by any Grantor; provided that in no event shall (i) more than 65% of
the total outstanding voting Capital Stock of any Foreign Subsidiary Voting
Stock, or (ii) any Foreign Subsidiary Voting Stock of a Foreign Subsidiary that
is not a First Tier Foreign Subsidiary, or (iii) any Capital Stock of a
Securitization Subsidiary or Unrestricted Subsidiary, in each case be subject to
the security interests granted hereby.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions from Investment Property and all collections thereon and
payments with respect thereto.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant guarantee,
or grant of the relevant security interest, becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).

“Secured Parties”: the Agents, the Lenders and Indemnitees and, with respect to
any Specified Hedge Agreement or Specified Cash Management Agreement, the
Qualified Counterparty party thereto and each of their respective successors and
transferees.

“Securities Act”: the Securities Act of 1933, as amended.

“Swap Obligation”: any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.

“Trademarks”: (i) all United States, state and foreign trademarks, service
marks, trade names, domain names, corporate names, company names, business
names, trade dress, trade styles, or logos, and all registrations of and
applications to register the foregoing and any new renewals thereof, including
each registration and application identified in Schedule 6, (ii) the right to
sue or otherwise recover for any and all past, present and future infringements,
misappropriations, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including payments under all licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements and dilutions thereof), and (iv) all other rights of any kind
whatsoever accruing thereunder or pertaining thereto, together in each case with
the goodwill of the business connected with the use of, and symbolized by, each
of the above.

“Trademark License”: with respect to any Grantor, any agreement (whether or not
in writing) providing for the grant by or to such Grantor of any right to use
any Trademark (including those agreements listed on Schedule 6), subject in each
case, to the terms of such agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such
agreements.

 

6



--------------------------------------------------------------------------------

“Trade Secrets”: (i) all trade secrets and confidential and proprietary
information, (ii) the right to sue or otherwise recover for any and all past,
present and future misappropriations and other violations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
misappropriations thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

“UETA”: the Uniform Electronic Transaction Act, as in effect in the applicable
jurisdiction.

“Vehicles”: all cars, trucks, trailers, vehicles which are used for
construction, vehicles which can be considered earth moving equipment and other
vehicles, vessels and aircrafts, each of which is covered by a certificate of
title law of any jurisdiction and all appurtenances thereto.

1.2 Other Definitional Provisions.

(a) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), and (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties of every type and nature,
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder), (vi) all references
to laws or statutes include all related rules, regulations, interpretations,
amendments and successor provisions and (vii) all references to any Person
include successors and assigns.

(b) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds, which
for the purpose of such expressions and similar terms or phrases includes the
discharge of all Letters of Credit or cash collateralization of all L/C
Obligations that remain outstanding.

 

7



--------------------------------------------------------------------------------

SECTION 2.

GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations other than any Excluded Swap Obligation and
each of the Guarantors hereby acknowledges and agrees that the guarantee
provided for in this Section 2 is a guarantee of payment and not of collection.

(b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations other than any Excluded Swap Obligation, including
specifically all future increases in the outstanding amount of the Loans or
Reimbursement Obligations and other future increases in the Borrower
Obligations, whether or not any such increase is committed, contemplated or
provided for by the Loan Documents on the date hereof. Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under Section 2
hereof shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under Section 2 hereof void or voidable under
applicable law, including, without limitation, fraudulent conveyance law. To
effectuate the foregoing intention, the Administrative Agent and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under the
guarantee set forth in Section 2 hereof at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under the
guarantee set forth in Section 2 hereof not constituting a fraudulent transfer
or conveyance after giving full effect to the liability under the guarantee set
forth in Section 2 hereof and its related contribution rights but before taking
into account any liabilities under any other guarantee by such Guarantor. To the
extent that any Guarantor shall be required hereunder to pay any portion of any
guaranteed obligation exceeding the greater of (a) the amount of the value
actually received by such Guarantor and its Subsidiaries (other than the
Borrower) from the Loans and such other obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the guaranteed obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date. For purposes of determining the net
worth of any Guarantor in connection with the foregoing, all guarantees of such
Guarantor other than the guarantee under Section 2 hereof will be deemed to be
enforceable and payable after the guarantee under Section 2 hereof. To the
fullest extent permitted by applicable law, this Section 2.1(b) shall be for the
benefit solely of creditors and representatives of creditors of each Guarantor
and not for the benefit of such Guarantor or the holders of any equity interest
in such Guarantor.

(c) The guarantee contained in this Section 2.1 (i) shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 have been paid in
full, and all commitments to extend credit under the Loan Documents have
terminated, notwithstanding that from time to time during the term of the
Amended and Restated Credit Agreement the Borrower may be free from any Borrower
Obligations, (ii) unless released as provided in clause (iii) below, shall
survive the repayment of the Loans and Reimbursement Obligations, the
termination of commitments to extend credit under the Loan Documents, and the
release of the Collateral and remain enforceable as to all Borrower Obligations
that survive such repayment, termination and release and (iii) shall be released
when and as set forth in Section 8.15.

 

8



--------------------------------------------------------------------------------

(d) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder in respect of any other Borrower
Obligations then outstanding or thereafter incurred, other than as set forth in
Section 8.15.

2.2 Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Borrower Obligations by any Grantor or is received or collected
on account of the Borrower Obligations from any Grantor or its property:

(a) If such payment is made by the Borrower or from its property, the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.

(b) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon payment in full of all outstanding
Obligations, and termination of all commitments to extend credit under the Loan
Documents, (i) to demand and enforce reimbursement for the full amount of such
payment from the Borrower and (ii) to demand and enforce contribution in respect
of such payment from each other Guarantor which has not paid its fair share of
such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Guarantor pays its
fair share of the unreimbursed portion of such payment. For this purpose, the
fair share of each Guarantor as to any unreimbursed payment shall be determined
based on an equitable apportionment of such unreimbursed payment among all
Guarantors based on the relative value of their assets (net of their
liabilities, other than Obligations) and any other equitable considerations
deemed appropriate by the court.

(c) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Grantor under Section 2.2(b),
such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Obligations, and termination of all commitments to extend credit
under the Loan Documents to be subrogated (equally and ratably with all other
Guarantors entitled to reimbursement or contribution from any other Grantor
under Section 2.2(b)) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement. To the
fullest extent permitted under applicable law, such right of subrogation shall
be enforceable solely against the Grantors, and not against the Secured Parties,
and neither the Administrative Agent nor any other Secured Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded in
writing by any Grantor, then (subject to and upon payment in full of all
outstanding Obligations, and termination of all commitments to extend credit
under the Loan Documents) the Administrative Agent shall deliver to the Grantor
making such demand, or to a representative of such Grantor or of the Grantors
generally, an instrument reasonably satisfactory to the Administrative Agent
transferring, on a quitclaim basis without (to the fullest extent permitted
under applicable law) any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Administrative Agent.

(d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the

 

9



--------------------------------------------------------------------------------

Obligations. Until payment in full of the Obligations and termination of all
commitments to extend credit under the Loan Documents, no Grantor shall demand
or receive any collateral security, payment or distribution whatsoever (whether
in cash, property or securities or otherwise) on account of any such right or
claim, and no Guarantor shall exercise any right or remedy arising by reason of
any performance by it of its guarantee, whether by subrogation or otherwise,
against the Borrower or any other Guarantor of any of the Obligations or any
security for any of the Obligations. If any such payment or distribution is made
or becomes available to any Grantor in any bankruptcy case or receivership,
insolvency or liquidation proceeding, such payment or distribution shall be
delivered by the person making such payment or distribution directly to the
Administrative Agent, for application to the payment of the Obligations. If any
such payment or distribution is received by any Grantor, it shall be held by
such Grantor in trust, as trustee of an express trust for the benefit of the
Secured Parties, and shall forthwith be transferred and delivered by such
Grantor to the Administrative Agent, in the exact form received and, if
necessary, duly endorsed.

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectability or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. To the fullest extent permitted
under applicable law, the invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Guarantor or its property. The
Secured Parties make no representations or warranties in respect of any such
right and shall, to the fullest extent permitted under applicable law, have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Administrative Agent nor any other Secured Party shall ever have any
duty or liability whatsoever in respect of any such right.

2.3 Amendments, Etc., With Respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by any Secured Party may be
rescinded by such Secured Party and any of the Borrower Obligations continued,
and the Borrower Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Amended and Restated
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the requisite
Lenders) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. No Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto, except to the extent required by applicable law.

2.4 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Agent or any Lender upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower

 

10



--------------------------------------------------------------------------------

Obligations, and each of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed, to the fullest extent permitted
by applicable law, as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Amended and
Restated Credit Agreement or any other Loan Document, any of the Borrower
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
in full or performance in full) which may, at any time, be available to or be
asserted by the Borrower or any other Person against any Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.5 Reinstatement. The guarantee contained in this Section 2 shall be reinstated
and shall remain in all respects enforceable to the extent that, at any time,
any payment of any of the Borrower Obligations is set aside, avoided or
rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
in whole or in part, and such reinstatement and enforceability shall, to the
fullest extent permitted by applicable law, be effective as fully as if such
payment had not been made.

2.6 Payments. Each Guarantor hereby agrees to pay all amounts payable by it
under this Section 2 to the Administrative Agent without set-off or counterclaim
in Dollars in immediately available funds at the Funding Office specified in the
Amended and Restated Credit Agreement.

2.7 Bankruptcy, Etc.. (a) The obligations of the Guarantors hereunder shall not
be reduced, limited, impaired, discharged, deferred, suspended or terminated by
any case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
Borrower or any Guarantor or by any defense which the Borrower or any Guarantor
may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

 

11



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations which accrues after the commencement of any case or proceeding
referred to in clause (a) above (or, if interest on any portion of the
Obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, such interest as would have accrued on such portion
of the Obligations if such case or proceeding had not been commenced) shall be
included in the Obligations guaranteed hereby because it is the intention of the
Guarantors and Secured Parties that the Obligations which are guaranteed by the
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve any Borrower or any other Guarantor of any
portion of such Obligations. The Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

2.8 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.8, or otherwise
under this Section 2, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the discharge of Obligations hereunder. Each
Qualified ECP Guarantor intends that this Section 2.8 constitute, and this
Section 2.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3.

GRANT OF SECURITY INTEREST

Each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment (whether or not constituting Fixtures);

(f) all General Intangibles;

(g) all Instruments, including Pledged Notes;

(h) all Intellectual Property;

 

12



--------------------------------------------------------------------------------

(i) all Inventory;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all Money;

(m) all Commercial Tort Claims identified on Schedule 7;

(n) all Capital Stock, Goods, insurance and other personal property not
otherwise described above;

(o) all Supporting Obligations and products of any and all of the foregoing and
all Guarantee Obligations, Liens and claims supporting, securing or in any
respect relating to any of the foregoing;

(p) all books and records (regardless of medium) pertaining to any of the
foregoing; and

(q) all Proceeds of any of the foregoing;

provided, that (i) this Agreement shall not constitute a grant of a security
interest in, and the term “Collateral” shall not include, any property to the
extent that and for as long as such grant of a security interest (A) is
prohibited by any applicable law, (B) requires a filing with or consent from any
entity or person pursuant to any applicable law that has not been made or
obtained, (C) in any lease, license or agreement, constitutes a breach or
default under or results in the termination of, or requires any consent not
obtained under such lease, license or agreement, except to the extent that such
applicable provisions of any such lease, license or agreement is ineffective
under applicable law or would be ineffective under Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC to prevent the attachment of the security interest
granted hereunder, (D) is in Capital Stock which is specifically excluded from
the definition of Pledged Stock by virtue of the proviso to such definition,
(E) is in any Grantor’s right, title or interest in any applications for
trademarks or service marks filed in the United States Patent and Trademark
Office pursuant to 15 U.S.C. §1051 Section 1(b), unless and until evidence of
use of the mark in interstate commerce is submitted to the United States Patent
and Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act
(15 U.S.C. 1051, et seq.) to the extent, if any, that, and during the period, if
any, in which granting a security interest in such Trademark application prior
to such filing would adversely affect the enforceability or validity of such
Trademark application or of any registration that issues therefrom, (F) is in
leaseholds of real property, (G) is in assets subject to a Lien securing Capital
Lease Obligations or purchase money debt obligations, in each case permitted
under the Amended and Restated Credit Agreement, if the contract or other
agreement in which such Lien is granted prohibits the creation of any other Lien
on such assets, (H) is in Capital Stock in entities where a Grantor holds 50% or
less of the outstanding Capital Stock of such entity, to the extent a pledge of
such Capital Stock is prohibited by the organizational documents or agreements
with the other equity holders of such entity, (I) is in Equity Interests in any
Foreign Subsidiary that is not a Material Foreign Subsidiary, (J) is in any
Equity Interests of a Domestic Subsidiary which is a Subsidiary of a Foreign
Subsidiary solely to the extent that the grant of a security interest in such
Equity Interests would reasonably be expected to result in materially adverse
tax consequences to the Borrower, (K) is in any Equity Interests of any Foreign
Subsidiary that would reasonably be expected to (x) violate or conflict with any
fiduciary duties of officers or directors of such Foreign Subsidiary or
(y) result in a risk of personal or criminal liability of any officer or
director of such Foreign Subsidiary (it being understood and agreed that the
Grantors shall use their commercially

 

13



--------------------------------------------------------------------------------

reasonable efforts to avoid or mitigate such limitations, and any such
limitation shall be no more than the minimum required by applicable law) or
(L) is in any Consigned Vehicles or Consigned Vehicle Proceeds (the foregoing
clauses (A) through (L), collectively, shall be referred to hereafter as the
“Excluded Collateral”); and (ii) the security interest granted hereby (A) shall
attach at all times to all proceeds of such property to the extent such proceeds
do not constitute property described in clause (i) above, (B) shall attach to
such property immediately and automatically (without need for any further grant
or act) at such time as the condition described in clause (i) ceases to exist,
and (C) to the extent severable shall in any event attach to all rights in
respect of such property that are not subject to the applicable condition
described in clause (i); provided, further, that in any event, this Agreement
does constitute a grant of a security interest in, and the term “Collateral”
does include, the shares of capital stock and limited liability company
membership interests identified on Schedule 2 hereto.

SECTION 4.

REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into the Amended and Restated
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby represents and
warrants to each Agent and Lender that:

4.1 Representations in Amended and Restated Credit Agreement. In the case of
each Guarantor, the representations and warranties set forth in Section 5 of the
Amended and Restated Credit Agreement as they relate to such Guarantor or to the
Loan Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
and each Agent and each Lender shall be entitled to rely on each of them as if
they were fully set forth herein; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.

4.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Permitted Liens, such Grantor owns each item of
Collateral granted by it free and clear of any and all Liens. No effective
financing statement, mortgage or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Agreement or in respect of Permitted Liens or
for which termination statements will be delivered on the Restatement Effective
Date.

4.3 Perfected First Priority Liens.

(a) Upon the completion of the filings and other actions specified on Schedule 4
(which, in the case of all filings and other documents referred to on said
Schedule to the extent applicable, have been delivered to or prepared by the
Administrative Agent in completed and, where required, duly executed form), the
payment of all applicable fees, the delivery to and continuing possession by the
Administrative Agent of all Certificated Securities, all Instruments, all
Tangible Chattel Paper and all Documents a security interest in which is
perfected by possession, and the obtaining and maintenance of “control” (as
described in the Uniform Commercial Code as in effect in the applicable
jurisdiction) by the Administrative Agent of all Deposit Accounts, the
Collateral Accounts, all Electronic Chattel Paper, Letter-of-Credit Rights, all
Uncertificated Securities and all Securities Accounts, in each case a security
interest in which is perfected by such “control,” the security interests granted
in Section 3 will constitute valid perfected security interests in all of the
Collateral (except for Excluded Perfection Assets) in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any such Collateral from such Grantor other than Ordinary Course

 

14



--------------------------------------------------------------------------------

Transferees, except as (x) enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) or by an
implied covenant of good faith and fair dealing, and (y) to the extent that the
recording or an assignment or other transfer of title to the Administrative
Agent or the recording of other applicable documents in the United States Patent
and Trademark Office or the United States Copyright Office may be necessary for
enforceability, and is and will be prior to all other Liens on such Collateral
except for Permitted Liens. Without limiting the foregoing and except as
otherwise permitted or provided in Section 5 or with respect to any Excluded
Perfection Assets, each Grantor has taken all actions required hereunder to:
(i) establish the Administrative Agent’s “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over any portion of the Investment Property
constituting Certificated Securities, Uncertificated Securities, Securities
Entitlements or Commodity Accounts (ii) establish the Administrative Agent’s
“control” (within the meaning of Section 9-107 of the UCC) over all
Letter-of-Credit Rights of such Grantor and (iii) establish the Administrative
Agent’s control (within the meaning of Section 9-105 of the UCC) over all
Electronic Chattel Paper of such Grantor.

(b) Each Grantor consents to the grant by each other Grantor of the security
interests granted hereby and, subject to Section 6.9 hereunder, the transfer of
any Capital Stock or Investment Property to the Administrative Agent or its
designee upon the occurrence and during the continuance of an Event of Default
and to the substitution of the Administrative Agent or its designee or the
purchaser upon any foreclosure sale as the holder and beneficial owner of the
interest represented thereby.

4.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s exact legal name, jurisdiction of organization, identification
number from the jurisdiction of organization (if any), and the location of such
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be, are specified on Schedule 3. Except as otherwise
indicated on Schedule 3, the jurisdiction of such Grantor’s organization or
formation is required to maintain a public record showing the Grantor to have
been organized or formed. On the date hereof, such Grantor is organized solely
under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction. On the date hereof, except as specified on Schedule 3, such
Grantor has not changed its name, jurisdiction of organization, chief executive
office or sole place of business or its corporate or organizational form in any
way (e.g., by merger, consolidation, change in corporate form, or otherwise)
within the past five years and has not within the last five years become bound
(whether as a result of merger or otherwise) as grantor under a security
agreement entered into by another person, which (x) has not heretofore been
terminated or (y) is in respect of a Lien that is not a Permitted Lien. Such
Grantor has furnished to the Administrative Agent its Organizational Documents
as in effect as of the Restatement Effective Date.

4.5 Inventory and Equipment.

(a) On the date hereof, Schedule 5 sets forth all locations where any Inventory
and Equipment (other than mobile goods) in excess of $10,000,000 in value are
kept.

(b) All Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended.

(c) Except as specifically indicated on Schedule 5, on the date hereof, to the
knowledge of such Grantor none of the Inventory or Equipment of such Grantor
with a value in excess of $10,000,000 is in possession of a bailee.

 

15



--------------------------------------------------------------------------------

4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7 Pledged Stock and Pledged Notes.

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Capital Stock of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock,
65% of the outstanding First Tier Foreign Subsidiary Voting Stock of each
relevant Issuer.

(b) All the shares of the Pledged Stock pledged by such Grantor hereunder have
been duly and validly issued and are fully paid and nonassessable subject to the
general principles of Nova Scotia law relating to the assessability of shares of
a NSULC.

(c) To such Grantor’s knowledge, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).

(d) Such Grantor is the record and beneficial owner of, and has good and valid
title to, the Pledged Stock and Pledged Notes pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and Permitted Liens.

(e) The Organizational Documents applicable to each interest in any domestic
partnership or limited liability company included in the Collateral shall not
expressly provide that they are securities governed by Article 8 of the Uniform
Commercial Code and any such interests shall not be certificated; provided,
that, if any such interests become certificated, such Grantor will ensure that
the Organizational Documents applicable to such interest shall expressly provide
that they are securities governed by Article 8 of the Uniform Commercial Code
and immediately deliver all such certificates, together with related transfer
powers, indorsed in blank, to the Administrative Agent for continued possession.

4.8 Receivables and Chattel Paper. The names and due dates represented by such
Grantor to the Administrative Agent or the other Secured Parties from time to
time of such Grantor’s Receivables and Chattel Paper will at such time be
correct in all material respects, and the amounts represented by such Grantor to
the Administrative Agent or the other Secured Parties from time to time as owing
to such Grantor in respect of such Grantor’s Receivables and Chattel Paper will
at such time be the correct amount, in all material respects, actually owing
thereunder, except to the extent that appropriate reserves therefor have been
established on the books of such Grantor in accordance with GAAP.

4.9 Intellectual Property.

(a) Schedule 6 lists all issued Patents and pending patent applications, and all
registrations and applications to register Trademarks and registered Copyrights
owned by such Grantor in its own name on the date hereof. Except as set forth in
Schedule 6 or as permitted to exist on such Grantor’s Collateral by the Amended
and Restated Credit Agreement, such Grantor is the exclusive owner of the entire
right, title and interest in and to such applications, registrations and
issuances free and clear of any and all Liens (except Permitted Liens).

 

16



--------------------------------------------------------------------------------

(b) On the date hereof, all Intellectual Property of such Grantor described on
Schedule 6 is subsisting and unexpired, has not been abandoned and, to the
knowledge of such Grantor, is valid and enforceable. Except as would not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
such Grantor, neither the operation of such Grantor’s business as currently
conducted nor the use of any Intellectual Property in connection therewith
conflicts with, infringes, misappropriates, dilutes, misuses or otherwise
violates the Intellectual Property rights of any other Person.

(c) Except as set forth in Schedule 6, on the date hereof, (i) none of the
material Patents, Trademarks, Copyrights and Trade Secrets owned by any Grantor
is the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor and (ii) there are no other material
agreements, obligations, orders or judgments to which such Grantor is subject
which adversely affect the use of any Intellectual Property owned by such
Grantor in any material respect.

(d) The rights of such Grantor in or to the Patents, Trademarks, Copyrights and
Trade Secrets owned by such Grantor do not conflict with or infringe upon the
rights of any third party, and no claim has been asserted that the use of such
Intellectual Property does or may infringe upon the rights of any third party,
in either case, which conflict or infringement would reasonably be expected to
have a Material Adverse Effect. There is currently no infringement or
unauthorized use of any item of such Intellectual Property owned by such Grantor
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit or cancel or render invalid or unenforceable such
Grantor’s rights in, any Patent, Trademark, Copyright or Trade Secret owned by
such Grantor in any respect that would reasonably be expected to have a Material
Adverse Effect. Such Grantor is not aware of any uses of any material item of
Intellectual Property owned by such Grantor that could reasonably be expected to
lead to such item becoming invalid or unenforceable including uses which were
not supported by the goodwill of the business connected with Trademarks and
Trademark Licenses, which uses, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(f) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof seeking to limit or cancel or render invalid any
material Patent, Trademark, Copyright or Trade Secret owned by such Grantor or
such Grantor’s ownership interest therein, which, if adversely determined, would
have a Material Adverse Effect. Except as would not reasonably be expected to
have a Material Adverse Effect, the consummation of the transactions
contemplated by this Agreement will not result in the termination or impairment
of any of the Intellectual Property owned or licensed by such Grantor.

(g) With respect to each Copyright License, Trademark License and Patent
License, except as would not reasonably be expected to have a Material Adverse
Effect: (i) such license is valid and binding and in full force and effect and
represents the entire agreement between the respective licensor and licensee
with respect to the subject matter of such license; (ii) such Grantor has not
received any notice of termination or cancellation under such license;
(iii) such Grantor has not received any notice of a breach or default under such
license, which breach or default has not been cured; and (iv) such Grantor is
not in breach or default in any material respect, and no event has occurred
that, with notice and/or lapse of time, would constitute such a breach or
default or permit termination, modification or acceleration under such license.

(h) To the extent such Grantor has reasonably determined that it is commercially
practicable to do so, such Grantor has used proper statutory notice in
connection with its use of each material Patent, Trademark and Copyright owned
by such Grantor.

 

17



--------------------------------------------------------------------------------

(i) Such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets.

(j) Such Grantor has made all material filings and recordations and paid all
fees necessary in its reasonable business judgment to adequately protect its
interest in its United States Patents, Trademarks and Copyrights and material
non-United States Patents, Trademarks and Copyrights owned by such Grantor.

SECTION 5.

COVENANTS

Each Grantor covenants and agrees with the Agents and Lenders that, from and
after the date of this Agreement until the Collateral is released pursuant to
Section 8.15(a):

5.1 Covenants in Amended and Restated Credit Agreement. Such Grantor shall take,
or refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, so that no breach of the covenants in the Amended and
Restated Credit Agreement pertaining to actions to be taken, or not taken, by
such Grantor will result.

5.2 Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter-of-Credit Rights.

(a) If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Instrument, Negotiable Document or Tangible Chattel Paper,
upon the request of the Administrative Agent such Instrument, Negotiable
Documents or Tangible Chattel Paper shall be promptly delivered to the
Administrative Agent, duly indorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

(b) If any of the Collateral of such Grantor is or shall become “Electronic
Chattel Paper” such Grantor shall ensure that (i) a single authoritative copy
exists which is unique, identifiable, unalterable (except as provided in clauses
(iii), (iv) and (v) of this paragraph), (ii) such authoritative copy identifies
the Administrative Agent as the assignee and is communicated to and maintained
by the Administrative Agent or its designee, (iii) copies or revisions that add
or change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

(c) If any of the Collateral of such Grantor is or shall become evidenced or
represented by an Uncertificated Security in excess of $5,000,000, such Grantor
shall promptly notify the Administrative Agent thereof in writing and, upon the
request of the Administrative Agent, such Grantor shall cause the issuer thereof
either (i) to register the Administrative Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or
(ii) to promptly (but in any event within 60 days of such request or such later
date to which the Administrative Agent may consent in writing in its sole
discretion) agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in form and substance reasonably satisfactory to
the Administrative Agent.

(d) If so requested by the Administrative Agent or Required Lenders at any time
when any Event of Default under 9(a), 9(f)(i) or 9(f)(ii) of the Amended and
Restated Credit Agreement has

 

18



--------------------------------------------------------------------------------

occurred and is continuing, such Grantor shall, within 30 days (or such other
time period as the Administrative Agent may consent to in its sole discretion),
after such request and at all times thereafter, maintain its Securities
Entitlements, Securities Accounts and Deposit Accounts (other than
(i) collection accounts that are swept (either directly or indirectly) on a
daily basis, as and when good and collected funds are available, to an account
that is subject to a Control Agreement, (ii) disbursement accounts that are
funded only as and when payment demands are received, and (iii) Excluded Deposit
Accounts) such that all cash and cash equivalents of the Grantors, net of and
after deducting an allowance reasonably determined by the Borrower to be
sufficient to pay all Consigned Vehicle Proceeds due to the owners of Consigned
Vehicles who have not received final payment in full of the amount due to them,
are maintained with financial institutions that have agreed to comply with
entitlement orders and instructions issued or originated by the Administrative
Agent without further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent hereby agrees to issue such entitlement orders and
instructions only if an Event of Default under Section 9(a), 9(f)(i) or 9(f)(ii)
of the Amended and Restated Credit Agreement has occurred and is continuing.

(e) If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Certificated Security (other than any Capital Stock which is
specifically excluded from the definition of Pledged Stock by virtue of the
proviso to such definition and any promissory note that does not qualify as a
Pledged Note pursuant to the definition thereof), such Certificated Security
shall be promptly (but in any event within 30 days or such other time period as
the Administrative Agent may consent to in writing in its sole discretion)
delivered to the Administrative Agent, duly indorsed in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

(f) In addition to and not in lieu of the foregoing, if any issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of the United States, each Grantor shall,
subject to Section 6.9 hereunder, take such additional actions, including
causing the issuer to register the pledge on its books and records, as may be
reasonably requested by the Administrative Agent, under the laws of such
jurisdiction to insure the validity, perfection and priority of the security
interest of the Administrative Agent.

(g) If any Grantor becomes the beneficiary of any Letter-of-Credit Rights in any
letter of credit exceeding $2,500,000 in value, it shall promptly notify the
Administrative Agent thereof and, upon the reasonable request of the
Administrative Agent, such Grantor shall promptly (but in any event within 60
days of such request or such later date to which the Administrative Agent may
consent in writing) make commercially reasonable efforts to obtain the consent
of the issuer thereof and any nominated person thereon to the assignment of the
proceeds of the related letter of credit in accordance with Section 5-114(c) of
the New York UCC, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent.

(h) If any of the Collateral of such Grantor is or shall become “transferable
records” as defined in UETA, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request of the Administrative Agent,
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent “control” under Section 16 of UETA over such
transferable records. The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the transferable records permitted under Section 16 of UETA for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such transferable records.

 

19



--------------------------------------------------------------------------------

5.3 Maintenance of Insurance.

(a) Such Grantor will maintain, with reputable companies, insurance policies
(i) insuring the Collateral against loss by fire, explosion, theft or other
risks as may be required by the Amended and Restated Credit Agreement and
(ii) naming the Administrative Agent on behalf of the Secured Parties as
additional insureds under liability insurance policies to the extent reasonably
requested by the Administrative Agent.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage (other than materially
proportionate reductions in amounts or coverage to reflect any disposition of
property by such Grantor) thereof shall be effective until at least 30 days, or
such earlier time with the written consent of the Administrative Agent, after
receipt by the Administrative Agent of written notice thereof and (ii) name the
Administrative Agent as additional insured party and/or loss payee in respect of
property insurance. All proceeds of business and interruption insurance received
by the Administrative Agent shall be released by the Administrative Agent to the
Borrower for account of the Grantor entitled thereto.

5.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
in such Grantor’s Collateral as a security interest having at least the
perfection and priority described in Section 4.3 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor in reasonable detail and such other reports in
connection therewith as the Administrative Agent may reasonably request.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of creating, perfecting, ensuring
the priority of, protecting or enforcing the Administrative Agent’s security
interest in the Collateral or otherwise conferring or preserving the full
benefits of this Agreement and of the interests, rights and powers herein
granted.

5.5 Changes in Locations, Name, etc.. Such Grantor will not (a) in the case of
(i) and (ii) below, except upon not less than 5 Business Days’ (or such other
time period as the Administrative Agent may consent to in writing in its sole
discretion) prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional financing statements and other documents
(executed where appropriate) reasonably requested by the Administrative Agent to
maintain the validity, perfection and priority of the security interests
provided for herein, (b) in the case of (iii) below, except upon delivery to the
Administrative Agent not more than 30 days after any change in locations, a
written supplement to Schedule 5 showing any additional location at which
Inventory or Equipment shall be kept:

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4;

(ii) change its name; or

(iii) permit any Inventory or Equipment (other than mobile goods) in excess of
$10,000,000 in value to be kept at a location other than those listed on
Schedule 5.

 

20



--------------------------------------------------------------------------------

5.6 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Permitted Liens)
on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder; and

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.7 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
certificate (including any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or equivalents covering such
certificate duly executed in blank by such Grantor, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, that in no event shall there be pledged
more than 65% of any of the outstanding Foreign Subsidiary Voting Stock or shall
include any Excluded Collateral. Upon the occurrence and during the continuance
of an Event of Default under the Amended and Restated Credit Agreement, any sums
paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Administrative Agent (unless
otherwise agreed in the Amendment and Restated Credit Agreement) to be held by
it hereunder as additional collateral security for the Obligations, and in case
any distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Investment Property shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not, except as permitted by the Amended and Restated Credit Agreement,
(i) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof,
(ii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or Permitted Liens, or (iii) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof (unless such restriction is permitted by the Amended and
Restated Credit Agreement).

 

21



--------------------------------------------------------------------------------

(c) In the case of each Grantor which is an Issuer, such Grantor agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Investment Property issued by it, and (iii) it will take all
actions required or reasonably requested by the Administrative Agent to enable
or permit each Grantor to comply with Sections 6.3(c) and 6.7 as to all
Investment Property issued by it.

5.8 Receivables. Other than in the ordinary course of business or as permitted
by the Loan Documents, after the occurrence and during the continuance of an
Event of Default under the Amended and Restated Credit Agreement, such Grantor
will not (i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable, or
(v) amend, supplement or modify any Receivable in any manner that would
materially adversely affect the value of the Receivables constituting Collateral
taken as a whole.

5.9 Intellectual Property.

(a) Except as permitted in the Amended and Restated Credit Agreement:

(i) With respect to each material Trademark owned by such Grantor, such Grantor
(either itself or through licensees) will take all reasonably necessary steps to
(i) continue to use such Trademark consistent with its current use of such
Trademark or as otherwise determined by such Grantor, in its reasonable business
judgment, in connection with such Grantor’s businesses or goods and services
offered by such Grantor, in order to maintain such Trademark in full force free
from any valid claim of abandonment for non-use, (ii) maintain the quality of
products and services offered under such Trademark and take all reasonably
necessary steps to ensure that all licensed users of such Trademark maintain
such quality in all material respects, and (iii) not (and not permit any
licensee or sub-licensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way, except in
the ordinary course of business consistent with such Grantor’s past conduct and
pursuant to the exercise of its reasonable business judgment.

(ii) Such Grantor (either itself or through licensees) will not forfeit, abandon
or dedicate to the public any material Patent, except in the ordinary course of
business consistent with such Grantor’s past conduct and pursuant to the
exercise of its reasonable business judgment.

(iii) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sub-licensee thereof to) by any act or omission, forfeit,
abandon, or dedicate to the public any material Copyright owned by such Grantor,
except in the ordinary course of business, consistent with such Grantor’s past
conduct and pursuant to the exercise of its reasonable business judgment.

(iv) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to knowingly infringe the
intellectual property rights of any other Person.

(v) To the extent such Grantor has reasonably determined that it is commercially
practicable to do so, such Grantor (either itself or through licensees) will use
any proper statutory notice necessary or appropriate in connection with the use
of each material Patent, Trademark and Copyright owned by such Grantor.

 

22



--------------------------------------------------------------------------------

(vi) Such Grantor will notify the Administrative Agent and the Lenders promptly
if it knows or has reason to believe that any application or registration
relating to any material Patent, Trademark or Copyright of such Grantor has been
or may imminently become forfeited, abandoned or dedicated to the public, or of
any material adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material Patent, Trademark or Copyright owned by such Grantor or such
Grantor’s right to register the same or to own and maintain the same.

(vii) Such Grantor will take all reasonable and necessary steps, including in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
group of countries or any political subdivision of any of the foregoing, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the material Patents, Trademarks and
Copyrights owned by such Grantor, including the payment of required fees and
taxes, the filing of responses to office actions issued by the United States
Patent and Trademark Office and the United States Copyright Office, the filing
of applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

(viii) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, such consent not to be
unreasonably withheld or delayed, discontinue use of or otherwise abandon any
Intellectual Property, or abandon any application or any right to file an
application for letters patent, trademark, or copyright, unless such Grantor
shall have previously determined in its reasonable judgment that such
Intellectual Property was no longer economically practicable to maintain or used
or useful in the conduct of such Grantor’s business and that the loss thereof
could not reasonably be expected to have a Material Adverse Effect, and such
Grantor shall give prompt notice of any such abandonment of (i) material
Intellectual Property or (ii) registered or issued Intellectual Property or
pending applications therefore to the Administrative Agent in accordance
herewith.

(ix) In the event that any material Intellectual Property is infringed,
misappropriated, diluted or otherwise violated by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, following consultation with
the Administrative Agent, shall take such actions as it deems reasonable, which
may include suing for infringement, misappropriation or dilution, seeking
injunctive relief where appropriate and seeking to recover any and all damages
for such infringement, misappropriation or dilution.

(x) Such Grantor shall take all steps reasonably necessary to protect the
secrecy of all material Trade Secrets of such Grantor.

(b) After the date hereof, whenever such Grantor (i) shall acquire any
registered, issued or applied for Patent, Trademark or Copyright or (ii) either
by itself or through any agent, employee, licensee or designee, shall file an
application for the registration of any Patent, Trademark or Copyright owned by
such Grantor with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, such Grantor

 

23



--------------------------------------------------------------------------------

shall report such acquisition or filing to the Administrative Agent together
with the financial statements required under Section 7.1(a) of the Amended and
Restated Credit Agreement within 90 days after the last day of the fiscal year
in which such acquisition or filing occurs. Such Grantor agrees that the
provisions of Section 3 shall automatically apply to such Intellectual Property.

(c) Such Grantor agrees (i) to execute an Intellectual Property Security
Agreement with respect to certain of its Intellectual Property in substantially
the form of Annex III in order to record the security interest granted herein to
the Administrative Agent for the benefit of the Secured Parties with the United
States Patent and Trademark Office or the United States Copyright Office and
(ii) to provide to the Administrative Agent together with the financial
statements required under Section 7.1(a) of the Amended and Restated Credit
Agreement, within 90 days after the last day of the fiscal year in which any
Intellectual Property registered in such offices is acquired or registered by
such Grantor, all documents necessary to record the security interest of the
Administrative Agent in such Intellectual Property with such offices.

(d) Upon the reasonable request of the Administrative Agent, such Grantor shall
execute and deliver, and use its commercially reasonable efforts to cause to be
filed, registered or recorded, any and all agreements, instruments, documents,
and papers which the Administrative Agent may reasonably request to evidence,
register, record or perfect the Administrative Agent’s security interest in any
registered, issued or applied for Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby, in any office anywhere in the world in which filing, registration or
recording may be necessary or appropriate, except that (so long as no Default
has occurred and is continuing) the Administrative Agent shall not request such
filing, registration or recording in any office in any jurisdiction outside of
the United States in which the Group Members had, during the preceding 12-month
period, net sales constituting less than 15% of the consolidated worldwide net
sales of the Group Members.

(e) Solely for the purpose of enabling the Administrative Agent to exercise the
rights and remedies under this Agreement at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies pursuant
to the terms of this Agreement, each Grantor hereby (i) grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to, following the
occurrence of an Event of Default, use, license or sublicense any Intellectual
Property rights now owned or hereafter acquired by each Grantor, wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof and (ii) irrevocably
agrees that the Administrative Agent may, following the occurrence of an Event
of Default, sell any of each Grantor’s Inventory directly to any Person,
including, without limitation, Persons who have previously purchased each
Grantor’s Inventory from any Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Agreement, may
sell Inventory which bears any Trademark owned by or licensed to any Grantor and
any Inventory that is covered by any Copyright owned by or licensed to any
Grantor and the Administrative Agent may finish any work in process and affix
any Trademark owned by or licensed to any Grantor and sell such Inventory as
provided herein, subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation and maintain the enforceability of such Trademarks; provided that
(i) such license shall be subject to the rights of any licensee under any
exclusive license granted prior to such Event of Default, to the extent such
license is a Permitted Lien, (ii) such license shall be irrevocable until the
termination of this Agreement but shall terminate with respect to any goods that
have been disposed of in a Disposition permitted under the Amended and Restated
Credit Agreement if no Event of Default is then continuing; (iii) any
sublicenses granted by Administrative Agent under this license during the
continuance of an Event of Default shall survive as direct licenses of Grantor
in accordance with their terms,

 

24



--------------------------------------------------------------------------------

notwithstanding the subsequent cure of the Event of Default that gave rise to
the exercise of the Administrative Agent’s rights and remedies or the
termination of this agreement and (iv) to the extent the foregoing license is a
sublicense of Grantor’s rights as licensee under any third party license, the
license to Administrative Agent shall be in accordance with any limitations in
such third party license including prohibitions on sublicensing.

SECTION 6.

REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables.

(a) The Administrative Agent shall have the right, at reasonable times during
normal business hours and upon reasonable prior notice (but not more than once
annually if no Default or Event of Default shall exist or be continuing), at its
own cost and expense except during the occurrence and continuance of an Event of
Default (in which case, such testing shall be at the sole cost and expense of
the Borrower), to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may reasonably require in connection with such test verifications. At any time
and from time to time, upon the Administrative Agent’s reasonable request and at
the expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others reasonably satisfactory to the Administrative Agent to
furnish to the Administrative Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Receivables; provided, that
unless a Default or Event of Default shall be continuing, the Administrative
Agent shall request no more than one such report during any calendar year.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables (not including amounts payable by the purchaser of a
Consigned Vehicle), and the Administrative Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days of receipt by such Grantor) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Secured Parties, segregated from
other funds of such Grantor. If so requested by the Administrative Agent, each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At any time and from time to time after the occurrence and during the
continuation of an Event of Default, if so requested by the Administrative
Agent, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including all original orders, invoices and
shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

25



--------------------------------------------------------------------------------

(b) At any time after the occurrence and during the continuance of an Event of
Default, the Administrative Agent may (and each Grantor at the request of the
Administrative Agent shall) notify obligors on the Receivables that the
Receivables have been assigned to the Administrative Agent for the benefit of
the Secured Parties and that payments in respect thereof shall be made directly
to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Investment Property.

(a) Unless an Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its rights pursuant to Section 6.3(b),
each Grantor may receive all cash dividends paid in respect of the Pledged Stock
and all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer, to the extent permitted in the
Amended and Restated Credit Agreement, and may exercise all voting and corporate
or other organizational rights with respect to Investment Property; provided,
that no vote shall be cast or corporate or other organizational right exercised
or other action taken (other than in connection with a transaction permitted by
the Amended and Restated Credit Agreement) which would impair the Collateral or
be inconsistent with or result in any violation of any provision of any Loan
Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give written notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Administrative Agent shall have, subject
to Section 6.9 hereunder, the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Investment Property and make
application thereof to the Obligations in the order set forth in Section 6.5,
and (ii) any or all of the Investment Property shall, subject to Section 6.9
hereunder, be registered in the name of the Administrative Agent or its nominee,
and the Administrative Agent or its nominee may, subject to Section 6.9
hereunder, thereafter exercise (A) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may reasonably determine), all without
liability except to

 

26



--------------------------------------------------------------------------------

account for property actually received by it, but the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing;
provided, that the Administrative Agent shall not exercise any voting or other
consensual rights pertaining to any such Investment in a manner that constitutes
an exercise of the remedies described in Section 6.6 other than in accordance
with Section 6.6.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) after receipt by an Issuer or
obligor of any instructions pursuant to Section 6.3(c)(i) hereof, pay any
dividends or other payments with respect to the Investment Property directly to
the Administrative Agent.

6.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Agents and the Secured Parties specified in Section 6.1 hereof
with respect to payments of Receivables, if an Event of Default under Sections
9(a), 9(f)(i) or 9(f)(ii) of the Amended and Restated Credit Agreement shall
occur and be continuing or an exercise of remedies by the Administrative Agent
or the Lenders with respect to any Event of Default shall occur and the
Administrative Agent has instructed any Grantor to do so, all Proceeds (not
including Consigned Vehicle Proceeds) received by such Grantor consisting of
cash, checks and other near-cash items shall be held by such Grantor in trust
for the Agents and the Secured Parties, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. All cash proceeds received by the Administrative
Agent during the continuance of an Event of Default from the enforcement of the
Guarantees in Section 2 or as proceeds of Collateral from the exercise of any of
the remedies set forth or referred to in Section 6.6 or elsewhere in this
Agreement shall be applied, unless otherwise required by the Amended and
Restated Credit Agreement as follows: (a) FIRST, to the payment of all fees,
expenses and other amounts due and payable to the Administrative Agent in its
capacity as such (including costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document), ratably among the parties owed such obligations
in proportion to the respective amounts owed each; and (b) SECOND, pro rata in
proportion to the aggregate amount of the Obligations owing to each Secured
Party. For this purpose, the Administrative Agent may rely conclusively, and
without further inquiry, on its own records as to the amount of the Obligations
outstanding to each Secured Party and may suspend payments or seek relief in the
form of interpleader or other similar relief as it may determine to be
appropriate. Any balance of such Proceeds remaining after the Obligations have
been paid in full and all commitments to extend credit under the Loan Documents
have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

 

27



--------------------------------------------------------------------------------

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other Loan
Document, all rights and remedies of a secured party under the New York UCC or
any other applicable law or in equity. Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable law, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
license, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Agent or any Lender or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Any Agent or any Lender shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as may be required by the Amended and Restated Credit Agreement and
otherwise as required by Section 6.5 above, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including Section 9-615(a)(3) of the New York UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against any Secured Party arising out of the exercise of
any rights hereunder other than any such claims, damages and demands resulting
primarily from the gross negligence, bad faith or willful misconduct of such
Secured Party as determined in a final, non-appealable judgment of a court of
competent jurisdiction. If any notice of a proposed sale or other disposition of
Collateral is required by law, such notice shall be deemed reasonable and proper
if given at least 10 days before such sale or other disposition. The
Administrative Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section 6.6, any Secured Party may
bid for or purchase for cash, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all such rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may (subject to
the Administrative Agent’s consent) make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. The Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

28



--------------------------------------------------------------------------------

6.7 Registration Rights.

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Section 6.6, and if in the
reasonable opinion of the Administrative Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
use its commercially reasonable efforts to cause the Issuer thereof to
(i) execute and deliver, and use its commercially reasonable efforts to cause
the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Administrative Agent, necessary or
reasonably advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) cause the registration
statement relating thereto to become effective and to remain effective for a
period of one year from the date of the first public offering of the Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the reasonable opinion of the
Administrative Agent, are necessary or reasonably advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
use its commercially reasonable efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Administrative Agent shall reasonably designate and to make available
to its security holders, as soon as practicable, an earnings statement (which
need not be audited) which will satisfy the provisions of Section 11(a) of the
Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that the Secured Parties may seek
to have each and every covenant contained in this Section 6.7 be specifically
enforced against such Grantor, and to the fullest extent permitted by applicable
law, such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred or is continuing under the Amended and Restated
Credit Agreement.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Administrative Agent or any Lender to collect such deficiency.

6.9 NSULC Shares. Notwithstanding any provisions to the contrary contained in
this Agreement, the Amended and Restated Credit Agreement or any other related
security document, the

 

29



--------------------------------------------------------------------------------

Issuers set forth in Schedule 2 are the sole registered and beneficial owners of
all shares of any NSULC pledged hereunder (the “Pledged NSULC Shares”) and none
of the rights and remedies granted to the Administrative Agent herein in respect
of the Pledged NSULC Shares (other than the grant of the security interest)
shall be exercisable or otherwise vest in the Administrative Agent or any other
Secured Party and the applicable Grantor shall remain the legal and beneficial
owner of the Pledged NSULC Shares and shall retain all of the incidents of such
ownership until (i) an Event of Default has occurred, and (ii) the
Administrative Agent has given written notice to the applicable Grantor of such
Event of Default and its intention to exercise such rights and remedies in
respect of the Pledged NSULC Shares. Nothing herein shall be construed to
subject the Administrative Agent or any other Secured Party to liability as a
member or owner of shares of a NSULC.

SECTION 7.

THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc..

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable of such Grantor
or with respect to any other Collateral of such Grantor and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such moneys due under any Receivable of such Grantor or with respect to
any other Collateral of such Grantor whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to

 

30



--------------------------------------------------------------------------------

become due at any time in respect of or arising out of any Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral of such Grantor; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) subject to any permitted licenses and reserved
rights permitted under the Loan Documents, assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; and (H) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral of
such Grantor as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral of such Grantor and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

The Administrative Agent agrees that it will not exercise any rights under the
power of attorney provided for in this Section 7.1(a) unless an Event of Default
has occurred and is continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply with, or cause performance or
compliance with, such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Loans that are Base Rate Loans under the Amended
and Restated Credit Agreement, from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to each Grantor until all security interests created hereby with respect to the
Collateral of such Grantor are released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Parties to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor

 

31



--------------------------------------------------------------------------------

any of their officers, directors, employees or agents shall be responsible to
any Grantor for any act or failure to act hereunder, except, in the case of the
Administrative Agent only to the extent resulting primarily from its own gross
negligence, bad faith or willful misconduct as determined in a final,
non-appealable judgment of a court of competent jurisdiction, to the extent
required by applicable law (subject to Section 11.12(e) of the Amended and
Restated Credit Agreement and other applicable provisions of the Loan
Documents).

7.3 Financing Statements. Each Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Administrative Agent may determine, in its reasonable discretion,
are necessary or advisable to perfect or otherwise protect the security interest
granted to the Administrative Agent herein. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Administrative Agent may determine, in its sole discretion,
is necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Administrative Agent herein, including
describing such property as “all assets” or “all personal property” or words of
similar import and may (but need not) add thereto “whether now owned or
hereafter acquired.” Each Grantor hereby ratifies and authorizes the filing by
the Administrative Agent of any financing statement with respect to the
Collateral made prior to the date hereof.

7.4 Authority, Immunities and Indemnities of Administrative Agent. Each Grantor
acknowledges, and, by acceptance of the benefits hereof, each Secured Party
agrees, that the rights and responsibilities of the Administrative Agent under
this Agreement with respect to any action taken by the Administrative Agent or
the exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as among the Secured Parties,
be governed by the Amended and Restated Credit Agreement and that the
Administrative Agent shall have, in respect thereof, all rights, remedies,
immunities and indemnities granted to it in the Amended and Restated Credit
Agreement. By acceptance of the benefits hereof, each Secured Party that is not
a Lender agrees to be bound by the provisions of the Amended and Restated Credit
Agreement applicable to the Administrative Agent, including Article X thereof,
as fully as if such Secured Party were a Lender. The Administrative Agent shall
be conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 8.

MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 11.1 of the Amended and Restated Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Amended and Restated Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor shall be addressed to
such Guarantor at its notice address set forth on Schedule 1 or to such other
address as such Guarantor may notify the Administrative Agent in writing.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any

 

32



--------------------------------------------------------------------------------

right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay, or reimburse each Secured Party for, all its
reasonable costs and expenses incurred in collecting against such Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including the reasonable fees and disbursements of counsel
to the Administrative Agent and counsel to the Lenders.

(b) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses (other than lost profits), damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement on the terms set forth in
Section 11.5 of the Amended and Restated Credit Agreement; provided, that each
such Guarantor shall have no obligations hereunder to any Secured Party with
respect to such liabilities, obligations, losses (other than lost profits),
damages, penalties, actions, judgments or suits to the extent they are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
such Secured Party or any of its Related Persons.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Amended and Restated Credit Agreement
and the other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and, unless so
consented to, each such assignment, transfer or delegation by any Grantor shall
be void.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Agent and each
Lender at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Agent or
such Lender to or for the credit or the account of such Grantor, or any part
thereof in such amounts as such Agent or such Lender may elect, against and on
account of the obligations and liabilities of such Grantor to such Agent or such
Lender hereunder and claims of every nature and description of such Agent or
such Lender against such Grantor, in any currency, whether arising hereunder,
under the Amended and Restated Credit Agreement or any other Loan Document, as
such Agent or such Lender may elect, whether or not any Agent or any Lender has
made any demand for payment and although such obligations, liabilities and
claims may

 

33



--------------------------------------------------------------------------------

be contingent or unmatured. Each Agent or each Lender shall notify such Grantor
promptly of any such set-off and the application made by such Agent or such
Lender of the proceeds thereof; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Agent and each Lender under this Section are in addition to other rights
and remedies (including other rights of set-off) which such Agent or such Lender
may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers.

(a) Each Grantor hereby irrevocably and unconditionally submits for itself and
its property in any legal action or proceeding relating to this Agreement and
the other Loan Documents to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

(b) each Grantor hereby irrevocably and unconditionally consents that any such
action or proceeding may be brought in such courts and waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

(c) each party hereto agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at its address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) each party hereto agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction; and

 

34



--------------------------------------------------------------------------------

(e) each party hereto waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Restricted Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 7.9 of the
Amended and Restated Credit Agreement shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Restricted Subsidiary of an
Assumption Agreement in the form of Annex 1.

8.15 Releases.

(a) At such time as (i) the Loans, the Reimbursement Obligations and all other
Obligations (other than contingent surviving indemnity obligations in respect of
which no claim or demand has been made, Borrower Hedge Agreement Obligations and
Borrower Cash Management Arrangement Obligations) have been paid in full and all
commitments to extend credit under the Loan Documents have terminated and no
Letters of Credit shall be outstanding, and (ii) except as otherwise agreed by
the affected Qualified Counterparties, the net termination liability under or in
respect of, and other amounts due and payable under, Specified Hedge Agreements
at such time shall have been (A) paid in full, (B) secured by the most senior
liens upon the most extensive collateral securing any secured Indebtedness of
each Grantor which provided a source of funding for repayment of any portion of
the Loans outstanding at the time the Loans were paid in full, equally and
ratably with such Indebtedness (whether or not other obligations are also
secured equally and ratably with such liens or by junior liens upon such
collateral), if (1) the agreement governing such Indebtedness provides the
affected Qualified Counterparties with equivalent rights to those set forth in
this Agreement as to the release or subordination of such senior liens and
(2) the affected Qualified Counterparties are reasonably satisfied that the
Moody’s and S&P debt ratings applicable to such Indebtedness are not lower than
the debt ratings then most recently applicable to the Facilities, or (C) secured
by any other collateral arrangement satisfactory to the Qualified Counterparty
in its reasonable discretion, the Collateral shall immediately and automatically
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder and execute and deliver to such Grantor such documents (in form and
substance reasonably satisfactory to such Grantor and the Administrative Agent)
as such Grantor may reasonably request to evidence such termination.

 

35



--------------------------------------------------------------------------------

(b) If any of the Collateral is sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Amended and Restated Credit
Agreement, then the Lien created pursuant to this Agreement in such Collateral
shall be immediately and automatically released, and the Administrative Agent,
at the request and sole expense of such Grantor, shall execute and deliver to
such Grantor all releases or other documents reasonably necessary or desirable
to evidence the release of such Collateral (not including Proceeds thereof) from
the security interests created hereby. At the request and sole expense of the
Borrower, a Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Amended and Restated
Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Amended and Restated Credit Agreement and the other Loan
Documents.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR, AND BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

8.17 Effect of Amendment and Restatement. On the Restatement Effective Date, the
Existing Guarantee and Collateral Agreement shall be amended and restated in its
entirety by this Agreement, and the Existing Guarantee and Collateral Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement, except (i) the representations
and warranties made by the Borrower and the Grantors prior to the Restatement
Effective Date (which representations and warranties made prior to the
Restatement Effective Date shall not be superseded or rendered ineffective by
this Agreement as they pertain to the period prior to the Restatement Effective
Date) and (ii) any action or omission performed or required to be performed
pursuant to the Existing Guarantee and Collateral Agreement prior to the
Restatement Effective Date (including any failure, prior to the Restatement
Effective Date, to comply with the covenants contained in the Existing Guarantee
and Collateral Agreement), other than in respect of any guarantee of any
Excluded Swap Agreement. The parties hereto acknowledge and agree that (1) this
Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the “Obligations” under the Existing Guarantee and Collateral Agreement or the
other Loan Documents as in effect prior to the Restatement Effective Date and
which remain outstanding as of the Restatement Effective Date, other than in
respect of any guarantee of any Excluded Swap Obligation, (2) the “Obligations”
under the Existing Guarantee and Collateral Agreement and the other Loan
Documents are in all respects continuing (as amended and restated hereby and
which are in all respects hereafter subject to the terms herein) and (3) the
Liens and security interests as granted under the applicable Loan Documents
securing payment of such “Obligations” are in all respects continuing and in
full force and effect and are reaffirmed hereby.

8.18 Reaffirmation and Grant of Security Interest. Each Grantor hereby
(i) expressly acknowledges the terms of this Agreement, (ii) ratifies and
affirms its obligations under the Security Documents executed by such Grantor,
as amended and restated on the date hereof, as applicable and
(iii) acknowledges, renews and extends its continued liability under all such
Loan Documents and agrees such Loan Documents remain in full force and effect,
including with respect to the obligations of the Grantors as modified by this
Agreement. Each Grantor further acknowledges and agrees that after giving effect
to this Agreement, neither the modification of the Existing Guarantee and
Collateral Agreement effected pursuant to this Agreement, nor the execution,
delivery, performance or effectiveness of the Amendment and this

 

36



--------------------------------------------------------------------------------

Agreement, as applicable (a) impairs the validity, effectiveness or priority of
the Liens granted pursuant to any Loan Document (as such term is defined in the
Existing Credit Agreement), and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or (b) requires that any new filings be made or other action taken to
perfect or to maintain the perfection of such Liens.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

KAR AUCTION SERVICES, INC. By:  

/s/ Eric M. Lougmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADESA, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer INSURANCE AUTO AUCTIONS, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer ADESA
CORPORATION, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer A.D.E. OF ARK-LA-TEX, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer A.D.E. OF KNOXVILLE, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADESA ARK-LA-TEX, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA ARKANSAS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA ATLANTA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA BIRMINGHAM, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA CALIFORNIA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADESA CHARLOTTE, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA COLORADO, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA DES MOINES, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA FLORIDA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADESA IMPACT TEXAS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer ADESA
INDIANAPOLIS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA LANSING, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA LEXINGTON, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA MISSOURI, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADESA NEW JERSEY, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA NEW YORK, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA OHIO, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA OKLAHOMA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA PENNSYLVANIA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADESA PHOENIX, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA SAN DIEGO, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA SOUTH FLORIDA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA TEXAS, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADESA VIRGINIA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA WISCONSIN, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ASSET HOLDINGS III, L.P. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer AUTO DEALERS EXCHANGE OF CONCORD, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

AUTO DEALERS EXCHANGE OF MEMPHIS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer AUTOMOTIVE FINANCE CORPORATION By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President AUTOMOTIVE
RECOVERY SERVICES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer AUTOVIN, INC.
By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer PAR, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

AFC CAL, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President AXLE HOLDINGS,
INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer INSURANCE AUTO AUCTIONS CORP. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer IAA SERVICES,
INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer IAA
ACQUISITION CORP. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer



--------------------------------------------------------------------------------

AUTO DISPOSAL SYSTEMS, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer ADS PRIORITY
TRANSPORT, LTD. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer ADS ASHLAND,
LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer ZABEL &
ASSOCIATES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer SIOUX FALLS AUTO AUCTION, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

TRI-STATE AUCTION CO., INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer   INSURANCE AUTO AUCTIONS OF GEORGIA LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer LIVEBLOCK
AUCTIONS INTERNATIONAL, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer   AUTOMOTIVE FINANCE CONSUMER DIVISION, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President



--------------------------------------------------------------------------------

ADESA DEALER SERVICES, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President ADESA MINNESOTA,
LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer ADESA NEVADA, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer INSURANCE AUTO AUCTIONS TENNESSEE LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Authorized Signatory Officer AUCTIONTRAC,
LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

OPENLANE, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer CARSARRIVE NETWORK, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer RECOVERY DATABASE NETWORK, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer PWI HOLDINGS, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President PREFERRED
WARRANTIES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer SUPERIOR WARRANTIES, INC. By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President



--------------------------------------------------------------------------------

WARRANTY FINANCING CORPORATION By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President HIGH TECH
NATIONAL, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer AUTOMOTIVE KEY CONTROLS, LLC By:  

/s/ Eric M. Loughmiller

Name:   Eric M. Loughmiller Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender and Swingline
Lender By:  

/s/ Randall K. Stephens

  Name: Randall K. Stephens   Title:   Senior Vice President By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

Annex I

to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of [             , 200    ], made by
[                                         ], a [                    ]
corporation (the “Additional Grantor”), in favor of JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) parties to the Amended
and Restated Credit Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Amended and
Restated Credit Agreement.

RECITALS

A. KAR AUCTION SERVICES, INC. (the “Borrower”), the Subsidiary Guarantors party
thereto and the Administrative Agent have entered into (i) that certain
Amendment and Restatement Agreement, dated as of March 11, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Amendment”) and
(ii) the Borrower, the Subsidiary Guarantors party thereto, the Administrative
Agent and the Lenders have entered into that certain Amended and Restated Credit
Agreement, dated as of March 11, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”);

B. In connection with the Amendment and the Amended and Restated Credit
Agreement, KAR AUCTION SERVICES, INC., and certain of its Subsidiaries (other
than the Additional Grantor) have entered into that certain Amended Guarantee
and Collateral Agreement, dated as of March 11, 2014 (as amended, supplemented
or otherwise modified from time to time, the “Amended and Restated Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties;

C. The Amended and Restated Credit Agreement requires the Additional Grantor to
become a party to the Amended and Restated Guarantee and Collateral Agreement;
and

D. The Additional Grantor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Amended and Restated Guarantee and
Collateral Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Amended and Restated Guarantee and Collateral Agreement, hereby becomes a party
to the Amended and Restated Guarantee and Collateral Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby
(a) expressly guarantees the Borrower Obligations (as defined in the Amended and
Restated Guarantee and Collateral Agreement) as set forth in Section 2 thereof,
other than any Excluded Swap Obligations (b) grants the Administrative Agent,
for the benefit of the Secured Parties, a security interest in its right, title
and interest in the Collateral (as defined in the Amended and Restated Guarantee
and Collateral Agreement) to secure its Obligations, (c) authorizes the filing
of financing statements as set forth in Section 7.3 thereof and (d) assumes all
other obligations and liabilities of a Grantor set forth therein. The
information set forth in Annex 1-A hereto is



--------------------------------------------------------------------------------

hereby added to the information set forth in Schedules [                    ]*
to the Amended and Restated Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Amended and Restated Guarantee and
Collateral Agreement, as they relate to such Additional Grantor, is true and
correct in all material respects on and as the date hereof (after giving effect
to this Assumption Agreement) as if made on and as of such date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.13 AND
8.16 OF THE AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT SHALL APPLY
WITH LIKE EFFECT TO THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET FORTH AT
LENGTH HEREIN.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

Acknowledged and Agreed:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

* Refer to each Schedule which needs to be supplemented.



--------------------------------------------------------------------------------

Annex I-A

to

Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Annex II

to

Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement dated as of March 11, 2014 (the
“Agreement”), made by the Grantors parties thereto for the benefit of JPMorgan
Chase Bank, N.A., as Administrative Agent. The undersigned agrees for the
benefit of the Secured Parties as follows:

The undersigned will be bound by the terms of the Agreement and will comply with
such terms insofar as such terms are applicable to the undersigned.

The undersigned will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 5.8(a) of the Agreement.

The terms of Sections 6.3(a) and 6.7 of the Agreement shall apply to it with
respect to all actions that may be required of it pursuant to Section 6.3(a) or
6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

 

Title:  

 

Address for Notices:

 

 

Fax:



--------------------------------------------------------------------------------

Annex III

to

Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

[See attached.]